 

Exhibit 10.14

 

SCHEDULE 5

 

AMENDED CREDIT AGREEMENT N°1

 

1.DEFINITIONS

 

1.1Meaning of the definitions

 

The terms and expressions beginning with a capital letter, irrespective of
whether they are used in the singular or plural, shall for the purposes of the
Agreement have the meanings provided in the definitions below, unless the
context imposes a different meaning.

 

Bordeaux Acquisition Deed shall mean the officially notarised deed of sale
received on the Date of the Original Credit Agreement by Maître Julien CAHEN
Notary in Paris, under the terms of which Borrower I has acquired the Bordeaux
Property from SCCV CANTELOUP, a French company specialising in the construction
and sale of property (société civile de construction vente) with share capital
of EUR 1,000.00, the registered office of which is in SAINT-HERBLAIN CEDEX
(44821), at rue du Moulin de la Rousselière C.P. 4106, identified in SIREN under
number 751 218 660 and registered in the Trade and Companies Register of NANTES.

 

Marseille Acquisition Deed shall mean the officially notarised deed of sale
received on the Date of the Original Credit Agreement by Maître Julien CAHEN,
Notary in Paris, under the terms of which Borrower II has acquired the Marseille
Property from F PROJET, a French private limited company (société à
responsabilité limitée) with share capital of EUR 6,600, the registered office
of which is in Perpignan (Pyrénées-Orientales), at 53 rue Jean Giraudoux,
identified in SIREN under number 750 872 343 and registered in the Trade and
Companies Register of Perpignan.

 

Rueil Acquisition Deed shall mean the officially notarised deed of sale to be
received on the Date of Amendment N°1 by Maitre Laurent HOSANA, Notary in Paris,
under the terms of which Borrower III must acquire the Rueil Property from
FONCIERE DE PARIS SIIC, a French public limited company (société anonyme) with
share capital of EUR 64,322,535, the registered office of which is in Paris (7th
arrondissement), at 43 rue Saint Dominique, identified in SIREN under number 331
250 472 and registered in the Trade and Companies Register of Paris.

 

Acquisition Deeds shall mean the Bordeaux Acquisition Deed, the Marseille
Acquisition Deed and, from the Date of Amendment N°1, the Rueil Acquisition
Deed.

 

Transfer Deed shall mean a deed substantially in the form of Schedule 6 or in
any other form agreed by the Agent, the transferring Lender and the New Lender.

 

Assets shall mean in relation to each Borrower any asset, including inter alia
the Property owned by it, the Revenues of the relevant Borrower, and any direct
or indirect rights of title or usufruct or economic or legal interest.

 

1

 

  

Property Managers shall mean the leading service-providers authorised in
accordance with the terms of the Property Management Agreements to perform the
task of property management appointed by each Borrower to ensure, inter alia,
the invoicing of the Rents and the day-to-day management of its Property and to
disburse the Operating Expenditure associated with its Property, it being
however specified that the tasks of the Property Manager shall not in any
circumstances involve the payment of the Rents into an account opened in its
name. The Property Managers are (A) on the Date of the Original Credit
Agreement, the companies (i) FONCIERE DE L'ATLANTIQUE with share capital of EUR
1,796,000, the registered office of which is in SAINT-HERBLAIN CEDEX (44821), at
rue du Moulin de la Rousselière C.P. 4106, identified in SIREN under number 481
575 850 and registered in the Trade and Companies Register of Nantes under the
terms of a property management agreement entered into with Borrower I on 29
December 2014, (ii) IMMO DE FRANCE PROVENCE with share capital of EUR 2,425,273,
the registered office of which is at 180-182 avenue du Prado, 23008 Marseille,
identified in SIREN under number 528 359 474 and registered in the Trade and
Companies Register of Marseille under the terms of a property management
agreement entered into with Borrower II on 29 December 2014, and (iii) Moor Park
Capital Partners LLP, an English company, the registered office of which is at
25 Harley Street, London W1G 9BR, registration number OC 322290 (as PM manager
of the asset portfolio) and (B) with effect from the Date of Amendment N°1, the
company ACTEVA, with share capital of EUR 38,210, the registered office of which
is at 36 rue de l'ancienne mairie, 92100 Boulogne-Billancourt, identified in
SIREN under number 513 524 900 and registered in the Trade and Companies
Register of NANTERRE under the terms of a property management agreement entered
into with Borrower III on 13 February 2015 and the aforementioned Moor Park
Capital Partners LLP and (C) subsequent to the Date of Amendment N°1, where
appropriate, all other service providers appointed in accordance with the
provisions of Clause 14.1.3.4 (Management of the Properties).

 

Facility Office shall mean the office(s) through which a Lender performs its
obligations pursuant to the Agreement, the contact details of which such Lender
notifies to the Agent no later than the date on which it becomes a Lender or,
after such date, subject to a notice period of at least five (5) Business Days.

 

Agent shall mean DEUTSCHE PFANDBRIEFBANK AG, as identified in the list of
parties to the Agreement, or any other credit institution that may succeed it in
its capacity as Agent in accordance with the provisions of Clause 21 (The Agent
and the Lenders).

 

Security Agent shall mean DEUTSCHE PFANDBRIEFBANK AG, as identified in the list
of parties to the Agreement, or any other credit institution that may succeed it
in its capacity as Security Agent in accordance with the provisions of Clause 21
(The Agent and the Lenders).

 

Affiliate shall in relation to a company mean: (i) all the entities owned or
controlled directly or indirectly by such company (including, as the case may
be, any branch office); (ii) all the entities that own or control such company
directly or indirectly, acting either alone or in concert; and (iii) all the
entities owned or controlled directly or indirectly by any one of the companies
referred to under (ii) above, within the meaning of Articles L.233-1 and L.233-3
of the French Commercial Code.

 

Schedule shall mean any schedule to the Agreement and shall constitute an
integral part hereof.

 

2

 

  

Clause shall mean any clause of the Agreement.

 

Majority Shareholder shall mean ARC GLOBAL II (HOLDING), a non-trading
partnership (société civile) the registered office of which is at 12, rue de la
Chaussée d’Antin, 75009, identified in SIREN under number 808 542 542 and
registered in the Trade and Companies Register of Paris.

 

Minority Shareholder shall mean the OPCI.

 

Shareholders shall mean the Majority Shareholder and the Minority Shareholder
(as identified in the list of parties) in their capacity as the shareholders of
the Borrowers.

 

Administrative Authorisation shall on a given date mean any one of the
administrative authorisations or declarations required, inter alia in terms of
planning, commercial planning, land use, the environment or health and safety,
for the purposes of the construction, renovation and/or operation of a Property
in accordance with the applicable laws, regulations, local planning documents or
similar documents, it being specified that any requirement pertaining to an
Administrative Authorisation in the Agreement shall be deemed to have been
satisfied only if the relevant Administrative Authorisation has not lapsed and
has not been challenged and only if the period for making any application for
its withdrawal or filing any appeal has expired, whatever the form or nature of
such application or appeal.

 

Amendment N°1 shall mean the amendment to the Original Credit Agreement,
received by Maître Frédéric Martin, Notary in Paris, on the Date of Amendment
N°1, and entered into with the Borrowers, the Shareholders, the Arranger, the
Original Lender, the Agent and the Security Agent.

 

Drawdown Notice shall mean the notice signed by Borrower III for the purposes of
the release of the Borrower III Allocated Share on the Date of Amendment N°1,
drafted in accordance with the template appended hereto in Schedule 4-B.

 

Hedging Bank shall mean Barclays Bank PLC (and its assigns) in its capacity as
the counterparty pursuant to the Hedging Agreements.

 

Reference Banks shall mean Crédit Agricole S.A., Société Générale, Natixis and
Deutsche Bank acting through their headquarters or their main establishment in
France or any other leading credit institution appointed by the Agent after
consultation with the Representative of the Borrowers.

 

Leases shall mean all the leases, including the commercial leases subject to
Articles L. 145-1 to L. 145-51 of the French Commercial Code (and the
non-codified provisions of Decree No. 53-960 of 30 September 1953 that remain in
force), and any other tenancy or rental agreements (including any casual tenancy
agreement or any short-term lease), which are or may be entered into by the
Borrowers in their capacity as lessors with the Tenants in their capacity as
lessees relating to the Properties, and any other lease, tenancy or rental
agreement relating to the Properties that may supplement or replace any such
lease, tenancy or rental agreement in accordance with the provisions of the
Agreement, and any riders to the aforementioned agreements, and Lease shall mean
any one of them.

 

3

 

  

Dailly Assignment Slip shall have the meaning given to such term in Clause 12.3
(Receivables Assignment).

 

Budget shall mean the provisional annual budget drawn up by the Representative
of the Borrowers on behalf of the Borrowers, delivered no later than 31 March in
each year until the Final Repayment Date of the Initial Tranche, which shall
contain, in respect of a given calendar year and for the first time on the Date
of the Original Credit Agreement, Borrower by Borrower and Property by Property,
forecasts of Net Rental Revenues for the relevant year and, quarter by quarter,
recoverable costs, Operating Expenditure before forecast tax liabilities
(including insurance premiums, land tax, the remuneration of the Property
Managers and the Asset Manager), forecast Capital Expenditure and the means of
financing such amounts; the Budget shall be delivered to the Agent by the
Representative of the Borrowers in accordance with the provisions of Clause
14.2.1.3 (Budget). An updated Budget has been provided to the Agent on the Date
of Amendment N°1.

 

Business Plan shall mean the document drawn up by the Representative of the
Borrowers on behalf of the Borrowers on the Date of the Original Credit
Agreement and then updated within ten (10) Business Days from the signature of
any new Leases on the Properties, setting out for the term of the Facility, year
by year, Borrower by Borrower and Property by Property, forecasts of Net Rental
Revenues determined on the basis of a strategy duly detailed by the Borrowers,
year by year, Operating Expenditure before forecast tax liabilities (including
insurance premiums, land tax, the remuneration of the Property Managers and the
Asset Manager), forecast Capital Expenditure and the means of financing such
amounts, and delivered to the Agent by the Representative of the Borrowers in
accordance with the provisions of Clause 14.2.1.4 (Business Plan) of the
Agreement; the Business Plan produced on the Date of the Original Credit
Agreement and provided to the Agent by the Representative of the Borrowers is
appended hereto in Schedule 9. An updated Business Plan has been provided to the
Agent on the Date of Amendment N°1.

 

General Acceleration Event shall have the meaning given to such term in Clause
15.1.1 (General Acceleration Events).

 

Potential General Acceleration Event shall have the meaning given to such term
in Clause 15.1.1 (General Acceleration Events).

 

Property Acceleration Event shall have the meaning given to such term in Clause
15.1.2 (Property Acceleration Events).

 

Potential Property Acceleration Event shall have the meaning given to such term
in Clause 15.1.2 (Property Acceleration Events).

 

Mandatory Partial Prepayment Event shall mean any one of the events described in
Clauses 5.2.1.1 to 5.2.1.5

 

4

 

  

Representative of the Borrowers Surety shall mean the surety for the obligations
of the Borrowers pursuant to the Finance Documents, given by the Representative
of the Borrowers to the Agent, the Security Agent and the Lenders, in accordance
with the terms of Clause 4.7 of Amendment N°1.

 

Calculation Certificate shall mean the certificate containing calculations of
the Financial Ratios to be produced by the Representative of the Borrowers in
accordance with the form of certificate appended hereto as Schedule 47 and
delivered to the Agent in accordance with the provisions of Clause 14.2.1.2.

 

Receivables Assignment shall mean each one of the assignments of business
receivables as security for the Facility that may be granted by the Borrowers to
the Lenders in accordance with the conditions of Clause 12.3 (Receivables
Assignment).

 

Permitted Sale shall mean the direct or indirect sale of one or more Properties
(including, in the case of those Borrowers incorporated as investment companies,
in the event of a direct or indirect sale of the shares comprising the share
capital of any one of the Borrowers), subject to:

 

(a)the prior written consent of the Agent acting on behalf of the Lenders; or

 

(b)the satisfaction of the following cumulative conditions:

 

(i)the Representative of the Borrowers has evidenced in a manner satisfactory to
the Agent that the planned sale shall not result in non-compliance with the
Portfolio ICR Ratio and/or the Portfolio LTV Ratio (or, if the Portfolio ICR
Ratio or the Portfolio LTV Ratio is not complied with on the date of the
relevant sale, that the allocation of all or part of the proceeds of such sale
to repay the Outstanding Amount of the Facility will make it possible to remedy
such non-compliance);

 

(ii)the Net Sale Proceeds to be received by the relevant Borrower or the
Shareholders, as the case may be, amount to more than one hundred and twenty per
cent (120%) of the Outstanding Amount of the Allocated Share of the relevant
Borrower;

 

(iii)the sale involves an entire Property or all the shares comprising the share
capital of a Borrower; and

 

(iv)on the date of the relevant sale no General Acceleration Event and/or
Potential General Acceleration Event is continuing.

 

Change of Control shall mean at any time over the term of the Facility any
change to the structure of shareholdings in the Borrowers that results in: (i)
the shareholders no longer holding collectively and directly 100% of the share
capital of and voting rights in all the Borrowers; or (ii) the OPCI no longer
holding indirectly one hundred per cent (100%) of the share capital of and
voting rights in all the Borrowers; or (iii) a person acting alone or in concert
with others acquiring more than fifty per cent (50%) of the share capital of
and/or voting rights in the Investor (excluding Authorised Change in Control).

 

5

 

  

Authorised change shall mean (i) a merger operation involving the investor and
another “REIT” (whether or not the securities of the latter are listed on a
regulated or organised stock market), when (i) an Affiliate of the Investor
controls the Borrowers following this transaction, or (ii) the Investors’
securities are listed on the stock market in a regulated market, as long as:

 

(a)the Representative of the Borrowers has notified the Agent of the Authorised
Change in Control at least fifteen (15) Business Days in advance, and this
Authorised Change of Control does not lead to the breach by a Lender of its
legal obligations under German banking supervision laws (§19 KWG
(Kreditwesengesetz)) and/or German money-laundering legislation (GwG
(Geldwäschegesetz)) and/or legalisation or regulation applicable to the Lender
concerned; and

 

(b)the legal entity resulting from the Authorised Change of Control, as well as
the shareholding structure respect the shareholding rules making it eligible for
the status of a US “REIT”.

 

US Internal Revenue Code shall mean the US Internal Revenue Code of 1986.

 

Auditor shall mean any accounting firm of good reputation appointed by the
Borrowers, as the case may be, when such appointment is legally required.

 

Prepayment Fee shall have the meaning given to such term in Clause 5.3
(Voluntary prepayment).

 

RB Pooling Account shall mean the bank account opened in the name of the
Representative of the Borrowers with the Accounts Bank, the details of which are
set out below:

 

Bank   Agency   Account   Account
Details 30003   03175   00020368087   64

 

Operating Account shall in relation to each Borrower mean the bank account
opened in the name of such Borrower with the Accounts Bank, the details of which
are set out below:

 

Account Holder(s)   Bank   Agency   Account   Account
Details Borrower I   30003   03175   00020367428   04 Borrower II   30003  
03175   00020367410   58 Borrower III   30003   03175   00020367402   82

 

6

 

  

Agent Account shall mean the account opened in the name of the Agent on behalf
of the Lenders with Deutsche Pfandbriefbank, Freisinger Str. 5, 85716
Unterschleißheim, Germany, the details of which are IBAN:DE97700105005500000280;
BIC: REBMDEMMXXX.Bank REBMDEMMXXX.

 

Financial Ratios Cash Pledge Account shall mean the account opened in the name
of the Agent on behalf of the Lenders, the details of which will be forwarded as
soon as possible to the Representative of the Borrowers, when collateral has to
be established pursuant to the provisions of Article 12.8

 

Property Management Agreements shall mean: (i) on the Date of the Original
Credit Agreement (in the case of Borrower I and Borrower II) or on the Date of
Amendment N°1 (in the case of Borrower III) the agreements entered into by each
Borrower with the relevant Property Manager and (ii) thereafter, any new
property management agreement entered into with a Property Manager in accordance
with the provisions of Clause 14.1.3.4 (Management of the Properties).

 

Asset Management Agreement shall mean the agreement entered into by Borrower I,
Borrower II and the Asset Manager prior to the Date of the Original Credit
Agreement, to which Borrower III shall have acceded prior to the Date of
Amendment N°1 and (ii) thereafter, any new asset management agreement entered
into with an Asset Manager in accordance with the provisions of Clause 14.1.3.4
(Management of the Properties).

 

Agreement shall mean the Original Credit Agreement, its schedules, its recitals,
the separate letters and documents referred to therein, as they are amended by
Amendment N°1 and any future amendments, with all the above constituting an
integral part hereof and having contractual force.

 

Hedging Agreement shall mean the contractual documentation entered into by each
Borrower and the Hedging Bank in relation to the interest payable on the Initial
Tranche of the Facility, involving, on the Date of the Original Credit Agreement
(as far as the Allocated Shares of Borrower I and Borrower II are concerned) and
on the Date of Amendment N°1 (as far as the Allocated Share of Borrower III is
concerned), the entry into a SWAP with the Hedging Bank, hedging, until the
Final Repayment Date of the Initial Tranche and for a notional amount
corresponding to 100% of the forecast Outstanding Amount of the Initial Tranche
of the Facility, a maximum Reference Rate (excluding the Applicable Margin) of
one point five per cent (1.50%) until the Final Repayment Date of the Initial
Tranche, it being specified that the Hedging Agreement: (i) shall not be secured
by any Security Interest or guarantee; and (ii) shall expressly record the
consent of the counterparty to the assignment by way of security to the Lenders
of all the claims of the Borrowers under such Hedging Agreement pursuant to the
relevant Receivables Assignment.

 

Original Credit Agreement shall mean the credit agreement received by Maître
Vincent Audoir, Notary in Paris, on the Date of the Original Credit Agreement,
and entered into by the Borrowers, the Shareholders, the Arranger, the Original
Lender, the Agent and the Security Agent.

 

Subordination Agreement shall mean the subordination agreement entered into on
the Date of the Original Credit Agreement by, inter alia, Borrower I, Borrower
II, the Shareholders, ARC II GLOBAL (Holdco) LLC, ARC Luxembourg, the Agent, the
Security Agent and the Lenders, as subsequently amended or supplemented, and to
which Borrower III has acceded on the Date of Amendment N°1.

 

7

 

  

Break Costs shall mean, as the case may be, in the event of a repayment on a
date that is not an Interest Payment Date, the difference, only if such
difference is positive, between:

 

(a)the amount of interest that a Lender ought to have received for the period
beginning on the date of receipt by the relevant Lender of its participation in
the repaid amount and ending on the Interest Payment Date following the relevant
repayment date; and

 

(b)the sum that such Lender could have received by placing an amount equal to
its participation in the amount of the principal repaid on deposit with a
leading lender on the interbank market for a period beginning on the Business
Day following the date of receipt of the repayment and ending on the Interest
Payment Date of the aforementioned Interest Period.

 

Mandatory Costs shall mean any costs borne, as the case may be, by one or more
Lenders on account of their being subject to any regulations (other than tax
regulations) under the Facility in terms of mandatory reserves imposed by the
European Central Bank or any other competent monetary authority.

 

Assigned Receivables shall mean the receivables corresponding to the Revenues of
each Borrower that are assigned to the Lenders in accordance with the terms and
conditions of Clause 12.3 (Receivables Assignments).

 

Facility shall mean the loan granted under the terms of the Agreement by the
Initial Lender to the Borrowers, for a maximum amount in principal of SEVENTY
MILLION EURO (EUR 70,000,000).

 

FATCA Application Date shall mean:

 

(a)in relation to any withholdable payment, as referred to in section
1473(1)(A)(i) of the US Internal Revenue Code (which refers to interest payments
and certain other payments originating in the US), 1 July 2014;

 

(b)in relation to any withholdable payment, as referred to in section
1473(1)(A)(ii) of the US Internal Revenue Code (which refers to gross proceeds
from the sale of an asset capable of generating interest originating in the US),
1 January 2017; or

 

(c)in relation to any “passthru payment”, as referred to in section 1471(d)(7)
of the US Internal Revenue Code which is not covered by either paragraph (a) or
(b) above, 1 January 2017; or

 

or, in each case, any other date with effect from which any such payment could
be subject to a FATCA deduction or withholding following an amendment to the
FATCA rules occurring subsequent to the Date of the Original Credit Agreement.

  

8

 

  

Final Repayment Date shall mean, as the case may be:

 

(i)the date on which the Outstanding Amount of the Initial Tranche must be
repaid in full to the Lenders, namely 29 December 2019;

 

(ii)the date on which the Outstanding Amount of the Additional Tranche must be
repaid in full to the Lenders, namely 27 August 2016.

 

Calculation Date shall mean any date on which the Financial Ratios are
calculated, namely 31 March, 30 June, 30 September and 31 December in each year
and any other date determined in accordance with the terms of this Agreement, or
if any one of such dates is not a Business Day, the Calculation Date shall be
the preceding Business Day.

 

Date of the Original Credit Agreement shall mean the signing date of the
Original Credit Agreement, namely 29 December 2014, on which (i) the Original
Lender granted the Initial Tranche to the Borrowers, (ii) Borrower I acquired
full ownership of the Bordeaux Property and (iii) Borrower II acquired full
ownership of the Marseille Property.

 

Date of Amendment N°1 shall mean the signing date of Amendment N°1, namely on 27
February 2015, on which (i) the Original Lender grants the Additional Tranche to
Borrower III and (ii) Borrower III acquires full ownership of the Rueil
Property.

 

Interest Payment Date shall mean any date on which each Borrower is required pay
the interest and fees payable to the Lenders under its Allocated Share of the
Facility, namely 15 January, 15 April, 15 July and 15 October in each year, or
if any one of such dates is not a Business Day, the date determined in
accordance with the provisions of Clause 10.2 (Non-Business Day), as well as,
each Final Repayment Date; it being specified that the first Interest Payment
Date shall be 15 April 2015.

 

Assigned Debtors shall mean the debtors who owe the Assigned Receivables to each
one of the Borrowers in accordance with the conditions of Clause 12.3
(Receivables Assignments), and “Assigned Debtor” shall mean any one of them.

 

Decision of the Lenders shall mean a decision requiring the consent of the
Majority Lenders, it being however specified that decisions relating to the
matters below shall require the unanimous consent of the Lenders:

 

(a)any increase in the financial commitment of a Lender under the Facility;

 

(b)any reduction of the Applicable Margin of a Tranche of the Facility,

 

(c)any change to the Reference Rate under the Facility;

 

(d)any change to the currency in which any sum owed to any one of the Lenders
under the Facility is payable;

 

(e)the release of the Security Interests (save for any contractually stipulated
release);

 

9

 

  

(f)any amendment of the defined terms “Decision of the Lenders”, “Majority
Lenders”, “Change of Control” and “Permitted Sale”;

 

(g)the majority rule applicable to a decision or amendment, when it is
stipulated that such decision or amendment must be adopted pursuant to unanimous
instructions from the Lenders;

 

(h)any extension of the term of the Facility;

 

(i)any decision affecting the method of calculating the Financial Ratios;

 

(j)any modification of the notional amount or term of the Hedging Agreements;
and

 

(k)any amendment of a clause seeking to reduce or defer any payment or repayment
under the Facility or, more generally, to amend the terms and conditions
governing any payment or repayment, excluding any reduction resulting from the
application of the provisions of the Agreement that does not require a Decision
of the Lenders, insofar as the necessary conditions are satisfied, and the
waiver of any Potential General Acceleration Event, Potential Property
Acceleration Event, General Acceleration Event or Property Acceleration Event.

 

Insurance Delegations shall mean the statutory insurance delegations to be
granted to the Lenders pursuant to Clause 12.4 (Insurance Delegations) by the
Borrowers, and “Insurance Delegation” shall mean any one of them.

 

Capital Expenditure shall mean any expenditure associated with renovation or
improvement works on a Property (other than recurrent expenditure associated
with the maintenance, repairs and replacement incumbent upon the relevant
Borrower pursuant to the Leases relating to the Property belonging to it), and
the expenditure associated with the completion of works undertaken to ensure
compliance with standards, fitting-out works carried out with a view to entering
into leases (including those carried out in order to extend the term of or to
renew Leases) or the releasing of vacant premises within a Property, which shall
in all cases be payable by the Borrowers.

 

Operating Expenditure shall in relation to each Borrower mean any expenditure
associated with the management, maintenance, operation, running and repair of
the Property owned by it, the management, administration and running of the
relevant Borrower (excluding the charges, costs, works and taxes paid and paid
for directly by the Tenants pursuant to the Leases, Capital Expenditure, any
payments and repayments in connection with the Facility and any payment to the
Subordinated Creditors (as such term is defined in the Subordination
Agreement)). Thus the following shall in particular constitute Operating
Expenditure, to the extent that such amounts are not paid directly by the
Tenants (or allocated to the relevant Tenants): taxes (including VAT, the land
tax and the office tax and the regional economic contribution, but excluding
corporation tax, registration duties, supplementary duties and penalties), the
costs and fees associated with Expert Reports, the remuneration of the Asset
Manager and the Property Managers, the overheads and management and accounting
costs of the relevant Borrower, insurance premiums, recurring maintenance,
repair and replacement costs payable by the Borrower in accordance with the
terms of the relevant Lease and any charges, costs and Taxes that may or may not
be reinvoiced to the Tenants pursuant to the Leases and are advanced by the
relevant Borrower in its capacity as leaseholder.

 

10

 

  

Majority Shareholder Distribution shall together mean:

 

(i)dividends, interim dividends, issue premiums or liquidation dividends, any
repayment of a premium or any payment of fixed and/or statutory interest by a
Majority Shareholder; and/or

 

(ii)any payment of sums (representing principal, interest, default interest,
fees, penalties, indemnities, costs and any other ancillary amounts) by a
Majority Shareholder pursuant to a Subordinated Loan; and/or

 

(iii)any payment of sums of any nature whatsoever (including any share capital
reduction, buy-back of shares or payment/repayment of an issue premium) by a
Majority Shareholder to a third party.

 

Permitted Majority Shareholder Distribution shall mean on a given date any
Majority Shareholder Distribution made by a Majority Shareholder, provided that
on such date:(1) no General Acceleration Event and/or Potential General
Acceleration Event and/or Property Acceleration Event and/or Potential Property
Acceleration Event has occurred or subsists; and (2) no Non-Compliance with a
Blocking Financial Ratio or non-compliance with a Default Financial Ratio has
occurred or subsists.

 

Borrower Distribution shall together mean:

 

(i)any distribution, whether optional or mandatory, of dividends, interim
dividends, issue premiums or liquidation dividends, any repayment of a premium
or any payment of fixed and/or statutory interest, by a Borrower to a
Shareholder; and/or

 

(ii)Any payment by a Borrower to one of its Shareholders of the statutory
interest set out in the articles of association of the Borrower concerned;
and/or

 

(iii)any payment of sums (representing principal, interest, default interest,
fees, penalties, indemnities, costs and any other ancillary amounts) by a
Borrower pursuant to a Subordinated Loan.

 

Permitted Borrower Distribution shall mean on a given date any Borrower
Distribution made by a Borrower in a maximum amount corresponding to the Excess
Cash credited to its Operating Account, provided that on such date:(1) no
General Acceleration Event/ and/or Potential General Acceleration Event and/or
Property Acceleration Event and/or Potential Property Acceleration Event has
occurred or subsists; and (2) no Non-Compliance with a Blocking Financial Ratio
or Non-Compliance with a Default Financial Ratio has occurred or subsists.

 

11

 

  

By way of a derogation from the foregoing and unless on the relevant date: (1) a
Property Acceleration Event and/or a Potential Property Acceleration Event is
continuing that affects the Property of a relevant Borrower; or (2) any
Non-Compliance with a Blocking Financial Ratio or Non-Compliance with a Default
Financial Ratio is continuing, such Borrower shall, up to the amount of its
Excess Cash, make a Borrower Distribution to the Representative of the Borrowers
(exclusively) for the sole purpose of remedying the default of one or more other
Borrowers pursuant to Clauses 3.2.2.1 and 3.2.3.

 

Finance Documents shall mean collectively:(i) the Agreement, (ii) the
Subordination Agreement; (iii) the Security Documents; (iv) the Funds
Reservation Letter; (v) the Fee Letters; (vi) the Hedging Agreement and all the
instruments and documents entered into, as the case may be, by separate deed
pursuant to the performance of the Agreement or in connection with the Agreement
and which may in the future be designated as such by the Parties.

 

Security Documents shall mean any deeds, contracts or documents which are or may
be entered into by each Borrower, the Shareholders or any third party over the
term of this Agreement and which record the Security Interests.

 

Transaction Documents shall with effect from their signature mean:(i) the
Finance Documents; (ii) the Leases; (iii) the agreements relating to the
Subordinated Loans; (iv) the Property Management Agreements and the Asset
Management Agreement.

 

Borrower I shall mean the company known as ARC GLOBAL II BORDEAUX, a French
property company (société civile) the registered office of which is at 12, rue
de la Chaussée d’Antin, 75009, identified in SIREN under number 808 542 633 and
registered in the Trade and Companies Register of Paris.

 

Borrower II shall mean the company known as ARC GLOBAL II MARSEILLE, a French
property company (société civile) the registered office of which is at 12, rue
de la Chaussée d’Antin, 75009, identified in SIREN under number 808 578 025 and
registered in the Trade and Companies Register of Paris.

 

Borrower III shall mean the company known as ARC GLOBAL II RUEIL, a French
property company (société civile) the registered office of which is at 12, rue
de la Chaussée d’Antin, 75009, identified in SIREN under number 808 635 155 and
registered in the Trade and Companies Register of Paris.

 

Borrowers shall mean, collectively, Borrower I, Borrower II and Borrower III.

 

Outstanding Amount shall mean at any time, as the case may be:

 

(a)the total amount of the principal under the Facility (or a Tranche), made
available to the Borrowers and which has not yet been repaid;

 

(b)in the case of a given Borrower, the total amount of the principal of its
Allocated Share which has been made available to it and which has not yet been
repaid;

 

12

 

  

(c)plus, save for any cap or contrary provision in the terms of this Agreement,
any sums owed by way of interest, default interest, fees, costs and ancillary
amounts, on or in connection with the above amounts.

 

Indebtedness shall mean any indebtedness of a Borrower in any form whatsoever
(including any loan or overdraft, issue of financial securities, commitment by
signature, in the form of a guarantee or any other form of off-balance sheet
liability), in any currency whatsoever, be it current or future or accrued or
contingent or owed jointly or severally, representing principal or assumed by
way of security, including Permitted Indebtedness.

 

Permitted Indebtedness shall mean:

 

(i) in relation to each Borrower:

 

(a)its indebtedness pursuant to the Agreement and the other Finance Documents;

 

(b)any current account, loan or other advance (including the Subordinated Loans)
in any form whatsoever granted to it by the Majority Shareholder to the
exclusion of any other person;

 

(c)any credit or payment period granted to it by, inter alia, a supplier or
service-provider in the normal course of its business and on an arm’s length
basis;

 

(ii) in relation to the Majority Shareholder:

 

(a)its indebtedness pursuant to the Agreement and the other Finance Documents;

 

(b)any current account, loan or other advance (including the Subordinated Loans)
in any form whatsoever granted to it by any one of its Affiliates;

 

(c)advances obtained pursuant to the Cash-Pooling Agreement.

 

EONIA shall in relation to a given day mean the overnight money market rate,
expressed as an annual rate, determined by the European Central Bank on the
basis of information provided to it by the main market operators in relation to
the transactions completed on the relevant day and published on such same day at
or around 7.00 pm (Brussels time) by the European Banking Federation on the
Reuters EONIA screen (or on any replacement screen), or if such information is
not available for any reason, the rate determined by the Agent of the Lenders in
accordance with the provisions of Clause 7.4 (Non-publication). To the extent
required it is specified that should the applicable EONIA be negative, it shall
be deemed to be equal to zero (0) for the purposes of the Agreement alone.

 

Non-Cooperating State or Territory shall mean a non-cooperating State or
territory listed in Article 238-0 A of the French General Tax Code, as such list
may be amended from time to time.

 

13

 

  

EURIBOR shall mean, in relation to any Interest Period to which such rate is
applicable in accordance with the Agreement, the “Euro Inter-Bank Offered Rate”
reference rate quoted under the aegis of the Institut Européen des Marchés
Monétaires and published at or around 11.00 am (Brussels time) on the Reuters
EURIBOR screen (or on any replacement screen) or on any other screen that
publishes such rate, two (2) Target Days before the first day of each Interest
Period, for a term similar to that applicable to such period, or the rate
determined in accordance with the provisions of Clause 7.4 (Non-publication). To
the extent required it is specified that should the applicable EURIBOR be
negative, it shall be deemed to be equal to zero (0) for the purposes of the
Agreement alone.

 

Material Adverse Event shall mean the occurrence or discovery of any fact or
event, whatever the nature, cause or origin thereof, that affects immediately or
on the expiry of any term in an adverse and material manner:(i) the financial
situation, the Property or the business of any one of the Borrowers; or (ii) the
ability of a Borrower or the Representative of the Borrowers to meet its
obligations pursuant to any one of the Finance Documents to which it is a party;
or (iii) the validity, effects or enforceability of a Security Interest.

 

Excess Cash shall have the meaning given to such term in Clause 9.1.2

 

Acceleration shall mean the acceleration of the Facility declared by the Agent
pursuant to a decision of the Majority Lenders on the occurrence of a General
Acceleration Event, in accordance with the provisions of Clause 15.2
(Consequences of the occurrence of an Acceleration Event).

 

Expert shall mean (i) on the Date of the Original Credit Agreement, DTZ; or (ii)
thereafter, any independent expert appointed by the Agent from amongst the
following experts: [CBRE, Jones Lang LaSalle, DTZ, BNP Paribas Real Estate and
Cushman & Wakefield] or in the event that all the experts listed above are
prevented from acting, any other respected independent expert established in
France selected and appointed by the Agent after first consulting the
Representative of the Borrowers on the basis of at least two quotes and charged
with preparing the Expert Reports, with a view to determining the Market Value
of the Properties (it being recalled that the mortgage value of the properties
shall only be determined in the Original Expert Report).

 

FATCA shall mean:

 

(a)Sections 1471 to 1474 of the US Internal Revenue Code and any related
regulations;

 

(b)any treaty, law or regulation in any other jurisdiction or any
inter-governmental agreement between the United States and any other
jurisdiction which (in each case) facilitates the application of any law or
regulation referred to in paragraph (a) above; or

 

(c)any agreement implementing any treaty, law or regulations referred to in
paragraphs (a) or (b) above entered into with the US Internal Revenue Service,
the US Government or any other governmental or tax authority in any other
jurisdiction.

 

Subsidiary shall in relation to a company mean any company that is controlled
directly or indirectly by a company within the meaning of Article L 233-3 of the
French Commercial Code.

 

14

 

  

Equity shall on a given date in relation to any Borrower mean the funds that are
or may be made available to such Borrower by means of any capital contribution
and/or Subordinated Loan.

 

Finance Costs shall mean for the purposes of the calculation of the Portfolio
ICR Ratio, the interest and fees (including the agent fee referred to in Clause
8.2 (Agent fee) payable by the Borrowers under the Initial Tranche of the
Facility over any period of twelve (12) months beginning on the relevant
Calculation Date (inclusive), calculated:

 

(a)on the Outstanding Amount of the Initial Tranche of the Facility, as
determined on the relevant Calculation Date (inclusive) (presuming that no
prepayment, cancellation or termination takes place during the relevant Test
Period); and

 

(b)at the swap rate stipulated by the Hedging Agreement, plus the Applicable
Margin of the Initial Tranche.

 

Cash Pledges shall mean any cash pledges (including the Financial Ratios Cash
Pledge) granted, as the case may be, in accordance with the provisions of the
Agreement over the Agent Account or the Financial Ratios Cash Pledge Account, as
the case may be, or over any other account opened in the name of the Agent on
behalf of the Lenders, the details of which are notified by the Agent to the
Representative of the Borrowers and which shall be subject to the provisions of
Clause 12.8.2 (Cash Pledge).

 

Financial Ratios Cash Pledges shall mean the cash pledges granted in accordance
with the provisions of Clause 12.8.1 (Financial Ratios Cash Pledges).

 

Asset Manager shall mean the company to which the Borrowers have entrusted the
asset management of the Properties, namely: (i) on the Date of the Original
Credit Agreement (and from the Date of Amendment N°1, in the case of the Rueil
Property), Moor Park Capital Partners LLP, an English company, the registered
office of which is at 25 Harley Street, London W1G 9BR, registration number OC
322290 and (ii) subsequent to the Date of Amendment N°1, as the case may be, any
other service-provider appointed in accordance with the provisions of Clause
14.1.3.4 (Management of the Properties).

 

Bordeaux Property shall mean the property complex and property rights located in
BEYCHAC-ET-CAILLAU (GIRONDE) 33750, at a place known as Canteloup, comprising:

 

-two single-storey units used for storage purposes with loading bays, the total
surface area of which is approximately 12,522 m2;

-a one-storey unit used as offices and company premises, the total surface area
of which is approximately 1,498m2; and

-170 outside parking spaces and a motorcycle shelter with approximately 40
parking spaces;

 

as identified more fully in Clause 12.1.

 

15

 

  

Marseille Property shall mean the property complex and property rights under
joint ownership known as “Urban Center” located at 24 to 28 rue Jobin, quartier
Belle de Mai, MARSEILLE (3rd arrondissement), comprising a single building for
tertiary activities (offices and car park) with six storeys and a ground floor
for office use and three basement levels containing 125 parking spaces, as
identified more fully in Clause 12.1.

 

Rueil Property shall mean the property complex located at 246 to 250 route de
l'Empereur, 13 avenue Otis Mygath, and 56 rue Henri Regnaud, Rueil Malmaison
(92500), built on land with a total capacity of 23,697 m2 and comprising:

 

-five main buildings from the ground floor to the fourth floor and a lower
ground floor, connected by walkways; and

-554 parking spaces distributed in the basement and on the surface.

 

as identified more fully in Clause 12.1.

 

Properties shall together mean the Bordeaux Property, the Marseille Property and
the Rueil Property, and “Property” shall mean any one of them.

 

Tax shall mean any tax, levy, duty, impost, royalty, contribution or charge or
withholding of a similar nature (together with any penalties and interest
payable in the event of the non-payment or delayed payment of any one of such
sums or on account of the non-submission or late submission of any tax filings).

 

Loss of Rents Insurance Proceeds shall, for the purposes of the Receivables
Assignments and, as the case may be, the receivables pledges granted pursuant to
Clause 12.3 mean the “loss of rents” insurance proceeds and any other insurance
proceeds which are or may be payable by the relevant insurance companies in
accordance with the insurance policies covering the Properties and which are not
included in the delegation referred to in Clause 12.4 (Insurance Delegations).

 

Confidential Information shall mean any information relating to a Group Company,
the Finance Documents or the Facility, of which a Finance Party may become aware
in such capacity or with a view to becoming a Finance Party, or which a Finance
Party receives in relation to the Finance Documents or the Facility or with a
view to becoming a Finance Party pursuant to the Finance Documents or the
Facility, from one of the following persons:

 

(a)any Group Company or any one of the advisers of a Group Company; or

 

(b)another Finance Party, if the information was obtained by such Finance Party
directly or indirectly from a Group Company or any one of the advisers of a
Group Company;

 

in any form whatsoever, including any information provided orally or in a
document or electronic file, or by any other means of disclosure or storage
containing, originating from or reproducing such information, excluding however
any information which:

 

(i)is or becomes public information other than pursuant to a direct or indirect
breach of the provisions of Clause 23 (Confidentiality) by such Finance Party;
or

 

16

 

  

(ii)is identified in writing as non-confidential information at the time it is
provided by a Group Company or any one of the advisers of a Group Company; or

 

(iii)is known to such Finance Party prior to the date on which such information
is provided to it in accordance with the above paragraphs or lawfully obtained
by such Finance Party after such date, from a source which, as far as such
Finance Party is aware, is not linked to a Group Company and which, in each case
and as far as such Finance Party is aware, was not obtained in breach of any
confidentiality undertaking and is furthermore not subject to any such
undertaking.

 

Investment shall mean any acquisition of moveable or immoveable or tangible or
intangible property, any acquisition of shares, bonds and any other type of
instrument in any other company, in particular by way of a subscription or
purchase, including asset acquisitions financed by means of lease financing or a
financial lease with an option to purchase.

 

Investor shall mean the company known as American Reality Capital Global Trust
II Inc.

 

Business Day shall mean:(a) any day (other than a Saturday or Sunday or a public
holiday) on which banks in Paris, Munich and London are open for business for
the entire day; or (b) in the case of a day on which any payment or purchase of
a sum denominated in Euros is made, any Target Day.

 

Target Day shall mean a day on which the TARGET 2 System (Trans-European
Automated Real-Time Gross Settlement Express Transfer System 2) is open for
business.

 

Money Laundering Legislation shall mean any legislation or regulations
applicable in particular to banks and regulated investment funds in the Member
States of the European Union relating to money laundering and terrorist
financing, resulting from the provisions of Directive 2005/60/EC of the European
Parliament and of the Council of 26 October 2005 on the prevention of the use of
the financial system for the purpose of money laundering and terrorist
financing, or any other legislation which supplements or replaces such Directive
and which is in particular applicable to credit institutions and regulated funds
in a Member State of the European Union.

 

Environmental Legislation shall mean all statutory and regulatory provisions and
the methodological provisions of the Circulars of 8 February 2007 issued by the
French Ministry for Ecology and Sustainable Development which are applicable to
a Property, taking into account the land on which a Property is constructed or
its zone of situation or the mode of its occupancy, having as their purpose the
protection of the environment and the prevention of any harm to persons, workers
or the interests referred to in Article L.511-1 of the French Environmental Code
capable of resulting from the pursuit of the activities and the operation of the
facilities listed in Column “A” of the Schedule to Article R.511-9 of the
aforementioned Code, which constitutes the framework applicable to facilities
classified for the purposes of the protection of the environment or activities
previously pursued on the land on which a Property is constructed, as well as
all the statutory and regulatory provisions applicable to a Property in terms of
public health and health and safety.

 

17

 

  

Funds Reservation Letter shall mean (i) the letter signed by Borrower I for the
purposes of the release of the Borrower I Allocated Share on the Date of the
Original Credit Agreement, and (ii) the letter signed by Borrower II for the
purposes of the release of the Borrower II Allocated Share on the Date of the
Original Credit Agreement, copies of which are appended to the Agreement as
Schedule 4-A.

 

Fee Letters shall mean the letters signed by the Borrowers and the Arranger
determining the amount and the terms and conditions governing the payment of the
arrangement fee and the letter signed by the Borrowers and the Agent determining
the amount and the terms and conditions governing the payment of the agent fee,
as referred to in Clause 8 (Fees).

 

Tenants shall mean: (i) on the Date of the Original Credit Agreement, ATAC,
Auchan France and Pole Emploi, as listed in the lease report delivered on the
Date of the Original Credit Agreement in accordance with the provisions of
Clause 3.1 (Signature of the Agreement and availability of the Facility) and
appended in Schedule 10; and (ii) with effect from the Date of Amendment N°1,
Sagemcom, as listed in the lease report delivered on the Date of Amendment N°1
in accordance with the provisions of Amendment N°1; and (iii) any other tenant
pursuant to a Lease entered into by a Borrower covering all or part of the
Property owned by it, in accordance with the provisions of Clause (a) (Leases)
of the Agreement.

 

Dailly Law shall have the meaning given to such term in Clause 12.3 (Receivables
Assignments) of the Agreement.

 

Rents shall mean any amounts, including all taxes and charges, that are or may
be paid by the Tenants by way of rent, any payment in respect of occupancy, any
penalty in respect of late payment and any other lease-related income received
pursuant to the Leases, and, on the occurrence of an insured event affecting a
Property, any loss of rents insurance proceeds paid by the relevant insurance
company, as well as any sums earmarked or allocated by the Borrower as Rents
under any lease guarantee or any surety granted as security for the payment of
rent to any one of the Borrowers (excluding security deposits).

 

Majority Lenders shall mean a majority of 67% (sixty-seven per cent) of the
Lenders, which majority shall be calculated on the basis of the share of each
one of the Lenders in the total commitment of the Lenders under the Facility or,
if the Facility has been drawn down, the share of each one of the Lenders in the
Outstanding Amount of the principal under the Facility.

 

Applicable Margin shall mean, as the case may be:

 

(i)the margin applicable to the Outstanding Amount of the Initial Tranche of the
Facility, namely a rate of one point four per cent (1.4%) per annum;

 

(ii)the margin applicable to the Outstanding Amount of the Additional Tranche of
the Facility, namely a rate of seven point five per cent (7.5%) per annum.

 

Receivables Pledge shall mean the pledge of the receivables that are or may held
by any Subordinated Lender pursuant to any Subordinated Loan (including the
Original Subordinated Loans) granted under the terms of Clause 4.5 (Receivables
Pledge) of Amendment N°1, as reproduced in Clause 12.6.

 

18

 

  

Representative of the Borrowers Share Pledges shall mean collectively:

 

(a)the first-ranking privileged pledges, granted on the Date of the Original
Credit Agreement by the OPCI and Borrower I, in their capacity as shareholders
of the Representative of the Borrowers, over the shares comprising the share
capital of the Representative of the Borrowers granted under the terms of Clause
12.7 (Representative of the Borrowers Share Pledges – First-ranking).

 

(b)the second-ranking privileged pledges, granted on the Date of Amendment N°1
by the OPCI and Borrower I, in their capacity as shareholders of the
Representative of the Borrowers, over the shares comprising the share capital of
the Representative of the Borrowers granted under the terms of Clause 4.6
(Representative of the Borrowers Share Pledges) of Amendment N°1, as reproduced
in Clause 12.11 (Representative of the Borrowers Share Pledges –
Second-ranking).

 

Bank Account Pledges shall mean collectively:

 

(a)the first-ranking privileged pledges granted, on the Date of the Original
Credit Agreement, by (i) each Borrower respectively on the credit balance of its
Operating Account and by (ii) the Representative of the Borrowers on the credit
balance of its Pooling Account, under the terms of Clause 12.5 (Bank Account
Pledges – First-ranking); and

 

(b)the second-ranking privileged pledge granted, on the Date of Amendment N°1,
by Borrower III on the credit balance of its Operating Account, under the terms
of Clause 4.4 (Bank Account Pledges) of Amendment N°1, as reproduced in Clause
12.10 (Bank Account Pledge – Second-ranking).

 

Share Pledges shall mean collectively:

 

(a)the first-ranking privileged pledges over the shares comprising the share
capital of each Borrower, granted, on the Date of the Original Credit Agreement,
by the Shareholders, under the terms of Clause 12.2 (Borrower Share Pledges –
First-ranking); and

 

(b)the second-ranking privileged pledges over the shares comprising the share
capital of each Borrower, granted, on the Date of Amendment N°1, by the
Shareholders, under the terms of Clause 4.2 of Amendment N°1, as reproduced in
Clause 12.9 (Borrower Share Pledges – Second-ranking); and

 

Non-Compliance with a Blocking Financial Ratio shall mean that:

 

-the Portfolio LTV Ratio is between 58.5% (inclusive) and 65% (exclusive) on a
given Calculation Date; or

 

19

 

  

-an LTV Ratio is between 62.5% (inclusive) and 67.5% (exclusive) on a given
Calculation Date; or

 

-the Portfolio ICR Ratio is between 200% (inclusive) and 250% (exclusive) on a
given Calculation Date.

 

Failure to respect a Default Financial Ratio, as this term is defined in Article
5.2.1.6.

 

Secured Obligations shall as the case may mean for the purposes of the Security
Interests to be granted in accordance with the provisions of the relevant
Security Documents:

 

(a)in the case of the Security Interests In Rem: (i) all the sums representing
principal, interest, default interest, fees, penalties, indemnities, Break
Costs, costs and ancillary amounts owed by the relevant Borrower to the Lenders
in the context of the Agreement pursuant to its Allocated Share; and (ii) any
sums representing principal, interest, default interest, fees, penalties,
indemnities, Break Costs, costs and ancillary amounts owed in the context of the
Agreement by the other Borrowers and which the relevant Borrower is required to
pay in its capacity as joint and several co-debtor in accordance with the
conditions and caps of Clause 3.2.2 and Clause 3.2.3, in the event of the
Acceleration of the Facility or with effect from the relevant Final Repayment
Date and in the event of the enforcement of such security interests;

 

(b)in the case of the Receivables Assignments granted by each one of the
Borrowers pursuant to Clauses 12.3 (Receivables Assignments) and, in the case of
any Cash Pledge, all the sums representing principal, interest, default
interest, fees, penalties, indemnities, Break Costs, costs and ancillary
amounts, payable by the relevant Borrower to the Lenders pursuant to its
Allocated Share, including any disbursements, expenditure, costs and charges
incurred by all or any of the latter in the context of the protection or
exercise of their rights pursuant to such Finance Documents (to the extent that
such disbursements, expenditure, costs and charges must be borne by the relevant
Borrower pursuant to Clause 20 (Costs, expenditure and registration));

 

(c)in the case of any other Security Interest granted by a Borrower (with the
exception in respect of Borrower I of the Representative of the Borrowers Share
Pledges): (1) all the sums representing principal, interest, default interest,
fees, penalties, indemnities, Break Costs, costs and any other ancillary amounts
payable by the relevant Borrower to the Agent, the Security Agent and the
Lenders pursuant to its Allocated Share and the Finance Documents (excluding the
Hedging Agreements) and, more generally, all the sums owed by the relevant
Borrower to the Agent, the Security Agent and the Lenders, including any
disbursements, expenditure, costs and charges incurred by all or any of the
latter in the context of the protection or exercise of their rights pursuant to
such Finance Documents; and (2) all the sums referred to under (1) payable by
the other Borrowers and which the relevant Borrower is required to pay in its
capacity as joint and several co-debtor in accordance with the conditions and
caps of Clause 3.2.2 (Joint and several liability between the Borrowers) (to the
extent that such disbursements, expenditure, costs and charges must be borne by
the relevant Borrower pursuant to Clause 20 (Costs, expenditure and
registration));

 

20

 

  

(d)in the case of the Representative of the Borrowers Share Pledges granted by
Borrower I, all the sums representing principal, interest, default interest,
fees, penalties, indemnities, Break Costs, costs and ancillary amounts, payable
by Borrower I to the Lenders pursuant to its Allocated Share of, including any
disbursements, expenditure, costs and charges incurred by all or any of the
latter in the context of the protection or exercise of their rights pursuant to
such Finance Documents (to the extent that such disbursements, expenditure,
costs and charges must be borne by the relevant Borrower pursuant to Clause 20
(Costs, expenditure and registration));

 

(e)in the case of any Security Interest granted by a Shareholder (in the case of
ARC Global II (Holding), in its capacity as Majority Shareholder or the
Representative of the Borrowers), all the sums representing principal, interest,
default interest, fees, penalties, indemnities, Break Costs, costs, taxes, fees,
transfer duties and any other ancillary amounts payable by the Borrowers under
the Facility (in their capacity as a principal debtor), and, more generally, all
the sums owed by the Borrowers to the Agent, the Security Agent and the Lenders
pursuant to the Finance Documents (excluding the Hedging Agreements), including
any disbursements, expenditure, costs and charges incurred by all or any of the
latter in the context of the protection or exercise of their rights pursuant to
such Finance Documents (to the extent that such disbursements, expenditure,
costs and charges must be borne by the Borrowers pursuant to Clause 20 (Costs,
expenditure and registration));

 

(f)in the case of the Representative of the Borrowers Share Pledges (excepting
the Borrowers Share Pledges granted by Borrower I) and any Receivables Pledge
(other than a Receivables Pledge granted by a Shareholder), all the sums
representing principal, interest, default interest, fees, penalties,
indemnities, Break Costs, costs, taxes, fees, transfer duties and any other
ancillary amounts payable by the Borrowers under the Facility (in their capacity
as a principal debtor), and, more generally, all the sums owed by the Borrowers
to the Agent, the Security Agent and the Lenders pursuant to the Finance
Documents (excluding the Hedging Agreements), including any disbursements,
expenditure, costs and charges incurred by all or any of the latter in the
context of the protection or exercise of their rights pursuant to such Finance
Documents (to the extent that such disbursements, expenditure, costs and charges
must be borne by the Borrowers pursuant to Clause 20 (Costs, expenditure and
registration)).

 

Additional Secured Obligations shall mean, as the case may be, for the purposes
of certain Security Interests granted in accordance with the provisions of the
relevant Security Documents:

 

(a)in the case of the lender's lien granted by Borrower III under the terms of
Clause 4.1.2 of Amendment N°1: (i) all the sums representing principal,
interest, default interest, fees, penalties, indemnities, Break Costs, costs and
ancillary amounts owed by Borrower III to the Lenders under the Additional
Tranche of the Facility; and (ii) all sums representing principal, interest,
default interest, fees, penalties, indemnities, Break Costs, costs and ancillary
amounts owed in the context of the Agreement by the other Borrowers and which
Borrower III is required to pay in its capacity as joint and several co-debtor
in accordance with the conditions and caps of Clause 3.2.2 and Clause 3.2.3 of
the Agreement, in the event of the Acceleration of the Facility or with effect
from the Final Repayment Date and in the event of the enforcement of such
security interests;

 

21

 

  

(b)in the case of the Bank Account Pledge granted by Borrower III on the Date of
Amendment N°1: (1) all the sums representing principal, interest, default
interest, fees, penalties, indemnities, Break Costs, costs and any other
ancillary amounts payable by Borrower III to the Agent, the Security Agent and
the Lenders pursuant to the Additional Tranche of the Facility and the Finance
Documents (excluding the Hedging Agreements) and, more generally, all the sums
owed by Borrower III to the Agent, the Security Agent and the Lenders, including
any disbursements, expenditure, costs and charges incurred by all or any of the
latter in the context of the protection or exercise of their rights pursuant to
such Finance Documents, and (2) all the sums referred to under (1) payable by
the other Borrowers and which the relevant Borrower is required to pay in its
capacity as joint and several co-debtor in accordance with the conditions and
caps of Clause 3.2.2 (Joint and several liability between the Borrowers) (to the
extent that such disbursements, expenditure, costs and charges must be borne by
the relevant Borrower pursuant to Clause 20 (Costs, expenditure and
registration));

 

(c)in the case of the Representative of the Borrowers Share Pledge granted by
Borrower I on the Date of Amendment N°1, all the sums representing principal,
interest, default interest, fees, penalties, indemnities, Break Costs, costs and
ancillary amounts, payable by Borrower I to the Lenders pursuant to its
Allocated Share, including any disbursements, expenditure, costs and charges
incurred by all or any of the latter in the context of the protection or
exercise of their rights pursuant to such Finance Documents (to the extent that
such disbursements, expenditure, costs and charges must be borne by Borrower I
pursuant to Clause 20 (Costs, expenditure and registration));

 

(d)in the case of the Representative of the Borrowers Share Pledge granted by
the OPCI on the Date of Amendment N°1, all the sums representing principal,
interest, default interest, fees, penalties, indemnities, Break Costs, costs,
taxes, fees, transfer duties and any other ancillary amounts payable by Borrower
III under the Additional Tranche of the Facility (in its capacity as principal
debtor), and, more generally, all the sums owed by Borrower III to the Agent,
the Security Agent and the Lenders pursuant to the Finance Documents (excluding
the Hedging Agreements), including any disbursements, expenditure, costs and
charges incurred by all or any of the latter in the context of the protection or
exercise of their rights pursuant to such Finance Documents (to the extent that
such disbursements, expenditure, costs and charges must be borne by the
Borrowers pursuant to Clause 20 (Costs, expenditure and registration)).

 

(e)in the case of any other Security Interest granted on the Date of Amendment
N°1 by a Shareholder (in the case of ARC Global II (Holding), in its capacity as
Majority Shareholder or Representative of the Borrowers), all the sums
representing principal, interest, default interest, fees, penalties,
indemnities, Break Costs, costs, taxes, fees, transfer duties and any other
ancillary amounts payable by Borrower III under the Additional Tranche of the
Facility (in its capacity as principal debtor), and, more generally, all the
sums owed by Borrower III to the Agent, the Security Agent and the Lenders
pursuant to the Finance Documents (excluding the Hedging Agreements), including
any disbursements, expenditure, costs and charges incurred by all or any of the
latter in the context of the protection or exercise of their rights pursuant to
such Finance Documents (to the extent that such disbursements, expenditure,
costs and charges must be borne by the Borrowers pursuant to Clause 20 (Costs,
expenditure and registration)). "

 

22

 

  

Original Secured Obligations shall mean, as the case may be, for the purposes of
certain Security Interests granted in accordance with the provisions of the
relevant Security Documents:

 

(a)in the case of the lender's lien granted by Borrower III under the terms of
Clause 12.1.4 of the Agreement: (i) all the sums representing principal,
interest, default interest, fees, penalties, indemnities, Break Costs, costs and
ancillary amounts owed by Borrower III to the Lenders under the Agreement
pursuant to the Initial Borrower III Sub-Tranche, and (ii) all sums representing
principal, interest, default interest, fees, penalties, indemnities, Break
Costs, costs and ancillary amounts owed in the context of the Agreement by the
other Borrowers and which Borrower III is required to pay in its capacity as
joint and several co-debtor in accordance with the conditions and caps of Clause
3.2.2 and Clause 3.2.3 of the Agreement, in the event of the Acceleration of the
Facility or with effect from the Final Repayment Date and in the event of the
enforcement of such security interests;

 

(b)in the case of the Bank Account Pledge granted by Borrower III on the Date of
the Original Credit Agreement: (1) all the sums representing principal,
interest, default interest, fees, penalties, indemnities, Break Costs, costs and
any other ancillary amounts payable by Borrower III to the Agent, the Security
Agent and the Lenders pursuant to the Borrower III Sub-Tranche and the Finance
Documents (excluding the Hedging Agreements) and, more generally, all the sums
owed by the relevant Borrower to the Agent, the Security Agent and the Lenders,
including any disbursements, expenditure, costs and charges incurred by all or
any of the latter in the context of the protection or exercise of their rights
pursuant to such Finance Documents, and (2) all the sums referred to under (1)
payable by the other Borrowers and which the relevant Borrower is required to
pay in its capacity as joint and several co-debtor in accordance with the
conditions and caps of Clause 3.2.2 (Joint and several liability between the
Borrowers) (to the extent that such disbursements, expenditure, costs and
charges must be borne by the relevant Borrower pursuant to Clause 20 (Costs,
expenditure and registration));

 

(c)in the case of the Representative of the Borrowers Share Pledge granted by
Borrower I on the Date of the Original Credit Agreement, all the sums
representing principal, interest, default interest, fees, penalties,
indemnities, Break Costs, costs and ancillary amounts, payable by Borrower I to
the Lenders pursuant to its Allocated Share, including any disbursements,
expenditure, costs and charges incurred by all or any of the latter in the
context of the protection or exercise of their rights pursuant to such Finance
Documents (to the extent that such disbursements, expenditure, costs and charges
must be borne by the relevant Borrower pursuant to Clause 20 (Costs, expenditure
and registration));

 

23

 

  

(d)in the case of the Representative of the Borrowers Share Pledge granted by
the OPCI on the Date of the Original Credit Agreement, all the sums representing
principal, interest, default interest, fees, penalties, indemnities, Break
Costs, costs, taxes, fees, transfer duties and any other ancillary amounts
payable by the Borrowers under the Initial Tranche of the Facility (in their
capacity as a principal debtor), and, more generally, all the sums owed by the
Borrowers to the Agent, the Security Agent and the Lenders pursuant to the
Finance Documents (excluding the Hedging Agreements), including any
disbursements, expenditure, costs and charges incurred by all or any of the
latter in the context of the protection or exercise of their rights pursuant to
such Finance Documents (to the extent that such disbursements, expenditure,
costs and charges must be borne by the Borrowers pursuant to Clause 20 (Costs,
expenditure and registration)).

 

(e)in the case of any other Security Interest granted on the Date of the
Original Credit Agreement by a Shareholder (in the case of ARC Global II
(Holding), in its capacity as Majority Shareholder or Representative of the
Borrowers), all the sums representing principal, interest, default interest,
fees, penalties, indemnities, Break Costs, costs, taxes, fees, transfer duties
and any other ancillary amounts payable by the Borrowers under the Initial
Tranche of the Facility (in their capacity as a principal debtor), and, more
generally, all the sums owed by the Borrowers to the Agent, the Security Agent
and the Lenders pursuant to the Finance Documents (excluding the Hedging
Agreements), including any disbursements, expenditure, costs and charges
incurred by all or any of the latter in the context of the protection or
exercise of their rights pursuant to such Finance Documents (to the extent that
such disbursements, expenditure, costs and charges must be borne by the
Borrowers pursuant to Clause 20 (Costs, expenditure and registration)). "

 

OPCI shall mean the company known as ARC GLOBAL ORGANISME DE PLACEMENT COLLECTIF
IMMOBILIER, a French investment company specialising in property investment with
variable share capital (société professionnelle de placement à prépondérance
immobilière à capital variable) (“SPPICAV”) authorised by the Autorité des
Marchés Financiers, in its capacity as a property investment fund (OPCI), under
authorisation number SPI 2014-00038 incorporated as a simplified joint stock
company (société par actions simplifiée), the registered office of which is at
13, avenue de l'Opéra, 75001 Paris, identified in SIREN under number 808 354 724
and registered in the Trade and Companies Register of Paris.

 

FATCA-Exempt Party shall mean a Party who is entitled to receive payments
without any FATCA Tax Deduction.

 

Finance Party shall mean the Agent, the Security Agent and the Lenders or any
one of them.

 

Test Period shall for the purposes of the calculation of the Portfolio ICR Ratio
mean the forecast period of twelve (12) months beginning on the relevant
Calculation Date.

 

Interest Period shall mean any period between two (2) Interest Payment Dates
that serves as a basis for the calculation of the interest payable on the
Facility (for the purposes of such calculation, the first date shall be
inclusive and the second date shall be exclusive), determined in accordance with
the terms of Clause 7.2 (Determination of Interest Periods).

 

Portfolio shall mean all the Properties belonging to the Borrowers.

 

Qualifying Lender shall have the meaning given to such term in Clause 11(Tax).

 

24

 

  

Original Lender shall mean DEUTSCHE PFANDBRIEFBANK AG, as identified in the list
of parties to the Agreement.

 

Lenders shall mean: (i) on the Date of the Original Credit Agreement, the
Original Lender; and (ii) after such date, the Original Lender and any other
lending entity to which the Original Lender or any Lender assigns all or part of
its receivables under the Facility in accordance with the conditions of Clause
17(Benefit).

 

Subordinated Lenders shall mean (i) the Majority Shareholder in its capacity as
lender pursuant to the Original Subordinated Loans and any Subordinated Loan
granted to the Borrowers or one of them and (ii) ARC Global II (Holdco) LLC and
the OPCI as Lenders in respect of the Subordinated Loans granted to the Majority
Shareholder prior to the Date of Amendment N°1 and any other lender to a
Majority Shareholder who must, prior to the release of funds, have acceded to
the Subordination Agreement.

 

Subordinated Loans shall mean the Original Subordinated Loans, the intra-group
loan of SIXTEEN MILLION THREE HUNDRED AND NINETY-EIGHT THOUSAND EIGHT HUNDRED
AND FIFTY EURO AND FIFTEEN CENTS (EUR 16,398,850.15) granted by the Majority
Shareholder to Borrower III under the terms of a loan agreement dated 27
February 2015 between Borrower III and the Majority Shareholder as well as all
other intra-group loans and/or shareholder current account advances and/or other
advances, including any subscription for bonds, in any form whatsoever, which
are or may be granted:

 

(i)by the Majority Shareholder to a Borrower; and/or

 

(ii)by a Subordinated Lender to the Majority Shareholder,

 

and which shall be (as with the Original Subordinated Loans) subordinated in
terms of the capital, interest and ancillaries to the Facility under the
conditions of the Agreement and the Subordination Agreement, and in the event
that the Subordinated Lender is a company registered in France, the receivables
pursuant thereto shall constitute the subject-matter of a Receivables Pledge in
accordance with the same terms and conditions as the Receivables Pledge granted
on the Date of Amendment N°1 under the terms of Clause 4.5 of Amendment N°1. The
Subordinated Loans shall not be secured and shall stipulate a final repayment
date falling at least six (6) months after the Final Repayment Date applicable
to the Initial Tranche.

 

Original Subordinated Loans shall mean the intra-group loan of NINE MILLION
SEVEN HUNDRED AND SEVENTY-TWO THOUSAND FOUR HUNDRED AND TWELVE EURO (EUR
9,772,412) granted by the Majority Shareholder to Borrower I under the terms of
a loan agreement dated 29 December 2014 between Borrower I and the Majority
Shareholder and the intra-group loan of FIVE MILLION SEVEN HUNDRED AND
NINETY-EIGHT THOUSAND NINE HUNDRED AND TWENTY-SIX EURO (EUR 5,798,926) granted
by the Majority Shareholder to Borrower II under the terms of a loan agreement
dated 29 December 2014 between Borrower II and the Majority Shareholder.

 

25

 

  

Lien shall mean any security interest in rem over moveable or immovable
property, any personal surety, any guarantee, assignment as security, title
retention clause, right of retention or any other security of any nature
whatsoever or any other right granting an entitlement to prioritised payment
pursuant to an obligation of any person (including inter alia a transfer of
title on a fiduciary basis and/or any arrangements granting a right of retention
or producing similar effects).

 

Bordeaux Pre-Tax Acquisition Price shall mean the pre-tax price excluding costs
of SIXTEEN MILLION EIGHT HUNDRED THOUSAND EURO (EUR 16,800,000).

 

Marseille Pre-Tax Acquisition Price shall mean the pre-tax price excluding costs
(deed in hand price) of TEN MILLION NINE HUNDRED AND FIFTY THOUSAND EURO (EUR
10,950,000).

 

Rueil Acquisition Price shall mean the price excluding costs of SIXTY-SIX
MILLION EURO (EUR 66,000,000).

 

Insolvency Procedure shall in relation to a company mean that:

 

(a)such company has admitted in writing that it is unable to pay all or a
substantial part of its debts as they become payable;

 

(b)such company has suspended payments within the meaning of Article L.631-1 of
the French Commercial Code;

 

(c)either at its own initiative or at the initiative of a third party (other
than the Agent and the Lenders): (i) such company suspends payments or imposes a
moratorium on any indebtedness or constitutes the subject-matter of an agreement
rescheduling its Indebtedness) or an amicable liquidation or winding-up; (ii)
such company constitutes the subject-matter of a conciliation procedure within
the meaning of Article L.611-4 of the French Commercial Code; (iii) such company
constitutes the subject-matter of a petition seeking the appointment of a
mandataire ad hoc, as provided for by Article L.611-3 of the French Commercial
Code; (iv) a mandataire ad hoc is appointed for such company, as provided for by
Article L.611-3 of the French Commercial Code; (v) such company constitutes the
subject-matter of an accelerated safeguard procedure or financial safeguard
procedure pursuant to Book VI of the French Commercial Code; (vi) such company
constitutes the subject-matter of a judicial reorganisation or judicial
liquidation order or a plan involving the total or partial sale of its
undertaking pursuant to Title II of Book VI of the French Commercial Code;

 

(d)such company has suspended its business, on a voluntary or involuntary basis;

 

(e)such company has transferred by way of payment a substantial part of its
capital assets to its creditors;

 

(f)in the context of a warning procedure a general meeting of the shareholders
of such company has been called in accordance with the provisions of Articles L.
234-1, L. 234-2 or L 612-3 of the French Commercial Code, as the case may be; or

 

26

 

  

(g)such company implements any measure or constitutes the subject-matter of a
procedure or order that produces effects similar to those produced by any
measure, procedure or order referred to in paragraphs (a), (b), (c), (d), (e)
and (f) above.

 

Net Sale Proceeds shall mean, in the event of (i) a sale of a Property (in whole
or in part) or (ii) a sale of the securities comprising the share capital of a
Borrower (in whole or in part), the entirety of the net proceeds of such sale,
less (in the following order): (a) any amount owed by the vendor in respect of
any tax payable on the gains made on the sale of the Property or securities, as
the case may be; (b) any VAT (if applicable); (c) provided that these are duly
evidenced, the remuneration of the notary, any reasonable costs and expenditure
associated with the sale (including in particular any registration duties, land
registration tax and costs associated with the release of any security interests
in rem).

 

Allocated Share shall mean the portion of the Facility allocated to a Borrower
on the Date of the Original Credit Agreement and on the Date of Amendment N°1 in
accordance with the provisions of Clause 2.1.

 

Borrower III Allocated Share shall mean the portion of the Facility allocated to
Borrower III, namely the sum of (i) its Allocated Share under the Initial
Borrower III Sub-Tranche of an amount in principal of EUR 35,900,000 on the Date
of Amendment N°1 and (ii) its Allocated Share under the Additional Tranche of an
amount in principal of EUR 20,000,000 on the Date of Amendment N°1.

 

Expert Report shall mean (i) on the Date of the Original Credit Agreement, the
Original Expert Report, and (ii) after the Date of the Original Credit
Agreement, any real estate expert report produced by an Expert instructed by the
Agent to determine the Market Value of the Properties, it being agreed that each
Expert Report must:

 

-be completed by 1 October in each year and delivered no later than 30 October
in each year until the Final Repayment Date of the Initial Tranche) or on any
other date stipulated in accordance with the terms of this Agreement, using the
same methodology as that applied to produce the Original Expert Report (in
particular in terms of the conditions in accordance with which and the
assumptions on the basis of which the Properties were valued by the Arranger for
the purposes of producing such report), or using any other methodology that any
Lender may be required to apply pursuant to any applicable law, regulation or
in-house procedure;

 

-in addition determine the reinstatement value of the Properties, as well as the
land value and the estimated rental value of the Properties; and

 

-be produced for the attention of the Agent (with a direct benefit clause in
favour of the Lenders and, if the Representative of the Borrowers so requests,
the Borrowers).

 

27

 

  

Original Expert Report shall mean the expert report dated 14 November 2014 and
produced by DTZ, the expert instructed by the Arranger at the expense of the
Borrowers, and delivered on the Date of the Original Credit Agreement to the
Agent, which determines: (i) the Market Value of the Properties; (ii) the value
of the Properties determined in light of the sustainable long-term
characteristics of the Properties, standard and local market conditions and the
net revenues that may be generated on a recurrent basis by an owner in the
context of the standard management of such Properties, in accordance with the
criteria stipulated by the BelWertV (“Beleihungswertermittlungsverordnung” – the
German “Pfandbrief” regulations) and by the Agent; and (iii) the reinstatement
value of the Properties, as well as the land value and the estimated rental
value of the Properties. Under the terms of the Original Expert Report, the
Market Value of the Bordeaux Property is €15,150,000 (excluding costs and
duties), the Market Value of the Marseille Property is €10,590,000 (excluding
costs and duties) and the Market Value of the Rueil Property is €66,490,000
(excluding costs and duties).

 

Portfolio ICR Ratio shall mean the ratio, expressed as a percentage and
calculated by the Representative of the Borrowers on each relevant Calculation
Date (with such calculation having to be duly justified in a manner satisfactory
to the Agent by the Representative of the Borrowers) of:(a) the Net Rental
Revenues of the Borrowers for the Test Period corresponding to such Calculation
Date on the one hand; to (b) the Finance Costs that are paid or are payable over
such same period on the other hand.

 

LTV Ratio shall on a given Calculation Date mean the ratio, expressed as a
percentage and calculated by the Representative of the Borrowers on behalf of
the Borrowers (with such calculation having to be duly justified in a manner
satisfactory to the Agent by the Representative of the Borrowers) of: (a) the
Outstanding Amount of the principal of the Allocated Share of the relevant
Borrower (excluding the Outstanding Amount of the principal of the Additional
Tranche, in the case of Borrower III); to (b) the Market Value of the Property
belonging to it on such date, as determined by the Expert in the latest Expert
Report delivered to the Agent.

 

Portfolio LTV Ratio shall on a given Calculation Date mean the ratio, expressed
as a percentage and calculated by the Representative of the Borrowers (with such
calculation having to be duly justified in a manner satisfactory to the Agent by
the Representative of the Borrowers) of: (a) the Outstanding Amount of the
principal of the Initial Tranche; to (b) the Market Value of the Properties, as
determined by the Expert in the latest Expert Report delivered to the Agent.

 

Financial Ratios shall mean the LTV Ratio, the Portfolio LTV Ratio and the
Portfolio ICR Ratio.

 

Residual Net Sale Proceeds shall in relation to each Borrower mean the Net Sale
Proceeds, less any sums owed to the Finance Parties by the relevant Borrower
pursuant to the Outstanding Amount of its Allocated Share (including any
interest, default interest, penalty and Break Costs) and any sums paid pursuant
to the Hedging Agreement or any other sum owed pursuant to the Finance
Documents.

 

Representative of the Borrowers shall mean the Majority Shareholder acting in
the name and on behalf of the Borrowers in accordance with the provisions of
Clause 24 (Appointment of the Representative of the Borrowers).

 

Environmental Liability shall mean any liability of the Borrowers (or any one of
the Borrowers) with regard to any person on the basis of or in connection with
any Environmental Legislation with which the Borrowers (or any one of the
Borrowers) have not complied, that is incurred as the result of an enforceable
decision handed down by any competent authority.

 

28

 

  

FATCA Tax Deduction shall mean a deduction or withholding pursuant to FATCA from
any payment pursuant to a Finance Document.

 

Net Rental Revenues shall mean, for the purposes of calculating the Portfolio
ICR Ratio during any Test Period corresponding to the relevant Calculation Date,
the amount of the Rents (excluding taxes and charges) to be collected pursuant
to the signed Leases by the Borrowers over the course of the relevant Test
Period, less any Operating Expenditure (other than recoverable VAT) that cannot
be reinvoiced to the Tenants and is payable by the Borrowers in respect of such
same period, in accordance with the latest Budget delivered to the Agent on
behalf of the Lenders, it being specified that:

 

(a)as the case may be, any insurance proceeds that may be received by the
Borrowers or the Lenders pursuant to any “loss of rents” or “operating losses”
insurance policy taken out by them, shall be assimilated to rents to be
collected, provided that the Borrowers have evidenced to the Agent, prior to the
relevant Calculation Date, that the relevant insurance company has confirmed in
writing the entitlement of the relevant Borrowers to such insurance proceeds
and, in the case of “operating losses” insurance proceeds alone, provided that
the Tenants are required to pay these to the Borrowers;

 

(b)the Rents payable pursuant to each Lease in respect of which a termination
notice has been served on the relevant Calculation Date shall be taken into
account until the effective date of such notice;

 

(c)in the case of the Rents payable under each Lease that may constitute the
subject-matter of a termination notice or which a Tenant has is entitled
terminate during the relevant Test Period, such termination notice or such right
to terminate shall be deemed to have been exercised within the statutory periods
(in the absence of written confirmation from the relevant Tenant that it intends
not to serve a termination notice or exercise such right to terminate), and the
Rents under the relevant Lease shall only be taken into account until the first
possible effective date of the termination notice or the right to terminate the
lease early;

 

(d)Rents of which the payment is delayed or of which an amount has been
outstanding for more than three (3) months on the relevant Calculation Date
shall not be taken into account (up to the unpaid amount of the Rents, as the
case may be) for the entire period of twelve months referred to above;

 

(e)Rents subject to a rent-free period shall not be taken into account for the
duration of such rent-free period;

 

(f)only Rents payable pursuant to a non-contingent Lease the potential
conditions precedent of which have been satisfied (or not yet waived) shall be
taken into account on the relevant Calculation Date;

 

(g)the Rents payable under any Lease of which the sole pre-condition to its
entry into force is the expiry of a given term shall be taken into account with
effect from the date on which the Tenant is required to pay such Rents;

 

29

 

  

(h)any sums paid by way of security deposits or sureties, as the case may be,
shall not be taken into account;

 

(i)no indexation of Rents shall be taken into account, save for statutory
indexations or express contractual indexations, to the extent that, in each such
case, the information making it possible to apply such indexation is known on
the relevant Calculation Date.

 

Revenues shall in relation to each Borrower mean: (a) all its revenues related
the Properties owned by it, including but without limitation the sums that are
and may be received from Tenants pursuant to the Leases, any third party
pursuant to any payment guarantee (excluding security deposits), insurance
companies by way of Loss of Rents Insurance Proceeds, and any sums that may be
received pursuant to an administrative or judicial or decision or an arbitral
award; and (b) any indemnities that the relevant Borrower may receive on account
of its title to or ownership of its Assets (in particular in the context of an
expropriation or requisition procedure).

 

Group Company shall mean the Investor, the Shareholders, the Borrowers and any
Affiliate of the Investor who grants a loan or an advance to the Majority
Shareholder.

 

Initial Borrower III Sub-Tranche shall have the meaning given to such term in
Clause 2.1.

 

Over-Amortisation shall in relation to the Mandatory Partial Prepayment Event
referred to in Clause 5.2.1.1 mean an amount equal to the greater of the
following two amounts:

 

(A)an amount corresponding to 20% of the Outstanding Amount of the Allocated
Acquisition Share of the Borrower whose Property (or shares) is (or are) sold in
full or in part; or

 

(B)an amount corresponding to 65% of the Residual Net Sale Proceeds of the
relevant Property (or the relevant shares).

 

Security Interests shall mean any security interests and guarantees granted by
the Investor, the Shareholders, the Borrowers or any third party to the Agent,
the Security Agent and the Lenders (or one or more of them) as security for the
relevant Secured Obligations, and inter alia the Security Interests In Rem, the
Receivables Assignments, the Insurance Delegations, the Receivables Pledge, the
Representative of the Borrowers Share Pledges, the Share Pledges, the Cash
Pledges, the Bank Account Pledges and the Representative of the Borrowers
Surety; and Security Interest shall mean any one of these.

 

Security Interests In Rem shall mean any security interests in rem, namely
subrogations in vendor and/or lender liens, and any contractual mortgages
granted by each Borrower over the Properties, as security for the relevant
Secured Obligations, and which are granted in accordance with the provisions of
Clause 12.1 (Security Interests In Rem) and Clause 4.1 of Amendment N°1.

 

Bank Levy shall mean the systemic risk bank levy referred to in Article 235 ter
ZE of the French General Tax Code, the UK bank levy applied in accordance with
the provisions of Section 73 of Schedule 19 to the United Kingdom Finance Act
2011, the German bank levy applied in accordance with the provisions of the
“Restructurierungsfondgesetz 2010” (as amended) and any other levy that
corresponds or may be assimilated to the bank levy within the meaning of the
joint statement by the French, German and UK governments of 22 June 2010 imposed
or applied in any other jurisdiction.

 

30

 

  

Reference Rate shall mean:

 

(a)in the case of a three (3) month Interest Period, the three (3) month
EURIBOR; and

 

(b)in the case of any Interest Period with a duration in excess of three (3)
months, the EURIBOR applicable to the duration of such period or, if a EURIBOR
does not exist for such period, a EURIBOR calculated by means of a linear
interpolation between the EURIBOR available for the shorter period closest in
length to the relevant period and the EURIBOR available for the longer period
closest in length to the relevant period;

 

(c)in the case any Interest Period with a duration of less than three (3)
months, the EURIBOR applicable to the duration of such period or, if a EURIBOR
does not exist for such period, a EURIBOR calculated by means of a linear
interpolation between the EURIBOR available for the shorter period closest in
length to the relevant period and the EURIBOR available for the longer period
closest in length to the relevant period.

 

Interest Rate shall mean the annual rate corresponding to the sum of the
Reference Rate, the Applicable Margin and any Mandatory Costs, as the case may
be.

 

Accounts Bank shall mean Société Générale, Paris Etoile Entreprises Branch in
its capacity as the custodian of the Operating Accounts and the RB Pooling
Account.

 

Drawdown shall mean the amount made available to Borrower III in respect of the
Share Allocated to Borrower III Allocated Share, in accordance with the
conditions of Clause 2.4

 

Tranche shall mean any one of the following: Tranche of the Facility, the
Initial Tranche or the Additional Tranche.

 

Additional Tranche shall mean the tranche of the Facility of an amount in
principal of TWENTY MILLION EURO (EUR 20,000,000), granted to Borrower III on
the Date of Amendment N°1, in accordance with the provisions of Clause 2.1.

 

Initial Tranche shall mean the tranche of the Facility of an amount in principal
of FIFTY MILLION EURO (EUR 50,000,000), granted to the Borrowers on the Date of
the Original Credit Agreement, in accordance with the provisions of Clause 2.1.

 

VAT shall mean any tax payable pursuant to Council Directive (EC) of 28 November
2006 on the common system of value-added tax (Directive 2006/112/EC) or any
other tax of a similar nature payable in a Member State of the European Union or
elsewhere, as a replacement for or supplement to such tax.

 

Market Value shall mean the market value of the Properties (excluding duties,
costs and taxes), as calculated in the latest Expert Report delivered to the
Agent in accordance with the terms of the Agreement, as such value is determined
by the Expert.

 

31

 

  

1.2Interpretation

 

(a)The headings of Clauses (including paragraphs) and the table of contents have
been included for ease of reference only and may not be taken into account when
interpreting the Agreement.

 

(b)In accordance with the terms of the Agreement and unless the context requires
otherwise:

 

(i)references to recitals, Clauses, paragraphs and Schedules shall be
interpreted as references to the recitals, clauses, paragraphs and schedules of
the Agreement, and references to the Agreement shall include its recitals and
schedules;

 

(ii)words used in the plural shall be construed as also denoting the singular,
and vice versa;

 

(iii)any reference to a time of day, in the absence of a specific contrary
stipulation, shall be references to Paris time;

 

(iv)any reference to a month shall be a reference to a period beginning on a day
in one calendar month and ending on the numerically corresponding day in the
following calendar month, or, if there is no numerically corresponding day in
the following calendar month, to a period ending on the final day of the
following calendar month;

 

(v)any reference to a day or a date shall be a reference to: (x) the relevant
day or date, if such day or date is a Business Day; or (y) if such day or such
date is not a Business Day, the day determined in accordance with the provisions
of Clause 10.2 (Non-Business Day);

 

(vi)any reference to a person shall also be a reference to its successive
transferees, successors and assigns or beneficiaries pursuant to any merger,
demerger or partial asset contribution; and

 

(vii)any reference to a document shall be a reference to such document as
amended, replaced or supplemented.

 

2.THE FACILITY

 

2.1Amount

 

On the Date of the Original Credit Agreement, the Original Lender granted to the
Borrowers, who accepted, in accordance with the terms and conditions hereof, the
Initial Tranche of the Facility of an amount in principal of FIFTY MILLION EURO
(€50,000,000). On the Date of Amendment N°1, the Original Lender granted to
Borrower III, who accepts, in accordance with the terms and conditions hereof,
the Additional Tranche of the Facility of an amount in principal of TWENTY
MILLION EURO (€20,000,000).

 

32

 

  

On the Date of Amendment N°1, the Facility of a total amount in principal of
SEVENTY MILLION EURO (€70,000,000) is comprised of:

 

(a)the Initial Tranche of an amount in principal of FIFTY MILLION EURO
(€50,000,000), allocated to the Borrowers as follows:

 

-an amount of EIGHT MILLION THREE HUNDRED THOUSAND EURO (€8,300,000) made
available to Borrower I, in accordance with the terms and conditions of Clause
2.3 (the Share Allocated to Borrower I);

 

-an amount of FIVE MILLION EIGHT HUNDRED THOUSAND EURO (€5,800,000) made
available to Borrower II, in accordance with the terms and conditions of Clause
2.3 (the Share Allocated to Borrower II); and

 

-an amount of THIRTY-FIVE MILLION NINE HUNDRED THOUSAND EURO (€35,900,000) made
available to Borrower III, in accordance with the terms and conditions of Clause
2.3 (the Initial Borrower III Sub-Tranche); and

 

(b)the Additional Tranche of an amount in principal of TWENTY MILLION EURO
(€20,000,000), allocated to Borrower III.

 

2.2Allocated Share Purpose

 

The Facility is to be used to finance the pre-tax acquisition price of Bordeaux
property, the pre-tax acquisition price of the Marseille property and the Rueil
acquisition price, o in the amount of the Share Allocated to the Borrower
concerned for each Property.

 

It is specified that neither the Agent nor the Lenders shall have any obligation
to verify the use of the funds by the Borrowers and shall incur no liability in
such regard. The Agent may however confirm such use at any time, and the
Borrowers undertake to provide to the Agent, when requested to do so by the
latter, any documentary evidence required in such regard that has not already
been provided to the Agent in accordance with the other provisions of the
Agreement.

 

Pursuant to the Money Laundering Legislation, the Borrowers represent that they
are contracting the Facility on their own behalf.

 

2.3Availability of the Facility on the Date of the Original Credit Agreement
(with the exception of the Borrower III Allocated Share)

 

Taking into account the satisfaction of all conditions precedent set out in
Clause 4.1, on or before the Date of the Original Credit Agreement, the Original
Lender made available to Borrower I and Borrower II, with each of them acting as
far as it alone is concerned, on the Date of the Original Credit Agreement, and
as recorded in the books of the undersigned and participating Notaries, the
entirety of their Allocated Share.

 

33

 

  

In order to receive its Allocated Share, both Borrower I and Borrower II
provided a Funds Reservation Letter to the Original Lender at least three (3)
Business Days prior to the Date of the Original Credit Agreement.

 

2.4Availability of the Borrower III Allocated Share on the Date of Amendment N°1

 

Taking into account the satisfaction of all conditions precedent set out in
Clause 6 of Amendment N°1, on or before the Date of Amendment N°1, the Original
Lender shall make available to Borrower III, on the Date of Amendment N°1, and
as recorded in the books of the undersigned and participating Notaries, the
entirety of its Allocated Share (under the Initial Borrower III Sub-Tranche and
the Additional Tranche).

 

In order to receive its Allocated Share, Borrower III has provided the Drawdown
Notice, prepared in accordance with the template in Schedule 4-B, to the
Original Lender, at least three (3) Business Days prior to the Date of Amendment
N°1.

 

2.5Term

 

Without prejudice to the provisions of Clauses 5.2 (Mandatory Prepayments), 5.3
(Voluntary Prepayment) and 15 (Acceleration), the Initial Tranche is granted for
a term of five (5) years expiring on the Final Repayment Date of the Initial
Tranche, namely 29 December 2019, and the Additional Tranche is granted for a
term of eighteen (18) months, expiring on the Final Repayment Date of the
Additional Tranche, namely 27 August 2016.

 

3.OBLIGATIONS OF THE PARTIES

 

3.1Obligations of the Lenders

 

3.1.1Substance of the obligations of the Lenders

 

Subject to the terms and conditions of the Agreement and in particular the
satisfaction of all conditions precedent set out in Clause 4(Conditions
precedent) and in consideration of the representations made and warranties given
by the Borrowers and the Shareholders and the obligations assumed by each one of
them in accordance with the terms of the Finance Documents, the Original Lender
undertakes to make the principal of the Facility available to the Borrowers: (i)
on the Date of the Original Credit Agreement in the case of Borrower I and
Borrower II; and (ii) on the Date of Amendment N°1 in the case of Borrower III.

 

The Agent shall keep an account of the sums lent, the sums owed and the amounts
paid to the Lenders pursuant to the Agreement. Such account recording the sums
lent by the Lenders in accordance with the terms of the Agreement may in no
circumstances be deemed to constitute or be related to any current account held
with the Borrowers.

 

34

 

  

3.1.2No joint and several liability of the Lenders

 

The obligations of each one of the Lenders in accordance with the terms of the
Agreement and the other Finance Documents to which they are parties shall be
joint and not several or divisible; no Lender shall be liable for the
obligations of another Lender in accordance with the terms of the Agreement and
the other Finance Documents to which they are parties; the default of one
Finance Party in the context of the performance of its obligations shall not
release any other Finance Party from any one of its obligations or undertakings
pursuant to the Agreement and the other Finance Documents to which it is a
party; neither the Agent nor the Security Agent shall be liable for the
obligations of any Lender pursuant to the Agreement and the other Finance
Documents to which they are parties (save for their own obligations, as the case
may be, in their capacity as Lender).

 

3.1.3Separate rights

 

Irrespective of any other provision of the Agreement (but without prejudice to
the provisions of the Finance Documents which make any action or decision
subject to a Decision of the Lenders and which stipulate the representation of
the Lenders by the Security Agent or the Agent in the context of any legal
action to be brought pursuant to the Finance Documents), the prerogatives of the
Agent and the Lenders shall be separate and the amounts payable to the latter
shall constitute separate and independent receivables.

 

3.2Covenants of the Borrowers

 

3.2.1Unconditional obligations of the Borrowers

 

The obligations of the Borrowers pursuant to the Finance Documents shall be
irrevocable and unconditional in accordance with the terms and conditions of the
Finance Documents. The default of any one of the Finance Parties in the context
of the performance of its obligations shall not release the Borrowers from their
respective obligations or undertakings with regard to the other Finance Parties
pursuant to the Agreement and the other Finance Documents to which they are
parties.

 

Each Borrower acknowledges that any approval or consent given pursuant to the
Agreement by the Original Lender in relation to the putting in place of the
Facility or the Finance Documents shall not constitute a representation or
warranty of the Original Lender, the Agent, the Security Agent or a Lender as to
the appropriateness or effectiveness of such documents or the consideration
offered by each Borrower pursuant to the transaction contemplated thereby or an
assessment of the commercial benefit for the Borrowers of being parties to the
Finance Documents.

 

35

 

  

3.2.2Joint and several liability between the Borrowers in the event of a direct
or indirect sale of a Property

 

3.2.2.1Principle and restrictions

 

(A)The obligations of the Borrowers pursuant to the Finance Documents shall be
joint and several within the meaning of Article 1200 of the French Civil Code,
it being however specified that such joint and several liability may only be
invoked in accordance with the terms and subject to the restrictions of this
Clause and those set out in the Subordination Agreement.

 

(B)Each Borrower shall be bound by the direct joint and several liability
existing between the Borrowers, pursuant to the Agreement, in the event of a
direct or indirect sale of a Property (that is to say including in the event of
a sale of its shares), up to a cap corresponding to seventy per cent (70%) of
the Residual Net Sale Proceeds (the Joint and Several Liability Maximum Amount).

 

(C)If, on the date of a direct or indirect sale of a Property by a Borrower
(that is to say including in the event of a sale of its shares, irrespective of
whether such sale occurs when the Borrower is solvent or is involved in an
Insolvency Procedure), any sum is due and payable and unpaid under the Facility,
then the relevant Borrower or, as the case may be, the Representative of the
Borrowers on behalf of the relevant Borrower(s) shall, concomitantly with
receipt of the Net Sale Proceeds, make an Authorised Borrower Distribution to
the Representative of the Borrowers up to the Joint and Several Liability
Maximum Amount (subject however to a cap corresponding to the sums that are due
and payable and unpaid by the other Borrowers), with it being incumbent upon the
Representative of the Borrowers, the holder of the RB Pooling Account, to
concomitantly contribute, by way of a Subordinated Loan, Equity in the same
amount to the defaulting Borrower(s), so as to make it possible for it or them
to comply with their payment obligations pursuant to the Agreement in accordance
with the provisions of Clause 3.2.2.2.

 

(D)Accordingly, each Borrower shall be jointly and severally liable for the
payment and repayment of any sums that may be payable by another Borrower
pursuant to the Finance Documents, up to the Joint and Several Liability Maximum
Amount, it being however specified that if any sum is due and payable and unpaid
under the Facility by it or any other Borrower, the liability of a Borrower
bound by the joint and several liability under the Facility may only be invoked
after such Borrower has paid and repaid its own Secured Obligations that are due
and payable.

 

(E)Such joint and several liability shall amount to an end as between a Borrower
affected by any one of the events below and the remaining Borrowers who, as the
case may be, remain bound by the Finance Documents:

 

(i)in the event of a sale by a Borrower of its Property or in the event of a
sale of the securities in the relevant Borrower, followed by the repayment of
the sums owed pursuant to Clause 5.2.1 (Mandatory partial prepayments) of the
Agreement, including any Over-Amortisation, provided however that following such
repayment, no amount that is due and payable by it pursuant to the Agreement
remains unpaid;

 

36

 

  

(ii)on the occurrence of an insured event, requisition or expropriation
affecting the Property of a Borrower followed by the repayment in full of the
Outstanding Amount of the relevant Allocated Share;

 

(iii)on the occurrence of a Property Acceleration Event followed by the
repayment in full of the Outstanding Amount of the relevant Allocated Share; or

 

(iv)on the date on which all the other sums owed to the Agent, the Security
Agent and the Lenders pursuant to the relevant Allocated Share are paid and
repaid in full;

 

In the circumstances described in paragraphs (i) to (iv), the relevant Borrower
shall no longer be deemed a Party to the Finance Documents.

 

3.2.2.2Relationship between the Borrowers in the event of the activation of the
joint and several liability

 

The Representative of the Borrowers undertakes to keep an account at all times
of any mutual debts and receivables that may exist between the Borrowers as a
result of such joint and several liability.

 

Throughout the term of the Agreement and in any event until the repayment in
full of the amounts representing principal, interest, fees, penalties, costs and
ancillary amounts under the Facility, each Borrower shall refrain from
exercising any remedy whatsoever against another Borrower in connection with
sums distributed pursuant to the provisions of Clause 3.2.2.1(C).

 

3.2.3Indirect joint and several liability of the Borrowers in respect of Excess
Cash

 

(A)In the context of the provisions of clause 2.5 of the Subordination
Agreement, each Borrower undertakes to make, when first requested to do so, any
Borrower Distribution to its Majority Shareholder up to the amount of its Excess
Cash, so that such Borrower Distribution may be concomitantly contributed in the
form of Equity to the defaulting Borrower(s), in order to make it possible for
them to meet their payment obligations pursuant to the Agreement and the Finance
Documents.

 

(B)Without prejudice to paragraph (A), it is to the extent required specified
that no Borrower shall be bound by any obligation to directly pay its Excess
Cash to another Borrower or the Lenders in order to make it possible for such
other Borrower to comply with its obligations pursuant to this Agreement.

 

37

 

  

4.CONDITIONS PRECEDENT

 

4.1Signature of the Agreement and availability of the Facility (with the
exception of the Borrower III Allocated Share)

 

The obligation incumbent upon the Agent and the Original Lender to sign the
Agreement and the obligation incumbent upon the Original Lender to make the
Facility (save for the Borrower III Allocated Share) available to Borrower I and
Borrower II on the Date of the Original Credit Agreement shall be subject to the
definitive prior or concomitant satisfaction of all the conditions listed in
Schedule 5-A, which must be satisfactory in both form and substance to the
Agent.

 

4.2Availability of the Borrower III Allocated Share

 

The obligation incumbent upon the Agent and the Lenders to make the Borrower III
Allocated Share available to Borrower III shall be subject to the definitive
prior or concomitant satisfaction of all the conditions listed in Clause 6 of
Amendment N°1, which must be satisfactory in both form and substance to the
Agent (in the absence of an express waiver given by the latter).

 

4.3Common conditions

 

The signature of the Agreement and the obligation of the Original Lender to make
available to each Borrower its Allocated Share under the Facility shall in
addition be subject on the Date of the Original Credit Agreement (in the case of
the Allocated Share of Borrower I and the Allocated Share of Borrower II) and on
the Date of Amendment N°1 (in the case of the Allocated Share of Borrower III)
to the definitive prior or concomitant satisfaction of all the following
conditions:

 

(c)Fees / costs: the fees stipulated by Clause 8 (Fees) and the costs associated
with putting in place the financing referred to in Clause 20 (Costs, expenditure
and registration), payable on the Date of the Original Credit Agreement (to the
extent that such costs have been duly invoiced and the invoices have been sent
to the Borrowers prior to the Date of the Original Credit Agreement) must have
been paid irrevocably and in full on or before this date; the fees stipulated by
Clause 7 of Amendment N°1 and the costs associated with the putting in place of
Amendment N°1, payable on the Date of Amendment N°1 (to the extent that such
costs have been duly invoiced and the invoices have been sent to Borrower III
prior to the Date of Amendment N°1) must have been paid irrevocably and in full
on or before this date and

 

(d)No Acceleration Event: no Potential General Acceleration Event, Potential
Property Acceleration Event, General Acceleration Event or Property Acceleration
Event or Material Adverse Event has occurred or subsists and shall not occur as
a result of the signature of the Agreement or the availability of the relevant
Allocated Share.

 

38

 

  

5.REPAYMENT OF THE FACILITY

 

5.1Scheduled repayment

 

5.1.1Scheduled repayment of the Initial Tranche

 

Subject to the provisions of Clauses 5.2 (Mandatory prepayments), 5.3 (Voluntary
prepayment) and 15 (Acceleration), the Outstanding Amount of the Initial
Tranche, plus any other sums owed pursuant to the Finance Documents, must be
repaid in full by each Borrower up to the Outstanding Amount of its Allocated
Share, no later than the Final Repayment Date of the Initial Tranche.

 

5.1.2Scheduled repayment of the Additional Tranche

 

Subject to the provisions of Clauses 5.2 (Mandatory prepayments), 5.3 (Voluntary
prepayment) and 15 (Acceleration), the Outstanding Amount of the Additional
Tranche, plus any other sums owed pursuant to the Finance Documents, must be
repaid by Borrower III (or by the Representative of the Borrowers, on behalf of
Borrower III):

 

(i)on 15 January 2016, an amount equal to the entirety of the Excess Cash of the
Borrowers on such Interest Payment Date;

 

(ii)on 15 April 2016, an amount equal to the entirety of the Excess Cash of the
Borrowers on such Interest Payment Date;

 

(iii)on 15 July 2016, an amount equal to the entirety of the Excess Cash of the
Borrowers on such Interest Payment Date; and

 

(iv)the balance of the Outstanding Amount of the Additional Tranche, no later
than the Final Repayment Date of the Additional Tranche.

 

5.2Mandatory prepayments

 

5.2.1Mandatory partial prepayments

 

5.2.1.1In the event of the direct or indirect sale of a Property

 

(A)Provided that the relevant sale is a Permitted Sale (if it is not, the
Lenders shall not be obliged to release the relevant Security Interests) and
subject to the provisions of Clause 5.2.2 (Mandatory prepayment of the Facility
in full) below, in the event of a direct or indirect sale of one or more
Properties, including in the event of a direct or indirect sale of the shares
comprising the share capital of any one of the Borrowers:

 

(a)the Outstanding Amount of the Allocated Share of the Borrower whose Property
is sold or whose shares are sold must be repaid in full by the relevant
Borrower; and

 

(b)the Outstanding Amount of the principal under the Facility must be repaid by
the other Borrowers (or by the Representative of the Borrowers on their behalf)
in a total amount corresponding to the applicable Over-Amortisation (with each
other Borrower being obliged to pay the share of the Over-Amortisation allocated
to it in accordance with paragraph (C) below).

 

39

 

  

(B)The repayment the relevant Allocated Share, the payment of the Prepayment Fee
(as the case may be) and the Over-Amortisation referred to in paragraph (A)
above shall take place concomitantly with the transfer of title to the relevant
Property or the relevant shares and shall be made out of the relevant Net Sale
Proceeds and, as the case may be, the Excess Cash of the relevant Borrower
and/or any supplementary Equity on the date of relevant sale.

 

(C)The Over-Amortisation shall be allocated to repay the Outstanding Amount of
the principal of each Allocated Share and shall be allocated between the
relevant Borrowers in proportion to the share represented by the Outstanding
Amount of the principal of their respective Allocated Acquisition Shares in the
Outstanding Amount of the principal of the Facility.

 

(D)Within a period of five (5) Business Days from the date of the request of the
relevant Borrower, the Agent, acting on behalf of the Lenders, shall provide it
with an agreement releasing the Security Interests granted by such Borrower and
the Security Interest over the shares comprising its share capital. Such
agreement shall stipulate the precise amount of the sums to be repaid and shall
be subject to the payment of the sums owed on the signing date of the relevant
deed of sale.

 

(E)The Agent, acting on behalf of the Lenders, undertakes in addition to execute
a deed recording the definitive release of the Security Interests granted by the
relevant Borrower and the Security Interest over the shares comprising its share
capital, in consideration for the repayment of the sums referred to in paragraph
(A) above and the payment by the relevant Borrower of any sums due and payable
in respect of the Allocated Share of the relevant Borrower pursuant to the
Finance Documents.

 

5.2.1.2On the occurrence of a Property Acceleration Event

 

(A)On the occurrence of a Property Acceleration Event, the Outstanding Amount of
the Allocated Share of the Borrower who is the owner of the affected Property
must be repaid in full by such Borrower.

 

(B)Subject to the provisions of Clause 5.7 (Provisions common to repayments),
the repayment referred to in paragraph (A) above shall be made within a period
of five (5) Business Days from the notification by the Agent of the relevant
Property Acceleration Event to the Representative of the Borrowers.

 

(C)For all intents and purposes, it is specified that the release of the
Security Interests (including those granted over the securities of a Borrower
who repays in full the Outstanding Amount of its Allocated Share) may only take
place concomitantly with the repayments referred to above and the payment of any
sums due and payable by the relevant Borrower pursuant to the Finance Documents.

 

40

 

  

5.2.1.3On the occurrence of an insured event affecting a Property

 

(A)Total insured event

 

On the occurrence of an insured event (x) causing the total destruction of a
Property or (y) resulting in the termination of a Lease, the Borrower who is the
owner of such Property undertakes to prepay the Outstanding Amount of its
Allocated Share.

 

Such repayment shall take place on the date of the payment of the insurance
proceeds payable pursuant to the all risks section of the insurance policies
covering all or part of the relevant Property (it being specified that if the
amount of the insurance proceeds received that is allocated to make the required
repayment does not allow the repayment of the Outstanding Amount of its
Allocated Share in the entire amount referred to above at the latest one hundred
and eighty (180) calendar days from the date of the occurrence of the insured
event or on the Final Repayment Date of the Initial Tranche, if earlier, the
relevant Borrower shall be required to repay immediately the balance of such
amount using Equity).

 

(B)Material partial insured event

 

On the occurrence of an insured event other than those referred to in paragraph
(A) above resulting in a payment of insurance proceeds to the relevant Borrower
in an amount of at least TWO HUNDRED THOUSAND EUROS (€200,000), the Borrower
undertakes to prepay the Outstanding Amount of its Allocated Share, insofar as
the Borrower:

 

(i) notified to the Agent within a period of ninety (90) calendar days from the
occurrence of the insured event:

 

-a certificate issued by the relevant insurance company confirming that the
insurance proceeds to be paid pursuant to the insurance policy in force
(containing an all risks section and loss of rents cover for a period of 36
months) shall be equal to the reinstatement value or, as the case may be, the
reconstruction value, less any loss retention amounts applicable to the
insurance policy in force, and less, as the case may be, any amount resulting
from the application of a dilapidation coefficient for the relevant Property,
and accordingly that the insurance proceeds to be received pursuant to the
relevant policy, plus, as the case may be, any Equity necessary (duly evidenced
to the Agent), shall cover the cost of the repair/reconstruction works necessary
to remedy the insured event; and

 

-its decision to allocate the aforementioned insurance proceeds to remedy the
insured event; and

 

41

 

  

-in the event of a decision to allocate the aforementioned insurance proceeds to
remedy the insured event, satisfactory documentary evidence of the contribution
to it of sufficient Equity to compensate for the application of the
aforementioned dilapidation coefficient (insofar as one is applicable),
attaching a certificate issued by a firm of architects of good reputation
confirming that the works to be undertaken to remedy the insured event are
capable of being completed, in the absence of force majeure and subject to the
grant of the required administrative authorisations, if any are necessary: (x)
within a period of thirty (30) months from the date of the occurrence of the
insured event; or (y) one hundred and eighty (180) calendar days before the
Final Repayment Date of the Initial Tranche, if earlier;

 

(ii)has not evidenced to the Agent within a period of one hundred and eighty
(180) calendar days from the occurrence of the insured event that it has filed
the required Administrative Authorisations;

 

(iii)has not delivered to the Agent immediately upon its grant any
Administrative Authorisation relating to the repair works, it being specified
that the Administrative Authorisations must be obtained by a date making it
possible to complete the relevant works within in the periods stipulated by this
clause and in any event to have such works completed six (6) months before the
Final Repayment Date of the Initial Tranche; and

 

(iv)has not evidenced to the Agent that the repair works have been completed
within a period of thirty (30) months from the occurrence of the insured event
(or before the Final Repayment Date of the Initial Tranche, if earlier).

 

Such repayment shall take place on the expiry of each one of the aforementioned
periods in the event of non-compliance with the relevant obligations by the
relevant Borrower.

 

To the extent required it is specified that should the relevant Borrower
exercise in accordance with the foregoing its option to rebuild or carry out
works on its Property, then the Agent or the Security Agent, as the case may be,
shall without delay pay to the Borrower, as and when they are received (and
provided that the Borrower has previously evidenced to the Agent that the share
of Equity necessary to remedy the insured event has been previously contributed
to it), the insurance proceeds received by it from the insurance companies and
which were then credited to the Agent Account, in order to make it possible for
the relevant Borrower to proceed with such reconstruction or works; the Borrower
undertakes to deliver to the Agent prior to each payment request any documentary
evidence pertaining to the use of the sums to complete such works.

 

(C) Other insured events

 

On the occurrence of an insured event other than those referred to in paragraph
(A) resulting in a payment of insurance proceeds in an amount that is less than
TWO HUNDRED THOUSAND EUROS (€200,000) in connection with the relevant Property,
the Borrower who is the owner of the Property shall not be required to make any
repayment under the Facility. The Agent or the Security Agent, as the case may
be, shall pay to the Borrower the insurance proceeds received by it from the
insurance companies which were then credited to the Agent Account, in order to
make it possible for the Borrower to proceed with the relevant works, it being
specified that the Borrower undertakes to evidence to the Agent, when first
requested to do so, the use to which it puts insurance proceeds.

 

42

 

  

Should no General Acceleration Event or Potential General Acceleration Event
have occurred and subject to compliance with the Financial Ratios on such date
(it being specified that the LTV Ratio shall be calculated on the basis of the
“completion” value of the relevant Property), any balance of the insurance
proceeds standing to the credit of the Agent Account on the date on which the
works remedying the insured event are completed shall be returned to the
Borrower by the Agent or the Security Agent, as the case may be.

 

5.2.1.4In the event of the expropriation or requisition of any one of the
Properties

 

(A)Should a requisition or expropriation instigated against all or part of a
Property become definitive and enforceable, the Outstanding Amount of the
Allocated Share of the Borrower who is the owner of the Property affected by
such expropriation or requisition procedure must be repaid in full by such
Borrower.

 

(B)Subject to the provisions of Clause 5.7 (Provisions common to repayments),
the repayment referred to in paragraph (A) above shall take place no later than
the Interest Payment Date immediately following the date on which the
compensation paid in the context of the relevant procedure are received by the
relevant Borrower or by the Agent (as a result of the notification of the
Receivables Assignment covering such compensation).

 

5.2.1.5In the event of Non-Compliance with a Blocking Financial Ratio

 

(A)In the event of Non-Compliance with a Blocking Financial Ratio being
determined on three (3) consecutive Calculation Dates, the amount of the
Financial Ratios Cash Pledge granted pursuant to the provisions of Clause 12.8.1
(Financial Ratios Cash Pledge) by each Borrower shall be allocated by the Agent
to partially prepay the Outstanding Amount of the Facility on the Interest
payment Date immediately following such third (3rd) consecutive Calculation
Date.

 

(B)In the event of Non-Compliance with a Blocking Financial Ratio being
determined on four (4) consecutive Calculation Dates, the amount of the
Financial Ratios Cash Pledge granted pursuant to the provisions of Clause 12.8.1
(Financial Ratios Cash Pledge) by each Borrower shall be allocated by the Agent
to partially prepay the Outstanding Amount of the Facility on the interest
payment Date immediately following such fourth (4th) consecutive Calculation
Date.

 

(C)In the event of Non-Compliance with a Blocking Financial Ratio being
determined on five (5) consecutive Calculation Dates, the amount of the
Financial Ratios Cash Pledge granted pursuant to the provisions of Clause 12.8.1
(Financial Ratios Cash Pledge) by each Borrower shall be allocated by the Agent
to partially prepay the Outstanding Amount of the Facility on the interest
payment Date immediately following such fifth (5th) consecutive Calculation
Date, it being specified that if, following such repayment(s):

 

43

 

  

-the Portfolio LTV Ratio remains between 58.5% (inclusive) and 65% (inclusive);
or

 

-an LTV Ratio remains between 62.5% (inclusive) and 67.5% (inclusive); or

 

-the Portfolio ICR Ratio remains between 200% (inclusive) and 250% (inclusive);

 

then the Borrowers and/or the Representative of the Borrowers shall in any event
immediately repay the Outstanding Amount of the Facility using any Equity, in an
amount making it possible following such repayment to ensure that: (i) the
Portfolio LTV Ratio is below 58.5%; and (ii) each LTV Ratio is below 62.5%; and
(iii) the Portfolio ICR Ratio is above 250%.

 

5.2.1.6In the event of Non-Compliance with a Default Financial Ratio

 

If on any date whatsoever:

 

(i) the Portfolio ICR Ratio is below 200%; or

 

(ii) an LTV Ratio is above 67.5%; or

 

(iii) the Portfolio LTV Ratio is above 65%;

 

(with any such situation being referred to hereinafter as Non-Compliance with a
Default Financial Ratio), then the relevant Borrower (in the event of
non-compliance with the LTV Ratio for its Property) or each Borrower (in the
event of non-compliance with the Portfolio ICR Ratio or the Portfolio LTV Ratio)
and/or the Representative of the Borrowers shall within five (5) Business Days
repay the Outstanding Amount of the Facility using any Equity, in an amount
making it possible following such repayment to ensure that (i) the Portfolio LTV
Ratio is below 58.5%, and (ii) each LTV Ratio is below 62.5% and (iii) the
Portfolio ICR Ratio is above 250%.

 

5.2.2Mandatory prepayment of the Facility in full in the event of a Change of
Control

 

(A)In the event of a Change of Control, the Borrowers shall immediately repay in
full the Outstanding Amount of the principal under the Facility, plus any other
sums owed pursuant to the Agreement and the other Finance Documents (including
the applicable Prepayment Fee, in accordance with the provisions of Clause 5.6
(Prepayment Fee), as the case may be). For all intents and purposes it is
specified that the Security Interests may only be released concomitantly with
the repayment in full of the Outstanding Amount of the principal under the
Facility and the payment of any sums due and payable pursuant to the Finance
Documents.

 

44

 

  

(B)The Representative of the Borrowers shall, should it be aware of an event or
plan giving rise to a mandatory prepayment event referred to in paragraph (A)
above, inform the Agent thereof and notify to it, subject to a notice period of
at least ten (10) Business Days, the planned date of such prepayment. The
aforementioned notice shall be definitive and shall irrevocably bind the
Borrowers, provided that during such period there occurs no event calling the
Change of Control or the date of its occurrence into question, in which case the
Representative of the Borrowers shall inform the Agent promptly thereof. The
Agent shall promptly inform the Lenders that it has received such notice.

 

5.3Voluntary prepayment

 

(A)Any Borrower (or the Representative of the Borrowers acting on behalf of all
or any of the Borrowers) may at any time prepay to the Lenders, in full or in
part, (i) the Outstanding Amount of the Facility for a minimum total amount in
principal of one million Euros (EUR 1,000,000) and beyond such amount, in
multiples of two hundred thousand Euros (EUR 200,000), or any other amount to
the extent that such amount corresponds to the entirety of the Outstanding
Amount of the Facility or, as the case may be, (ii) the Outstanding Amount of
the Additional Tranche for a minimum total amount in principal of one hundred
thousand Euros (EUR 100,000) and beyond such amount in multiples of ten thousand
Euros (EUR 10,000), or any other amount to the extent that such an amount
corresponds to the entirety of the Outstanding Amount of the Additional Tranche.
If such repayment does not take place on an Interest Payment Date, the
provisions of Clause 19 (Indemnification obligations) shall apply.

 

(B)Any voluntary prepayment pursuant to this Clause must be notified at least
ten (10) Business Days in advance to the Agent by the Representative of the
Borrowers. The Agent shall promptly inform the Lenders that it has received such
a notice. Any notice sent to the Agent with a view to making a voluntary
prepayment shall be definitive and may not be withdrawn.

 

(C)Any voluntary prepayment made by a Borrower shall be set off against the
Outstanding Amount in principal of its Allocated Share (and in the case of
Borrower III, against the Additional Tranche). Any voluntary prepayment made by
the Representative of the Borrowers shall be set off, at the discretion of the
Representative of the Borrowers, against the Outstanding Amount of the Allocated
Share of a Borrower (and, where applicable, should this repayment be set off
against the Allocated Share of Borrower III, the Additional Tranche shall take
priority) or the Allocated Shares of the Borrowers as designated by him.

 

5.4Replacement and voluntary prepayment and cancellation with regard to a Lender

 

(A)If:

 

(a)a sum owed to a Lender by a Borrower must be grossed-up pursuant to the
provisions of paragraph (c) of Clause 11.2 (Gross-up) or any equivalent
provision in the Finance Documents; or

 

45

 

  

(b)a Lender requests that a Borrower indemnify it pursuant to the provisions of
Clause 11.3 (Tax indemnity) or Clause 16.1 (Increased costs); or

 

(c)an amount owed to any one of the Lenders by a Borrower pursuant to a Finance
Document is not or will not be treated (at the time of a corporation tax
calculation) as a deductible cost or expense of the Borrower on the grounds that
such amount:(i) is being paid or is owed to a Lender incorporated, domiciled or
acting through a Facility Office located in a Non-Cooperating State or
Territory; or (ii) is being paid into an account opened in the name or on behalf
of such Lender with a financial institution located in a Non-Cooperating State
or Territory;

 

the Representative of the Borrowers may, as long as the situation giving rise to
such increased cost, indemnity or non-deductibility subsists, by means of a
notice served on the Agent, notify either the intention of the Borrowers (and
only the intention of all the Borrowers) to repay the participation of such
Lender under the Facility, namely the intention of the Borrowers (and only the
intention of all the Borrowers) to replace such Lender in accordance with
paragraph (C) below.

 

(B)Each one of the Borrowers shall repay the participation of such Lender in the
Outstanding Amount of its Allocated Share under the Facility on the last day of
the Interest Period during which the date of the repayment notice referred to in
paragraph (A) above falls, or, if earlier, on the date stipulated by the
Representative of the Borrowers in the notice. It must pay all sums owed
(including any applicable increased costs that accrue before the relevant
repayment date).

 

(C)The Borrowers may, in the circumstances described in paragraph (A) above and
provided that they serve notice thereof on the Agent and such Lender fifteen
(15) Business Days in advance, replace such Lender by requesting that it
transfer (and such Lender hereby undertakes to transfer, insofar as it is
permitted to do so by the law) in accordance with Clause 17 (Benefit) all (and
not merely part) of its rights and obligations pursuant to this Agreement to a
Lender or another bank or credit institution selected by the Representative of
the Borrowers which meets criteria making it possible for the Agent to guarantee
its compliance with the Money Laundering Legislation and the procedures put in
place by the latter to ensure compliance with the Money Laundering Legislation,
and which confirms its intention to assume and does assume all the obligations
of the transferring Lender in accordance with Clause 17 (Benefit) for a transfer
price payable in full and in cash on the transfer date equal to the outstanding
principal of the participation of such Lender under the Facility, as well as any
accrued interest, Break Costs and any other amount owed in such regard pursuant
to the Finance Documents (including any applicable increased costs that accrue
before the relevant transfer date).

 

(D)The replacement of a Lender in accordance with paragraph (C) above shall be
subject to the following conditions:

 

(a)neither the Agent nor any Lender shall be obliged to find a replacement
Lender;

 

46

 

 

 

(b)any Lender replaced pursuant to paragraph (C) above shall in no circumstances
be obliged to pay or return any part of the fees received by it in accordance
with the terms of the Finance Documents.

 

5.5Other prepayment events

 

Other prepayment events may also exist pursuant to the provisions of Clauses 7.3
(Market disruption), 7.4 (Non-publication), 11 (Tax) and 16 (New circumstances).

 

5.6Prepayment Fee

 

Any voluntary prepayment of the Outstanding Amount of the Facility made pursuant
to Clause 5.3 (Voluntary prepayment) (unless the relevant voluntary prepayment
is intended to remedy any non-compliance with a Financial Ratio or to repay in
full or in part the Outstanding Amount of the Additional Tranche) and any
mandatory repayment pursuant to Clause 5.2.2 (Mandatory prepayment of the
Facility in full in the event of a Change of Control) shall on the relevant
repayment date be accompanied by the payment, by the relevant Borrower (or
Borrowers, as the case may be) to the Agent acting on behalf of the Lenders, of
a prepayment fee (the Prepayment Fee) equal to:

 

(a)one per cent (1%) of the amount repaid, if the repayment is made between the
Date of the Original Credit Agreement and the first anniversary of the Date of
the Original Credit Agreement (inclusive);

 

(b)zero point seven five per cent (0.75%) of the amount repaid, if the repayment
is made between the first anniversary of the Date of the Original Credit
Agreement (exclusive) and the second anniversary of the Date of the Original
Credit Agreement (inclusive);

 

(c)zero point five per cent (0.50%) of the amount repaid, if the repayment is
made between the second anniversary of the Date of the Original Credit Agreement
(exclusive) and the third anniversary of the Date of the Original Credit
Agreement (inclusive);

 

(d)zero point two five per cent (0.25%) of the amount repaid, if the repayment
is made between the third anniversary of the Date of the Original Credit
Agreement (exclusive) and the Final Repayment Date of the Initial Tranche;

 

whatever the origin of the funds used for such repayment.

 

Notwithstanding the above, no Early Repayment fee will be due insofar as (i) the
voluntary early repayment in question would be made via one or several
Subordinate Loans taken out following the Approved Change of Control, and (ii)
by virtue of the voluntary early repayment concerned, the LTV ratio becomes
equal to or lower than 25%, it being specified that the Approved Change in
Control must be completed within three (3) months of the date of said voluntary
early cancellation; otherwise the Early Repayment Fee will be payable on expiry
of said three (3) month period.

 

47

 

  

5.7Provisions common to repayments

 

(A)Amounts prepaid pursuant to this Clause 5 (and more generally any amount
repaid pursuant to any provision of the Agreement) may not be reborrowed by the
Borrowers.

 

(B)Without prejudice to the provisions of Clause 5.6 above, any prepayment may
be made without any other penalty, cost or expense being incurred by the
Borrowers, to the extent that such repayment is made on an Interest Payment
Date.

 

If such repayment does not take place on an Interest Payment Date, the
provisions of Clause 19 (Indemnification obligations) shall apply. If, following
a direct or indirect sale of a Property (Clause 5.2.1.1) an insured event
(Clause 5.2.1.3) or an expropriation or requisition (Clause 5.2.1.4), the sale
proceeds, the insurance proceeds and/or, as the case may be, any compensation
paid in respect of the expropriation or requisition are received by the relevant
Borrower on a date which is not an Interest Payment Date, the latter may, at its
discretion, either:

 

(a)allocate such amounts immediately to repay the Outstanding Amount of its
Allocated Share and, as the case may be, any applicable Over-Amortisation; in
such a case the provisions of Clause 19 (Indemnification obligations) shall
apply;

 

(b)in order to avoid being required to pay any Break Costs, allocate such
amounts to repay the Outstanding Amount of its Allocated Share and, as the case
may be, any applicable Over-Amortisation, on the Interest Payment Dates
following the date on which it receives the sale proceeds or such insurances
proceeds or compensation, provided however that such sale proceeds or such
insurances proceeds or compensation are immediately paid into an account in the
name of the Agent on behalf of the Lenders and retained by the Agent by way of a
Cash Pledge until the following Interest Payment Dates, on which date the Cash
Pledge shall be allocated to repay the Outstanding Amount of the Allocated Share
concerned and, as the case may be, the amount of any applicable
Over-Amortisation.

 

(C)Any repayment of the Outstanding Amount of the Facility or all or part of a
Share Allocated to a Borrower shall be accompanied by the payment to the Agent
on behalf of the Lenders of all the sums owed by way of interest, default
interest, fees, costs and ancillary amounts, in connection with the amount
repaid by the relevant Borrowers(s) pursuant to the Agreement.

 

(D)Following any partial prepayment to which the provisions of Clause 5.2.1 are
relevant or any voluntary prepayment, the Agent shall deliver to the
Representative of the Borrowers a table summarising the position with regard to
each Allocated Share.



 

48

 

  

6.NOT APPLICABLE

 

7.INTEREST

 

7.1Interest

 

Each Borrower shall pay to the Agent, on behalf of the Lenders on each Interest
Payment Date, interest on the Outstanding Amount of the principal of the
Allocated Share of the relevant Borrower calculated on the basis of the Interest
Rate.

 

The interest payable on the Outstanding Amount of the principal shall be payable
in arrears on each Interest Payment Date. It shall be determined by the Agent on
the basis of the Interest Rate and calculated by the Agent for each Interest
Period.

 

At least ten (10) Business Days prior to each Interest Payment Date, the Agent
shall notify the amount of interest payable by the Borrowers on the Outstanding
Amount of the principal of their Allocated Share to the Representative of the
Borrowers, who shall immediately inform the Borrowers thereof.

 

Interest shall be calculated by the Agent on the basis of the precise number of
days that have passed since the last day (inclusive) of the previous Interest
Period until the last day (exclusive) of the current Interest Period, on the
basis of a year with three hundred and sixty (360) days.

 

7.2Determination of Interest Periods

 

(A)Any Interest Period used as the basis for calculating interest shall have a
term of three (3) months beginning on one Interest Payment Date (inclusive) and
ending on the following Interest Payment Date (exclusive).

 

(B)By way of an exception to the foregoing:

 

(i) in the case of the Initial Tranche (excluding the Initial Borrower III
Sub-Tranche):

 

-the first applicable Interest Period shall begin on the Date of the Original
Credit Agreement and end on 15 April 2015 (exclusive);

 

-the last Interest Period shall in any event end on the Final Repayment Date of
the Initial Tranche.

 

(ii) in the case of the Initial Borrower III Sub-Tranche and the Additional
Tranche:

 

-the first applicable Interest Period shall begin on the Date of Amendment No.1
and end on 15 April 2015 (exclusive);

 

-the last Interest Period shall in any event end on the Final Repayment Date of
the Additional Tranche (in the case of the Additional Tranche) or the Final
Repayment Date of the Initial Tranche (in the case of the Initial Borrower III
Sub-Tranche).

 

49

 

  

7.3Market disruption

 

If, before the close of business in Paris and Munich two (2) TARGET Days prior
to the first day of an Interest Period (an Affected Interest Period), one or
more Lenders whose participations in the Outstanding Amount of the principal
under the Facility represent more than thirty-five per cent (35%) of the
Outstanding Amount of the principal under the Facility, inform the Agent that on
the European interbank market the cost of obtaining matching deposits would
exceed the Reference Rate, the interest rate applicable to the participation of
each Lender in the Outstanding Amount of the principal under the Facility during
the Affected Interest Period shall be the sum of:

 

(i)the Applicable Margin; and

 

(ii)the annual percentage rate corresponding to the costs borne by such Lender
in order to finance its participation in the Outstanding Amount of the principal
under the Facility by any reasonable means selected by it, and such rate shall
be notified to the Agent as soon as possible and in any event prior to the date
on which the interest payable in respect of the Affected Interest Period is due;
and

 

(iii)any Mandatory Costs that are applicable, as the case may be, to the
participation of such Lender in the Outstanding Amount of the principal under
the Facility.

 

On receipt of the aforementioned notice from one or more Lenders, the Agent
shall notify the Representative of the Borrowers, who shall immediately inform
the Borrowers thereof (the Notice). If the Agent or the Representative of the
Borrowers so requests, the Agent and the Representative of the Borrowers shall
commence negotiations (the duration of which may not exceed thirty (30) calendar
days) in order to agree on an alternative basis for calculating the interest
rate. Any basis for calculation agreed upon in accordance with this paragraph
shall be binding on all the Parties, provided that the prior approval of all the
Lenders and the Representative of the Borrowers has been obtained.

 

7.4Non-publication

 

(A)If for any reason EURIBOR or EONIA is no longer published on a date on which
the Reference Rate must be determined, the Agent shall without delay inform the
Representative of the Borrowers thereof, who shall then immediately inform the
Borrowers by any means, and the following provisions shall apply:

 

(a)should an index substituted for EURIBOR or EONIA be published under the aegis
of the European Banking Federation, such index shall be immediately applicable;

 

(b)should no index be identified, the reference index shall be equal to the
mathematical average (rounded up, as the case may be, by one-sixteenth of a per
cent (1/16%)) of the rates notified to the Agent in writing at or around eleven
(11.00) am (Paris time) by each one of the Reference Banks or at least two (2)
of them for Euro transactions in an amount equal to the Facility and with the
same term;

 

50

 

  

(c)should one (1) Reference Bank not have notified its rate to the Agent at or
around eleven (11.00) am (Paris time) on the same day, EURIBOR or EONIA shall be
determined by the Agent on the basis of the rates notified in writing by the
other Reference Banks; and

 

(d)should at least two (2) Reference Banks not have notified their rates to the
Agent in accordance with the above conditions, the Parties have agreed to apply
the procedure described in paragraph 7.3)

 

Notwithstanding the foregoing, the Borrowers may at any time, once the Agent has
determined the interest rate in accordance with the provisions of paragraph (A)
above and provided that such rate continues to be applicable, notify to the
Agent (on an irrevocable basis), within a period which may not be shorter than
five (5) Business Days, the intention of the Borrowers to prepay the Outstanding
Amount of the Facility and to pay all the sums owed pursuant to the Agreement
within a period which may not exceed twenty (20) Business Days.

 

7.5Effective Global Rate

 

The calculation of the effective global rate on the Date of the Original Credit
Agreement is provided in Clause 7.5 of the Original Credit Agreement.

 

The calculation of the effective global rate on the Date of Amendment N°1 is
provided in Clause 8 of Amendment N°1.

 

7.6Default interest

 

(A)Without prejudice to the Acceleration of the Facility in accordance with the
provisions of Clause 15 (Acceleration), and subject to that which is permitted
by applicable law, any sum owed pursuant to the Finance Documents (other than
the Hedging Agreement) that is not paid on its due date shall bear interest,
automatically and without any prior notice being required, from its due date at
a rate equal to the sum of: (i) the applicable EONIA for each full day of delay,
plus; (ii) the Applicable Margin, plus; (iii) three per cent (3%) per annum,
applied to the precise number of full days between the due date and the
effective payment date, on the basis of a year with three hundred and sixty
(360) days.

 

(B)The collection of default interest, which shall be payable at any time
pursuant to a simple request of the Lenders, shall not imply the grant of any
payment periods or waiver of any right whatsoever granted to the Lenders by the
Finance Documents.

 

7.7Capitalisation

 

Any interest that is owed by a Borrower for a full year with effect from its due
date shall be capitalised in accordance with Article 1154 of the French Civil
Code and shall produce interest in accordance with the conditions of Clause 7.6
(Default interest) above.

 

51

 

  

8.FEES

 

8.1Arrangement fee

 

The Borrowers have paid to the Arranger, on the Date of the Original Credit
Agreement, an arrangement fee, the amount and payment terms and conditions of
which have been set out in a separate letter signed prior to the Date of the
Original Credit Agreement by the Borrowers, and delivered to the Arranger.

 

Borrower III shall be required to pay to the Arranger, on the Date of Amendment
N°1, an additional arrangement fee, the amount and payment terms and conditions
of which are set out in a separate letter signed prior to the Date of Amendment
N°1 by Borrower III, and delivered to the Arranger.

 

8.2Agent fee

 

Each one of the Borrowers shall be required to pay the Agent an agent fee, the
amount and payment terms and conditions of which shall are set out in a separate
letter signed prior to the Date of the Original Credit Agreement by the
Borrowers and the Agent.

 

8.3Prepayment Fee

 

The Borrowers undertake to pay to the Agent on behalf of the Lenders the
Prepayment Fee in accordance with the conditions of Clause5.6.

 

8.4Commitment fees

 

On the Date of Amendment N°1, Borrower III shall be required to pay to the
Agent, on behalf of the Lenders, a commitment fee calculated at a rate of zero
point nine per cent (0.9%) per annum on the amount in principal of the Initial
Borrower III Sub-Tranche and based on the precise number of full days between
the Date of the Original Credit Agreement and the Date of Amendment N°1, on the
basis of a year with three hundred and sixty (360) days.

 

9.BANK ACCOUNTS AND ALLOCATION OF REVENUES

 

9.1Operating Accounts

 

9.1.1Payments into the Operating Accounts

 

Each Borrower undertakes to keep its Operating Account open with the Accounts
Bank throughout the term of the Agreement and to make use thereof in accordance
with the provisions of this Clause.

 

52

 

  

Each Borrower undertakes to pay, with effect from the Date of the Original
Credit Agreement, all its Revenues into its Operating Account (save for any
Revenues constituting the subject-matter of the notified Receivables
Assignments, the notified Receivables Pledges and the Insurance Delegations,
which shall, as applicable, be paid directly to the Agent on behalf of the
Lenders into the Agent Account) so that they may be allocated in accordance with
the provisions of Clause 9.2 hereinafter.

 

Insofar as it acts in accordance with the provisions of Clause 9.1.2 (Allocation
of payments from the Operating Accounts) below, the relevant Borrower may give
any instructions to the Accounts Bank to debit the relevant Operating Account.

 

It is specified here that each Borrower shall collect the Rents but that
pursuant to the effects of the Receivables Assignments, the Lenders shall upon
the signature of the relevant Dailly Assignment Slips become the owners of all
the receivables constituted by the Rents payable by the Tenants. This shall also
be the case for all the other Assigned Receivables, which shall become the
property of the Lenders upon the signature of the relevant Dailly Assignment
Slip, notwithstanding any instructions given to the Borrower to credit the
amounts of such receivables (including the receivables constituted by Rents) to
the Operating Account, as long as the relevant Receivables Assignments are not
notified to the relevant Assigned Debtors, in accordance with the provisions of
Clause 12.3 hereinafter. It is recalled that with effect from such notification,
the proceeds of the Receivables Assignments shall be paid directly into the
Agent Account.

 

The Operating Account of each Borrower shall be pledged to the Finance Parties
in accordance with the terms of Clause 12.5 in the case of the Operating
Accounts of Borrower I and Borrower II and Clause 4.4 of Amendment N°1 in the
case of the Operating Account of Borrower III.

 

9.1.2Allocation of payments from the Operating Accounts

 

(A)Between two Interest Payment Dates (exclusive) in the absence of a General
Acceleration Event and in the case of a General Property Acceleration event
(affecting the Property held by the relevant Borrower) and as long as no
Acceleration has been declared, the amounts standing to the credit of the
Operating Account shall be reserved and then allocated by the relevant Borrower
to pay on their due dates in the following order:

 

1)any VAT payable by the relevant Borrower to the tax authorities over the
ongoing Interest Period;

 

2)any Operating Expenditure that is due and payable over the ongoing Interest
Period in the amounts stipulated by the latest Budget delivered to the Agent in
accordance with Clause 14.2.1.3 to the extent that such Operating Expenditure
has not already been paid directly by the Tenants pursuant to the Leases; in the
case of: (i) the remuneration of the Asset Manager; and (ii) the remuneration of
the Property Managers, up to an annual global cap (excluding taxes) of 4% of Net
Rental Revenues;

 

53

 

  

3)any sums due and payable pursuant to the Allocated Share of the relevant
Borrower, representing principal, interest, default interest, costs, fees and
ancillary amounts, in the order of payment stipulated by paragraph (C) of Clause
12.9, including any mandatory prepayment; and

 

4)any sums due and payable to the Hedging Bank pursuant to the Hedging
Agreements;

 

and to the exclusion of any other payment.

 

(B)On each Interest Payment Date, should no General Acceleration Event,
Potential General Acceleration Event, or Property Acceleration Event (affecting
the Property owned by the relevant Borrower) have occurred and insofar as no
Acceleration has been declared, the amounts standing to the credit of each
Operating Account shall be reserved and then allocated on their due dates in the
following order:

 

1)to pay any VAT payable by the relevant Borrower to the tax authorities;

 

2)to pay the Operating Expenditure due and payable in the amounts stipulated by
the latest Budget delivered to the Agent in accordance with Clause 14.2.1.3 and
to the extent that such Operating Expenditure has not already been paid directly
by the Tenants pursuant to the Leases; in the case of: (i) the remuneration of
the Asset Manager; and (ii) the remuneration of the Property Managers, up to an
annual global cap (excluding taxes) of 4% of Net Rental Revenues;

 

3)to create a provision in the Operating Account in an amount equal to the
Operating Expenditure to be paid by the Borrower before the following Interest
Payment Date in the amounts stipulated by the latest Budget delivered to the
Agent in accordance with Clause 14.2.1.3 (to the extent that such Operating
Expenditure shall not be paid by the Tenants pursuant to the Leases);

 

4)to pay any sums due and payable pursuant to the Allocated Share of the
relevant Borrower and the Finance Documents (excluding the Hedging Agreement),
representing principal, interest, default interest, costs, fees and ancillary
amounts, in the order of allocation stipulated by paragraph (C) of Clause 12.9
including any mandatory prepayment;

 

5)to pay any sums due and payable to the Hedging Bank pursuant to the Hedging
Agreements;

 

6)to pay, as the case may be, any Operating Expenditure (other than Operating
Expenditure paid pursuant to paragraph 2. above) not budgeted for in the latest
Budget delivered to the Agent in accordance with Clause 14.2.1.3 (excluding
however any fee payable to the Property Managers or the Asset Manager) and to
pay Capital Expenditure in the amounts stipulated by the latest Budget;

 

54

 

  

The credit balance (as the case may be) of the relevant Operating Account on
each Interest Payment Date and after the payment or allocation to a provision,
as the case may be, of the amounts referred to in paragraphs 1) to 5) above,
shall constitute the “Excess Cash” of the relevant Borrower.

 

(C)On each Interest Payment Date, Excess Cash shall be allocated in accordance
with paragraph (a), (b), (c) or (d) below, as the case may be:

 

a)in the event of Non-Compliance with a Blocking Financial Ratio on any Interest
Payment Date, to the extent that such non-compliance involves the LTV Ratio or
the Portfolio LTV Ratio or the Portfolio ICR Ratio, the Excess Cash must be paid
in full on such Interest Payment Date into the Financial Ratios Cash Pledge
Account for the purposes of granting of the Financial Ratios Cash Pledge in
accordance with the provisions of Clause 12.8.1 (Financial Ratios Cash Pledges);

 

b)if on any date whatsoever:

 

i)the provisions of paragraph (a) above are not applicable; and

 

ii)a General Acceleration Event or Property Acceleration Event (affecting a
Property owned by another Borrower) is continuing on the relevant Interest
Payment Date;

 

the Borrower, when requested to do so by the Representative of the Borrowers,
undertakes to allocate all or part of the Excess Cash standing to the credit of
its Operating Account to make any Borrower Distribution requested by the
Representative of the Borrowers, so that such Borrower Distribution may be
contributed concomitantly in the form of Equity to another defaulting Borrower
or the other defaulting Borrowers, in order to make it possible for them to meet
their payment obligations pursuant to the Agreement, the Subordination Agreement
and any other Finance Document;

 

c)if on any Interest Payment Date (to the exclusion of any other date) the
provisions of paragraphs (a) and (b) above are not applicable, the Borrower may,
should no General Acceleration Event, Potential General Acceleration Event,
Property Acceleration Event (affecting the Property owned by the relevant
Borrower) or Potential Property Acceleration Event (affecting the Property owned
by the relevant Borrower), and failure to respect a Default Financial Ratio have
occurred, make a Permitted Borrower Distribution without restriction and or pay
any additional remuneration to the AM Asset Manager and any PM Administrator of
Assets.

 

55

 

  

(d)subject to the provisions of paragraphs (a) and (b) above, if on any Interest
Payment Date, a General Acceleration Event, Potential General Acceleration
Event, Property Acceleration Event (affecting the Property owned by the relevant
Borrower), Potential Property Acceleration Event (affecting the Property owned
by the relevant Borrower) or ongoing failure to respect a Default Financial
Ratio, the Borrower may in no circumstances dispose of its Excess Cash, which
shall remain credited to its Operating Account, without prejudice to the rights
of the Lenders pursuant to Clause 12.5.5.

 

(D)On the occurrence of an event resulting in Non-Compliance with a Blocking
Financial Ratio or any General Acceleration Event or Property Acceleration
Event, the relevant Borrower may to pay the amounts referred to in paragraphs
(A) and (B) above, save for the fees payable to the Asset Manager and the
Capital Expenditure.

 

(E)On Acceleration, the sums standing to the credit of any Operating Account
shall be allocated to pay and repay the relevant Secured Obligations, in
accordance with the terms and conditions of the relevant Security Documents and
Clause 12.13 (Allocation of proceeds from the Security Interests).

 

9.2RB Pooling Account

 

9.2.1Payments into the RB Pooling Account

 

The Representative of the Borrowers undertakes to keep its Pooling Account open
with the Accounts Bank throughout the term of the Agreement and to make use
thereof in accordance with the provisions of this Clause.

 

Any Permitted Borrower Distribution and any Equity made available to the
Representative of the Borrowers by its Affiliates (other than the Borrowers)
shall be paid into the RB Pooling Account.

 

Insofar as it acts in accordance with the provisions of Clause 9.2.2 (Allocation
of payments from the RB Pooling Account) below, the Representative of the
Borrowers may give instructions to the Accounts Bank to debit the RB Pooling
Account.

 

The Representative of the Borrowers undertakes to procure from the Accounts Bank
internet access and to ensure that the Accounts Bank grants to the Agent, for
consultative purposes alone, internet or remote access to its RB Pooling
Account.

 

The RB Pooling Account shall be pledged to the Finance Parties in accordance
with the terms of Clause 12.5.

 

9.2.2Allocation of payments from the RB Pooling Account

 

The amounts standing to the credit of the RB Pooling Account shall with priority
be allocated to make available Subordinated Loans to the Borrowers, for the
purposes of allowing them to meet their obligations pursuant to the Agreement
and the other Finance Documents at all times.

 

56

 

  

If on any Interest Payment Date:(i) no General Acceleration Event, Potential
General Acceleration Event, Property Acceleration Event and/or Potential
Property Acceleration Event has occurred or is continuing; and (ii) no
Non-Compliance with a Blocking Financial Ratio or failure to respect a Default
Financial Ratio is continuing, the Representative of the Borrowers may without
restriction make a Permitted Majority Shareholder Distribution on such date (to
the exclusion of any other date).

 

By way of derogation from the foregoing, if on 15 January 2016, Borrower III has
not yet repaid in full the Outstanding Amount of the Additional Tranche, the
Representative of the Borrowers may not carry out any Majority Shareholder
Distribution, and this, for as long as the Outstanding Amount of the Additional
Tranche has not been repaid in full.

 

9.3Agent Account

 

9.3.1Payments into the Agent Account

 

All the sums to be paid directly to the Agent pursuant to the Security Interests
(the Insurance Delegations, the notified Receivables Assignments and the
notified Receivables Pledges) shall be paid into the Agent Account. The balance
of the Agent Account shall be allocated in accordance with the provisions of
Clause 9.3.2 (Allocation of the amounts received by the Agent) below.

 

The amounts standing at any time to the credit of the Agent Account which exceed
the sums that are due and payable pursuant to the Agreement shall be held in the
form of a Cash Pledge by the Agent in accordance with the provisions of Clause
12.8 (Cash Pledges).

 

9.3.2Allocation of the amounts received by the Agent

 

(A)As long as no Potential General Acceleration Event, General Acceleration
Event, Property Acceleration Event or Potential Property Acceleration Event has
occurred or subsists, the amounts received on the Agent Account pursuant to the
Insurance Delegations, the notified Receivables Assignments and/or, as the case
may be, the notified Receivables Pledges covering the Revenues of the Borrowers
shall:

 

(i)(i) in the case of amounts paid by the Hedging Bank or, as the case may be,
any counterparty to any hedging agreement entered into pursuant to Clause
14.1.1.13(a), be repaid to the relevant Borrower on any Interest Payment Date by
way of a transfer to its Operating Account, in order to be allocated to pay the
interest due and payable on the relevant Interest Payment Date in the order
stipulated by 9.2.2 (Allocation of payments from the Operating Accounts);

 

(ii)(ii) in the case of insurance proceeds other than the Loss of Rents
Insurance Proceeds, be either allocated to repay the Outstanding Amount of the
Allocated Share of the relevant Borrower in accordance with the provisions of
Clause 5.2.1.3 (On the occurrence of an insured event affecting a Property) or
paid to the relevant Borrower by way of a transfer to its Operating Account in
order to make it possible to rebuild or reinstate the relevant Property in
accordance with the provisions Clause 5.2.1.3 (On the occurrence of an insured
event affecting a Property);

 

57

 

  

(iii)(iii) in the case of Loss of Rents Insurance Proceeds, be either allocated
to repay the Outstanding Amount of the Allocated Share of the relevant Borrower
in accordance with the provisions of Clause 5.2.1.3 (On the occurrence of an
insured event affecting a Property) or paid to the relevant Borrower by way of a
transfer to its Operating Account within a period of five (5) Business Days, in
order to be reserved and allocated in accordance with the provisions of
paragraphs (A) and (B) of Clause 9.2.2 (Allocation of payments from the
Operating Accounts) above;

 

(iv)(iv) in the case of Rents and other Revenues, be repaid to the relevant
Borrower by way of a transfer to its Operating Account within a period of five
(5) Business Days from receipt thereof by the Agent in order to be reserved and
allocated in accordance with the provisions of Clause 9.2.2 (Allocation of
payments from the Operating Accounts) above.

 

(B)On the occurrence of any General Acceleration or Property Acceleration Event,
the amounts referred to in paragraph (A) above (other than those referred to in
paragraph (A)(ii)) received in the Agent Account shall on any Interest Payment
Dates and in the following order be:

 

(a)repaid into the Operating Account of the relevant Borrowers up to the amount
of the VAT and Operating Expenditure budgeted for and referred to in paragraphs
1) and 2) of Clause 9.1.2(A) respectively (save for the remuneration of the
Asset Manager referred to in such Clause and Capital Expenditure)

 

(b)reserved and allocated by the Agent to make the payments and repayments
referred to in paragraph 3) of Clause 9.1.2(A).

 

The amounts referred to in paragraph (A)(ii) received in the Agent Account shall
be allocated in accordance with the provisions of Clause 5.2.1.3 (On the
occurrence of an insured event affecting a Property).

 

(C)Any balance standing to the credit of the Agent Account after the payment of
the amounts referred to in paragraph (B) above shall be retained by the Agent in
the Agent Account, to be allocated to pay any sums due and payable to the
Lenders pursuant to this Agreement, until such time as the relevant Potential
General Acceleration Event, General Acceleration Event, Property Acceleration
Event or Potential Property Acceleration Event is remedied, as the case may be.
If it is remedied, the Agent shall return such amounts to the relevant Borrowers
within five (5) Business Days, in accordance with the provisions of paragraph
(A) above.

 

By way of a derogation from the foregoing and when requested to do so by a
Borrower, the Agent may return to such Borrower all or part of its Excess Cash
in order to make it possible for the latter to make a Borrower Distribution to
the Representative of the Borrowers, provided however that such Borrower
Distribution may be contributed concomitantly by the Representative of the
Borrowers in the form of Equity to the defaulting Borrower(s), in order to make
it possible for them to meet their payment obligations pursuant to the Agreement
and the Finance Documents.

 

58

 

  

(D)On Acceleration, the sums standing to the credit of the Agent Account shall
be allocated to pay and repay any sums owed by the Borrowers pursuant to the
Agreement and the other Finance Documents in the same order as that stipulated
by Clause 12.13 (Allocation of proceeds from the Security Interests) and in
accordance with the Subordination Agreement.

 

10.PAYMENTS

 

10.1No set-off or deduction

 

Any payments or repayments made by the Borrowers pursuant to the Finance
Documents shall be made in full, without any set-off or deduction of any sort
and free of any withholding, in immediately available funds on the relevant due
date.

 

10.2Non-Business Day

 

If the payment or repayment date of any sum payable pursuant to the Finance
Documents is not a Business Day, such date shall, save for any contrary
provision, be automatically deferred to the next Business Day, unless such
deferral would result in the relevant payment or repayment date falling in a
different calendar month, in which case the relevant payment or repayment shall
take place on the previous Business Day.

 

If the Final Repayment Date does not fall on a Business Day, this date shall
automatically defer to the first preceding Business Day.

 

10.3Certificates

 

Any certificate or calculation to be provided by the Agent in connection with
the Interest Rate or any other sum owed pursuant to any one of the Finance
Documents shall, in the absence of a clear error or mathematical error, be
definitive and binding upon the Lenders and the Borrowers.

 

10.4Currency of account

 

All payments pursuant to the Finance Documents shall be made by the Borrowers in
Euros.

 

10.5Determinations

 

Any interest, default interest, fees and other payments calculated on an annual
basis pursuant to any one of the Finance Documents shall be payable on a daily
basis and shall be calculated with reference to the exact number of days that
pass and a year with three hundred and sixty (360) days.

 

59

 



 

10.6Payments by the Agent

 

(A)In the case of any payment to be made pursuant to the Finance Documents to
the Agent on behalf of a Lender pursuant to the Agreement, the Agent shall be
entitled to consider that such payment shall be made on its due date and may
(without being obliged to do so) make such sum available to its beneficiary by
crediting the account notified by such beneficiary to the Agent which must be
held with a bank located in the main financial centre of the country of the
currency of account (or, in the case of the Euro, in the main financial centre
of a Participating Member State), other than a Non-Cooperating State or
Territory, without the Agent being required to ensure in advance that it has
received such sum. Should it appear that such payment has not been made to the
Agent, the person to whom such sum has been made available by the Agent shall be
obliged to return such sum when the Agent first requests that it do so, along
with any interest payable on such sum, the amount of which interest must be
sufficient. The Borrower shall in addition indemnify the Agent for any losses
and costs that the Agent may have incurred or borne as a result of the fact that
such sum was not paid on its due date.

 

(B)Subject to the provisions of paragraph (A) above, any sum received by the
Agent on behalf of another person shall be made available to such person in
immediately available funds on the same day, by way of a transfer to the bank
account of such person of which the details were notified to the Agent in
writing at least five (5) Business Days previously and which is held with a
financial institution that is not located in a Non-Cooperating State or
Territory.

 

10.7Payments to the Agent

 

All interest payments and repayments payable by the Borrowers (on their own
behalf or on behalf of another Borrower, in accordance with the terms of the
Agreement) to the Lenders under the Facility shall be paid by the Borrowers or
the Representative of the Borrowers on their behalf, with same-day settlement,
into the Agent Account opened with a financial institution that is not located
in a Non-Cooperating State or Territory.

 

11.TAX

 

11.1Definitions

 

(a)In the Agreement:

 

“Tax Credit” shall mean a credit against, relief or remission from or refund of
any Tax.

 

“Treaty State” shall mean a State that has signed a double taxation treaty with
France (the “Taxation Treaty”), which provides for a total exemption from the
Tax levied in France on interest payments.

 

60

 

  

“Tax Payment” shall mean an increased payment made by a Borrower to a Finance
Party in accordance with the provisions of Clause 11.2 (Tax gross-up) or a
payment made in accordance with the provisions of Clause 11.3 (Tax indemnity).

 

“Protected Party” shall mean a Finance Party liable to pay Tax on a payment
which it has received or should receive (or which any tax legislation considers
has been or should be received) pursuant to a Finance Document.

 

“Treaty Lender” shall mean a Lender who:

 

(i)is a resident of a Treaty State within the meaning of the Taxation Treaty
between France and such State;

 

does not operate a business in France through a permanent establishment to which
the participation of the Lender under the Facility is effectively allocated;

 

is acting through a Facility Office located in the state of its registered
office; and

 

(ii)satisfies all the other conditions which must be satisfied pursuant to the
Taxation Treaty by the residents of the Treaty State in order for residents of
such State to be exempted from the Tax levied on interest payments in France,
subject to compliance with all the necessary formalities.

 

“Qualifying Lender” shall mean a Lender who:

 

(i)satisfies the conditions stipulated by French law for a payment not to be
subject to any Tax Deduction or, as the case may be, is exempted from a Tax
Deduction; or

 

(ii)is a Treaty Lender.

 

“Tax Deduction” hall mean a deduction or withholding pursuant to a Tax
applicable to a

payment made pursuant to the Agreement, other than a FATCA Tax Deduction.

 

(b)Save for any contrary provision, the use in this Clause of the terms
“determines” or “has determined” shall be understood as meaning the
determination of a person arrived at on the basis of the elements of the
calculation and explanations provided, as the case may be, to the other Parties.

 

11.2Gross-up

 

(a)Each Borrower shall make all payments pursuant to the Finance Documents net
of any Tax Deduction, unless a Tax Deduction is required pursuant to the Law.

 

(b)Promptly upon becoming aware of its obligation to make a Tax Deduction or to
modify the rate or the basis for calculating a Tax Deduction, the relevant
Borrower shall notify the Agent thereof. In the same manner, a Lender shall
notify the Agent of any Tax Deduction applicable to a payment to which it is
entitled promptly upon becoming aware thereof. Upon receipt of such information
by a Lender, the Agent shall inform the relevant Borrower thereof.

 

61

 

 

 

(c)If a Tax Deduction must be made by a Borrower, the amount of the payment to
which it applies shall be increased to an amount which, after making the Tax
Deduction, shall give an amount equal to the payment which would have been due
had no Tax Deduction been required.

 

(d)A payment shall not be grossed up pursuant to paragraph (c) above as the
result of a Tax Deduction made pursuant to a Tax levied in France, if by the
date on which such payment is due:

 

(i)the payment could have been made to the relevant Lender without a Tax
Deduction, had the Lender been a Qualifying Lender, but on such date such Lender
is not or is no longer a Qualifying Lender other than as a result of any change
after the date on which it became a Lender pursuant to this Agreement to the law
or a double taxation treaty (or in the interpretation or application thereof) or
the modification of any practice or concession published by a relevant tax
authority; or

 

(ii)the relevant Lender is a Treaty Lender and the Borrower who must make such
payment is able to demonstrate that the payment could have been made without the
Tax Deduction, had the Lender complied with its obligations pursuant to
paragraph (g) below;

 

it being specified that the exclusion referred to in paragraph 11.2(d)(i)above,
on the occurrence of a change occurring after the date on which a Lender becomes
a Lender pursuant to this Agreement, shall not be applicable in the event of a
Tax Deduction pursuant to a Tax levied in France on a payment made to a Lender,
if such Tax Deduction is payable only because such payment is made into an
account opened in the name or on behalf of such Lender with a financial
institution located in a Non-Cooperating State or Territory.

 

(e)Each Borrower shall make the Tax Deductions to which its payments are subject
and pay to the relevant tax authority the corresponding amount within the
statutory periods and in accordance with the minimum requirements stipulated by
the law.

 

(f)No more than thirty (30) days after having made a Tax Deduction or having
paid the corresponding amount to the relevant tax authority, the Borrower shall
deliver to the Agent, on behalf of the relevant Finance Party, documentary proof
allowing the Agent to reasonably conclude that the Tax Deduction has been made
or, as the case may be, that the corresponding payment has been duly made to the
competent tax authority.

 

(g)A Treaty Lender and each Borrower who owes a payment such Treaty Lender shall
co-operate for the purposes of complying with the formalities allowing the
Borrower to make such payment without any Tax Deduction.

 

62

 

  

11.3Tax indemnity

 

(a)The Borrowers shall pay to the Protected Party, within three (3) Business
Days from the date of a request of the Agent, a sum equal, according to the
determination of the Protected Party, to the loss which has been or could be
incurred by it (directly or indirectly) pursuant to a Finance Document in
respect of a Tax or the amount of the Tax which it must pay pursuant to a
Finance Document.

 

(b)Paragraph (a) shall not apply when:

 

(i)the Tax is assessed on a Finance Party:

 

I.pursuant to the legislation of the country of its registered office or, if
different, the legislation of the country or countries in which it is deemed to
be resident for the purposes of the tax rules; or

 

II.on account of a payment which it receives or should receive in the country of
its Facility Office, pursuant to the legislation of such country;

 

insofar as such Tax is based on the net revenues which are effectively received
by it or which it should effectively receive or is calculated with reference to
such revenues (but excluding any sum merely deemed to be received or
receivable); or

 

(ii)to the extent a loss or its liability to pay the Tax:

 

I.is compensated by an increased payment in accordance with clause 11.2
(Gross-up); or

 

II.ought to have been compensated by an increased payment in accordance with
clause 11.2 (Gross-up) but was not so compensated solely on account of one of
the exclusions listed in paragraph (d) of clause 11.2 (Gross-up); or

 

III.is the result of a Bank Levy; or

 

IV.is connected to a FATCA Tax Deduction that a Party is required to make.

 

(c)A Protected Party making or intending to make a claim pursuant to the
provisions of paragraph (a) above must promptly notify the grounds for its claim
to the Agent. The Agent shall then inform the Borrowers thereof.

 

(d)Immediately upon receipt of a payment by a Borrower in accordance with the
provisions of this Clause 11.3, the Protected Party shall inform the Agent
thereof.

 

11.4Tax Credit

 

If a Borrower makes a Tax Payment and the relevant Finance Party determines
that:

 

63

 

  

(i)such payment gives rise to a right to receive a Tax Credit; and

 

(ii)it has obtained and utilised such Tax Credit;

 

the Finance Party shall pay to the relevant Borrower such amount as the Finance
Party may determine will leave the Borrower in the same after-Tax position as it
would have been in, had the relevant Borrower not been obliged to make the Tax
Payment.

 

11.5Confirmation of the tax status of the Lender

 

In the case of a transfer after the Date of the Original Credit Agreement, each
Lender, upon becoming Party to this Agreement after the date of this Agreement
(a New Lender), shall specify in the transfer deed/instrument signed by it when
it becomes a Party, for the benefit of the Agent and without incurring any
liability with regard to the Borrowers, that it:

 

(i)is a Qualifying Lender (other than a Treaty Lender); or

 

(ii)is a Treaty Lender; or

 

(iii)is not a Qualifying Lender.

 

The Lender must also specify in the relevant transfer deed/instrument signed by
it when it becomes a Party to this Agreement that it is not incorporated,
domiciled or established in and is not acting through a Facility Office located
in a Non-Cooperating State or Territory.

 

If a New Lender does not specify its status pursuant to this Clause 11.5 such
New Lender shall be treated for the purposes of this Agreement (including by
each Borrower) as if it were not a Qualifying Lender, until such time as it
notifies its status to the Agent (and the Agent, on receipt of such notice,
shall inform the Borrowers accordingly). It is stipulated that the transfer deed
shall not be invalidated by any breach by the Lender of the provisions of this
Clause 11.5.

 

Each Lender shall notify to the Representative of the Borrowers, in good faith
and immediately upon becoming aware thereof, any change of its tax status in
light of any of the above declarations made after the date of this Agreement or
after the date on which it becomes a Party to this Agreement.

 

11.6Registration duties

 

The Borrowers shall pay all the registration duties and any similar taxes to
which a Finance Document may be subject and must, within a period of three
Business Days from the date of any such request from a Finance Party, indemnify
such Finance Party for any cost, loss or liability in connection with such
duties or taxes.

 

64

 

  

11.7Value-added tax

 

(a)Any amount paid or payable in accordance with the terms of a Finance Document
to a Finance Party by another Party which (in full or in part) constitutes
consideration for one or more services subject to VAT, shall be deemed to
exclude any VAT payable on such service(s). As a consequence, subject to
paragraph (b) below, if a service provided pursuant to a Finance Document by a
Finance Party to another Party is subject to VAT, the latter Party must, at the
same time as it pays the price for such service, in addition pay to the Finance
Party an amount that corresponds to the VAT payable thereon (and such Finance
Party must promptly provide it with an invoice stipulating the VAT payable).

 

(b)If a service provided by a Finance Party (the “Service-Provider”) to another
Finance Party (the “Beneficiary”) pursuant to a Finance Document is or becomes
subject to the VAT, and if a Party other than the Beneficiary (the “Affected
Party”) is required in accordance with the terms of a Finance Document to pay
the price for the service to the Service-Provider (instead of reimbursing it to
the Beneficiary), such other Party must, in addition to the price and at the
same time, pay to the Service-Provider an amount corresponding to such VAT. The
Beneficiary shall promptly pay to the Affected Party an amount equal to any VAT
which is deducted or which is refunded by the relevant tax authorities,
corresponding in its reasonable opinion to the VAT payable on such service.

 

(c)Whenever a Finance Document stipulates that a Party must repay certain costs
or expenses to a Finance Party or indemnify it in respect thereof, such Party
must also reimburse to such Finance Party or indemnify it (where applicable) in
respect of such costs or expenses, including the portion of such costs or
expenses representing VAT, unless the Finance Party reasonably considers that it
is entitled to a credit or refund from the competent tax authorities in respect
of such VAT.

 

11.8FATCA information

 

(a)Subject to the provisions of paragraph (c) below, each Party shall, within
ten (10) Business Days from receipt of a reasonable request from another Party:

 

(i)confirm to such other Party that it:

 

(A)is a FATCA-Exempt Party; or

 

(B)is not a FATCA-Exempt Party;

 

(ii)provide to such other Party any forms, documents and other information
pertaining to its status under FATCA which such other Party may reasonably
request from it, so that such other Party may itself comply with its FATCA
obligations;

 

(iii)provide to such other Party any forms, documents and other information
pertaining to its status that such other Party may reasonably request from it,
so that such other Party may itself comply with its obligations pursuant to any
other law, regulations or information exchange system.

 

65

 

  

(b)If one Party confirms to another Party that it is a FATCA-Exempt Party in
accordance with paragraph (a)(i) above and if it learns thereafter it is not or
is no longer a FATCA-Exempt Party, such Party shall promptly inform the other
Party thereof.

 

(c)Paragraph (a) above shall not require any Finance Party to do anything and
paragraph (a)(iii) above shall not require any other Party to do anything that
would or could reasonably constitute in its view a breach of:

 

(i)any law or regulation;

 

(ii)any fiduciary duty; or

 

(iii)any duty of confidentiality.

 

(d)If a Party has not confirmed whether or not it is a FATCA-Exempt Party or has
not provided the forms, documents or other information required pursuant to
paragraphs (a)(i) or (ii) above (including whenever paragraph (c) above
applies), such Party shall be deemed for the purposes of the Finance Documents
(and the payments made in such regard) not to be a FATCA-Exempt Party until such
time as such Party provides any confirmations, forms, documents and other
information required.

 

11.9FATCA Tax Deduction

 

(a)Each Party may make any FATCA Tax Deduction that it is required to make
pursuant to FATCA and any payment required in connection with such FATCA Tax
Deduction, and none of the Parties shall be required to gross up a payment from
which it makes a FATCA Tax Deduction or otherwise indemnify the recipient of the
payment for such FATCA Tax Deduction.

 

(b)Each Party shall promptly, upon becoming aware of its obligation to make a
FATCA Tax Deduction (or that there has been a modification of the rate
applicable to or the basis for the calculation of the FATCA Tax Deduction),
inform the Party to which it is making the payment, as well as the Company and
the Agent, and the Agent shall inform the other Finance Parties.

 

12.SECURITY INTERESTS

 

12.1Security Interests In Rem

 

12.1.1Description of the Properties

 

12.1.1.1Description of the Bordeaux Property

 

The Bordeaux property has its land registry base in Canteloup, in
BEYCHAC-ET-CAILLAU (33750)

 

66

 

  

Currently entered into the land registry as follows:

 

Section   N°   Place   Capacity E   237   Canteloup   00 ha 07 a 80 ca E   300  
Canteloup   00 ha 08 a 50 ca E   301   Canteloup   00 ha 22 a 10 ca E   302  
Canteloup   00 ha 18 a 60 ca E   303   Canteloup   00 ha 74 a 05 ca E   304  
Canteloup   02 ha 44 a 70 ca E   305   Canteloup   01 ha 56 a 60 ca E   306  
Canteloup   00 ha 74 a 30 ca E   1329   Canteloup   00 ha 05 a 73 ca TOTAL      
    06 ha 12 a 38 ca

 

Description of the building work

 

The buildings erected on the said land, consisting of a building comprising:

- Two units built on the ground floor for warehouse use with loading docks, for
a total area of approximately 12,522 m2;

- A unit built on the ground floor and first floor, for offices and social
rooms, with a total area of approximately 1,498 m2;

 

All built on the above plots on which are developed:

- 18,105 m2 of common roads,

- 5,705 m2 of concrete slabs,

- 170 outdoor parking spaces and an approximately 40-place bicycle and
motorcycle shelter.

 

Relative effect

 

Deed received on the Date of the Original Credit Agreement by Maître Julien
CAHEN, Participating Notary, containing a sale by Vendor I in favour of Borrower
I, of which a certified copy shall be published in the Bordeaux 3 Land Registry
Office.

 

Mortgage status

 

A mortgage status report issued by the land registration service, BORDEAUX third
office, on 14 November 2014, a copy of which is appended hereto, revealed the
existence of no lien or mortgage on the Bordeaux Property,

 

With the exception of a conventional mortgage in favour of the CAISSE D'EPARGNE
ET DE PREVOYANCE AQUITAINE POITOU-CHARENTES against the Vendor for a principal
amount of 12,150,000 Euros and 1,215,000 Euros in ancillaries with an expiry
date of 5 May 2031.

 

By letter of 18 December 2014, the registered creditor confirmed its agreement
to lift the above-mentioned registration, against payment of the sum of
€12,386,587.68, on 29 December 2014. The deed of discharge will be formalised
today following the signing of the Bordeaux Purchase Deed. The deed of discharge
of this registration was formalised on the Date of the Original Credit Agreement
following the signing of the Bordeaux Acquisition Deed.

 

67

 

  

Information relating to building permits

 

The Bordeaux Property was built following the issuance of building permit No.
033 049 12 Z0016

 

These building permits authorised the construction of a storage building with a
surface area of 12,521 m2 and adjoining offices with a net surface area of
approximately 1,622 m2 on two levels.

 

The declaration of completion was filed on 6 January 2014, the work declared
completed on 6 January 2014.

 

A letter stating no objections with the conformity of the work was issued by the
Town of Beychac-et-Caillau on 12 August 2014.

 

12.1.1.212.1.1.2 Designation of the Marseille Property

 

In a building complex located in 24-28 rue Jobin, MARSEILLE (13003) consisting
of a single building for tertiary activity (offices and car parks) with (6)
floors built on a ground floor for use as offices and three basement levels
including hundred and twenty-five (125) parking spaces,

 

Currently entered into the land registry as follows:

 



Section   N°   Place   Capacity 811 E   68   24 rue Jobin   00 ha 15 a 72 ca 811
E   89   Rue Jobin   00 ha 01 a 77 ca TOTAL           00 ha 17 a 49 ca



 

Eighty-one co-owned lots:

 

-PLOTS NUMBER ONE (1) TO SEVENTY SIX(76): each plot is used for a single or
double parking space located on the third and second basements of the Property
Complex.

These plots together represent 703/10,000ths of the general communal areas.

 

-PLOT NUMBER ONE HUNDRED AND FOURTEEN (114): Offices on the ground floor of the
building.

The 942/10.000ths of the general communal areas.

And the 1.052/10.000ths of the communal areas particular to the building.

 

68

 

  

-PLOT NUMBER ONE HUNDRED AND FIFTEEN (115): Offices on the first floor of the
building.



The 1.257/10.000ths of the general communal areas.

And the 1.404/10.000ths of the communal areas particular to the building.

And the 875/10,000ths of the communal areas particular to the lifts.

 

-PLOT NUMBER ONE HUNDRED AND SIXTEEN (116): Offices on the second floor of the
building



The 1.366/10.000ths of the general communal areas.

And the 1.526/10.000ths of the communal areas particular to the building.

And the 1.188/10,000ths of the communal areas particular to the lifts.

 

-PLOT NUMBER ONE HUNDRED AND SEVENTEEN (117): Offices on the third floor of the
building.



The 561/10.000ths of the general communal areas.

And the 627/10.000ths of the communal areas particular to the building.

And the 585/10,000ths of the communal areas particular to the lifts.

 

-PLOT NUMBER ONE HUNDRED AND EIGHTEEN (118): Offices on the third floor of the
building.



The 783/10.000ths of the general communal areas.

And the 875/10.000ths of the communal areas particular to the building.

And the 817/10,000ths of the communal areas particular to the lifts.

 

The property complex containing the Marseille property is subject to condominium
bylaws and a division report drawn up by Maître AFLALOU-TAKTAK, notary in
Marseille, on 31 May 2013, an authentic copy of which was published in the
Marseille 1 land register on 5 June 2013, volume 2013 P, number 3467.

 

Relative effect

 

Deed received on the Date of the Original Credit Agreement by Maître Julien
CAHEN, Participating Notary, containing a sale by Vendor II in favour of
Borrower II, of which a certified copy shall be published in the Marseille 1
Land Registry Office.

 

Mortgage status

 

A mortgage status report issued by the land registration service, MARSEILLE
first office, on 25 November 2014, a copy of which is appended hereto, revealed
the existence of no lien or mortgage on the Bordeaux Property.

 

With the exception of a conventional mortgage in favour of the BANQUE EUROPEENNE
DU CREDIT MUTUEL against the Vendor for a principal amount of 6,000,000 Euros
and 1,200,000 Euros in ancillaries with an enforceability deadline of 31
December 2014 and an expiry date of 31 December 2015.

 

69

 

  

By letter of 17 December 2014, the registered creditor confirmed its agreement
to lift the above-mentioned registration, against payment of the sum of
€6,100,000. The deed of discharge of this registration was formalised on the
Date of the Original Credit Agreement following the signing of the Marseille
Acquisition Deed.

 

Information relating to building permits

 

The Marseille Property was built following the issuance of building permit No.
013 055

11 N 1194.

 

These building permits authorised the construction of a tertiary activity
building (offices and parking) with a net surface area of 6,880m2.

 

The declaration of completion was filed on 6 January 2014, the work declared
completed on 8 August 2014.

 

A letter stating no objections with the conformity of the work has not yet been
issued by the City of Marseille.

 

12.1.1.312.1.1.3 Designation of the Rueil Property

 

The land registry base of the Rueil Property is at 246 to 250 route de
l'Empereur, 13

avenue Otis Mygath, and 56 rue Henri Regnaud, RUEIL-MALMAISON (92500),

 

Currently entered into the land registry as follows:

 

Section   N°   Place   Surface BK   286   "11 Avenue Othis Mygatt"   00ha 00a
18ca BK   443   "Route de l'Empereur"   00ha 02a 17ca BK   721   "Route de
l'Empereur"   00ha 04a 17ca BK   723   "Route de l'Empereur"   00ha 03a 75ca BK
  724   "248 Route de l'Empereur"   02ha 22a 02ca BK   727   "Route de
l'Empereur"   00ha 04a 68ca         Total   2ha 36a 97ca

 

Divided as follows:

- plot section BK, plot number 368: section BK, numbers 720 and 721,

- plot section BK, plot number 370: section BK, numbers 722 and 723,

- plot section BK, plot number 372: section BK, numbers 724 and 725,

- plot section BK, plot number 468: section BK, numbers 726 and 727,

 

Said cadastral reorganisation was the subject of a land survey document n° 4538P
dated 6 January 2015 and was filed with Maître Laurent CASSIGNARD in accordance
with the terms of a deed dated 27 February 2015, a certified copy of which shall
be published at the NANTERRE 1 Land Registry.

 

70

 

  

It is hereby confirmed that the Rueil Property was subject to a system of joint
ownership pursuant to a division description and condominium rules drawn up by
Maitre THIBIERGE, Notary in PARIS, on 8 March, and an amendment received by
Maître THIBIERGE on 14 November 1973 published at the NANTERRE 1 Land Registry,
11 January 1974 volume 1220, issue 7.

 

Said division description and condominium rules were amended as follows:

 

- Following a deed received by Maître DAUBLON, Notary in PARIS, on 29 May 1981
published in the NANTERRE 1 Land Registry, on 20 July 1981 volume 5054 n°2,

 

- Following a deed received by Maître DAUBLON, Notary in PARIS, on 29 May 1981
published in the NANTERRE 1 Land Registry, on 20 July and 31 August 1981 volume
5054 n°4.

 

Under the terms of a deed received by Maître CASSIGNARD, on 26 November 2014,
published in the NANTERRE 1 Land Registry, on 8 December 2014, 2014P no. 7563,
it was decided to cancel the division description and condominium rules.

 

Description of the building work

 

The Rueil Property comprises five main buildings from the ground floor to the
fourth floor on a lower ground floor, connected by walkways.

 

It has 554 parking spaces distributed in the basement and on the surface.

 

Relative effect

 

Deed receivable by Maître Laurent Hosana, Notary in Paris, on the Date of
Amendment N°1 subsequent to Amendment N°1, containing a sale by Vendor III to
Borrower III, a certified copy of which shall be published at the Nanterre 1
Land Registry.

 

Mortgage status

 

A mortgage status report issued by the land registration service of NANTERRE 1,
on 12 January 2015 and certified on 09 January 2015 revealed the existence of no
lien or mortgage on the Rueil Property.

 

12.1.2Lender’s lien granted by Borrower I over the Bordeaux Property

 

As security for and in order to guarantee the payment and repayment of the
Secured Obligations and ancillary amounts valued at eight per cent (8%), the
Original Lender shall benefit from the following lender’s lien over the Bordeaux
Property:

 

71

 

  

Undertaking as to use of the funds – Lender’s lien

 

Borrower I undertakes to use the sum of eight million three hundred thousand
Euros (€8,300,000.00) corresponding to its Allocated Share to pay a part of the
price and to declare in the Bordeaux Acquisition Deed that it has made such a
payment in the amount of eight million three hundred thousand Euros
(€8,300,000.00) using the funds paid to it under the Facility, so that the
Original Lender shall benefit over the Bordeaux Property, up to the amount of
the sums so used, from the lender’s lien provided for by Article 2374 of the
French Civil Code.

 

Such lender’s lien shall be registered to the Lender with the relevant land
registry department in the following form:

 

AS SECURITY FOR:

the sum of eight million three hundred thousand Euros, representing the
principal  €8,300,000.00  Interest and fees of which the ranking is protected by
law   Memorandum  Total amounts ancillary to the receivable, (including inter
alia but without limitation):
 
(i) the agreed fees;
 
(ii) the increased interest payable on any late payment of the sums owed;
 
(iii) the indemnities (all sums owed by way of indemnities, inter alia on
Acceleration, by way of damages and penalties, the travel costs of the creditor,
the costs associated with the assignment of the receivable after acceleration,
costs constituted by fees, recovery costs, procedural costs, indemnities payable
in the event of an order being handed down...);
 
(iv) taxes payable in connection with the sums owed;
 
(v) insurance premiums;
 
(vi) costs (costs of procuring a transfer of title, registration costs and
registration renewal costs, enforcement and recovery costs...);
 
valued at eight per cent (8%), namely: six hundred and sixty-four thousand Euro 
€664,000.00  Total to be registered: EIGHT MILLION NINE
HUNDRED AND SIXTY-FOUR THOUSAND EUROS  €8,964,000.00 

 

72

 

  

This registration shall remain in force, in accordance with the provisions of
Article 2434 of the French Civil Code, for a period of one year from the Final
Repayment Date of the Initial Tranche, namely until 29 December 2020 and shall
rank first and not be superseded by any registration in favour of a third party.

 

12.1.3Lender’s lien granted by Borrower II over the Marseille Property

 

As security for and in order to guarantee the payment and repayment of the
Secured Obligations and ancillary amounts valued at eight per cent (8%), the
Original Lender shall benefit from the following lender’s lien over the
Marseille Property:

 

Undertaking as to use of the funds – Lender’s lien

 

Borrower II undertakes to use the sum of five million eight hundred thousand
Euros (€5,800,000.00) corresponding to its Allocated Share to pay a part of the
price and to declare in the Marseille Acquisition Deed that it has made such a
payment in the amount of five million eight hundred thousand Euros
(€5,800,000.00) using the funds paid to it under the Facility, so that the
Original Lender shall benefit over the Marseille Property, up to the amount of
the sums so used, from the lender’s lien provided for by Article 2374 of the
French Civil Code.

 

Such lender’s lien shall be registered to the Lender with the relevant land
registry department in the following form:

 

73

 

  

AS SECURITY FOR:

 

The sum of five million eight hundred thousand Euro, representing the principal 
€5,800,000.00  Interest and fees of which the ranking is protected by law 
 Memorandum  Total amounts ancillary to the receivable, (including inter alia
but without limitation):
 
(i) the agreed fees;
 
(ii) the increased interest payable on any late payment of the sums owed;
 
(iii) the indemnities (all sums owed by way of indemnities, inter alia on
Acceleration, by way of damages and penalties, the travel costs of the creditor,
the costs associated with the assignment of the receivable after acceleration,
costs constituted by fees, recovery costs, procedural costs, indemnities payable
in the event of an order being handed down...);
 
(iv) taxes payable in connection with the sums owed;
 
(v) insurance premiums;
 
(vi) costs (costs of procuring a transfer of title, registration costs and
registration renewal costs, enforcement and recovery costs...);
 
valued at eight per cent (8%), namely: four hundred and sixty-four thousand
Euro  €464,000.00  Total to be registered: SIX MILLION TWO HUNDRED AND
SIXTY-FOUR THOUSAND EUROS  €6,264,000.00 

 

This registration shall remain in force, in accordance with the provisions of
Article 2434 of the French Civil Code, for a period of one year from the Final
Repayment Date of the Initial Tranche, namely until 29 December 2020 and shall
rank first and not be superseded by any registration in favour of a third party.

 

12.1.4Lender’s lien granted by Borrower III over the Rueil Property

 

As security for and in order to guarantee the payment and repayment of the
Secured Obligations and ancillary amounts valued at eight per cent (8%), the
Original Lender shall have over the Rueil Property the following lender’s lien:

 

74

 

  

Undertaking as to use of the funds – Lender’s lien

 

Borrower III undertakes to use the sum of thirty-five million nine hundred
thousand Euro (€35,900,000.00) corresponding to its Allocated Share under the
Initial Borrower III Sub-Tranche to pay a part of the price and to declare in
the Rueil Acquisition Deed that it has made such a payment in the amount of
thirty-five million nine hundred thousand Euro (€35,900,000.00) using the funds
paid to it under the Facility, so that the Lender shall benefit over the Rueil
Property, up to the amount of the sums so used, from the lender’s lien provided
for by Article 2374 of the French Civil Code.

 

Such lender’s lien shall be registered to the Lender with the relevant land
registry department in the following form:

 

AS SECURITY FOR:

The sum of thirty-five million nine hundred thousand Euros, representing the
principal  €35,900,000.00  Interest and fees of which the ranking is protected
by law   Memorandum  Total amounts ancillary to the receivable, (including inter
alia but without limitation):
 
(i) the agreed fees;
 
(ii) the increased interest payable on any late payment of the sums owed;
 
(iii) the indemnities (all sums owed by way of indemnities, inter alia on
Acceleration, by way of damages and penalties, the travel costs of the creditor,
the costs associated with the assignment of the receivable after acceleration,
costs constituted by fees, recovery costs, procedural costs, indemnities payable
in the event of an order being handed down...);
 
(iv) taxes payable in connection with the sums owed;
 
(v) insurance premiums;
 
(vi) costs (costs of procuring a transfer of title, registration costs and
registration renewal costs, enforcement and recovery costs...);
 
valued at eight per cent (8%), namely: two million eight hundred and seventy-two
thousand Euro  €2,872,000.00  Total to be registered: THIRTY EIGHT MILLION SEVEN
HUNDRED SIXTY TWELVE THOUSAND EUROS  €38,772,000.00 

 

75

 

  

This registration shall remain in force, in accordance with the provisions of
Article 2434 of the French Civil Code, for a period of one year from the Final
Repayment Date of the Initial Tranche, namely until 29 December 2020 and shall
rank first and not be superseded by any registration in favour of a third party.

 

12.2Borrower Share Pledges – First-ranking

 

12.2.1Definitions

 

For the purposes of this Clause12.2, the terms below shall have the following
meanings:

 

Beneficiaries shall together mean the Agent, the Security Agent and the Lenders
in their capacity as beneficiaries of the Pledges, as well as their respective
and successive successors, transferees and assigns; Beneficiary shall mean any
one of them. It is expressly agreed that the Beneficiaries shall be duly
represented for the purposes hereof (including in the event of the enforcement
of the Pledges) by the Security Agent, who is hereby instructed by each one of
the Beneficiaries to do so.

 

“Pledgor” shall mean the Majority Shareholder and the Minority Shareholder, as
identified in the list of parties to the Agreement, with each of them acting as
far as it alone is concerned.

 

“Pledges” shall together mean each one of the first-ranking pledges granted over
the Shares held by the relevant Pledgor, pursuant to the provisions of Clause
12.2.2 below.

 

“Shares” shall mean: (a) on the Date of the Original Credit Agreement, all the
shares held by the relevant Pledgor in the share capital of Borrower I and
Borrower II, namely, on the Date of the Original Credit Agreement, the shares
listed in tables 1 and 2 below; and (b) on the Date of Amendment N°1, all shares
held by the relevant Pledgor in the share capital of Borrower III, that is to
say, on the Date of Amendment N°1, the shares mentioned in tables 3 and 4 below,
as well as (c) in the future any shares that may replace, substitute or
supplement the shares originally pledged pursuant to this Clause 12.2.2.
(Borrower Share Pledges).

 

TABLE 1 – SHARES PLEDGED ON THE DATE OF THE ORIGINAL CREDIT

AGREEMENT



Pledgor   relevant borrower   number of shares pledged Majority   Borrower I  
999 shares numbered 1 to 999 Shareholder   Borrower II   999 shares numbered 1
to 999

 

76

 

  

TABLE 2 – SHARES PLEDGED ON THE DATE OF THE ORIGINAL CREDIT

AGREEMENT



Pledgor  

Relevant Borrower

  Number Of Shares Pledged Minority   Borrower I   1 share numbered 1,000
Shareholder   Borrower II   1 share numbered 1,000

 

TABLE 3 – SHARES PLEDGED ON THE DATE OF AMENDMENT N°1



Pledgor   Relevant Borrower   Number Of Shares Pledged Majority Shareholder  
Borrower III   999 shares numbered 1 to 999

 

TABLE 4 – SHARES PLEDGED ON THE DATE OF AMENDMENT N°1



Pledgor   Relevant Borrower   Number of Shares Pledged Minority Shareholder  
Borrower III   1 share numbered 1,000

 

12.2.2Grant

 

On the Date of the Original Credit Agreement, each Pledgor hereby irrevocably
pledges in favour of the Beneficiaries, as security for the payment and
repayment of the relevant Original Secured Obligations, the Shares held by it in
the share capital of Borrower I and Borrower II, in the form of a first-ranking
privileged pledge. pursuant to the provisions of Articles 2355 (in reference to
provisions relating to the pledging of tangible assets), 1866 et seq. of the
French Civil Code, and Articles L. 521-1 et seq. of the French Commercial Code
which Borrower I and Borrower II, each to the extent that concerns them, accept.

 

On the Date of Amendment N°1, each Pledgor hereby irrevocably pledges, in favour
of the Beneficiaries, as security for the payment and repayment of the relevant
Original Secured Obligations, the Shares held by it in the share capital of
Borrower III, in the form of a first-ranking privileged pledge, pursuant to the
provisions of Articles 2355 (in reference to provisions relating to the pledging
of tangible assets), 1866 et seq. of the French Civil Code and Articles L. 521-1
et seq. of the French Commercial Code, which Borrower III accepts.

 

77

 

  

The Pledges granted pursuant to this Clause shall supplement the other Security
Interests and may not be substituted for them or operate as a novation thereof.

 

12.2.3Scope of the pledges

 

(A)Each of the Pledges shall cover

 

(i)any income or proceeds from or any amount ancillary to the Shares (including
any options and pecuniary rights, which are or may be attached to the Shares,
such as any dividend, liquidation dividend or distribution resulting from a
share capital reduction or buy-back of shares), which in each case is not yet
paid to the relevant Pledgor on the date of the enforcement of the Pledge;

 

(ii)any share or right resulting from the pledged Shares or substituted for or
supplementing the pledged Shares, following an exchange, consolidation,
division, allotment for no consideration, subscription in cash or otherwise; and

 

(iii)in accordance with the provisions of Article 2333 of the French Civil Code,
any other new shares held by the Pledgor in the Companies (including any options
and pecuniary rights attached thereto) for any reason whatsoever after the Date
of the Original Credit Agreement,

 

in each case such rights falling within the scope of the relevant Pledge and
being automatically incorporated into such Pledge, without such transactions
constituting in any way a novation of the rights and security interests held by
the Beneficiaries pursuant to the Pledges.

 

Each Pledgor waives any right to be subrogated or substituted in any rights of
the Beneficiaries pursuant to any payment made pursuant to the Pledge granted by
it and its right to invoke such rights and benefits, as long as the sums owed by
the Borrowers under the Facility and more generally the Finance Documents are
not paid and repaid definitively and in full.

 

(B)As long as the Pledges have not been enforced in accordance with the
conditions set out below:

 

(i)the right to vote at the meetings of the Borrowers attached to the Shares
shall continue to be exercised by the relevant Pledgor in a manner that does
affect the validity, effectiveness or enforceability of the Pledges or that
might prevent the Beneficiaries from exercising their rights pursuant to this
Clause12.2;

 

(ii)the relevant Pledgor may dispose of any dividends, entitlements to dividends
and other pecuniary rights of which it is the beneficiary pursuant to the Shares
held by it, subject however to compliance with the provisions of the Agreement
and the Subordination Agreement.

 

78

 

  

12.2.4Representations and Warranties

 

(A)Each Pledgor represents and warrants at the date hereof, on its own behalf
and to the Beneficiaries, the following:

 

(a)on the Date of the Original Credit Agreement, the Shares of Borrower I and
Borrower II have been duly issued and paid up in full and it has full title
thereto; on the Date of Amendment N°1, the Shares of Borrower III were duly
issued and paid up in full, and it has full title to these shares

 

(b)there exists no call or exchange option over all or any of the Shares held by
it, or any project including options to subscribe for or purchase all or any of
the Shares held by it, and, more generally, no agreement is in force pursuant to
which a Borrower or the Borrowers in which it holds Shares has or have assumed
any obligation to proceed with an issue of new shares;

 

(c)the Pledge of the Shares granted by it was authorised by a unanimous
resolution of the shareholders of each Borrower dated 29 December 2014;

 

(d)on the Date of the Original Credit Agreement, the Shares pledged by the
Pledgors represent all the shares issued by the Borrowers.

 

(B)The representations and warranties set out paragraph (A) above are made and
given on the Date of the Original Credit Agreement and, as far as the
representations and warranties in paragraph (A) (b) are concerned, shall be
deemed to have been repeated on the Date of Amendment N°1 and on each date on
which the representations and warranties set out in Clause 13 below are deemed
to have been repeated.

 

12.2.5Undertakings

 

Each Pledgor undertakes for the entire term of the Agreement to take any
reasonable measures and to comply with any necessary formalities which it is
requested to take or with which it is requested to comply in writing by the
Security Agent for the purposes of allowing the Beneficiaries to exercise at any
time the rights, remedies and liens granted to them pursuant to the law or this
Clause12.2

 

12.2.6Enforcement

 

(A)Upon: (x) the occurrence of a General Acceleration Event as defined by Clause
15.1.1 (A) (Payment default) and on the expiry, as the case may be, of any
remediation period agreed upon; or (y) any Acceleration; or (z) the non-payment
of any sums owed on the Final Repayment Date of the Initial Tranche, the
Security Agent, acting on behalf of the Beneficiaries, may exercise the rights,
remedies and liens granted to any pledged creditor by law pursuant to the
Pledges, and may inter alia, without prejudice to any other action that may be
taken independently or concurrently, at the discretion of the Beneficiaries:

 

79

 

  

(a)proceed with a public sale of all or any of the Shares in accordance with the
provisions of Article L.521-3 of the French Commercial Code; or

 

(b)procure the transfer to the Beneficiaries of title to all or any of the
Shares pledged pursuant to any one of the Pledges in accordance with the
provisions of Article 2347 of the French Civil Code; or

 

(c)two (2) Business Days after serving notice on the relevant Borrowers and the
Pledgors (the “Transfer Date”), procure the transfer to itself of full title to
all or any of the Shares in accordance with the provisions of Article 2348 of
the French Civil Code pertaining to forfeiture clauses and the provisions of
paragraph (B) below.

 

(B)The transfer of full title to the Shares referred to in paragraph (A)(c)
above shall take place on the Transfer Date in strict compliance with the
following provisions:

 

(a)on the Transfer Date, the Beneficiaries (represented by the Security Agent)
and the relevant Pledgors shall together appoint, pursuant to the proposal of
the Security Agent, an expert;

 

(b)the relevant Pledgors shall be at liberty to approve or reject the proposed
expert (it being specified that the silence of the Pledgors for five (5)
consecutive Business Days shall be deemed to constitute their approval);

 

(c)on the rejection of an expert by the relevant Pledgors, an expert shall be
appointed by an order of the Presiding Judge of the Paris Commercial Court,
pursuant to an ex parte application of the relevant Pledgors and/or the Security
Agent, from amongst the banks, the leading audit firms operating in France or
any other expert appearing on the list of experts approved by the Paris Appeal
Court (in the section entitled “Economy and Finance”, having as their
specialisation “Valuation of corporate rights – mergers, demergers and
contributions”);

 

(d)the expert so appointed shall determine the value of the Shares on the
Transfer Date within a period of thirty (30) calendar days from its acceptance
of such task. To such end, the relevant Parties undertake to provide the expert
with any documentation and information that may be useful to it in the
performance of its task. The expert procedure shall:

 

-provide the relevant Parties with a reasonable opportunity to make oral or
written submissions;

 

80

 

 

 

-require that the relevant Parties provide each other with a copies of any
written submissions delivered to the expert concomitantly with such delivery to
the expert;

 

-allow each relevant Party to attend any hearing of the other Party;

 

The valuation of the expert must be duly justified and based on precise
documented evidence and several calculation methods generally used in relation
to the same type of shares;

 

(e)the expert so appointed shall deliver to the Security Agent and the Pledgors
its decision, which must be accompanied by all supporting documents; the
valuation of any expert appointed pursuant to this Clause shall be binding on
the Security Agent, the Beneficiaries and the Pledgors and may not be challenged
in the absence of a clear error; and

 

(f)notwithstanding the foregoing, at any time during the procedure described in
this paragraph (B), the Security Agent shall have the option of recourse to any
one of the other procedures described in paragraph (A) above, should it deem
this necessary to best preserve the interests of the Beneficiaries.

 

The Pledgors hereby undertake to sign any document and comply with any
formalities required to ensure the effectiveness of the transfer of the Shares
on the Transfer Date to the Beneficiaries and undertake to such end to deliver
all the corporate documents of the relevant Borrower to the Security Agent on
the Transfer Date.

 

(C)Any proceeds so received from a sale of the Shares in the event of an
enforcement of the Pledges shall then be applied to repay the relevant Secured
Obligations, in accordance with the provisions of Clause 12.13 (Allocation of
proceeds from the Security Interests).

 

Any sum received by the Beneficiaries pursuant to the enforcement of the Pledges
that exceed the sums required to pay and repay the Original Secured Obligations
shall be returned by the Beneficiaries to the Pledgors, pro rata to their
respective holdings in the share capital of the relevant Borrower.

 

(D)The Beneficiaries shall in no circumstances bear any liability for any values
determined for the purposes of the enforcement of the Pledges. The reasonable
costs resulting from the enforcement of the Pledges shall be borne by the
Pledgors and shall be set off against the proceeds of the enforcement of the
Pledges.

 

12.2.7Term

 

(A)The pledges constituting the subject-matter of this Clause 12.2 and the
obligations of the Pledgors in this regard enter into force on the Date of the
Original Credit Agreement (for pledges on the Shares of Borrower I and Borrower
II) and on the Date of Amendment N°1 (for pledges on the Shares of Borrower
III), and shall remain in force until the date on which all relevant Original
Secured Obligations have been paid and repaid definitively and in full. It is
specified that until such date, the Pledges shall continue to produce their
effects in the event of a deferral of maturity or the amendment of any one of
the clauses or conditions of the Agreement and the other Finance Documents
(inter alia in the event of an increase in the amount of the Original Secured
Obligations), without any Pledgor being entitled to invoke such various facts as
a novation and without it being necessary to amend the terms of this Clause, to
which each Pledgor hereby expressly consents.

 

81

 

  

(B)The Security Interest granted pursuant to this Clause shall not be deemed
extinguished and shall not be affected by any payments made from time to time
over the term of the Agreement in order to partially repay the relevant Original
Secured Obligations.



 

12.2.8Formalities

 

The Security Agent, in the name and on behalf of the Beneficiaries, shall, at
the expense of the relevant Pledgors, register the Pledges in accordance with
the provisions of Decree No. 2006-1804 of 23 December 2006, enacted for the
purposes of the implementation of Article 2338 of the French Civil Code,
pertaining to the publication of pledges without any transfer of title, and the
Security Agent shall renew any such registration as long as such Pledge is in
force and, in particular before the end of the fifth year of its first
registration.

 

To such end, all powers are granted to the Undersigned Notary.

 

12.2.9Benefit

 

(A)All the rights, liens and options granted to the Beneficiaries in accordance
with the terms of this Clause 12.2 shall benefit their successive successors,
transferees and assigns, in accordance with the terms of Clause 17 of the
Agreement, and all the covenants, representations and warranties and obligations
of the Pledgors pursuant to this Clause 12.2 shall bind their successive
successors, transferees and assigns in accordance with the same terms as the
Pledgors, it being however understood and agreed that:

 

(a)a Pledgor may not assign all or any of its rights or delegate or assign all
or any of its obligations pursuant to this Clause 12.2 otherwise than in
accordance with the terms and the conditions of the Agreement, and in particular
the provisions of Clause 5.2.1.1; and

 

(b)the Security Agent or any one of the Beneficiaries may assign its rights and
obligations pursuant to this Clause 12.2 to any third party, in accordance with
the conditions of the Agreement.

 

(B)The provisions of this Clause 12.2 shall benefit each one of the
Beneficiaries and their respective successors and assigns, inter alia as a
result of a sale, merger, demerger or asset contribution in accordance with
Articles L.236-1 et seq. of the French Commercial Code into which any one of the
Beneficiaries may enter, without being required to comply with any specific
formality or make any specific reiteration.

 

82

 

 

 

(C)In the event of a transfer or assignment of all or any of its rights and
obligations by the Security Agent or any other Beneficiary in accordance with
the conditions of paragraph (A) above, the Security Agent or such Beneficiary
hereby expressly reserves to itself, which the Pledgor hereby accepts, all the
rights and liens resulting from these Pledges, so that, in accordance with the
provisions of Article 1278 of the French Civil Code, these may benefit the
designated successor or assignee of the Security Agent or such Beneficiary.

 

12.3Receivables Assignments

 

(A)Each Borrower undertakes with effect from the Date of the Original Credit
Agreement to assign to the Lenders, in accordance with the terms of the business
receivable assignment deeds that are or shall be signed pursuant to the
performance of the Agreement, the receivables that are or may be owed to it by
its debtors (the Assigned Debtors) identified in paragraphs (B) and (C) below
(the Assigned Receivables), as security for the payment and repayment of all its
Secured Obligations and pursuant to the provisions of Articles L. 313-23 et seq.
of the French Monetary and Financial Code (the Dailly Law). By way of a
derogation from the second paragraph of Article L. 313-24 of the French Monetary
and Financial Code, each Borrower, in its capacity as the assignor of the
Assigned Receivables, shall not be liable jointly and severally with the
Assigned Debtors for the payment of the Assigned Receivables, without such
derogation affecting the obligations of each Borrower with regard to the Lenders
pursuant to the Agreement and the Finance Documents.

 

(B)To such end, Borrower I and Borrower II shall deliver to the Original Lender
on the Date of the Original Credit Agreement (and Borrower III undertakes to
deliver on the Date of Amendment N°1), a Dailly assignment slip in the form of
the assignment slip appended hereto as Schedule 8-A (the Dailly Assignment Slip)
for the Assigned Receivables pursuant to:

 

(i)the Acquisition Deed relating to the Property belonging to it; and

 

(ii)the Rents payable by any Tenant pursuant to any current or future Lease of
the Property of the relevant Borrower and the related lease guarantees; and

 

(iii)any Loss of Rents Insurance Proceeds that are or may be payable by the
relevant insurance proceeds;

 

(iv)any hedging agreement entered into pursuant to Clause 14.1.1.13 (a);

 

(C)In addition, if at any time over the term of this Agreement the relevant
Borrower enters into a contract or receives the benefit of an undertaking
resulting for it in a business receivable of the same nature as those described
in paragraph (B) above, the relevant Borrower shall inform the Security Agent
thereof and, as the case may be, shall deliver to the Security Agent on behalf
of the Lenders a Dailly Assignment Slip, or, should it not be legally possible
to assign such receivables to all the Lenders pursuant to the Dailly Law, it
shall grant a receivables pledge over the receivables in question.

 

83

 

  

(D)Each one of the assignments entered into pursuant to this Receivables
Assignment shall take the form of the delivery by the relevant Borrower to
either the Original Lender (in the case of assignments entered into on the Date
of the Original Credit Agreement) or the Security Agent (in the case of
assignments entered into after the Date of the Original Credit Agreement) of a
Dailly Assignment Slip drawn up in accordance with the Dailly Law and all the
regulations in force.

 

Each Lender hereby instructs the Security Agent, which accepts such
instructions, to hold the original of each Dailly Assignment Slip on joint
behalf of the Lenders, and in the case of any Dailly Assignment Slip delivered
after the Date of the Original Credit Agreement, (ii) to affix to each Dailly
Assignment Slip the date of its delivery by the relevant Borrower.

 

Each assignment of an Assigned Receivable to be granted pursuant to the
Agreement and the related Dailly Assignment Slips shall automatically constitute
a transfer to the Lenders of full title to the Assigned Receivables. Each Lender
shall become the owner of a share of the Assigned Receivables corresponding to
the percentage of its participation in the Facility, with effect from the date
affixed to each Dailly Assignment Slip by the Security Agent. Each assignment of
Assigned Receivables entered into pursuant to this Receivables Assignment shall
also automatically constitute a transfer to each Lender of all the security
interests and guarantees associated with the Assigned Receivables, as the case
may be, pro rata the share of the Assigned Receivables acquired by way of
security by such Lender.

 

With effect from the delivery of each Dailly Assignment Slip, the relevant
Borrower:

 

(i)undertakes to preserve its rights to be paid the Assigned Receivables;

 

(ii)is instructed to undertake recovery (and shall be the sole counterparty of
its Assigned Debtors), allowing it to demand from the Assigned Debtors the
direct payment to itself, on behalf of the Lenders, of any sum owed pursuant to
the Assigned Receivables directly into its Operating Account, so that such sums
may be allocated in accordance with Clause 9 (Bank accounts and allocation of
Revenues) of the Agreement.

 

Paragraph (ii) above shall be subject to the non-notification of the relevant
Assigned Receivables. The Security Agent and each one of the Lenders in addition
hereby instruct the relevant Borrower to instigate at its own expense any
proceedings that they may deem expedient, as the case may be, against the
Assigned Debtors for the purposes of recovering the Assigned Receivables,
without prejudice however to the option of the Security Agent (acting on behalf
of the Lenders) to itself instigate proceedings against the Assigned Debtors in
the event of any non-payment of the Assigned Receivables on their due dates (to
the extent however that the assignment of such Assigned Receivables has been
notified to the Assigned Debtor, and, should no General Acceleration Event or
Property Acceleration Event relating to a Property owned by the relevant
Borrower have occurred, with the prior consent of the latter).

 

84

 

  

It is also agreed that any sums that may be recovered in the context of any
proceedings instigated against an Assigned Debtor or an agreement reached with
an Assigned Debtor shall be recovered on behalf of the Lenders, who shall have
title to all such sums, with the relevant Borrower being authorised to only use
such sums in accordance with the conditions hereof and for as long as the
relevant Receivables Assignment is not notified to the Assigned Debtors in
accordance with the conditions set out below.

 

(E)In accordance with the provisions of Article L. 313-28 of the French Monetary
and Financial Code, the Security Agent (acting on behalf of the Lenders) may
notify at any time to the Assigned Debtors the assignments entered into pursuant
to this Receivables Assignment, using the form of notice appended hereto as
Schedule 8-B.

 

In the event of the notification of the Receivables Assignments, the right of
recovery referred to in paragraph (D) above shall be automatically revoked and
the Assigned Debtors shall have as their sole counterparty the Security Agent,
acting on joint behalf of the Lenders, and the Assigned Debtors shall be
required to make the payments due pursuant to the Assigned Receivables directly
to the Security Agent into the Agent Account, on joint behalf of the Lenders or
into any bank account of the Agent of which details are given in the notice. The
sums recovered by the Security Agent shall be allocated in accordance with
Clause 9.2.3 (Allocation of the amounts received by the Agent), as far as the
other Assigned Receivables are concerned.

 

It is however agreed that Receivables Assignments pursuant to the Loss of Rents
Insurance Proceeds, the Acquisition Deeds shall be notified to the relevant
Assigned Debtors upon the signature of the related Dailly Assignment Slips.

 

Any payment received by the relevant Borrower notwithstanding the above
notification shall be received merely in its capacity as an agent of the Lenders
for the purposes of the recovery of the Assigned Receivables.

 

The relevant Borrower undertakes to deliver immediately to the Security Agent on
behalf of the Lenders any instruments of payment or sums received by, it
notwithstanding any notification referred to above, and to provide the Security
Agent with any useful information that the latter may request from it for the
purposes of the recovery of the Assigned Receivables.

 

In the event of the notification of an Receivables Assignment to one or more
Tenants, the Security Agent, on behalf of the Lenders, undertakes, if such
Property constitutes the subject-matter of a direct or indirect sale and subject
to compliance by the relevant Borrower with its undertakings pursuant to the
Finance Documents, to send a letter to such Tenant(s) informing it or them of
the release of the Receivables Assignment(s) notified to them.

 

85

 

  

(F)Unless stipulated otherwise in accordance with the terms of this Receivables
Assignment:

 

(i)each Borrower shall continue to be required to perform all its obligations
(if any) pursuant to the contracts giving rise to the Assigned Receivables;

 

(ii)the exercise by the Security Agent of any one of the rights of the Lenders
on behalf of the latter pursuant to this Receivables Assignment shall not
release the relevant Borrower from its obligations pursuant to the contracts
giving rise to the Assigned Receivables; and

 

(iii)neither the Security Agent nor any Lender has assumed or will assume any
obligation or liability pursuant to the contracts referred to under (i) and
shall not be obliged to comply with the undertakings or obligations incumbent
upon the relevant Borrower in this regard, or to instigate any recovery
proceedings whatsoever (without prejudice to the right of each Borrower to take
any such action with the authorisation of the Security Agent).

 

Such assignments shall supplement the other Security Interests and may not be
substituted for them or operate as a novation thereof.

 

12.4Insurance Delegations

 

Pursuant to the provisions of Article L.121-13 of the French Insurance Code, the
Lenders, in their capacity as the registered mortgagees of each of the
Properties (with effect from the Date of Amendment N°1 in the case of the Rueil
Property), shall receive any “property damage” insurance proceeds paid by a
relevant insurance company on the occurrence of an insured event affecting a
Property.

 

The Undersigned Notary shall notify the benefit of the provisions of the
aforementioned Article L 121-13 of the French Insurance Code to the relevant
insurance company, with a block on the payment of any insurance proceeds, in
order to protect the Lenders on the occurrence in particular of an insured
event.

 

Any insurance proceeds received by the Lenders pursuant to such statutory
delegation shall be allocated in accordance with the provisions of Clause5.2.1.3

 

12.5Bank Account Pledges – First-ranking

 

12.5.1Definitions

 

For the purposes of this Clause, the terms below shall have the following
meanings:

 

Beneficiaries shall together mean the Agent, the Security Agent and the Lenders
in their capacity as beneficiaries of the Pledges, as well as their respective
and successive successors, transferees and assigns; Beneficiary shall mean any
one of them. It is expressly agreed that the Beneficiaries shall be duly
represented for the purposes hereof (including in the event of the enforcement
of the Pledges) by the Security Agent, who is hereby instructed by each one of
the Beneficiaries to do so.

 

86

 

  

Pledgors shall together mean the Representative of the Borrowers, Borrower I,
Borrower II and Borrower III pursuant to the Pledges, it being specified that:

 

(i)the Representative of the Borrowers shall pledge its RB Pooling Account; and

 

(ii)each Borrower shall pledge its Operating Account.

 

Pledged Accounts shall together mean the accounts opened with the Accounts Bank,
the details of which are provided below:

 

Pledgor   Details of the Pledged Account     Bank   Agency   Account   Account
Details Borrower I   30003   03175   00020367428   04 Borrower II   30003  
03175   00020367410   58 Borrower III   30003   03175   00020367402   82
Representative of the Borrowers   30003   03175   00020368087   64

 

Pledges shall together mean each one of the first-ranking pledges granted over
the Pledged Accounts pursuant to the provisions of Clause12.5.2 below.

 

12.5.2Grant

 

On the Date of the Original Credit Agreement, Borrower I, Borrower II and the
Representative of the Borrowers, with each one of them acting on its own behalf,
hereby irrevocably pledges its Pledged Account to the Beneficiaries, as security
for the payment and repayment of the relevant Secured Obligations, and the
provisional or final balance of its Pledged Account (including any interest
generated on such balance, as the case may be, in accordance with and subject to
the reservations stipulated by Article 2360 of the French Civil Code), in the
form of a first-ranking privileged pledge, pursuant to the provisions of
Articles 2355 et seq. of the French Civil Code and Articles L. 521-1 et seq. of
the French Commercial Code.

 

On the Date of Amendment N°1, Borrower III hereby irrevocably pledges its
Pledged Account to the Beneficiaries, as security for the payment and repayment
of the relevant Original Secured Obligations, and its provisional or final
balance (including any interest generated on such balance, as the case may be,
in accordance with, and subject to the reservations stipulated by, Article 2360
of the French Civil Code), in the form of a first-ranking privileged pledge,
pursuant to the provisions of Articles 2355 et seq. of the French Civil Code.

 

87

 

 

 

The Pledges granted pursuant to this Clause shall supplement the other Security
Interests and may not be substituted for them or operate as a novation thereof.

 

12.5.3Scope

 

In accordance with Article 2360 of the French Civil Code, the receivable pledged
pursuant to each one of the Pledges shall be constituted by the provisional or
final credit balance of the relevant Pledged Account on the date of the
enforcement of the Security Interest, subject to the settlement of any
outstanding transactions.

 

Any rights held by each Pledgor in any sums credited to the relevant Pledged
Account shall be automatically included in the scope of the Pledge granted by
the relevant Pledgor.

 

Each one of the Pledges shall constitute continuing security, notwithstanding
any account balancing or any other event.

 

12.5.4Notification for the purposes of enforceability

 

To the extent required, the Pledgors and the Beneficiaries expressly instruct
the Undersigned Notary to serve, following the signature of this deed (and after
the Date of Amendment N°1), a purely informative notice of the Pledges on the
Accounts Bank, by means of an information notice of the pledges of the balances
of the Bank Accounts (the Information Notice).

 

12.5.5Operation

 

(A)As long as no General Acceleration Event or Property Acceleration Event has
occurred, each Pledgor shall be entitled to use its Pledged Account without
restriction, subject to compliance with the provisions of the Agreement and the
Subordination Agreement.

 

(B)On the occurrence of any General Acceleration Event or Property Acceleration
Event, the Security Agent, acting on behalf of the Beneficiaries, may notify
such occurrence to the Accounts Bank (with a copy to the relevant Pledgor) by
registered letter with an acknowledgement of receipt and therein request that
the Accounts Bank immediately cease following the instructions of the relevant
Pledgor in relation to its Pledged Account, until such time as the relevant
General Acceleration Event or Property Acceleration Event is remedied or waived,
or until such time as the Security Agent, acting on behalf of the Beneficiaries,
requests the transfer of the sums standing to the credit of the relevant Pledged
Account in accordance with the provisions of Clause 12.5.6 below, to which each
one of the Pledgors hereby consents.

 

88

 

  

(C)By way of derogation from the foregoing, each Pledgor is hereby authorised to
allocate the sums standing to the credit of its Pledged Account after the
service of a blocking notice on the Accounts Bank pursuant to paragraph (B)
above, in order, in the following order of priority:

 

(a)to pay on its due date any VAT payable by the relevant Borrower to the tax
authorities and to finance any Operating Expenditure in accordance with
paragraphs 1) and 2) of Clause 9.1.2(A), excluding the remuneration of the Asset
Manager;

 

(b)to pay on its due date any amount necessary to make it possible for the
relevant Borrower to remedy the General Acceleration Event or the Property
Acceleration Event; then

 

(c)to pay on their due date any maintenance, repair and replacement costs
payable by the Borrowers pursuant to the Leases that become due and payable
during the Interest Period beginning on the relevant Interest Payment Date,
provided that such costs are strictly necessary (inter alia in order to carry
out works ensuring compliance with standards);

 

(d)to make a Borrower Distribution to any one of its shareholders or a
Subordinated Lender, provided however that such shareholder or Subordinated
Lender immediately contributes Equity at least equal to the amount distributed
to one or more other Borrowers for the purposes of allowing them to perform
their obligations pursuant to the Subordination Agreement and any other Finance
Document and, as the case may be, to remedy the relevant General Acceleration
Event.

 

The Security Agent shall transmit promptly to the Accounts Bank any instructions
necessary to authorise payment of the sums referred to in paragraphs (a) to (d)
above.

 

(D)The Representative of the Borrowers shall for its part be authorised to use
the sums standing to the credit of its Pledged Account after the dispatch of a
blocking notice to the Accounts Bank, should the Security Agent have authorised
it to do so, and only for the purposes of allowing one or more Borrowers to
remedy any General Acceleration Event or Property Acceleration Event.

 

(E)It is specified to the extent required that, insofar as the relevant General
Acceleration Event or Property Acceleration Event has been remedied or waived,
the relevant Pledgor shall be once again at liberty to use the Pledged Account,
subject however to compliance with the provisions of the Agreement and the
Subordination Agreement, and the Security Agent must promptly, when requested to
do so by the relevant Borrower, inform the Accounts Bank thereof.

 

89

 

  

12.5.6Enforcement

 

Upon: (x) the occurrence of a General Acceleration Event as defined by Clause
15.1.1 (A) (Payment default) and on the expiry, as the case may be, of any
remediation period agreed upon; or (y) any Acceleration; or (z) the non-payment
of any sums owed on the Final Repayment Date of the Initial Tranche, the
Security Agent, acting on behalf of the Beneficiaries, may request that the
Accounts Bank transfer to it those sums standing to the credit of the Pledged
Accounts or which may in the future be credited thereto. With effect from such
request, the parties agree that the Beneficiaries shall automatically become the
owners of the sums standing at any time to the credit of the Pledged Accounts.

 

On receipt of such a request, the Accounts Bank shall pay within two (2)
Business Days from receipt of such notice into any account of which the Security
Agent has notified the details to it the balance of the Pledged Accounts after
settlement of any outstanding transactions, to which each Pledgor hereby
expressly consents.

 

The proceeds of the enforcement of the Pledges shall be allocated to repay the
relevant Secured Obligations in accordance with the provisions of Article 2364
of the French Civil Code and the provisions of Clause 12.13 (Allocation of
proceeds from the Security Interests), with any difference, should it be
positive, being returned to each relevant Borrower in accordance with the
provisions of Article 2366 of the French Civil Code.

 

12.5.7Term

 

(A)The Pledges constituting the subject-matter of this Clause 12.5 and the
obligations of each Pledgor in this regard enter into force on the Date of the
Original Credit Agreement (for pledges granted by Borrower I, Borrower II and
the Representative of the Borrowers) and on the Date of Amendment N°1
(concerning the pledge made by Borrower III) and shall remain in force until the
date on which all the relevant Secured Obligations (or the Original Secured
Obligations, in the case of Borrower III) have been paid and repaid definitively
and in full. It is specified that until the date referred to above, the Pledges
shall continue to produce their effects in the event of a deferral of maturity
or the amendment of any one of the clauses and conditions of the Agreement and
the other Finance Documents (inter alia in the event of an increase in the
amount of the Secured Obligations), without the relevant Pledgor being entitled
to invoke such various facts as a novation and without it being necessary to
amend the terms of this Clause, to which each Pledgor hereby expressly consents.

 

(B)The Security Interests granted pursuant to the Pledges shall not be deemed to
have been extinguished and shall not be affected by the periodic payments made
from time to time over the term of the Agreement in order to partially repay the
relevant Secured Obligations.

 

90

 

  

12.5.8Benefit

 

All the rights, liens and options granted to the Beneficiaries in accordance
with the terms of this Clause 12.5 shall benefit their successive successors,
transferees and assigns, in accordance with the terms of Clause 17 of the
Agreement, and all the covenants, representations and warranties and obligations
of the Pledgors pursuant to this Clause 12.5 shall bind their successive
successors, transferees and assigns in accordance with the same terms, it being
however understood and agreed that:

 

(a)no Pledgor may assign all or any of its rights or delegate or assign all or
any of its obligations pursuant to this Clause 12.5 otherwise than in accordance
with the conditions of the Agreement; and

 

(b)the Security Agent or any one of the Beneficiaries may assign its rights and
obligations pursuant to this Clause 12.5 to any third party, in accordance with
the conditions of the Agreement.

 

The provisions of this Clause 12.5 shall benefit each one of the Beneficiaries
and their respective successors and assigns, inter alia as a result of a sale,
merger, demerger or asset contribution in accordance with Articles L.236-1 et
seq. of the French Commercial Code into which any one of the Beneficiaries may
enter, without being required to comply with any specific formality or make any
specific reiteration.

 

In the event of a transfer or assignment of all or any of its rights and
obligations by the Security Agent or any other Beneficiary in accordance with
the conditions of paragraph (A) above, the Security Agent or such Beneficiary
hereby expressly reserves to itself, to which each Pledgor hereby consents, all
the rights and liens resulting from these Pledges, so that, in accordance with
the provisions of Article 1278 of the French Civil Code, these may benefit the
designated successor or assignee of the Security Agent or such Beneficiary.

 

12.6Receivables Pledges – Original Subordinated Loans – Subordinated Loans

 

The Receivables Pledges are granted in accordance with the terms of Clauses
4.5.1 to 4.5.12 of Amendment N°1, hereafter reproduced:

 



"4.5.1 Definitions



 

For the purposes of this Clause 4.5, the terms below shall have the following
meanings:

 

"Beneficiaries" shall together mean the Agent, the Security Agent and the
Lenders in their capacity as beneficiaries of the Pledges, as well as their
respective and successive successors, transferees and assigns; "Beneficiary"
shall mean any one of them. It is expressly agreed that the Beneficiaries shall
be duly represented for the purposes hereof (including in the event of the
enforcement of the Pledges) by the Security Agent, who is hereby instructed by
each one of the Beneficiaries to do so.

 

91

 

  

"Receivables Pledge" means all receivables each Pledgor has title to or may
acquire title to in respect of, as applicable, the Borrowers or the Majority
Shareholder in respect of Subordinated Loans granted by it.

 

“Pledgor” means, as applicable:

 

(i)the Majority Shareholder, for the Subordinated Loans (including the Original
Subordinated Loans) granted or to be granted by the Majority Shareholder to any
one of the Borrowers;

 

(ii)the OPCI for the Subordinated Loans granted or to be granted by the OPCI to
the Majority Shareholder.

 

"Pledges" means collectively the first rank pledge rights created on the
receivables held by the relevant Pledgor pursuant to Article 12.6.2 below

 

"Subordinate Loans" designates, for the purposes of this Article:

 

(i)in the case of the Majority Shareholder, (x) the Original Subordinated Loans
granted by the Majority Shareholder to Borrower I for an amount equal to EUR
9,772,412 and to Borrower II for an amount equal to EUR 5,798,926, prior to the
signing of the Original Credit Agreement, (y) the Subordinated Loan granted by
the Majority Shareholder to Borrower III for an amount equal to EUR
16,398,850.15 under the terms of an intra-group loan agreement entered into on
27 February 2015 by Borrower III and the Majority Shareholder, as well as (y)
any other intra-group loans and/or shareholder current account advances and/or
other advances, including any subscription for bonds, in any form whatsoever,
which are or may be granted by the Majority Shareholder to any of the Borrowers;
and

 

(ii)in the case of the OPCI, (y) the intra-group loan granted by the OPCI to the
Majority Shareholder for the amount of EUR 6,272,556.59, prior to the signing of
the Agreement as well as (z) all other intra-group loans and/or shareholder
current account advances and/or other advances, including any subscription for
bonds, in any form whatsoever, which are or may be granted by the OPCI to the
Majority Shareholder.

 

4.5.2Release of the Receivables Pledges granted on the Signing Date

 

The Beneficiaries hereby release the receivables pledges granted by the
Pledgors, on the Date of the Original Credit Agreement and under the terms of
Clause 12.6 of the Original Credit Agreement, over their respective receivables
under the Subordinated Loans granted by them to the Borrowers (in the case of
the Majority Shareholder) and to the Majority Shareholder (in the case of the
OPCI), in return for the granting by said Pledgors of receivables pledges over
their respective receivables under the Subordinated Loans granted by them to the
Borrowers (in the case of the Majority Shareholder) and the Majority Shareholder
(in the case of the OPCI), granted on the Date of Amendment N°1 in accordance
with the terms of this Clause 4.5.

 

92

 

  

4.5.3Grant

 

On the Date of Amendment N°1, each Pledgor hereby irrevocably pledges to the
Beneficiaries, as security for the payment and repayment of the relevant Secured
Obligations, the Receivables Pledged held by it against the Borrowers and/or the
Majority Shareholder as the case may be, in the form of a first-ranking
privileged pledge. pursuant to the provisions of Articles 2355 et seq. of the
French Civil Code and Articles L.521-1 and L.521-3 of the French Code of
Commerce, which each Borrower and the Majority Shareholder accept.

 

The Pledges granted pursuant to this Clause shall supplement the other Security
Interests and may not be substituted for them or operate as a novation thereof.

 

4.5.4Scope of the Pledges

 

(A)Each of the Pledges shall cover:

 

(a)any facility (at its current or future value) of the Pledgor concerned
against the Borrowers or the Majority Shareholder, as the case may be, in
respect of any Subordinated Loan granted by it (including any interest and
revenue whatsoever attached to the Receivables Pledged and paid after the
enforcement of these Pledges), pursuant to the provisions of Article 2355 of the
Civil Code, said receivables being encompassed within the tax base of each
Pledge and incorporated ex officio into each Pledge without such transactions
giving rise to any novation to the rights and sureties that the Beneficiaries
gain from these Pledges; it being understood that the right of each Pledgor in
respect of any Subordinated Loan will be subject to the terms and conditions of
the Agreement and the Subordination Agreement.

 

(b)Each Pledgor waives any right to be subrogated or substituted in any rights
of the Beneficiaries pursuant to any payment made pursuant to the Pledge granted
by it and its right to invoke such rights and benefits, as long as the sums owed
by the Borrowers under the Facility and more generally the Finance Documents are
not paid and repaid definitively and in full.

 

(B)As long as the Pledges have not been enforced in accordance with the
conditions set out below, the right to vote at the meetings of the Borrowers
attached to the Shares shall continue to be exercised by the relevant Pledgor in
a manner that does affect the validity, effectiveness or enforceability of the
Pledges or that might prevent the Beneficiaries from exercising their rights
pursuant to this Clause 4.5.

 

93

 

  

4.5.5Enforceability of the Pledges

 

(A)Pursuant to paragraph 1 of Article 2362 of the Civil Code, the Borrowers and
the Majority Shareholder recognize that their Pledges are fully enforceable
without the need for the Collateral Agent and / or the Beneficiaries having to
perform any formalities for this purpose.

 

(B)However, notwithstanding Article 2363 of the Civil Code, the Collateral
Agent, acting for and on behalf of beneficiaries:

 

(a)states that he refuse to receive any payment in respect of receivables
pledged; and

 

(b)authorises the Pledgors present to receive any payment for receivables
pledged when such payment is allowed under the Agreement and the Subordination
Agreement.

 

(C)Each Borrower and the Majority Shareholder recognise that the Security Agent,
acting for and on behalf of the Beneficiaries and under the instructions of the
Beneficiaries, may at any time send them a notification of automatic withdrawal
of the aforementioned authorisation and thus forcing payment of the Receivables
Pledged into the account indicated to him by the Security Agent; the fate of
said sums then depending on the Agreement.

 

4.5.6Representations and Warranties

 

(A)Each Pledgor represents and warrants, on the Date of Amendment N°1, on its
own behalf and to the Beneficiaries, the following:

 

(a)It has full ownership of the Receivables Pledged; it has the ability to
pledge said receivables;

 

(b)It has the powers and has the ability to perform its obligations under the
Pledge concerning it;

 

(c)The obligations that derive from the Pledge it grants:

 

-Do not violate or are not in conflict with any of the provisions of its
articles or other corporate documents;

 

-Do not violate any significant provision of any applicable law, rule or
regulation or any judgment, or authorisation to which it is subject;

 

-Do not contradict or breach or constitute a significant fault under a contract
or commitment to which it is party or bound by, or that would apply to any of
its assets;

 

(d)the Pledge was unanimously authorised by a collective decision by the
shareholders of the Representative of the Borrowers on 27 February 2015; any
further authorisation, approval, agreement, license, exemption, registration,
notification, filing or deed, or payment of a fee or any tax whatsoever, or any
action of any kind not obtained or realised is necessary to ensure the validity,
legality, enforceability or execution of the Pledge that it granted;

 

94

 

  

(e)The receivables pledged are not subject to any transfer, pledge, security
(other than this Pledge that has been granted) or any other right for the
benefit of any third party other than The beneficiaries, have been subject to
any attachment procedure or receivership, and the payment of the receivables
pledged has not been subject to any delegation; Pledge granted constitutes a
first-ranking privileged pledge in favour of the beneficiaries;

 

(B)The representations and warranties referred to in paragraph (A) below are
made on the Date of Amendment N°1 and, with respect to the representations and
warranties set out in paragraph (A), shall be deemed repeated on each date on
which the representations and warranties provided for in Clause 13 of the
Agreement are deemed repeated.

 

4.5.7Undertakings

 

Each Pledgor undertakes for the entire term of the Agreement to take all
reasonable measures and to comply with any necessary formalities which it is
requested to take or with which it is requested to comply in writing by the
Security Agent for the purposes of allowing the Beneficiaries to exercise at any
time the rights, remedies and liens granted to them pursuant to the law or this
Clause 4.5.

 

4.5.8Obligation to Perform

 

It is expressly agreed that the Pledgors shall remain solely liable for the
respect and fulfilment of all their obligations under their agreements concluded
with the Borrowers or the Majority Shareholder, as the case may be, in relation
to the Pledged Facilities, and the Beneficiaries shall not incur any obligation
or liability due to or in relation to such agreements.

 

The Beneficiaries shall under no circumstances have an obligation to exercise or
meet an obligation incumbent on the Pledgors under said agreements, to make a
payment, present a claim or take any action to recover or obtain the payment of
any sum the Pledgors in question may, as applicable, have a right to under said
agreements, at any time, respecting the terms of the Subordination Agreement.

 

4.5.9Allocation of amounts paid in respect of the Pledged Receivables

 

Unless the notification referred to in Article 4.5.5 has been sent to it, each
Borrower as well as the Majority Shareholder may make any payment in respect of
the Pledged Receivables when, on the date in question, the conditions applicable
to an Approved Borrower Distribution and an Approved Shareholder Distribution
are met, in any event, depending on the terms and limits set out in the
Subordination Agreement

 

95

 

  

Once the notification set out in Article 4.5.5 has been sent to the Borrowers
and/or the Majority Shareholder, the authorisation set out in Article 4.5.5.
shall be withdrawn, and the sums received by the security Agent in respect of
the Pledged Receivables shall be:

 

(a)Following a General Acceleration Event or a Potential Acceleration Event (and
while this lasts), retained by the Agent in the Agent Account; or

 

(b)following the enforcement of the Pledges, assigned to the payment and
repayment of relevant Secured Obligations under conditions described in more
detail in Clause 4.5.10 below.

 

4.5.10Enforcement

 

(A)Upon: (x) the occurrence of a General Acceleration Event as defined by Clause
15.1.1 (A) (Payment default) of the Agreement and on the expiry, as the case may
be, of any remediation period agreed upon; or (y) any Acceleration; or (z) the
non-payment of any sums owed on a Final Repayment Date, the Security Agent,
acting on behalf of the Beneficiaries, may exercise the rights, remedies and
liens granted to any pledged creditor by the law by virtue of the Pledges, and
may allocate the product of the enforcement of pledges to the payment and
repayment of the relevant Secured obligations, pursuant to the stipulations of
Clause 12.13 (Allocation of the product of Sureties) of the Agreement.

 

(B)The Pledgors hereby undertake to sign any document and comply with any
formalities required to ensure the effectiveness of the transfer of the Pledges
under the aforementioned conditions

 

(C)Any sum received by the Beneficiaries pursuant to the enforcement of the
Pledges that exceed the sums required to pay and repay the Secured Obligations
shall be returned by the Beneficiaries to the Pledgors.

 

(D)The reasonable costs resulting from the enforcement of the Pledges shall be
borne by the Pledgors and shall be set off against the proceeds of the
enforcement of the Pledges.

 

4.5.11Term

 

(A)The pledges constituting the subject-matter of this Clause 4.5 and the
obligations of the Pledgors in this regard enter into force on the Date of
Amendment N°1 and shall remain in force until the date on which all the relevant
Secured Obligations have been paid and repaid definitively and in full. It is
specified that until such date the Pledges shall continue to produce their
effects in the event of a deferral of maturity or the amendment of any one of
the clauses or conditions of the Agreement and the other Finance Documents
(inter alia in the event of an increase in the amount of the Secured
Obligations), without any Pledgor being entitled to invoke such various facts as
a novation and without it being necessary to amend the terms of this Clause, to
which each Pledgor hereby expressly consents.

 

96

 

  

(B)The Security Interest granted pursuant to this Clause shall not be deemed
extinguished and shall not be affected by any payments made from time to time
over the term of the Agreement in order to partially repay the relevant Secured
Obligations

 

4.5.12Benefit

 

(A)All the rights, liens and options granted to the Beneficiaries in accordance
with the terms of this Clause 4.5 shall benefit their successive successors,
transferees and assigns, in accordance with the terms of Clause 17 of the
Agreement, and all the covenants, representations and warranties and obligations
of the Pledgors pursuant to this Clause 4.5 shall bind their successive
successors, transferees and assigns in accordance with the same terms as the
Pledgors, it being however understood and agreed that:

 

(a)The Pledgors may not assign all or any of their rights or delegate or assign
all or any of their obligations pursuant to this Clause 4.5 otherwise than in
accordance with the conditions of the Agreement; and

 

(b)the Security Agent or any one of the Beneficiaries may assign its rights and
obligations pursuant to this Clause 4.5 to any third party, in accordance with
the conditions of the Agreement.

 

(B)The provisions of this Clause 4.5 shall benefit each one of the Beneficiaries
and their respective successors and assigns, inter alia as a result of a sale,
merger, demerger or asset contribution in accordance with Articles L.236-1 et
seq. of the French Commercial Code into which any one of the Beneficiaries may
enter, without being required to comply with any specific formality or make any
specific reiteration.

 

(C)In the event of a transfer or assignment of all or any of its rights and
obligations by the Security Agent or any other Beneficiary in accordance with
the conditions of paragraph (A) above, the Security Agent or such Beneficiary
hereby expressly reserves to itself, to which each Pledgor hereby consents, all
the rights and liens resulting from these Pledges, so that, in accordance with
the provisions of Article 1278 of the French Civil Code, these may benefit the
designated successor or assignee of the Security Agent or such Beneficiary. "

 

12.7Representative of the Borrowers Share Pledges – First-ranking

 

12.7.1Definitions

 

For the purposes of this Clause 12.7, the terms below shall have the following
meanings:

 

"Beneficiaries" shall together mean the Agent, the Security Agent and the
Lenders in their capacity as beneficiaries of the Pledges, as well as their
respective and successive successors, transferees and assigns; "Beneficiary"
shall mean any one of them. It is expressly agreed that the Beneficiaries shall
be duly represented for the purposes hereof (including in the event of the
enforcement of the Pledges) by the Security Agent, who is hereby instructed by
each one of the Beneficiaries to do so.

 

97

 

  

“Pledgor” shall mean the OPCI and Borrower I, as shareholders of the
Representative of the Borrowers, as identified in the list of parties to the
Agreement, with each of them acting as far as it alone is concerned.

 

“Pledges” shall together mean each one of the first-ranking pledges granted over
the Shares held by the relevant Pledgor, pursuant to the provisions of Clause
below.

 

“Shares” shall mean: (a) on the Date of the Original Credit Agreement, all the
shares held by the relevant Pledgor in the share capital of the Representative
of the Borrowers, namely, on the Date of the Original Credit Agreement, the
shares listed in the table below; and (b) in the future any shares that may
replace, be substituted for or supplement the shares originally pledged pursuant
to this Clause 12.7 (Representative of the Borrowers Share Pledges).

 

SHARES PLEDGED ON THE DATE OF THE ORIGINAL CREDIT AGREEMENT 

Pledgor   Company Whose Shares
are Pledged   Number of Shares Pledged OPCI  

Representative of the Borrowers

  999 shares numbered 1 to 999 Borrower I  

Representative of the Borrowers

  1 share numbered 1,000

 

12.7.2Grant

 

On the Date of the Original Credit Agreement, each Pledgor hereby irrevocably
pledges, in favour of the Beneficiaries, as security for the payment and
repayment of the relevant Original Secured Obligations, the Shares held by it in
the share capital of the Representative of the Borrowers, in the form of a
first-ranking privileged pledge, pursuant to the provisions of Articles 2355 (in
reference to provisions relating to the pledging of tangible assets), 1866 et
seq. of the French Civil Code and Articles L. 521-1 et seq. of the French
Commercial Code, which the Representative of the Borrower accepts.

 

The Pledges granted pursuant to this Clause shall supplement the other Security
Interests and may not be substituted for them or operate as a novation thereof.

 

12.7.3Scope of the pledges

 

(A)Each of the Pledges shall cover

 

(i)any income or proceeds from or any amount ancillary to the Shares (including
any options and pecuniary rights, which are or may be attached to the Shares,
such as any dividend, liquidation dividend or distribution resulting from a
share capital reduction or buy-back of shares), which in each case is not yet
paid to the relevant Pledgor on the date of the enforcement of the Pledge;

 

98

 

 

 

(ii)any share or right resulting from the pledged Shares or substituted for or
supplementing the pledged Shares, following an exchange, consolidation,
division, allotment for no consideration, subscription in cash or otherwise; and

 

(iii)in accordance with the provisions of Article 2333 of the French Civil Code,
any other new shares held by the Pledgor in the Companies (including any options
and pecuniary rights attached thereto) for any reason whatsoever after the Date
of the Original Credit Agreement,

 

in each case such rights falling within the scope of the relevant Pledge and
being automatically incorporated into such Pledge, without such transactions
constituting in any way a novation of the rights and security interests held by
the Beneficiaries pursuant to the Pledges.

 

Each Pledgor waives any right to be subrogated or substituted in any rights of
the Beneficiaries pursuant to any payment made pursuant to the Pledge granted by
it and its right to invoke such rights and benefits, as long as the sums owed by
the Borrowers under the Initial Tranche of the Facility and, more generally, the
Finance Documents are not paid and repaid definitively and in full.

 

(B)As long as the Pledges have not been enforced in accordance with the
conditions set out below:

 

(i)the right to vote at the meetings of the Borrowers attached to the Shares
shall continue to be exercised by the relevant Pledgor in a manner that does
affect the validity, effectiveness or enforceability of the Pledges or that
might prevent the Beneficiaries from exercising their rights pursuant to this
Clause

 

(ii)the relevant Pledgor may dispose of any dividends, entitlements to dividends
and other pecuniary rights of which it is the beneficiary pursuant to the Shares
held by it, subject however to compliance with the provisions of the Agreement
and the Subordination Agreement.

 

12.7.4Representations and Warranties

 

(A)Each Pledgor represents and warrants at the date hereof, on its own behalf
and to the Beneficiaries, the following:

 

(a)on the Date of the Original Credit Agreement, the Shares of the
Representative of the Borrowers have been duly issued and paid up in full and it
has full title thereto;

 

(c)there exists no call or exchange option over all or any of the Shares held by
it, or any project including options to subscribe for or to purchase all or any
of the

 

99

 



 

Shares held by it, and, more generally, no agreement is in force pursuant to
which Representative of the Borrowers in the capital in which it holds Shares
has or has assumed any obligation to proceed with an issue of new shares;

 

(d)the Pledge of the Shares granted by it was authorised by a unanimous
resolution of the shareholders of each Borrower dated 29 December 2014;

 

(e)on the Date of the Original Credit Agreement, the Shares pledged by the
Pledgors represent all the shares issued by the Representative of the Borrowers.

 

(B)the representations and warranties set out paragraph (A) above are made and
given on the Date of the Original Credit Agreement and, as far as the
representations and warranties in paragraph (A)(b) are concerned, shall be
deemed to have been repeated on each date on which the representations and
warranties set out in Clause 13 below are deemed to have been repeated.

 

12.7.5Undertakings

 

Each Pledgor undertakes for the entire term of the Agreement to take all
reasonable measures and to comply with any necessary formalities which it is
requested to take or with which it is requested to comply in writing by the
Security Agent for the purposes of allowing the Beneficiaries to exercise at any
time the rights, remedies and liens granted to them pursuant to the law or this
Clause 12.7.

 

12.7.6Enforcement

 

(A)Upon: (x) the occurrence of a General Acceleration Event defined by Clause
15.1.1 (A) (Payment default) and on the expiry, as the case may be, of any
remediation period agreed upon; or (y) any Acceleration; or (z) the non-payment
of any sums owed on the Final Repayment Date of the Initial Tranche, the
Security Agent, acting on behalf of the Beneficiaries, may exercise the rights,
remedies and liens granted to any pledged creditor by the law by virtue of the
Pledges, and may inter alia, without prejudice to any other action that may be
taken independently or concurrently, at the discretion of the Beneficiaries:

 

(a)proceed with a public sale of all or any of the Shares in accordance with the
provisions of Article L. 521-3 of the French Commercial Code; or

 

(b)procure the transfer to the Beneficiaries of title to all or any of the
Shares pledged pursuant to any one of the Pledges in accordance with the
provisions of Article 2347 of the French Civil Code; or

 

(c)two (2) Business Days after serving notice on the relevant Borrowers and the
Pledgors (the “Transfer Date”), procure the transfer to itself of full title to
all or any of the Shares in accordance with the provisions of Article 2348 of
the French Civil Code pertaining to forfeiture clauses and the provisions of
paragraph (B) below.

 

100

 

 

 



 

(B)The transfer of full title to the Shares referred to in paragraph (A)(c)
above shall take place on the Transfer Date in strict compliance with the
following provisions:

 

(a)on the Transfer Date, the Beneficiaries (represented by the Security Agent)
and the relevant Pledgors shall together appoint, pursuant to the proposal of
the Security Agent, an expert;

 

(b)the relevant Pledgors shall be at liberty to approve or reject the proposed
expert (it being specified that the silence of the Pledgors for five (5)
consecutive Business Days shall be deemed to constitute their approval);

 

(c)on the rejection of an expert by the relevant Pledgors, an expert shall be
appointed by an order of the Presiding Judge of the Paris Commercial Court,
pursuant to an ex parte application of the relevant Pledgors and/or the Security
Agent, from amongst the banks, the leading audit firms operating in France or
any other expert appearing on the list of experts approved by the Paris Appeal
Court (in the section entitled “Economy and Finance”, having as their
specialisation “Valuation of corporate rights – mergers, demergers and
contributions”);

 

(d)the expert so appointed shall determine the value of the Shares on the
Transfer Date within a period of thirty (30) calendar days from its acceptance
of such task. To such end, the relevant Parties undertake to provide the expert
with any documentation and information that may be useful to it in the
performance of its task. The expert procedure shall:

 

-provide the relevant Parties with a reasonable opportunity to make oral or
written submissions;

 

-require that the relevant Parties provide each other with a copies of any
written submissions delivered to the expert concomitantly with such delivery to
the expert;

 

-allow each relevant Party to attend any hearing of the other Party;

 

The valuation of the expert must be duly justified and based on precise
documented evidence and several calculation methods generally used in relation
to the same type of shares;

 

(e)the expert so appointed shall deliver to the Security Agent and the Pledgors
its decision, which must be accompanied by all supporting documents; the
valuation of any expert appointed pursuant to this Clause shall be binding on
the Security Agent, the Beneficiaries and the Pledgors and may not be challenged
in the absence of a clear error; and

 

(f)notwithstanding the foregoing, at any time during the procedure described in
this paragraph (B), the Security Agent shall have the option of recourse to any
one of the other procedures described in paragraph (A) above, should it deem
this necessary to best preserve the interests of the Beneficiaries.

 

101

 

 

The Pledgors hereby undertake to sign any document and comply with any
formalities required to ensure the effectiveness of the transfer of the Shares
on the Transfer Date to the Beneficiaries and undertake to such end to deliver
all the corporate documents of the relevant Borrower to the Security Agent on
the Transfer Date.

 

(C)Any proceeds so received from a sale of the Shares in the event of an
enforcement of the Pledges shall then be applied to repay the relevant Original
Secured Obligations, in accordance with the provisions of Clause 12.13
(Allocation of proceeds from the Security Interests).

 

Any sum received by the Beneficiaries pursuant to the enforcement of the Pledges
that exceed the sums required to pay and repay the Original Secured Obligations
shall be returned by the Beneficiaries to the Pledgors, pro rata their
respective holdings in the relevant Borrower.

 

(D)The Beneficiaries shall in no circumstances bear any liability for any values
determined for the purposes of the enforcement of the Pledges. The reasonable
costs resulting from the enforcement of the Pledges shall be borne by the
Pledgors and shall be set off against the proceeds of the enforcement of the
Pledges.

 

12.7.7Term

 

(A)The pledges constituting the subject-matter of this Clause 12.7 and the
obligations of the Pledgors in this regard enter into force on the Date of the
Original Credit Agreement and shall remain in force until the date on which all
the relevant Original Secured Obligations have been paid and repaid definitively
and in full. It is specified that until such date the Pledges shall continue to
produce their effects in the event of a deferral of maturity or the amendment of
any one of the clauses or conditions of the Agreement and the other Finance
Documents (inter alia in the event of an increase in the amount of the Original
Secured Obligations), without any Pledgor being entitled to invoke such various
facts as a novation and without it being necessary to amend the terms of this
Clause, to which each Pledgor hereby expressly consents.

 

(B)The Security Interest granted pursuant to this Clause shall not be deemed
extinguished and shall not be affected by any payments made from time to time
over the term of the Agreement in order to partially repay the relevant Secured
Obligations.

 

12.7.8Formalities

 

The Security Agent, in the name and on behalf of the Beneficiaries, shall, at
the expense of the relevant Pledgors, register the Pledges in accordance with
the provisions of Decree No. 2006-1804 of 23 December 2006, enacted for the
purposes of the implementation of Article 2338 of the French Civil Code,
pertaining to the publication of pledges without any transfer of title, and the
Security Agent shall renew any such registration as long as such Pledge is in
force and, in particular before the end of the fifth year of its first
registration.

 

102

 

 

To such end, all powers are granted to the Undersigned Notary.

 

12.7.9Benefit

 

(A)All the rights, liens and options granted to the Beneficiaries in accordance
with the terms of this Clause 12.7 shall benefit their successive successors,
transferees and assigns, in accordance with the terms of Clause 17 of the
Agreement, and all the covenants, representations and warranties and obligations
of the Pledgors pursuant to this Clause 12.7 shall bind their successive
successors, transferees and assigns in accordance with the same terms, it being
however understood and agreed that:

 

(a)Borrower I may not assign all or any of its rights or delegate or assign all
or any of its obligations pursuant to this Clause 12.7 otherwise than in
accordance with the terms and the conditions of the Agreement, and in particular
the provisions of Clause 5.2.1.1; and

 

(b)the Security Agent or any one of the Beneficiaries may assign its rights and
obligations pursuant to this Clause 12.7 to any third party, in accordance with
the conditions of the Agreement.

 

(B)The provisions of this Clause 12.7 shall benefit each one of the
Beneficiaries and their respective successors and assigns, inter alia as a
result of a sale, merger, demerger or asset contribution in accordance with
Articles L.236-1 et seq. of the French Commercial Code into which any one of the
Beneficiaries may enter, without being required to comply with any specific
formality or make any specific reiteration.

 

(C)In the event of a transfer or assignment of all or any of its rights and
obligations by the Security Agent or any other Beneficiary in accordance with
the conditions of paragraph (A) above, the Security Agent or such Beneficiary
hereby expressly reserves to itself, to which each Pledgor hereby consents, all
the rights and liens resulting from these Pledges, so that, in accordance with
the provisions of Article 1278 of the French Civil Code, these may benefit the
designated successor or assignee of the Security Agent or such Beneficiary.

 

12.8Cash Pledges

 

12.8.1Financial Ratios Cash Pledges

 

12.8.1.1Grant

 

In the event of non-compliance with a blocking financial ratio determined on any
calculation date, each borrower shall pay by way of a cash pledge (for each
borrower a financial ratios cash pledge) on the interest payment date by way of
a transfer to the financial ratios cash pledge account, the entirety of its
excess cash.

 

103

 

 

The Excess Cash of each Borrower paid into the Financial Ratios Cash Pledge
Account on a given Interest Payment Date and plus, as the case may be, the
Excess Cash of the Borrowers paid on one or more previous Interest Payment
Dates, shall hereinafter be referred to as the Cash Pledge Amount.

 

12.8.1.2General characteristics of the Financial Ratios Cash Pledges

 

The Agent shall automatically book the Financial Ratios Cash Pledges amongst its
own assets. Neither the Borrowers nor the Representative of the Borrowers shall
have access to such sums in any circumstances.

 

Until the allocation of the Cash Pledge Amount in accordance with the provisions
of Clause 12.8.1.3 below, the latter shall be retained with full title by the
Agent on behalf of the Lenders.

 

The Financial Ratios Cash Pledges shall continue to produce their effects in the
event of a deferral of maturity or the extension or modification of any one or
more of the Secured Obligations, irrespective of whether this results from an
express or tacit agreement of the parties.

 

12.8.1.3Allocation and enforcement of the Financial Ratios Cash Pledges

 

(A)If on a given Calculation Date it appears that the Cash Pledge Amount exceeds
the amount necessary to remedy any relevant Non-Compliance with a Blocking
Financial Ratio (presuming that the Cash Pledge Amount is allocated to repay the
Outstanding Amount of the Facility), then the Agent, when requested to do so by
the Representative of the Borrowers, shall return the surplus to all the
Borrowers within five (5) Business Days by way of transfers to the Operating
Account of the Borrowers pro rata their Allocated Acquisition Share in the
Facility.

 

By way of an exception to the foregoing, no amount shall be returned to the
Borrowers if, on the relevant date, any General Acceleration Event or Potential
General Acceleration Event is continuing. If any Property Acceleration Event or
Potential Property Acceleration Event is continuing, no amount shall be returned
to the relevant Borrower.

 

(B)Should the Borrowers have been required to pledge pursuant to Clause 12.8.1.1
their Excess Cash on three (3) consecutive Interest Payment Dates, the Cash
Pledge Amount shall on such third (3rd) consecutive Interest Payment Date be
allocated to repay the Outstanding Amount of the Facility, in accordance with
the provisions of Clause 5.2.1.5

 

The Cash Pledge Amount shall also be allocated to repay the Outstanding Amount
of the Facility, in accordance with the provisions of Clause 5.2.1.5 on the
fourth (4th) consecutive Interest Payment Date and, as the case may be, on the
fifth (5th) consecutive Interest Payment Date, if on such fourth (4th)
consecutive Interest Payment Date or, as the case may be, on such fifth (5th)
consecutive Interest Payment Date, the Borrowers are required pursuant to Clause
12.8.1.1 to pledge their Excess Cash.

 

104

 

 

(C)The Agent may on behalf of the Lenders at any time, in the event of
Acceleration occurring or any sums being due and payable and remaining unpaid on
their due date, exercise the rights pursuant to the Financial Ratios Cash
Pledges that beneficiaries of a cash pledge may exercise under French law, up to
any amount due and payable but unpaid by the relevant Borrowers(s) pursuant to
the Finance Documents, in order to allocate such sums to pay and/or repay the
debt owed to the Lenders pursuant to the Finance Documents.

 

It is expressly acknowledged and agreed by the parties that the Agent may
enforce the Finance Ratios Cash Pledges after it has informed the Representative
of the Borrowers, without however any formal demand or other notice of any
nature whatsoever being required.

 

12.8.2Cash Pledge

 

12.8.2.1Grant

 

The Parties agree that any sum transferred (a “Transferred Sum”) in accordance
with the provisions of the Agreement and the other Finance Documents to the
Agent Account or any other account shall constitute a Cash Pledge to the
Beneficiaries, subject to the terms and conditions hereinafter.

 

12.8.2.2General characteristics of the Cash Pledge

 

Any amount credited to the Agent Account by way of a Cash Pledge shall be
automatically booked by the Agent amongst its own assets. The Representative of
the Borrowers and the Borrowers shall not have access to such sums in any
circumstances.

 

Until the return or the allocation of a Transferred Sum in accordance with the
applicable provisions of Clause 5.7 (B) or any other Clause, it shall be
retained with full title thereto by the Agent on behalf of the Lenders.

 

Each Cash Pledge shall continue to produce its effects in the event of a
deferral of maturity or the extension or modification of any one or more of the
Secured Obligations, irrespective of whether this results from an express or
tacit agreement of the parties.

 

12.8.2.3Enforcement

 

Without prejudice to the allocation of all or part of a Transferred Sum in
accordance with the applicable provisions of the above Clauses, the Agent may on
behalf of the Lenders, In the event of an Acceleration occurring or on a Final
Repayment Date, exercise any rights in the Transferred Sum that the beneficiary
of a cash pledge may exercise under French law, up to any amount due and unpaid
by the Borrowers pursuant to the Finance Documents.

 

105

 

 

It is expressly acknowledged and agreed by the parties that the Agent may
enforce any Cash Pledge and allocate such cash to pay the sums owed and payable
by the relevant Borrower to the Lenders, after it has informed the
Representative of the Borrowers thereof, without however any formal demand or
notice of any other nature whatsoever being required.

 

12.9Representative of the Borrowers Surety

 

The Representative of the Borrowers Surety is granted in accordance with the
terms of Clause 4.7 of Amendment N°1, reproduced below:

 

“Taking into account the increase to the Original Facility agreed under the
terms of this Amendment N°1, the Beneficiaries (as defined below) release the
Representative of the Borrowers Surety granted by the Representative of the
Borrowers, on the Date of the Original Credit Agreement and under the terms of
Clause 12.9 of the Original Credit Agreement, in return for the granting by the
Representative of the Borrowers of the Representative of the Borrowers Surety
(as defined below) on the Date of Amendment N°1, this surety henceforth covering
the obligations of the Borrowers under the Facility as increased in accordance
with the terms of this Amendment N°1.

 

The Representative of the Borrowers shall act as joint and several surety with
the Borrowers with regard to the Agent, the Security Agent and the Lenders (the
Beneficiaries), under the Facility entered into by them and more generally as
security for the obligations of the Borrowers in accordance with terms of the
Finance Documents, pursuant to the application of this clause and in accordance
with the conditions of Articles 2288 et seq. of the French Civil Code (the
Representative of the Borrowers Surety).

 

The Representative of the Borrowers, in its capacity as surety, hereby
irrevocably and expressly waives the benefits of challenge and division provided
for by Articles 2298 and 2303 of the French Civil Code. The Beneficiaries may
enforce the Representative of the Borrowers Surety without being required first
of all to exhaust their remedies with regard to each Borrower and without
enforcing any other Security Interests in rem or in personam which they
otherwise hold or may hold.

 

The Representative of the Borrowers, in its capacity as surety, hereby
irrevocably and expressly waives the benefit of Articles 2309 and 2316 of the
French Civil Code and undertakes accordingly not to take any action against the
Borrowers in the event of an extension of the term granted by the Beneficiaries
or any one of them.

 

The Representative of the Borrowers, in its capacity as surety, irrevocably and
expressly waives, until such time as the Secured Obligations are discharged in
full, its right: (i) to take any action or seek any remedy (including the
personal remedy provided for by Article 2305 of the French Civil Code) and any
right (including any contractual or statutory subrogation) that it might hold
pursuant to the Representative of the Borrowers

 

106

 

 

Surety against the Borrowers; and (ii) to invoke the benefit of any security
granted to the Beneficiaries pursuant to the Secured Obligations.

 

In the event of the activation of the Representative of the Borrowers Surety,
the Agent, acting on its own behalf and on behalf of the other Beneficiaries,
shall send to the Representative of the Borrowers a payment request, stipulating
the amount of the unpaid sums that are owed to the Beneficiaries. The
Representative of the Borrowers undertakes to pay to the Agent on behalf of the
Beneficiaries any amount of which payment is requested pursuant to the
Representative of the Borrowers Surety within two (2) Business Days from receipt
of the relevant payment request.

 

The Representative of the Borrowers Surety may be activated on one or more
occasions.

 

The Representative of the Borrowers Surety shall continue to produce its effects
in the event of a deferral of maturity, any extension of payment periods or any
amendment, even if tacit, to the terms of the Finance Documents, without it
being necessary to notify any such event to the Representative of the Borrowers,
and such an event may in no circumstances be deemed to constitute a novation.

 

The Representative of the Borrowers Surety shall continue to produce its full
effects in all circumstances, and in particular should a Borrower constitute the
subject-matter of an Insolvency Procedure or any other judicial or extrajudicial
procedure seeking to bring about the collective discharge of its liabilities or
its reorganisation (inter alia by way of a merger or demerger) or seeking to
achieve similar objectives, with the Representative of the Borrowers remaining,
notwithstanding the occurrence of such events, personally liable without being
able to invoke with regard to any one of the Beneficiaries any conditions that
may be invoked by the relevant Borrower with regard to the surety in the context
of such procedures, subject to the mandatory provisions of the French Commercial
Code.

 

It is expressly agreed with the Representative of the Borrowers that no change
whatsoever to the legal situation of a Borrower or any one of the Beneficiaries
(and in particular but without limitation any merger, demerger, partial asset
contribution or change of corporate form), inter alia in the event of a
novation, may bring to an end the obligations of the Representative of the
Borrowers pursuant to the Representative of the Borrowers Surety.

 

Subject to Article L. 313-22 of the French Monetary and Financial Code, the
Representative of the Borrowers acknowledges that it is in a position to
personally monitor the situation of each Borrower for whom it acts as surety.
Accordingly, the Beneficiaries shall not be required to notify to the
Representative of the Borrowers any extension of the term, any non-payment by a
Borrower or any other event capable of affecting the financial or legal
situation of a Borrower.

 

107

 

 

The Representative of the Borrowers Surety shall remain in force until the date
on which the Borrowers are no longer bound by any payment obligation pursuant to
the Secured Obligations. ”

 

12.10Borrowers Share Pledges – Second-ranking

 

The second-ranking Borrowers Share Pledges are granted in accordance with the
terms of Clauses 4.2.1 to 4.2.10 of Amendment N°1, hereafter reproduced:

 

“4.2.1Definitions

 

For the purposes of this Clause 4.2, the terms below shall have the following
meanings:

 

“Beneficiaries” shall together mean the Agent, the Security Agent and the
Lenders in their capacity as beneficiaries of the Pledges, as well as their
respective and successive successors, transferees and assigns; “Beneficiary”
shall mean any one of them. It is expressly agreed that the Beneficiaries shall
be duly represented for the purposes hereof (including in the event of the
enforcement of the Pledges) by the Security Agent, who is hereby instructed by
each one of the Beneficiaries to do so.

 

“Pledgor” shall mean the Majority Shareholder and the Minority Shareholder, as
identified in the list of parties to the Agreement, with each of them acting as
far as it alone is concerned.

 

“Pledges” shall together mean each one of the second-ranking pledges granted
over the Shares held by the relevant Pledgor, pursuant to the provisions of
Clause 4.2.3 below.

 

“Shares” shall mean all of the shares held by the relevant Pledgor in the share
capital of Borrower I, Borrower II and Borrower III, namely, (a) on the Date of
Amendment N°1, the shares listed in tables 1 and 2 below as well as (b) in the
future, any shares that may replace, be substituted for or supplement the shares
originally pledged pursuant to this Clause 4.2 (Borrowers Share Pledges).

 

TABLE 1 – SHARES PLEDGED ON THE DATE OF AMENDMENT N°1 Pledgor   Relevant
Borrower   Number Of Shares Pledged Majority   Borrower I   999 shares numbered
1 to 999 Shareholder   Borrower II   999 shares numbered 1 to 999     Borrower
III   999 shares numbered 1 to 999

 

TABLE 2 – SHARES PLEDGED ON THE DATE OF AMENDMENT N°1 Pledgor   Relevant
Borrower   Number Of Shares Pledged Minority   Borrower I   1 share numbered
1,000 Shareholder   Borrower II   1 share numbered 1,000     Borrower III   1
share numbered 1,000

 

108

 

 

4.2.2Reminder

 

On the Date of the Original Credit Agreement, the Pledgors granted to the
Beneficiaries in accordance with the terms of Clause 12.2 of the Original Credit
Agreement:

 

(i)first-ranking privileged pledges over the Shares of Borrower I and Borrower
II, to take effect from the Date of the Original Credit Agreement; and

 

(ii)first-ranking and privileged pledges over the Shares of Borrower III, to
take effect on this day, on the Rueil Acquisition Date,

 

as security for the Original Obligations.

 

Taking into account the approval of the Additional Tranche, the Pledgors intend
to grant to the Beneficiaries, on the Date of Amendment N°1, second-ranking
privileged pledges over the Shares of Borrower I, Borrower II and Borrower III,
as security for the Additional Secured Obligations.

 

4.2.3Constitution

 

On the Date of the Amendment N°1, each Pledgor hereby irrevocably pledges in
favour of the Beneficiaries, as security for the payment and repayment of the
relevant Additional Secured Obligations, the Shares held by it in the share
capital of Borrower I, Borrower II and Borrower III, in the form of a
second-ranking privileged pledge, pursuant to the provisions of Articles 2355
(in reference to provisions relating to the pledging of tangible assets), 1866
et seq. of the French Civil Code, and Articles L. 521-1 et seq. of the French
Commercial Code which Borrower I, Borrower II and Borrower III, each to the
extent that concerns them, accept.

 

The Pledges granted pursuant to this Clause shall supplement the other Security
Interests and may not be substituted for them or operate as a novation thereof.

 

4.2.4Scope of the Pledges

 

(A)Each of the Pledges shall cover:

 

(i)any income or proceeds from or any amount ancillary to the Shares (including
any options and pecuniary rights, which are or may be attached to the Shares,
such as any dividend, liquidation dividend or distribution resulting from a
share capital reduction or buy-back of shares), which in each case is not yet
paid to the relevant Pledgor on the date of the enforcement of the Pledge;

 

(ii)any share or right resulting from the pledged Shares or substituted for or
supplementing the pledged Shares, following an exchange, consolidation,
division, allotment for no consideration, subscription in cash or otherwise; and

 

(iii)in accordance with the provisions of Article 2333 of the French Civil Code,
any other new shares held by the Pledgor in the Companies (including any options
and pecuniary rights attached thereto) for any reason whatsoever after the
Signing Date;

 

109

 

 

in each case such rights falling within the scope of the relevant Pledge and
being automatically incorporated into such Pledge, without such transactions
constituting in any way a novation of the rights and security interests held by
the Beneficiaries pursuant to the Pledges.

 

Each Pledgor waives any right to be subrogated or substituted in any rights of
the Beneficiaries pursuant to any payment made pursuant to the Pledge granted by
it and its right to invoke such rights and benefits, as long as the sums owed by
Borrower III under the Additional Tranche and, more generally, the Finance
Documents, are not paid and repaid definitively and in full.

 

(B)As long as the Pledges have not been enforced in accordance with the
conditions set out below:

 

(i)the right to vote at the meetings of the Borrowers attached to the Shares
shall continue to be exercised by the relevant Pledgor in a manner that does
affect the validity, effectiveness or enforceability of the Pledges or that
might prevent the Beneficiaries from exercising their rights pursuant to this
Clause 4.2;

 

(ii)the relevant Pledgor may dispose of any dividends, entitlements to dividends
and other pecuniary rights of which it is the beneficiary pursuant to the Shares
held by it, subject however to compliance with the provisions of the Agreement
and the Subordination Agreement.

 

4.2.5Representations and Warranties

 

(A)Each Pledgor represents and warrants at the date hereof, on its own behalf
and to the Beneficiaries, the following:

 

(a)on the Date of Amendment N°1, the Shares of Borrower I, Borrower II and
Borrower III have been duly issued and paid up in full and it has the full title
thereto;

 

(b)there exists no call or exchange option over all or any of the Shares held by
it, or any project including options to subscribe for or purchase all or any of
the Shares held by it, and, more generally, no agreement is in force pursuant to
which a Borrower or the Borrowers in which it holds Shares has or have assumed
any obligation to proceed with an issue of new shares;

 

(c)the Share Pledges granted by it were authorised by a unanimous resolution of
the shareholders of each Borrower on 27 February 2015;

 

(d)on the Date of Amendment N°1, the Shares pledged by the Pledgors represent
all the shares issued by the Borrowers.

 

110

 

 

(B)The representations and warranties referred to in paragraph (A) above are
made on the Date of Amendment N°1 and, with respect to the representations and
warranties set out in subsection A(b) shall be deemed repeated on each date on
which the representations and warranties provided for in Clause 13 of the
Agreement are deemed repeated.

 

4.2.6Undertakings

 

Each Pledgor undertakes for the entire term of the Agreement to take all
reasonable measures and to comply with any necessary formalities which it is
requested to take or with which it is requested to comply in writing by the
Security Agent for the purposes of allowing the Beneficiaries to exercise at any
time the rights, remedies and liens granted to them pursuant to the law or this
Clause 4.2.

 

4.2.7Enforcement

 

(A)Upon: (x) the occurrence of a General Acceleration Event defined by Clause
15.1.1 (A) (Payment default) of the Agreement and on the expiry, as the case may
be, of any remediation period agreed upon; or (y) any Acceleration; or (z) the
non-payment of any sums owed on the Final Repayment Date of the Additional
Tranche, the Security Agent, acting on behalf of the Beneficiaries, may exercise
the rights, remedies and liens granted to any pledged creditor by the law by
virtue of the Pledges, and may inter alia, without prejudice to any other action
that may be taken independently or concurrently, at the discretion of the
Beneficiaries:

 

(a)proceed with a public sale of all or any of the Shares in accordance with the
provisions of Article L.521-3 of the French Commercial Code; or

 

(b)procure the transfer to the Beneficiaries of title to all or any of the
Shares pledged pursuant to any one of the Pledges in accordance with the
provisions of Article 2347 of the French Civil Code; or

 

(c)two (2) Business Days after serving notice on the relevant Borrowers and the
Pledgors (the “Transfer Date”), procure the transfer to itself of full title to
all or any of the Shares in accordance with the provisions of Article 2348 of
the French Civil Code pertaining to forfeiture clauses and the provisions of
paragraph (B) below.

 

(B)The transfer of full title to the Shares referred to in paragraph (A)(c)
above shall take place on the Transfer Date in strict compliance with the
following provisions:

 

(a)on the Transfer Date, the Beneficiaries (represented by the Security Agent)
and the relevant Pledgors shall together appoint, pursuant to the proposal of
the Security Agent, an expert;

 

(b)the relevant Pledgors shall be at liberty to approve or reject the proposed
expert (it being specified that the silence of the Pledgors for five (5)
consecutive Business Days shall be deemed to constitute their approval);

 

111

 

 

(c)on the rejection of an expert by the relevant Pledgors, an expert shall be
appointed by an order of the Presiding Judge of the Paris Commercial Court,
pursuant to an ex parte application of the relevant Pledgors and/or the Security
Agent, from amongst the banks, the leading audit firms operating in France or
any other expert appearing on the list of experts approved by the Paris Appeal
Court (in the section entitled “Economy and Finance”, having as their
specialisation “Valuation of corporate rights – mergers, demergers and
contributions”);

 

(d)the expert so appointed shall determine the value of the Shares on the
Transfer Date within a period of thirty (30) calendar days from its acceptance
of such task. To such end, the relevant Parties undertake to provide the expert
with any documentation and information that may be useful to it in the
performance of its task. The expert procedure shall:

 

-provide the relevant Parties with a reasonable opportunity to make oral or
written submissions;

 

-require that the relevant Parties provide each other with a copies of any
written submissions delivered to the expert concomitantly with such delivery to
the expert;

 

-allow each relevant Party to attend any hearing of the other Party;

 

The valuation of the expert must be duly justified and based on precise
documented evidence and several calculation methods generally used in relation
to the same type of shares;

 

(e)the expert so appointed shall deliver to the Security Agent and the Pledgors
its decision, which must be accompanied by all supporting documents; the
valuation of any expert appointed pursuant to this Clause shall be binding on
the Security Agent, the Beneficiaries and the Pledgors and may not be challenged
in the absence of a clear error; and

 

(f)notwithstanding the foregoing, at any time during the procedure described in
this paragraph (B), the Security Agent shall have the option of recourse to any
one of the other procedures described in paragraph (A) above, should it deem
this necessary to best preserve the interests of the Beneficiaries.

 

The Pledgors hereby undertake to sign any document and comply with any
formalities required to ensure the effectiveness of the transfer of the Shares
on the Transfer Date to the Beneficiaries and undertake to such end to deliver
all the corporate documents of the relevant Borrower to the Security Agent on
the Transfer Date.

 

(C)Any proceeds so received from a sale of the Shares in the event of an
enforcement of the Pledges shall then be applied to repay the Additional Secured
Obligations, in accordance with the provisions of Clause 12.13 (Allocation of
proceeds from the Security Interests).

 

112

 

 

Any sum received by the Beneficiaries pursuant to the enforcement of the Pledges
that exceed the sums required to pay and repay the Additional Secured
Obligations shall be returned by the Beneficiaries to the Pledgors, pro rata
their respective holdings in the relevant Borrower.

 

(D)The Beneficiaries shall in no circumstances bear any liability for any values
determined for the purposes of the enforcement of the Pledges. The reasonable
costs resulting from the enforcement of the Pledges shall be borne by the
Pledgors and shall be set off against the proceeds of the enforcement of the
Pledges.

 

4.2.8Term

 

(A)The pledges constituting the subject-matter of this Clause 4.2 and the
obligations of the Pledgors in this regard enter into force on the Date of
Amendment N°1 and shall remain in force until the date on which all the relevant
Additional Secured Obligations have been paid and repaid definitively and in
full. It is specified that until such date the Pledges shall continue to produce
their effects in the event of a deferral of maturity or the amendment of any one
of the clauses or conditions of the Agreement and the other Finance Documents
(inter alia in the event of an increase in the amount of the Additional Secured
Obligations), without any Pledgor being entitled to invoke such various facts as
a novation and without it being necessary to amend the terms of this Clause, to
which each Pledgor hereby expressly consents.

 

(B)The Security Interest granted pursuant to this Clause shall not be deemed
extinguished and shall not be affected by any payments made from time to time
over the term of the Agreement in order to partially repay the relevant Secured
Obligations

 

4.2.9Formalities

 

The Security Agent, in the name and on behalf of the Beneficiaries, shall, at
the expense of the relevant Pledgors, register the Pledges in accordance with
the provisions of Decree No. 2006-1804 of 23 December 2006, enacted for the
purposes of the implementation of Article 2338 of the French Civil Code,
pertaining to the publication of pledges without any transfer of title, and the
Security Agent shall renew any such registration as long as such Pledge is in
force and, in particular before the end of the fifth year of its first
registration.

 

To such end, all powers are granted to the Undersigned Notary.

 

In accordance with the possibility granted pursuant to Article 1866 of the
French Civil Code, each Borrower declares, as far as it alone is concerned, that
it expressly accepts the second-ranking pledge of its Shares, of which it will
keep duly notified and consequently excuses the Agent and the Lender from any
notification thereof.

 

113

 

 

4.2.10Benefit

 

(A)All the rights, liens and options granted to the Beneficiaries in accordance
with the terms of this Clause 4.2 shall benefit their successive successors,
transferees and assigns, in accordance with the terms of Clause 17 of the
Agreement, and all the covenants, representations and warranties and obligations
of the Pledgors pursuant to this Clause 4.2 shall bind their successive
successors, transferees and assigns in accordance with the same terms as the
Pledgors, it being however understood and agreed that:

 

(g)a Pledgor may not assign all or any of its rights or delegate or assign all
or any of its obligations pursuant to this Clause 4.2 otherwise than in
accordance with the terms and the conditions of the Agreement, and in particular
the provisions of Clause 5.2.1.1 of the Agreement; and

 

(h)the Security Agent or any one of the Beneficiaries may assign its rights and
obligations pursuant to this Clause 4.2 to any third party, in accordance with
the conditions of the Agreement.

 

(B)The provisions of this Clause 4.2 shall benefit each one of the Beneficiaries
and their respective successors and assigns, inter alia as a result of a sale,
merger, demerger or asset contribution in accordance with Articles L.236-1 et
seq. of the French Commercial Code into which any one of the Beneficiaries may
enter, without being required to comply with any specific formality or make any
specific reiteration.

 

(C)D) In the event of a transfer or assignment of all or any of its rights and
obligations by the Security Agent or any other Beneficiary in accordance with
the conditions of paragraph (A) above, the Security Agent or such Beneficiary
hereby expressly reserves to itself, which the Pledgor hereby accepts, all the
rights and liens resulting from these Pledges, so that, in accordance with the
provisions of Article 1278 of the French Civil Code, these may benefit the
designated successor or assignee of the Security Agent or such Beneficiary. ”

 

12.11Bank Account Pledge – Second-ranking

 

The second-ranking pledge of the Operating Account of Borrower III is granted in
accordance with the terms of Clauses 4.4.1 to 4.4.8 of Amendment N°1, hereafter
reproduced:

 

“4.4.1Definitions

 

For the purposes of this Clause, the terms below shall have the following
meanings:

 

Beneficiaries shall together mean the Agent, the Security Agent and the Lenders
in their capacity as beneficiaries of the Pledges, as well as their respective
and successive successors, transferees and assigns; Beneficiary shall mean any
one of them. It is expressly agreed that the Beneficiaries shall be duly
represented for the purposes hereof (including in the event of the enforcement
of the Pledge) by the Security Agent, who is hereby instructed by each one of
the Beneficiaries to do so.

 

114

 

 

Pledgor shall mean Borrower III.

 

Pledged Account shall mean the account opened with the Accounts Bank, the
details of which are provided below:

 

Pledgor   Details of the Pledged Account     Bank   Agency   Account   Account
Details Borrower III   30003   03175   00020367402   82

 

Pledge shall mean the second-ranking privileged pledge over the Pledged Account
pursuant to the provisions of Clause 4.4.2 below.

 

4.4.2Constitution

 

On the Date of Amendment N°1, Borrower III hereby irrevocably pledges to the
Beneficiaries, as security for the payment and repayment of the relevant
Additional Secured Obligations, the provisional or final balance of its Pledged
Account (including any interest generated on such balance, as the case may be,
in accordance with, and subject to the reservations stipulated by Article 2360
of the French Civil Code), in the form of a second-ranking privileged pledge,
pursuant to the provisions of Articles 2355 et seq. of the French Civil Code and
Articles L. 521-1 et seq. of the French Commercial Code.

 

The Pledge granted pursuant to this Clause shall supplement the other Security
Interests and may not be substituted for them or operate as a novation thereof.

 

4.4.3Scope

 

In accordance with Article 2360 of the French Civil Code, the receivable pledged
pursuant to the Pledge shall be constituted by the provisional or final credit
balance of the Pledged Account on the date of the enforcement of the Security
Interest, subject to the settlement of any outstanding transactions.

 

Any rights held by the Pledgor over any sums credited to the Pledged Account
shall be automatically included in the scope of the Pledge granted by the
Pledgor.

 

The Pledge shall constitute a continuing security, notwithstanding any account
balancing or any other event.

 

115

 

 

4.4.4Notification for the purposes of enforceability

 

To the extent required, the Pledgor and the Beneficiaries expressly instruct the
Undersigned Notary to serve, following the signature of this deed (and
subsequent to the Rueil Acquisition Date), a purely informative notice of the
Pledge of the Accounts Bank, by means of an information notice of the pledge of
the balance of the Pledged Account (the Information Notice).

 

4.4.5Operation

 

(A)As long as no General Acceleration Event or Property Acceleration Event has
occurred, the Pledgor shall be entitled to use its Pledged Account without
restriction, subject to compliance with the provisions of the Agreement and the
Subordination Agreement.

 

(B)On the occurrence of any General Acceleration Event or Property Acceleration
Event, the Security Agent, acting on behalf of the Beneficiaries, may notify
such occurrence to the Accounts Bank (with a copy to the relevant Pledgor) by
registered letter with an acknowledgement of receipt and therein request that
the Accounts Bank immediately cease following the instructions of the Pledgor in
relation to its Pledged Account, until such time as the relevant General
Acceleration Event or Property Acceleration Event is remedied or waived, or
until such time as the Security Agent, acting on behalf of the Beneficiaries,
requests the transfer of the sums standing to the credit of the Pledged Account
in accordance with the provisions of Clause 4.4.6 below, to which the Pledgor
consents.

 

(C)By way of derogation from the foregoing, the Pledgor is hereby authorised to
allocate the sums standing to the credit of its Pledged Account after the
service of a blocking notice on the Accounts Bank pursuant to paragraph (B)
above, in order, in the following order of priority:

 

(a)to pay on its due date any VAT owed by it to the tax authorities and to
finance any Operating Expenditure in accordance with paragraphs 1) and 2) of
Clause 9.1.2(A) of the Agreement, excluding the remuneration of the Asset
Manager;

 

(b)to pay on its due date any amount necessary to make it possible for the
Pledgor to remedy the General Acceleration Event or the Property Acceleration
Event; then

 

(c)to pay on their due date any maintenance, repair and replacement costs
payable by the Pledgor pursuant to the Leases that become due and payable during
the Interest Period beginning on the relevant Interest Payment Date, provided
that such costs are strictly necessary (inter alia in order to carry out works
ensuring compliance with standards);

 

(d)to make a Borrower Distribution to any one of its shareholders or a
Subordinated Lender, provided however that such shareholder or Subordinated
Lender immediately contributes Equity at least equal to the amount distributed
to one or more other Borrowers for the purposes of allowing them to perform
their obligations pursuant to the Subordination Agreement and any other Finance
Document and, as the case may be, to remedy the relevant General Acceleration
Event.

 

116

 

 

The Security Agent shall transmit promptly to the Accounts Bank any instructions
necessary to authorise payment of the sums referred to in paragraphs (a) to (d)
above.

 

(D)It is specified to the extent required that, insofar as the relevant General
Acceleration Event or Property Acceleration Event has been remedied or waived,
the Pledgor shall be once again at liberty to use the Pledged Account, subject
however to compliance with the provisions of the Agreement and the Subordination
Agreement, and the Security Agent must promptly, when requested to do so by the
Pledgor, inform the Accounts Bank thereof.

 

4.4.6Enforcement

 

Upon: (x) the occurrence of a General Acceleration Event as defined by Clause
15.1.1 (A) (Payment default) of the Agreement and on the expiry, as the case may
be, of any remediation period agreed upon; or (y) any Acceleration; or (z) the
non-payment of any sums owed on the Final Repayment Date of the Additional
Tranche, the Security Agent, acting on behalf of the Beneficiaries, may request
that the Accounts Bank transfer to it those sums standing to the credit of the
Pledged Account or which may in the future be credited thereto. With effect from
such request, the parties agree that the Beneficiaries shall automatically
become the owners of the sums standing at any time to the credit of the Pledged
Account.

 

On receipt of such a request, the Accounts Bank shall pay within two (2)
Business Days from receipt of such notice into any account of which the Security
Agent has notified the details to it the balance of the Pledged Account after
settlement of any outstanding transactions, to which the Pledgor hereby
expressly consents.

 

The proceeds of the enforcement of the Pledge shall be allocated to repay the
relevant Secured Obligations in accordance with the provisions of Article 2364
of the French Civil Code and the provisions of Clause 12.13 (Allocation of
proceeds from the Security Interests), with any difference, should it be
positive, being returned to the Pledgor in accordance with the provisions of
Article 2366 of the French Civil Code.

 

4.4.7Term

 

(A)The Pledge constituting the subject-matter of this Clause 4.4 and the
obligations of the Pledgor in this regard shall enter into force on the Date of
Amendment N°1 and shall remain in force until the date on which all the relevant
Additional Secured Obligations have been paid and repaid definitively and in
full. It is specified that until the date referred to above, the Pledge shall
continue to produce its effect in the event of a deferral of maturity or the
amendment of any one of the clauses or conditions of the Agreement and the other
Finance Documents (inter alia in the event of an increase in the amount of the
Additional Secured Obligations), without the Pledgor being entitled to invoke
such various facts as a novation and without it being necessary to amend the
terms of this Clause, to which the Pledgor hereby expressly consents.

 

117

 

 

(B)The Security Interest granted pursuant to the Pledge shall not be deemed
extinguished and shall not be affected by any payments made from time to time
over the term of the Agreement in order to partially repay the relevant Secured
Obligations

 

4.4.8Benefit

 

All the rights, liens and options granted to the Beneficiaries in accordance
with the terms of this Clause 4.4 shall benefit their successive successors,
transferees and assigns, in accordance with the terms of Clause 17 of the
Agreement, and all the covenants, representations and warranties and obligations
of the Pledgor pursuant to this Clause 4.4 shall bind their successive
successors, transferees and assigns in accordance with the same terms, it being
however understood and agreed that:

 

(e)the Pledgor may not assign all or any of its rights or delegate or assign all
or any of its obligations pursuant to this Clause 4.4 otherwise than in
accordance with the conditions of the Agreement; and

 

(f)the Security Agent or any one of the Beneficiaries may assign its rights and
obligations pursuant to this Clause 4.4 to any third party, in accordance with
the conditions of the Agreement.

 

The provisions of this Clause 4.4 shall benefit each one of the Beneficiaries
and their respective successors and assigns, inter alia as a result of a sale,
merger, demerger or asset contribution in accordance with Articles L.236-1 et
seq. of the French Commercial Code into which any one of the Beneficiaries may
enter, without being required to comply with any specific formality or make any
specific reiteration.

 

In the event of a transfer or assignment of all or any of its rights and
obligations by the Security Agent or any other Beneficiary in accordance with
the conditions of paragraph (A) above, the Security Agent or such Beneficiary
hereby expressly reserves to itself, to which each Pledgor hereby consents, all
the rights and liens resulting from this Pledge, so that, in accordance with the
provisions of Article 1278 of the French Civil Code, this may benefit the
designated successor or assignee of the Security Agent or such Beneficiary. ”

 

12.12Representative of the Borrowers Share Pledges – Second-ranking

 

The second-ranking Representative of the Borrowers Share Pledges are granted in
accordance with the terms of Clauses 4.6.1 to 4.6.10 of Amendment N°1, hereafter
reproduced:

 

“4.6.1Definitions

 

For the purposes of this Clause 4.6, the terms below shall have the following
meanings:

 

118

 

 

“Beneficiaries” shall together mean the Agent, the Security Agent and the
Lenders in their capacity as beneficiaries of the Pledges, as well as their
respective and successive successors, transferees and assigns; “Beneficiary”
shall mean any one of them. It is expressly agreed that the Beneficiaries shall
be duly represented for the purposes hereof (including in the event of the
enforcement of the Pledges) by the Security Agent, who is hereby instructed by
each one of the Beneficiaries to do so.

 

“Pledgor” shall mean the OPCI and Borrower I, as shareholders of the
Representative of the Borrowers, as identified in the list of parties to the
Agreement, with each of them acting as far as it alone is concerned.

 

“Pledges” shall together mean each one of the second-ranking privileged pledges
granted over the Shares held by the relevant Pledgor, pursuant to the provisions
of Clause 4.6.3 below.

 

“Shares” shall mean: (a) on the Date of Amendment N°1, all the shares held by
the relevant Pledgor in the share capital of the Representative of the
Borrowers, namely, on the Date of Amendment N°1, the shares listed in the table
below; and (b) in the future any shares that may replace, be substituted for or
supplement the shares originally pledged pursuant to this Clause 4.6.
(Representative of the Borrowers Share Pledges).

 

SHARES PLEDGED ON THE DATE OF AMENDMENT N°1 PLEDGOR   COMPANY WHOSE
SHARES ARE PLEDGED   NUMBER OF SHARES PLEDGED OPCI   Representative of the
Borrowers   999 shares numbered 1 to 999 Borrower I   Representative of the
Borrowers   1    share numbered 1,000

 

4.6.2Reminder

 

On the Date of the Original Credit Agreement, the Pledgors granted to the
Beneficiaries in accordance with the terms of Clause 12.7 of the Original Credit
Agreement, first-ranking privileged pledges over the Shares of the
Representative of the Borrowers, which took effect on the Date of the Original
Credit Agreement, as security for the Original Obligations.

 

Taking into account the approval of the Additional Tranche, the Pledgors intend
to grant to the Beneficiaries, on the Date of Amendment N°1, second-ranking
privileged pledges over the Shares of the Representative of the Borrowers, as
security for the Additional Secured Obligations.

 

119

 

 

4.6.3Constitution

 

On the Date of Amendment N°1, each Pledgor hereby irrevocably pledges, in favour
of the Beneficiaries, as security for the payment and repayment of the relevant
Additional Secured Obligations, the Shares held by it in the share capital of
the Representative of the Borrowers, in the form of a second-ranking privileged
pledge, pursuant to the provisions of Articles 2355 (in reference to provisions
relating to the pledging of tangible assets), 1866 et seq. of the French Civil
Code and Articles L. 521-1 et seq. of the French Commercial Code, which the
Representative of the Borrower accepts.

 

The Pledges granted pursuant to this Clause shall supplement the other Security
Interests and may not be substituted for them or operate as a novation thereof.

 

4.6.4Scope of the Pledges

 

(A)Each of the Pledges shall cover:

 

(a)any income or proceeds from or any amount ancillary to the Shares (including
any options and pecuniary rights, which are or may be attached to the Shares,
such as any dividend, liquidation dividend or distribution resulting from a
share capital reduction or buy-back of shares), which in each case is not yet
paid to the relevant Pledgor on the date of the enforcement of the Pledge;

 

(b)any share or right resulting from the pledged Shares or substituted for or
supplementing the pledged Shares, following an exchange, consolidation,
division, allotment for no consideration, subscription in cash or otherwise; and

 

(c)in accordance with the provisions of Article 2333 of the French Civil Code,
any other new shares held by the Pledgor in the share capital of the
Representative of the Borrowers (including any options and pecuniary rights
attached thereto), for any reason whatsoever, subsequent to the Date of
Amendment N°1,

 

in each case such rights falling within the scope of the relevant Pledge and
being automatically incorporated into such Pledge, without such transactions
constituting in any way a novation of the rights and security interests held by
the Beneficiaries pursuant to the Pledges.

 

Each Pledgor waives any right to be subrogated or substituted in any rights of
the Beneficiaries pursuant to any payment made pursuant to the Pledge granted by
it and its right to invoke such rights and benefits, as long as the sums owed by
Borrower III under the Additional Tranche and, more generally, the Finance
Documents, are not paid and repaid definitively and in full.

 

(B)As long as the Pledge has not been enforced in accordance with the conditions
set out below:

 

(i)the right to vote at the meetings of the Borrowers attached to the Shares
shall continue to be exercised by the relevant Pledgor in a manner that does
affect the validity, effectiveness or enforceability of the Pledges or that
might prevent the Beneficiaries from exercising their rights pursuant to this
Clause 4.6;

 

120

 

 

(ii)the relevant Pledgor may dispose of any dividends, entitlements to dividends
and other pecuniary rights of which it is the beneficiary pursuant to the Shares
held by it, subject however to compliance with the provisions of the Agreement
and the Subordination Agreement.

 

4.6.5Representations and Warranties

 

(A)Each Pledgor represents and warrants at the date hereof, on its own behalf
and to the Beneficiaries, the following:

 

(a)on the Date of Amendment N°1, the Shares of the Representative of the
Borrowers held by it have been duly issued and paid up in full and it has full
title thereto;

 

(b)there exists no call or exchange option over all or any of the Shares held by
it, or any project including options to subscribe for or to purchase all or any
of the Shares held by it, and, more generally, no agreement is in force pursuant
to which Representative of the Borrowers in the capital in which it holds Shares
has or has assumed any obligation to proceed with an issue of new shares;

 

(c)the Pledge of the Shares granted by it was authorised by a unanimous
resolution of the shareholders of each Borrower dated 27 February 2015;

 

(d)on the Date of Amendment N°1, the Shares pledged by the Pledgors represent
all the shares issued by the Representative of the Borrowers.

 

(B)the representations and warranties referred to in paragraph (A) above are
made on the Date of Amendment N°1 and, with respect to the representations and
warranties set out in subsection A(b) shall be deemed repeated on each date on
which the representations and warranties provided for in Clause 13 of the
Agreement are deemed repeated.

 

4.6.6Undertakings

 

Each Pledgor undertakes for the entire term of the Agreement to take all
reasonable measures and to comply with any necessary formalities which it is
requested to take or with which it is requested to comply in writing by the
Security Agent for the purposes of allowing the Beneficiaries to exercise at any
time the rights, remedies and liens granted to them pursuant to the law or this
Clause 4.6.

 

121

 

 

4.6.7Enforcement

 

(A)Upon: (x) the occurrence of a General Acceleration Event defined by Clause
15.1.1 (A) (Payment default) of the Agreement and on the expiry, as the case may
be, of any remediation period agreed upon; or (y) any Acceleration; or (z) the
non-payment of any sums owed on the Final Repayment Date, the Security Agent,
acting on behalf of the Beneficiaries, may exercise the rights, remedies and
liens granted to any pledged creditor by the law by virtue of the Pledges, and
may inter alia, without prejudice to any other action that may be taken
independently or concurrently, at the discretion of the Beneficiaries:

 

(a)proceed with a public sale of all or any of the Shares in accordance with the
provisions of Article L.521-3 of the French Commercial Code; or

 

(b)procure the transfer to the Beneficiaries of title to all or any of the
Shares pledged pursuant to any one of the Pledges in accordance with the
provisions of Article 2347 of the French Civil Code; or

 

(c)two (2) Business Days after serving notice on the relevant Borrowers and the
Pledgors (the “Transfer Date”), procure the transfer to itself of full title to
all or any of the Shares in accordance with the provisions of Article 2348 of
the French Civil Code pertaining to forfeiture clauses and the provisions of
paragraph (B) below.

 

(B)The transfer of full title to the Shares referred to in paragraph (A)(c)
above shall take place on the Transfer Date in strict compliance with the
following provisions:

 

(a)on the Transfer Date, the Beneficiaries (represented by the Security Agent)
and the relevant Pledgors shall together appoint, pursuant to the proposal of
the Security Agent, an expert;

 

(b)the relevant Pledgors shall be at liberty to approve or reject the proposed
expert (it being specified that the silence of the Pledgors for five (5)
consecutive Business Days shall be deemed to constitute their approval);

 

(c)on the rejection of an expert by the relevant Pledgors, an expert shall be
appointed by an order of the Presiding Judge of the Paris Commercial Court,
pursuant to an ex parte application of the relevant Pledgors and/or the Security
Agent, from amongst the banks, the leading audit firms operating in France or
any other expert appearing on the list of experts approved by the Paris Appeal
Court (in the section entitled “Economy and Finance”, having as their
specialisation “Valuation of corporate rights – mergers, demergers and
contributions”);

 

(d)the expert so appointed shall determine the value of the Shares on the
Transfer Date within a period of thirty (30) calendar days from its acceptance
of such task. To such end, the relevant Parties undertake to provide the expert
with any documentation and information that may be useful to it in the
performance of its task. The expert procedure shall:

 

-provide the relevant Parties with a reasonable opportunity to make oral or
written submissions;

 

122

 

 

-require that the relevant Parties provide each other with a copies of any
written submissions delivered to the expert concomitantly with such delivery to
the expert;

 

-allow each relevant Party to attend any hearing of the other Party;

 

the valuation of the expert must be duly justified and based on precise
documented evidence and several calculation methods generally used in relation
to the same type of shares;

 

(e)the expert so appointed shall deliver to the Security Agent and the Pledgors
its decision, which must be accompanied by all supporting documents; the
valuation of any expert appointed pursuant to this Clause shall be binding on
the Security Agent, the Beneficiaries and the Pledgors and may not be challenged
in the absence of a clear error; and

 

(f)notwithstanding the foregoing, at any time during the procedure described in
this paragraph (B), the Security Agent shall have the option of recourse to any
one of the other procedures described in paragraph (A) above, should it deem
this necessary to best preserve the interests of the Beneficiaries.

 

The Pledgors hereby undertake to sign any document and comply with any
formalities required to ensure the effectiveness of the transfer of the Shares
on the Transfer Date to the Beneficiaries and undertake to such end to deliver
all the corporate documents of the relevant Borrower to the Security Agent on
the Transfer Date.

 

(C)Any proceeds so received from a sale of the Shares in the event of an
enforcement of the Pledges shall then be applied to repay the relevant
Additional Secured Obligations, in accordance with the provisions of Clause
12.13 (Allocation of proceeds from the Security Interests) of the Agreement.

 

Any sum received by the Beneficiaries pursuant to the enforcement of the Pledges
that exceed the sums required to pay and repay the Additional Secured
Obligations shall be returned by the Beneficiaries to the Pledgors, pro rata
their respective holdings in the relevant Borrower.

 

(D)The Beneficiaries shall in no circumstances bear any liability for any values
determined for the purposes of the enforcement of the Pledges. The reasonable
costs resulting from the enforcement of the Pledges shall be borne by the
Pledgors and shall be set off against the proceeds of the enforcement of the
Pledges.

 

123

 

 

4.6.8Term

 

(A)The Pledges constituting the subject-matter of this Clause 4.6 and the
obligations of the Pledgors in this regard enter into force on the Date of
Amendment N°1 and shall remain in force until the date on which all the relevant
Additional Secured Obligations have been paid and repaid definitively and in
full. It is specified that until such date the Pledges shall continue to produce
their effects in the event of a deferral of maturity or the amendment of any one
of the clauses or conditions of the Agreement and the other Finance Documents
(inter alia in the event of an increase in the amount of the Additional Secured
Obligations), without any Pledgor being entitled to invoke such various facts as
a novation and without it being necessary to amend the terms of this Clause, to
which each Pledgor hereby expressly consents.

 

(B)The Security Interest granted pursuant to this Clause shall not be deemed
extinguished and shall not be affected by any payments made from time to time
over the term of the Agreement in order to partially repay the relevant
Additional Secured Obligations.

 

4.6.9Formalities

 

The Security Agent, in the name and on behalf of the Beneficiaries, shall, at
the expense of the relevant Pledgors, register the Pledges in accordance with
the provisions of Decree No. 2006-1804 of 23 December 2006, enacted for the
purposes of the implementation of Article 2338 of the French Civil Code,
pertaining to the publication of pledges without any transfer of title, and the
Security Agent shall renew any such registration as long as such Pledge is in
force and, in particular before the end of the fifth year of its first
registration.

 

To such end, all powers are granted to the Undersigned Notary.

 

In accordance with the possibility granted pursuant to Article 1866 of the
French Civil Code, the Representative of the Borrowers declares that it
expressly accepts the second-ranking pledge of its Shares, of which it will keep
duly notified and consequently excuses the Agent and the Lender from any
notification thereof.

 

4.6.10Benefit

 

(A)All the rights, liens and options granted to the Beneficiaries in accordance
with the terms of this Clause 4.6 shall benefit their successive successors,
transferees and assigns, in accordance with the terms of Clause 17 of the
Agreement, and all the covenants, representations and warranties and obligations
of the Pledgors pursuant to this Clause 4.6 shall bind their successive
successors, transferees and assigns in accordance with the same terms as the
Pledgors, it being however understood and agreed that:

 

(a)Neither Borrower I, nor the OPCI may assign all or any of their rights or
delegate or assign all or any of their obligations pursuant to this Clause 4.6
otherwise than in accordance with the terms and the conditions of the Agreement,
and in particular the provisions of Clause 5.2.1.1 of the Agreement; and

 

124

 

 

(b)the Security Agent or any one of the Beneficiaries may assign its rights and
obligations pursuant to this Clause 4.6 to any third party, in accordance with
the conditions of the Agreement.

 

(B)The provisions of this Clause 4.6 shall benefit each one of the Beneficiaries
and their respective successors and assigns, inter alia as a result of a sale,
merger, demerger or asset contribution in accordance with Articles L.236-1 et
seq. of the French Commercial Code into which any one of the Beneficiaries may
enter, without being required to comply with any specific formality or make any
specific reiteration.

 

In the event of a transfer or assignment of all or any of its rights and
obligations by the Security Agent or any other Beneficiary in accordance with
the conditions of paragraph (A) above, the Security Agent or such Beneficiary
hereby expressly reserves to itself, to which each Pledgor hereby consents, all
the rights and liens resulting from these Pledges, so that, in accordance with
the provisions of Article 1278 of the French Civil Code, these may benefit the
designated successor or assignee of the Security Agent or such Beneficiary. ”

 

12.13Allocation of the proceeds of the Security Interests

 

(A)The proceeds of any enforcement of the Security Interests (other than the
Security Interests In Rem referred to in paragraph (B) hereinafter) from which
the Lenders and the Agent and the Security Agent benefit shall be allocated with
priority to pay registration costs and the costs of enforcing the Security
Interests borne by the Agent and the Security Agent, and then allocated between
them on a pari passu basis pro rata the Secured Obligations payable to each one
of the Lenders, the Agent and the Security Agent.

 

(B)To the extent required it is specified that the proceeds of the enforcement
of the Security Interests In Rem shall be allocated to the relevant
beneficiaries in accordance with the ranking of the registration of the relevant
Security Interests In Rem, as stipulated by Clause 12.1 (Security Interests In
Rem) and Clause 4.1 of Amendment N°1.

 

(C)The portion of the proceeds of the enforcement of the Security Interests
payable to the Lenders, the Agent and the Security Agent pursuant to the
provisions of paragraph (A) above shall be allocated to pay and repay the any
due and payable Secured Obligations in the following order:

 

(i)any fees, costs, expenses and ancillary amounts due and payable under the
Facility;

 

(ii)any interest and default interest due and payable under the Facility; and

 

(iii)the amount of the principal due and repayable to the Lenders under the
Facility and any Break Costs;

 

125

 

 

with the amounts referred to in the above paragraphs to be allocated between the
Lenders pro rata the amount of their participations in the Facility.

 

(D)By way of derogation from the foregoing:

 

(a)the portion of the proceeds of the enforcement of the first-ranking Security
Interests payable to the Lenders, the Agent and the Security Agent pursuant to
the provisions of paragraph (A) above shall be allocated to the payment and
repayment of any due and payable Original Secured Obligations in the following
order of priority:

 

(i)any fees, costs, expenses and ancillary amounts due and payable under the
Initial Tranche;

 

(ii)any interest and default interest due and payable under the Initial Tranche
of the Facility; and

 

(iii)the amount of the principal due and repayable to the Lenders under the
Initial Tranche of the Facility and any Break Costs,

 

with the amounts referred to in the above paragraphs to be allocated between the
Lenders pro rata to the amount of their participations in the Initial Tranche of
the Facility;

 

(b)the portion of the proceeds of the enforcement of the second-ranking Security
Interests payable to the Lenders, the Agent and the Security Agent pursuant to
the provisions of paragraph (A) above shall be allocated to the payment and
repayment of any due and payable Additional Secured Obligations in the following
order of priority:

 

(i)any fees, costs, expenses and ancillary amounts due and payable under the
Additional Tranche of the Facility;

 

(ii)any interest and default interest due and payable under the Additional
Tranche of the Facility; and

 

(iii)the amount of the principal due and repayable to the Lenders under the
Additional Tranche of the Facility and any Break Costs,

 

with the amounts referred to in the above paragraphs to be allocated between the
Lenders pro rata to the amount of their participations in the Additional Tranche
of the Facility.

 

Any sums recovered by the Agent pursuant to any Security Interest which exceed
the amount of the Secured Obligations pursuant to such Security Interest shall
be promptly repaid to the Pledgor.

 

126

 

 

13.REPRESENTATIONS AND WARRANTIES

 

13.1General representations and warranties of the Borrowers

 

On the Date of the Original Credit Agreement, each one of the Borrowers
represents and warrants as follows to the Agent and the Lenders, with each one
of them so doing as far as it alone is concerned:

 

13.1.1Existence – Business

 

(a)it is a duly incorporated and registered French property company (société
civile) which exists validly in accordance with French laws and regulations;

 

(b)it operates no business other than the business stipulated by its articles of
association in force on the Date of the Original Credit Agreement;

 

13.1.2Capacity

 

It has the capacity to enter into the Transaction Documents to which it is a
party and to perform the obligations that are or may be imposed on it thereby;

 

13.1.3Powers – Corporate authorisations

 

(a)the signature of the Transaction Documents to which it is a party has been
duly authorised by its competent corporate bodies whenever required by the law
or its articles of association and requires no authorisation from a competent
authority that has not been already obtained;

 

(b)such corporate authorisations are in force and are being complied with, and
there exist no circumstances by virtue of which they could be withdrawn, not
renewed, amended or cancelled in whole or in part;

 

13.1.4Valid obligations and pari passu ranking

 

the obligations incumbent upon it pursuant to the Agreement and any other
Finance Document:

 

(a)constitute valid obligations that are legally binding upon it and are capable
of being enforced against it in accordance with their terms, subject to the
general principles of the law limiting its obligations and/or subject to the
effects of any insolvency procedures and/or any other statutory or regulatory
provisions affecting in a general manner the rights of creditors;

 

(b)as far as its payment obligations are concerned and to the extent that such
obligations do not benefit from any special priority pursuant to a Lien created
and/or granted pursuant to the Security Interests, rank at least pari passu_with
its unsecured and unsubordinated indebtedness, subject to those obligations that
enjoy priority pursuant to the effects of the law or pursuant to the
Subordination Agreement;

 

127

 

 

13.1.5No immunity

 

neither it nor any one of its Assets benefits from any immunity whatsoever
against any proceedings, attachment, compensation or other legal proceedings;

 

13.1.6No breach

 

the signature by it of any Finance Document to which it is a party shall not
breach: (1) any applicable law or regulations or authorisation to which it is
subject or which are applicable to its Assets; (2) any contract to which it is a
party; (3) any provision of its articles of association or other corporate
documents; and (4) on the Date of the Original Credit Agreement alone, any
judgement which is provisionally enforceable or has acquired the force of res
judicata in proceedings to which it is a party;

 

13.1.7Applicable law – Jurisdiction

 

the choice of French law to govern the Finance Documents to which it is a party
and which have been expressly made subject to French law, is legal and valid,
binding upon it and enforceable against it;

 

the grant of jurisdiction to the courts located within the geographical
jurisdiction of the Paris Appeal Court to hear any dispute relating to the
Finance Documents to which it is a party and which have been expressly made
subject to French law, is legal and valid, binding upon it and enforceable
against it;

 

13.1.8Authorisation – Activities

 

(a)subject to any formality necessary to ensure enforceability that must be
complied with pursuant to the Security Documents, all the authorisations,
consents, approvals, documents or decisions originating from any administration,
public authority or court, if any, and all the documents and measures that may
be necessary and are its responsibility pursuant to any applicable law or
regulations in order: (i) to perform its obligations pursuant to the Finance
Documents to which it is a party; and (ii) to pursue its activities, have been
obtained or taken and such authorisations and consents remain in force;

 

(b)there exist no circumstances that have been brought to its knowledge by
virtue of which such authorisations, consents, approvals, documents or decisions
could be withdrawn, not renewed, amended or cancelled in whole or in part;

 

(c)it is in all material regards in compliance with the statutory, regulatory
and administrative provisions applicable to it;

 

(d)it has no employees;

 

128

 

 

(e)it conducts its business in its own name and keeps separate accounts;

 

(f)its centre of main interests is located in France;

 

13.1.9         No interests in any other entities

 

(a)subject to its membership of any Association Foncière Urbaine Libre or
Association Syndicale Libre which it may join in its capacity as owner of a
Property, it has never had and does not have any interest whatsoever, either
directly or indirectly, in any de jure or de facto company or in any other
entity that is incorporated or domiciled in any country whatsoever, either with
or without a legal personality (including inter alia any economic interest
grouping or partnership), and it is not a party to any agreement, shareholders’
agreement or partnership agreement (and in particular any joint venture or
silent partnership agreement);

 

(b)it has never performed the functions of a de facto or de jure director of a
company or any entity with or without a legal personality;

 

13.1.10Accounting Documents

 

(a)all the financial and accounting documents relating to it delivered to the
Agent in accordance with Clauses 4(Conditions precedent) and 14 (Covenants) were
drawn up in accordance with accounting principles and practices generally
accepted in France, as habitually applied by it, and are lawful and truthful and
present a faithful picture of its assets, financial situation and results on the
date on which they were produced and for the period to which they relate;

 

(b)there has been no change in its accounting situation that might constitute a
Material Adverse Event since the date on which its most recent accounts were
delivered to the Agent;

 

13.1.11Business Plan

 

the Business Plan was produced by the Borrowers (or by the Representative of the
Borrowers on their behalf) on the basis of forecasts and assumptions that the
Borrowers (or the Representative of the Borrowers acting on their behalf) deemed
in good faith to be reasonable on the date on which they were produced (subject
to the uncertainty to which forecasts are as a matter of course subject);

 

13.1.12Accurate information - Complete documents

 

(a)the factual information in any document delivered by it (or delivered by the
Representative of the Borrowers on its behalf) to the Lenders and the Agent
pursuant to Clause 4 (Conditions Precedent) and Clause 14 (Covenants) was
accurate at the time it was compiled (subject to the uncertainty to which
forecasts are as a matter of course subject), truthful and correct in all
material regards (and as far as any documents produced by a third party are
concerned, such documents are to the best of its knowledge accurate and
correct), and nothing has occurred since the delivery of such documents which
could require their material and negative revision or which it is reasonable to
expect might make them inaccurate or incorrect and which has not been brought to
the knowledge of the Agent;

 

129

 

 

(b)the documents delivered by it (or delivered by the Representative of the
Borrowers on its behalf) to the Lenders and the Agent on the Date of the
Original Credit Agreement, are to its knowledge on the date of their delivery
copies of signed and complete originals which were not modified or amended in
any manner whatsoever prior to the date of their delivery and there do not exist
between the parties to such agreements or documents any contracts, agreements or
understandings other than those entered into in the context of this financing
that could materially and adversely affect the terms and conditions of such
documents;

 

(c)there is no material information capable of adversely affecting its Assets,
its business or the operation of its Property of which it is aware and which has
not been disclosed to the Lenders or the Agent;

 

13.1.13Expert Report

 

(a)all the information provided by it to the Expert (or provided by the
Representative of the Borrowers on its behalf) for the purposes of the
completion of any Expert Report, in accordance with the terms of the Agreement,
was accurate and provided in good faith on the date of its provision to the
Expert;

 

(b)to its knowledge, it has not failed to provide to the Expert any information
held by it which, had it been provided, would have adversely affected the Market
Value of its Property or Properties, as determined by the Expert;

 

13.1.14Taxes

 

(a)it is up-to-date in terms of the payments of any taxes to which it is
subject, save however for those taxes of which it has in good faith challenged
the payability and for which an adequate provision has been duly booked or the
payment of which has been suspended or in respect of which a grace period has
been granted by the relevant authority;

 

(b)all tax returns have at all times been completed, signed or filed in a
diligent manner by it and within the periods stipulated by the applicable
regulations;

 

(c)on the Date of the Original Credit Agreement, it is in compliance with the
obligations incumbent upon it pursuant to the tax regime applicable to it or,
should any non-compliance exist, such non-compliance is not capable of calling
into question the benefit of the tax regime applicable to it;

 

(d)it is up-to-date and all the legal entities that directly or indirectly own
it are up-to-date in terms of its or their obligations in connection with three
per cent (3%) tax provided for by Articles 990 D et seq. of the French General
Tax Code;

 

130

 

 

(e)it has validly opted to subject its Rents to VAT in accordance with the
provisions of Article 260-2 of the French General Tax Code and Article 194 of
Schedule II to the French General Tax Code;

 

(f)all applications for VAT refunds have been duly filed within the periods
stipulated by the tax authorities, in the due and proper form and in compliance
with the applicable regulations;

 

(g)on the Date of the Original Credit Agreement, no Tax Deduction is applicable
to the payment of any sum that is or may be owed by it to the Lenders who are
Qualifying Lenders pursuant to the Finance Documents;

 

13.1.15Disputes

 

save for the disputes listed in Schedule 11 there are, on the Date of the
Original Credit Agreement, no proceedings pending before a court or
administrative court or arbitral tribunal and no such action, procedure or
proceedings has been threatened in writing, against it or in connection with any
one of its Assets that could be capable, were the relevant claims to be allowed,
of affecting materially and adversely its ability to perform its obligations
pursuant to the Finance Documents to which it is a party;

 

13.1.16Indebtedness

 

it has no Indebtedness other than Permitted Acceleration Events

 

13.1.17Acceleration Events

 

on the Date of the Original Credit Agreement, no General Acceleration Event or
Potential General Acceleration Event affecting it subsists;

 

13.1.18Bank accounts

 

it has no bank accounts other than the Operating Account held with the Accounts
Bank;

 

13.2Representations relating to the Properties

 

Each one of the Borrowers represents and warrants as follows to the Agent and
the Lenders, with each one of them so doing as far as it alone is concerned, on
the Date of the Original Credit Agreement (in the case of Borrower I and
Borrower II) and on the Date of Amendment N°1 (in the case of Borrower III):

 

13.2.1Title to the Assets – Liens

 

(a)it holds an incommutable right of title to its Property and full title to all
its other Assets;

 

131

 

 

(b)its Property is not encumbered by any easement other than: (1) those referred
to in the title deeds or the planning information memoranda delivered to the
Agent; (2) the division descriptions and co-ownership regulations; and (3)
statutory or regulatory easements or those resulting from the natural location
of the premises, and none of such easements (or their withdrawal in the case of
easements that benefit the site of the relevant Property) is of a nature to
adversely affect the Market Value of its Property or its day-to-day operation;

 

(c)it is not bound by any undertaking or obligation pursuant to any material
restriction of or limitation on the use or possession of its Properties, save
for those stipulated by the Leases and the Finance Documents;

 

(d)on the Date of the Original Credit Agreement (in the case of Borrower I and
Borrower II) or on the Date of Amendment N°1 (in the case of Borrower III),
there exists no option to buy or undertaking to sell its Property;

 

(e)on the Date of the Original Credit Agreement (in the case of Borrower I and
Borrower II) or on the Date of Amendment N°1 (in the case of Borrower III), no
expropriation or requisition procedure involving all or part of its Property is
continuing or, to the best of its knowledge, is on the point of being
instigated, and more generally, no proceedings, action, interim measure or
process has been instigated, or, to the best of its knowledge, is capable of
being instigated, that seeks to call into question its right of title to its
Assets or the operation of its Property or Properties;

 

(f)no Lien other than those stipulated by or referred to in the Finance
Documents has been granted, maintained, extended or registered over its
Property, with the exception however of the Security Interests In Rem or those
which shall be definitively released on the Date of the Original Credit
Agreement (in the case of Borrower I and Borrower II) or on the Date of
Amendment N°1 (in the case of Borrower III);

 

(g)its Assets other than its Property are not subject to any Lien or like rights
other than the Security Interests granted by it to the Agent, the Security Agent
and the Lenders in accordance with the Finance Documents;

 

(h)the Security Interests granted by it pursuant to the Finance Documents are
first-ranking privileged security interests granted to the Agent, the Security
Agent and the Lenders;

 

13.2.2Urban planning

 

(a)to the best of its knowledge, the construction works on its Property
completed prior to the Date of the Original Credit Agreement (in the case of
Borrower I and Borrower II) or the Date of Amendment N°1 (in the case of
Borrower III) are no longer capable of constituting the subject-matter of any
administrative injunction or challenge;

 

(b)the construction works on its Property after the Date of the Original Credit
Agreement (in the case of Borrower I and Borrower II) or the Date of Amendment
N°1 (in the case of Borrower III) have been completed or are being completed in
all material regards in compliance with the urban planning rules applicable at
the time of their completion, the related construction permits are definitive
and have been purged of third-party appeal rights and the administration’s right
of withdrawal and any third-party appeal;

 

132

 

 

(c)its Property continues to comply in all material regards with all the urban
planning rules applicable to it;

 

(d)to the best of its knowledge of the authorisations held by the Tenants, the
Administrative Authorisations required for the operation of its Property are
definitive in nature, and it has no knowledge of any action, procedure or
challenge brought by the authorities or any interested party seeking to call
into question such authorisations, of which it has not informed the Agent;

 

13.2.3Insurance - Insured events

 

(a)it has taken out personally or has had taken out on its behalf with one or
more insurance companies with a credit rating of at least “A-” having their
registered office in France or a branch in France, one or more all risks (All
Risks Except) policies governed by French law and covering the Property owned by
it, in an amount at least equal to its reconstruction cost or reinstatement
value (including the costs of replacing any damaged facilities or equipment
which it may own (such replacement costs are in line with the value of the
Property and the capital sums declared by the relevant Borrower));

 

In addition, such policy or policies must:

 

(i)cover the fees of experts and the costs of architects;

 

(ii)contain a “losses and ancillary costs” clause covering inter alia the costs
associated with demolition, earthworks and site security resulting from an
insured event;

 

(iii)cover all risks of loss or damage that are generally insurable (including
inter alia natural disasters, fire, lightning, explosions, floods, storms, hail
and snow, accidents involving aircraft, riots, sabotage, acts of terrorism,
theft, accidents involving electric equipment and broken glass);

 

(iv)include “loss of rents” cover for a period of at least thirty-six (36)
months, it being specified that the “loss of rents” cover is in the nature of
“Operating Losses” cover;

 

(b)it has taken out personally or had taken out on its behalf an all risks
policy as described above, and a property-owner’s civil liability policy
covering the financial consequences of its civil liability, with the following
insurance companies:

 

a.AXA France IARD, 313 Terrasse de l’Arche 92727 NANTERRE CEDEX under policy
number 651991204 concerning the Bordeaux Property and the Marseille Property

 

133

 

 

b.ALLIANZ, 87 rue de Richelieu 75002 PARIS, under policy number 54398844
concerning the insurance policy taken out by the owners’ association of the
Marseille Property;

 

(c)such policies contain provisions in accordance with which: (x) the insurance
company may only terminate such policy for the non-payment of the premium by
serving a termination notice on the relevant Borrower or the Representative of
the Borrowers acting on behalf of such Borrower at least thirty (30) calendar
days in advance of such termination, with it being incumbent upon such Borrower
or the Representative of the Borrowers to notify the Agent thereof without
delay, without this provision or the benefit hereof constituting any obligation
incumbent upon the Agent or the Lenders to pay such premium; and (y) the Agent,
acting in the name and on behalf of the Lenders, may substitute itself for the
relevant Borrower or the Representative of the Borrowers in the performance of
its obligations pursuant to the insurance policies, if the Borrower or the
Representative of the Borrowers defaults in this regard;

 

(d)such insurance policies are in force, no premium that is due and payable
pursuant to such policies remains unpaid and it has no knowledge of any fact or
event that would make it possible for the insurance company to terminate or
restrict cover under such insurance policies;

 

(e)the benefit of any insurance proceeds pursuant to the insurance policies
referred to in paragraph (a) above may be validly allocated, assigned or
delegated to the Beneficiaries in accordance with the conditions of the
Agreement;

 

(f)on the Date of the Original Credit Agreement (in the case of Borrower I and
Borrower II) or the Date of Amendment N°1 (in the case of Borrower III), no
insured event is continuing on its Property;

 

13.2.4Mandatory construction insurance policies

 

(a)all works undertaken or carried out on its Property and completed within the
last ten (10) years, insofar as these fall within the scope of the provisions of
Articles L.242-1 et seq. of the French Insurance Code, are covered by a
construction damage insurance policy and a property developer’s ten-year civil
liability policy, taken out by or on behalf of the owner and providing
sufficient amounts of cover for the relevant works, from leading insurance
companies known to be solvent. This representation is made on the basis of the
knowledge of each Borrower and subject to the provisions of the Acquisition Deed
relating to the relevant Property and in respect of works completed prior to the
signature of the Acquisition Deed by the relevant Vendor, previous owners or
Tenants;

 

(b)as far as the works completed by it on its Property after the Date of the
Original Credit Agreement (in the case of Borrower I and Borrower II) or after
the Date of Amendment N°1 (in the case of Borrower III) are concerned, all the
documents required by the insurance companies to ensure the effectiveness of the
policy and the cover provided have been delivered to such insurance company;

 

134

 

 

(c)all the premiums payable pursuant to the aforementioned policies (including
the final premiums, if these are payable) have been paid; this representation is
made on the basis of the knowledge of each Borrower and subject to the contents
of the Acquisition Deed relating to the relevant Property in respect of works
completed by the relevant Vendor relevant, previous owners and/or Tenants;

 

(d)any recourse necessary, as the case may be, to activate the ten-year cover
has been exercised within the stipulated periods;

 

13.2.5Structure and maintenance of the Properties

 

(a)its Property does not contain any structural or technical defect;

 

(b)its Property is maintained in a good state of repair, subject to the
undertakings assumed by the Tenants in terms of maintenance pursuant to the
Leases (it being however specified that should it become aware of any such
breach, it shall promptly serve notice on the Tenant to comply with the terms of
the lease);

 

13.2.6Leases

 

(a)each of the Leases (i) constitutes valid obligations of the Tenant concerned,
(ii) may be used against said Tenant in accordance with its terms, subject to
the applicable rules on lessors’ rights in general, (iii) may not be terminated
or cancelled due to any misconduct of the Borrower or obligations that it has
not met, (iv) stipulates a use compliant with the permitted use and actual use
of the Property concerned, as stated in any Administrative Authorisations
obtained;

 

(b)on the Date of the Original Credit Agreement (in the case of Borrower I and
Borrower II) or on the Date of Amendment N°1 (in the case of Borrower III),
there exists no litigation other than that referred to in its Acquisition Deed,
and it has not received from a Tenant by registered letter or served by a
bailiff any written threat to instigate proceedings, save for those referred to
in the documents provided by the Vendor;

 

(c)each one of the Leases stipulates a use compliant with the permitted use and
actual use of its Property;

 

(d)on the Date of the Original Credit Agreement (in the case of Borrower I and
Borrower II) or on the Date of Amendment N°1 (in the case of Borrower III), each
Tenant is in compliance with its main obligations under the relevant Lease;

 

(e)the Rents under all the Leases are subject to VAT;

 

135

 

 

13.2.7Set-off pursuant to the Leases

 

on the Date of the Original Credit Agreement (in the case of Borrower I and
Borrower II) and on the Date of Amendment N°1 (in the case of Borrower III), no
Tenant has a claim against it pursuant to any Lease that might allow the
relevant Tenant to set off any sum owed by it to the relevant Borrower pursuant
to the Lease against any other sum that may be owed by the relevant Borrower to
the Tenant pursuant to the Lease or any other contract (subject, as the case may
be, to any security deposits, any works to be carried out by a Tenant that a
Borrower may have undertaken to carry out in accordance with the terms of the
relevant Lease or any adjustments of charges paid by the Tenants);

 

13.2.8Environment - public health - no specific hazards

 

(a)in light of their current use, the Properties, subject to compliance by the
Tenants with the stipulations in the reports produced and provided to the Agent
and the Lenders on the Date of the Original Credit Agreement, are not capable of
constituting a hazard for the environment or public health or of giving rise to
any decontamination obligation or of constituting a specific risk to their
surroundings;

 

subject to the actions of the Tenants and save for standard cleaning products,
no polluting, hazardous or toxic substances or waste materials are produced or
processed on the Properties;

 

(b)each Property is in compliance with the regulations resulting from the French
Public Health Code relating to asbestos;

 

on the Date of the Original Credit Agreement (in the case of Borrower I and
Borrower II) and on the Date of Amendment N°1 (in the case of Borrower III) and
in such regard, no Property is subject to any order to carry out decontamination
works or works to eradicate termites and none of the Borrowers is aware of any
termite infestation;

 

more generally, in terms of regulations resulting from the French Public Health
Code, the Properties have not, to the knowledge of the Borrowers, constituted
the subject-matter of either a notice or an administrative order to carry out
any works (decontamination, pest-control or other works), or any requirements or
public utility easements associated with the public health or safety regulations
referred to above, of a nature to affect the operation of the Properties;

 

to the knowledge of the Borrowers, the facilities on the Properties, to the
extent that these are subject to public health and safety regulations, undergo
regular maintenance and periodic regulatory checks, in accordance with such
regulations, and have not given rise to any contamination whatsoever;

 

(c)subject to the activities of the Tenants, each facility subject to the
regulations applicable to facilities classified for the purposes of the
protection of the environment (within the meaning of Articles L.511-1 et seq. of
the French Environmental Code) that is currently operated or has been operated
on the Properties, has constituted the subject-matter of the declarations,
registrations or authorisations required by such regulations and is operated in
compliance with such regulations;

 

136

 

 

(d)the Properties are in compliance with the regulations resulting from the laws
relating to water and aquatic environments, certain provisions of which have
been codified in the French Environmental Code, and on such basis in particular
have constituted the subject-matter of the declarations stipulated by the water
classification system (making a certain number of activities subject to either
authorisation or declaration, on the basis of works and facilities capable of
having an impact on water or aquatic environments) and have not constituted the
subject-matter of any self-supervision programme requested by a Prefect;

 

(e)there exists no Environmental Liability directly connected with the
Properties of which it is aware (or of which it should be aware pursuant to its
statutory obligations) and which it did not notify to the Agent immediately;

 

(f)the Properties are not exposed to any risk of cave-ins and are not located
either in a former quarry zone or soluble gypsum zone or in a zone that is
regulated for seismicity, or within the area of a technological risks prevention
plan;

 

(g)on the Date of the Original Credit Agreement (in the case of Borrower I and
Borrower II) and on the Date of Amendment N°1 (in the case of Borrower III), the
Borrowers have no knowledge of any facts or information pertaining to
environmental or urban planning matters of a nature to call into question the
operation of the Properties;

 

13.2.9Acceleration Events

 

on the Date of the Original Credit Agreement (in the case of Borrower I and
Borrower II) or on the Date of Amendment N°1 (in the case of Borrower III),
there subsists no Property Acceleration Event and no Potential Property
Acceleration Event affecting the Property owned by it.

 

13.3Representations and warranties of the Shareholders

 

On the Date of the Original Credit Agreement, each Shareholder represents and
warrants to the Agent and the Lenders as follows:

 

13.3.1Existence - Business

 

(a)it is a duly incorporated and registered company, which exists validly in
accordance with the applicable laws and regulations;

 

(b)it operates no business other than the business stipulated by its articles of
association in force on the Date of the Original Credit Agreement;

 

137

 

 

13.3.2Capacity

 

it has the capacity to operate its business and to own its Assets with full
title;

 

13.3.3Powers – Corporate authorisations

 

(a)it has the powers and capacity to sign and to perform its obligations
pursuant to the Agreement and, as the case may be, any other Finance Document to
which it is or may be a party;

 

(b)any corporate authorisations or other measures necessary to authorise its
signature and performance of the Agreement and any other Finance Document to
which it is or may be a party has been obtained or taken; such corporate
authorisations are in force and are being complied with, and there exist no
circumstances by virtue of which they could be withdrawn, not renewed, amended
or cancelled in whole or in part;

 

13.3.4Valid obligations

 

(a)the obligations incumbent upon it pursuant to the Agreement and any other
Finance Document to which it is a party are valid obligations that are legally
binding upon it and are capable of being enforced against it in accordance with
their terms, subject to the general principles of the law limiting its
obligations and/or subject to the effects of insolvency procedures and/or any
other statutory or regulatory provision affecting in a general manner the rights
of creditors;

 

(b)the Security Interests granted by it to the Agent, the Security Agent and the
Lenders are valid security interests capable of being enforced by their
beneficiaries, subject to the general principles of the law limiting its
obligations and/or subject to the effects of insolvency procedures and/or any
other statutory or regulatory provision affecting in a general manner the rights
of creditors;

 

13.3.5No breach

 

the signature by it of any Finance Document to which it is a party shall not
breach: (1) any applicable law or regulations or any judgment or authorisation
to which it is subject or which are applicable to its Assets; (2) any contract
to which it is a party; (3) any provision of its articles of association or
other corporate documents; and (4) on the Date of the Original Credit Agreement
alone, any judgement which is provisionally enforceable or has acquired the
force of res judicata in proceedings to which it is a party;

 

13.3.6Authorisation - Activities

 

(a)subject to any formality necessary to ensure enforceability that must be
complied with pursuant to the Security Documents, all the authorisations,
consents, approvals, documents or decisions originating from any administration,
public authority or court, if any, and all the documents that may be necessary
and are its responsibility pursuant to any applicable law or regulations in
order:(i) to perform all its obligations pursuant to the Finance Documents to
which it is a party; and (ii) to pursue its business, have been obtained or
taken and such authorisations and consents remain in force;

 

138

 

 

(b)there exist no circumstances that have been brought to its knowledge by
virtue of which such authorisations, consents, approvals, documents or decisions
could be withdrawn, not renewed, amended or cancelled in whole or in part, that
have not been brought to the knowledge of the Agent;

 

(c)it is in all material regards in compliance with the statutory, regulatory
and administrative provisions applicable to it;

 

13.3.7Accounting Documents

 

(a)all the financial and accounting documents relating to it delivered to the
Agent in accordance with Clauses 4 (Conditions precedent) and 14 (Covenants)
were drawn up in accordance with accounting principles and practices generally
accepted in France, as habitually applied by it, and are lawful and truthful and
present a faithful picture of its assets, financial situation and results on the
date on which they were produced and for the period to which they relate;

 

(b)on the Date of the Original Credit Agreement, there has been no change in its
accounting situation that might constitute a Material Adverse Event since the
date on which its most recent accounts were delivered to the Agent;

 

13.3.8Assets constituting the subject-matter of Security Interests

 

(a)it owns with full title the Assets that constitute the subject-matter of the
Security Interests granted by it;

 

(b)its Assets are not subject to any Lien or like rights other than the Security
Interests granted by it to the Agent, the Security Agent or the Lenders, in
accordance with the Finance Documents;

 

(c)the Security Interests granted by it pursuant to the Finance Documents are
first-ranking privileged security interests granted to the Agent, the Security
Agent and the Lenders;

 

(d)no provision of any contract or document (other than the Finance Documents)
by which it is bound imposes any restriction on the grant of the Security
Interests over its Assets.

 

All the representations and warranties set out in Clauses 13.1, 13.2 and 13.3
are made or given on the Date of the Original Credit Agreement (save for the
representations and warranties set out in Clause 13.3, which are made or given
by Borrower III on the Date of Amendment N°1), and such representations and
warranties shall be deemed to have been repeated on the Date of Amendment N°1
and on each Interest Payment Date, with the exception however of the
representations and warranties which it is expressly stipulated are made or
given on the Date of the Original Credit Agreement or on the Date of Amendment
N°1, it being specified that the representations and warranties which are deemed
to have been repeated shall be made or given on the basis of the facts and
circumstances existing on the date on which they are repeated, without prejudice
to the fact that such representations and warranties must be repeated on any
such date on the basis of their original content.

 

139

 

 

14.COVENANTS

 

14.1Covenants of the Borrowers

 

With effect from the Date of the Original Credit Agreement and as long as any
sums remain payable by a Borrower pursuant to the Finance Documents, such
Borrower covenants as follows to the Lenders and the Agent, as far as it alone
is concerned:

 

14.1.1General covenants

 

14.1.1.1Business

 

(a)not to participate in any business other than the business that is its own on
the Date of the Original Credit Agreement and not to modify the business that is
its own on the Date of the Original Credit Agreement, without the prior written
consent of the Agent;

 

(b)to enter into any contract or agreement other than the Transaction Documents
only in the context of its business as described in its articles of association
and on an arm’s length basis;

 

(c)to comply in all material regards with all the laws and regulations
applicable to it;

 

(d)not to have recourse to employees;

 

14.1.1.2Existence

 

(a)to do all that is necessary and within its powers to maintain its existence
as a company;

 

(b)not to materially amend its articles of association without the prior written
consent of the Agent acting pursuant to the instructions from the Majority
Lenders, and to provide to the Agent a copy certified as true by its statutory
representative of its articles of association within ten (10) Business Days from
any amendment of its articles of association;

 

(c)not to change its corporate form without the prior written consent of the
Agent acting pursuant to the instructions of the Majority Lenders;

 

(d)to authorise the Agent to consult its corporate documents, subject to
compliance with a notice period of ten (10) Business Days;

 

(e)without the prior consent of the Agent not to take over or merge with any
other entity, hive off any part of its undertaking, make or receive any partial
asset contribution or undergo any legal restructuring affecting immediately or
on the expiry of any term its share capital or enter into any transaction
producing equivalent effects;

 

140

 

 

14.1.1.3Pari passu obligations

 

to ensure that the obligations incumbent upon it pursuant to each Finance
Document to which it is a party rank, in the case of those which do not benefit
from any special priority pursuant to a Lien created and/or granted pursuant to
the Security Interests, at least pari passu with its unsecured and
unsubordinated indebtedness, subject to those obligations that enjoy priority
pursuant to the effects of the law or pursuant to the Subordination Agreement;

 

14.1.1.4Consents and authorisations

 

(a)to obtain and maintain (or ensure that the following are obtained are in
force) any authorisation, consent, approval, document decision from any
administration, public authority or court that may be necessary pursuant to any
applicable law or regulations and to comply in all their material provisions
with the conditions and restrictions (if any) imposed by its articles of
association in order in all circumstances: (i) to perform its obligations
pursuant to the Finance Documents to which it is a party; (ii) to pursue its
business; and (iii) to ensure the validity and the enforceability of the
Agreement or any other Finance Document;

 

(b)to inform the Agent of any circumstances brought to the knowledge of the
relevant Borrower by virtue of which the authorisations, consents, approvals,
documents or decisions referred to above could be withdrawn, not renewed,
amended or cancelled in whole or in part;

 

14.1.1.5Production of documents

 

(a)to draw up its balance sheets, profit and loss accounts and other accounting
documents in compliance with the accounting principles and practices generally
accepted in France, as habitually applied by it;

 

(b)not to make any changes to the accounting rules and principles currently
applied by it (as referred to above and as updated, where applicable) without
the prior written consent of the Agent, and to ensure on a permanent basis
application of the methods used to draw up its accounts and in particular the
documents to be delivered to the Lenders or the Agent pursuant to Clause
14.2.1.1 (Accounts) hereinafter, which might be capable of affecting the
Lenders’ understanding of such financial documents and their assessment of the
evolution of its financial situation through such documents, unless such changes
become necessary pursuant to the law or any modification of the applicable
accounting principles;

 

141

 

 

14.1.1.6Taxes

 

(a)to pay all taxes payable by it in France on their due dates and within the
periods stipulated by the applicable regulations (unless such tax or the payment
thereof is disputed in good faith or the payment legally deferred);

 

(b)to declare any taxable results in France to the relevant authorities on their
due dates and in a diligent manner and within the periods stipulated by the
applicable regulations;

 

(c)to inform the Agent of any claim of the tax authorities against it in an
amount of more than €50,000 and thereafter of any appeal in connection with such
claim brought before any competent court;

 

(d)to comply with its obligations pursuant to the tax regime applicable to it
and to maintain such regime throughout the term of the Facility;

 

(e)to comply with its obligations pursuant to or to satisfy the conditions for
exemption from the three per cent (3%) tax stipulated by Articles 990 D et seq.
of the French General Tax Code;

 

14.1.1.7Indebtedness

 

not to contract any Indebtedness other than Permitted Indebtedness;

 

14.1.1.8Assets that constitute the subject-matter of the Security Interests -
Liens

 

(a)not to allow the creation or registration of any Lien by a third party over
all or part of its Assets, with the exception however of the Liens granted
pursuant to the Security Documents and the other Finance Documents, it being
understood that in the event of an attachment or judicial order creating a
security interest encumbering any one of its Assets, the relevant Borrower shall
have a period of sixty (60) calendar days to procure the release of the
attachment or the removal of the security interest from the relevant register;

 

(b)not to modify the nature, ranking or subject-matter of the Security Interests
granted by it or any other security ancillary the receivables constituting the
subject-matter of the Receivables Assignments granted by it; and

 

(c)to take any step, implement any measure or sign any document or instrument
that is required or may be reasonably required by the Agent, with a view to
creating or preserving the Security Interests granted by the relevant Borrower
or to adduce evidence thereof;

 

14.1.1.9Bank accounts

 

(a)to comply with the provisions of Clause 9 (Bank accounts and allocation of
Revenues);

 

(b)not to hold or open any bank account other than its Operating Account;

 

142

 

 

(c)to obtain from the Accounts Bank internet access and to ensure that the
Accounts Bank grants to the Agent, for consultative purposes alone, internet or
remote access to its Operating Account;

 

14.1.1.10Alienations - Investments

 

(a)not to incorporate any Subsidiaries or to acquire any interest or any other
real property asset without the prior written consent of the Majority Lenders;

 

(b)not to assign, transfer, abandon or otherwise dispose of all or any of its
current or future rights, Assets or revenues that are to constitute the
subject-matter of Security Interests, pursuant to one or more transactions, be
they connected or not, it being however agreed that it shall be permitted to
sell its Properties in accordance with the conditions of Clause 5.2.1.1 (In the
event of a direct or indirect sale of a Property);

 

(c)not to sign any joint venture agreement or enter into any partnership of
undertakings, any economic interest grouping or any similar agreement giving
rise to unlimited liability and/or the joint and several liability of a
Borrower;

 

(d)not to grant any credit or loans in any form whatsoever and of any nature
whatsoever, with the exception however of the periods for payment granted in the
normal course of business and on an arm’s length basis and the receivables
resulting from the application of the provisions of Clause 3.2.2

 

14.1.1.11Equity

 

to finance using Equity or its Excess Cash any cost, duty, tax and expenditure
resulting from the transaction, the operation of its Property or in connection
with its structure that is not financed using funds made available under the
Facility or its Revenues;

 

14.1.1.12Borrower Distributions

 

not to make any Borrower Distribution other than a Permitted Borrower
Distribution and to do so subject to the provisions of the Subordination
Agreement;

 

14.1.1.13Hedging Agreement

 

(a)to enter into or to procure the entry into, on the Date of the Original
Credit Agreement and concomitantly with the signature of the Original Credit
Agreement (in the case of Borrower I and Borrower II) and on the Date of
Amendment N°1 (in the case of Borrower III) and then to maintain in force, the
Hedging Agreement (in accordance with the terms and conditions set out in the
definition of Hedging Agreements) until the Final Repayment Date of the Initial
Tranche and not to terminate the Hedging Agreement early without the prior
written consent of the Agent;

 

(b)to comply with the clauses and conditions of the Hedging Agreement entered
into by it or on its behalf; and

 

143

 

 

(c)(x) to reduce the amount hedged by the Hedging Agreements in the form of
swaps on the occasion of each repayment and/or cancellation of all or part of
the Initial Tranche, insofar as the amount hedged by all the swaps exceeds the
Outstanding Amount of the Facility, so that the amount hedged by the swap
entered into by the relevant Borrower does not exceed 100% of the Outstanding
Amount of its Allocated Share (excluding the Additional Tranche, in the case of
Borrower III); and (y) to pay immediately to the Hedging Bank, using Equity or
its Excess Cash (insofar as such Excess Cash is available within the meaning of
the Agreement), all costs resulting from the cancellation of its Hedging
Agreement in whole or in part;

 

14.1.1.14Syndication - Securitisation

 

(a)to provide any assistance required to the Lenders and to comply with the
reasonable requests of the Lenders in the context of any syndication (or in the
context of any other like transaction referred to in Clause 17(Benefit), by
compiling and providing any information reasonably required held by it in
relation to itself, its direct and indirect shareholders and the relevant
Property, that may be reasonably requested by the Lenders or the Agent; the
syndication of the Facility may not result in any additional costs being borne
by the Borrowers or its Affiliates;

 

(b)to participate in the organisation of one (1) information meeting with such
banks and potential transferees in the context of any syndication and, as the
case may be, with rating agencies in the context of any securitisation (or any
other like transaction referred to in Clause 17 (Benefit);

 

(c)at the expense of the Lenders, to take any steps and to comply with any
formalities and to sign all the documents and instruments, save for any rider to
the Finance Documents, that the Lenders may reasonably request with a view to
any syndication or securitisation of the Facility (or any other like transaction
referred to in Clause 17(Benefit) implemented in accordance with the conditions
of Clause 17 (Benefit);

 

144

 

 

14.1.2Information covenants

 

14.1.2.1Accurate information - Complete documents

 

to inform the Agent promptly of the occurrence of any event that occurs after
the delivery of any document provided by the relevant Borrower (or by the
Representative of the Borrowers on its behalf) to the Lenders and the Agent
pursuant to the provisions of Clause 4 (Conditions Precedent) and Clause 14
(Covenants) which could require their material and negative revision and which
it is reasonable to expect might make them inaccurate or incorrect;

 

14.1.2.2Expert Report

 

to provide to the Expert in good time any information held by it that could be
deemed by the Expert to be necessary for the determination of the Market Value
of its Property;

 

14.1.2.3Money Laundering Legislation

 

to deliver to the Agent any information relating to it, a Shareholder, the
Investor or its Property requested by the Agent or a Lender that may be
necessary to ensure their compliance with the Money Laundering Legislation and
the procedures put in place by them in order to ensure compliance with the Money
Laundering Legislation;

 

each Borrower gives the undertakings required in accordance with the terms of
Order No. 2009-104 of 30 January 2009 relating to the prevention of the use of
the financial system for money laundering and terrorist financing and more
generally pursuant to any regulations applicable in such regard;

 

each Borrower acknowledges that pursuant to the German legislation relating to
money laundering, the Lenders may not enter into or continue any business
relationship or enter into any transaction with any person unable to satisfy the
“due diligence” requirements stipulated by Section 3(6) and Section 3(1),
sub-paragraphs 1 to 3, of the German money laundering law (the Geldwäschegesetz,
which shall hereinafter be referred to as the “GwG”) applicable to them or any
other legislation in this area applicable to them; if a business relationship
already exists, the Lenders have an obligation to put an end thereto,
notwithstanding any contrary statutory or contractual provision; accordingly,
pursuant to the Section 4(6) of the GwG, to provide to the Agent any required
information and any document requested by the Agent on its behalf or on behalf
of any Lender in order to make it possible for the Lenders of satisfy the “due
diligence” requirements applicable to them;

 

14.1.2.4Notification of material events:

 

(a)to promptly inform the Agent of: (i) any material event affecting its
Property, its other Assets or its business; and (ii) any fact affecting its
ability to operate its Property or to perform its obligations pursuant to the
Agreement or any other Finance Document to which it is a party or affecting the
value of any one of the Assets that constitute the subject-matter of the
Security Interests;

 

145

 

 

(b)promptly on becoming aware thereof, to inform the Agent of the occurrence of
any General Acceleration Event or Potential General Acceleration Event affecting
it, to specify the nature thereof and to notify to the Agent the measures that
it has taken or intends to take in order to remedy such General Acceleration
Event or Potential General Acceleration Event and/or to mitigate the effects
thereof; and, if the Agent is aware of any facts that allow it to reasonably
conclude that any General Acceleration Event or Potential General Acceleration
Event affecting it is continuing, to confirm to the Agent, should the Agent so
request, that no General Acceleration Event or Potential General Acceleration
Event affecting it has occurred or subsists;

 

(c)promptly on becoming aware thereof, to inform the Agent of the occurrence of
any Property Acceleration Event or Potential Property Acceleration Event
affecting it, to specify the nature thereof and to notify to the Agent the
measures that it has taken or intends to take in order to remedy such Property
Acceleration Event or Potential Property Acceleration Event and/or to mitigate
the effects thereof; and, if the Agent is aware of any facts that allow it to
reasonably conclude that any Property Acceleration Event or Potential Property
Acceleration Event affecting it is continuing, to confirm to the Agent, should
the Agent so request, that no Property Acceleration Event or Potential Property
Acceleration Event has occurred or subsists;

 

(d)to notify to the Agent immediately upon becoming aware thereof the
instigation or any written threat to instigate one or more actions before a
court or administrative court or an arbitral tribunal or any other dispute
affecting it or any one of its Assets that could be capable of giving rise
(either alone or on a cumulative basis with other disputes) to a loss or a
provision in an individual or aggregate amount of at least one hundred thousand
Euros (€100,000);

 

(e)to promptly inform the Agent of the grant or any direct or indirect
undertaking to sell a Property, to deliver a copy of such undertaking to the
Agent and the Undersigned Notary, and to notify to the Agent and the Undersigned
Notary immediately upon becoming aware thereof and within ten (10) Business Days
at most, the date on which a direct or indirect sale of a Property is scheduled
to take place (unless there occurs during such period an event calling into
question the date of such sale or the sale itself, in which case the relevant
Borrower shall promptly inform the Agent thereof).

 

14.1.2.5Not applicable

 

14.1.2.6Information covenants specific to each Property

 

(a)Rueil Property

 

there have been detected within the Rueil Property List B materials and products
that may contain asbestos, which are in a good state of repair and must be
inspected periodically, in the glazing joints in façade bridges BC, CD, and AB;
in the chimney caps in Buildings A and E and in the duct splices in the roofing
of Buildings C and E:

 

146

 

 

to evidence to the Agent on 30 June in each year its monitoring and the state of
repair of such materials;

 

Completion of any works prescribed in the context of monitoring the state of
repair of the materials containing asbestos:

 

to evidence to the Agent the completion of the works to be carried out on the
cooling towers in accordance with the Prefectural Decree dated 3 June 2014
ordering works prior to 1 February 2015;

 

to evidence to the Agent the performance of the actions necessary to correct the
nine (9) items of non-conformity recorded in a report on the inspection of
classified facilities, subject to heading 2921 declaration drawn up by the
company BUREAU VERITAS on 1 December 2014, before 30 March 2015.

 

(b)Marseille Property

 

the Marseille Property was built pursuant to Construction Permit No. 013 055 11
N 1194 issued by the Town Hall of Marseille on 6 February 2012 authorising the
construction of a property for tertiary use with a net surface area of 6,880 m2;

 

to deliver to the Agent before 31 March 2015 the certificate recording that
there has been no challenge to the compliance of the works authorised by such
construction permit;

 

to deliver to the Agent before 15 April 2015 a declaration of final payment of
building insurance.

 

to evidence to the Agent, before 31 March 2015, the lifting of reservations
contained in the acceptance report

 

To provide to the Agent, no later than five (5) Business Days following the
maturity date of the all risks insurance premium, a declaration of payment of
the premium issued by the insurance company.

 

(c)Bordeaux Property

 

to evidence to the Agent before 30 June 2015 the lifting of the reservations
contained in the acceptance report signed with the two lessees, AUCHAN and ATAC;

 

to evidence to the Agent before 30 June 2015 the lifting of the reservations
contained in the acceptance report signed with the two lessees, AUCHAN and ATAC;

 

to evidence to the Agent before 30 June 2015 compliance with the formalities
associated with the change of operator stipulated by Article R. 512-68 of the
French Environmental Code relating to facilities classified for the purposes of
the protection of the environment pertaining to such a facility operated under
section 2925 (battery-charging facilities);

 

147

 

 

To provide to the Agent, no later than five (5) Business Days following the
maturity date of the comprehensive insurance premium, a declaration of payment
of the premium issued by the insurance company.

 

14.1.3Covenants relating to the Properties

 

Each Borrower covenants as follows and as far as it alone is concerned to the
Lenders and the Agent with effect from the Date of the Original Credit Agreement
(in the case of Borrower I and Borrower II) or the Date of Amendment N°1 (in the
case of Borrower III), and for as long as any sums remain payable by such
Borrower pursuant to the Finance Documents:

 

14.1.3.1Administrative situation

 

(a)to inform the Agent promptly of any material instrument, administrative
decision or measure affecting the administrative situation of its Property or
its operation, and affecting in particular the Administrative Authorisations,
within a period of twenty (20) calendar days from the date on which the relevant
Borrower becomes aware of the adoption thereof by the relevant authority;

 

(b)not to change the actual use or permitted use of its Property;

 

(c)to ensure (and in particular to use its best endeavours to procure that the
Tenants ensure in accordance with the applicable provisions of the Leases) that
its Property complies with the regulations applicable to it in all their
material provisions, in particular in terms of the rules pertaining to urban
planning, construction, classified facilities, the environment, health and
safety and public health, it being specified that, in all circumstances, should
there exist any non-compliance, the relevant Borrower shall, without prejudice
to its right of recourse against a Tenant pursuant to a Lease, promptly remedy
such non-compliance (or use its best endeavours to procure that the Tenants do
so);

 

14.1.3.2Insurance policies

 

(a)to take out (directly or through the Representative of the Borrowers acting
on behalf of the Borrower) and maintain in force the insurance policies referred
to in the clause 13.2.3 of the Agreement and to ensure that the Tenants take out
and maintain in force the insurance policies they are required to hold pursuant
to the Leases;

 

(b)to pay (either itself or to ensure that any Tenant who takes out the policy
on its behalf has paid) on its due date the premiums payable under such
policies;

 

(c)to provide promptly to the Agent copies of any material correspondence
between the Borrower (or any Tenant who takes out a policy on behalf of the
Borrower) and its insurance companies and/or its broker;

 

148

 

 

(d)to provide to the Agent before the theoretical date of the lapse of cover
under any insurance policy (limited to thirty (30) calendar days from the lapse
date of the relevant insurance policy) the insurance certificate, particularly
certifying payment of the premium due, and the fact that the insurance is in
force, and mentioning the different risks insured, particularly specifying (x)
the as-new reconstruction value (or equivalent) insured (which must be at least
equal to EUR 11,000,000 pre-tax concerning the Bordeaux Property, EUR 8,000,000
excluding tax for the Marseille Property, and EUR 56,000,000 excluding tax for
Rueil Property), (y) The main risks covered (including “loss of rental” for a
period of thirty six (36) months), (z) the current contractual limits and
franchises of guarantees (particularly specifying the reconstruction value
as-new

 

(e)whenever any new insurance policy is taken out, to provide to the Agent:

 

-as soon as possible and within ten (10) Business Days from the expiry of the
policy so replaced, a certificate stamped and signed by the insurance company
confirming the main terms and conditions of the new policy, its entry into force
with no gap on the expiry of the replaced policy and confirming that the Agent
and/or the Security Agent is an additional insured; then

 

-the full insurance policy so taken out or a copy signed by the relevant
insurance company of the general and special conditions, including, as the case
may be, any schedule, and such documents must be signed by the relevant
insurance company and accompanied by a certificate confirming payment of the
premium; such documents must in addition certify the entry into force of the
policy and stipulate the conditions governing the payment of any future premium
payable and the main risks covered, as soon as these are available and within
thirty (30) calendar days from the date on which the new policy is taken out (it
being specified that the Borrower must have in advance informed the Agent of its
intention to take out a new policy) and the contact details necessary to make it
possible for the Agent to comply with any notification formalities;

 

(f)to inform the Agent without delay of any termination of any policy taken out
by it or the Tenants, immediately on becoming aware thereof;

 

to accept that in the event of the proven default of the Borrower (or of the
Representative of the Borrowers having taken out the policy on behalf of the
Borrower) in paying the premiums payable under the all risks policies or in the
event of a breach by the Borrower of its obligation to provide to the Agent a
certificate (separately from a cover note), as stipulated by the above
paragraphs, the Agent, on the expiry of a period of thirty (30) calendar days,
reserves the right to pay itself the premiums or to take out an all risks policy
(including cover for fire) and to reinvoice the relevant premiums to the
Borrower;

 

149

 

 

14.1.3.3Leases

 

(a)to exercise its rights on the relevant dates pursuant to the Leases, to take
any steps in order to ensure that the Tenants comply with the provisions of the
Leases and that the use stipulated by the Leases is complied with and that the
Tenants hold or benefit from all rights in personam or in rem and all
Administrative Authorisations in this regard and, more generally, perform all
the obligations incumbent upon them pursuant to the Leases;

 

(b)not to accept or demand:

 

(i)the assignment of any Lease (unless the assignor remains jointly and
severally liable with the assignee) or the termination of a Lease; or

 

(ii)any material amendments or waivers (of even a tacit or implicit nature) of
the provisions of a Lease, in accordance with conditions that are unfavourable
for the Lenders and which could, either immediately or on the expiry of any
term, result in any non-compliance with a Financial Ratio;

 

in each case, without the prior written consent of the Agent;

 

(c)to ensure that no Tenant is owed any sum by it pursuant to the Leases that
would allow such Tenant to set off any sum due and payable by the relevant
Tenant against any other sum that may be due and payable by the Borrower to such
Tenant pursuant to the relevant Lease or any other contract;

 

(d)as the case may be, to enter into any new Lease on an arm’s length basis with
one or more Tenant(s) by selecting Tenants who are in particular solvent, in the
manner of an experienced professional;

 

(e)on the signature of any new lease after the Date of the Original Credit
Agreement, to deliver to the Agent a true certified copy of such Lease
accompanied by the personal details and contact details of the Tenant, in order
to make it possible for the Security Agent to comply, as the case may be, with
any notification formalities, and, if legally required, to deliver promptly to
the Agent the Dailly Assignment Slip and/or as the case may be, to grant to the
Agent, the Security Agent and the Lenders a pledge over the receivables held by
it pursuant to such lease;

 

(f)without the prior written consent of the Agent, not to accept any sub-lease
of premises in the Property of which the terms and conditions derogate from the
provisions of the relevant Lease and which could be capable of granting a direct
right of renewal to the sub-tenant with regard to the Borrower;

 

(g)to comply with the terms and conditions of the Leases in all material
regards, and in particular the terms and conditions relating to the taking-out
and maintenance in force of the insurance policies it is required to hold;

 

150

 

 

14.1.3.4Management of the Properties

 

(a)to supply the Agent, no later than 9 January 2015, (i) the original copy of
the duty of care letter signed by each PM Administrator of Assets and (ii) the
original copy of the duty of care letter signed by the AM Asset Manager.

 

(b)to manage or to procure that its Property is managed in a prudent manner and
maintained in a good state of repair, so that at all times the relevant Property
may be operated in accordance with the terms of the Leases and in compliance
with the applicable regulations;

 

(c)without the prior written consent of the Agent, not to materially amend the
Asset Management Agreement entered into by it and not to replace the Asset
Manager or enter into any new Asset Management Agreement;

 

(d)without the prior written consent of the Agent, not to materially amend the
Property Management Agreements or enter into any new Property Management
Agreements and not to replace the Property Managers;

 

14.1.3.5Works

 

(a)not to make any Investment and not to carry out any works on its Properties,
with the exception however of:

 

(i)works deemed to be upkeep, maintenance, repair, improvement or compliance
works, as referred to in Clause 14.1.3.1.

 

(ii)works allocated to Operating Expenditure;

 

(iii)works allocated to Capital Expenditure;

 

it being specified that all such works may not affect the structure of its
Property and may not involve even a partial demolition of its Property;

 

(b)in the event of works being carried out on its Property, to provide, when
first requested to do so by the Agent, complete copies of the application
documentation filed in connection with Administrative Authorisations, whenever
Administrative Authorisations are necessary, and copies of any bailiff’s report
and any document certifying compliance with the publication formalities
associated with such Administrative Authorisations, and whenever such
Administrative Authorisations are necessary, not to commence the corresponding
works until such Administrative Authorisations have become final;

 

151

 

 

14.1.3.6Inspections

 

(a)to allow the Agent, at its reasonable request notified to the Borrower ten
(10) Business Days in advance of such inspection (or subject to any other longer
period stipulated, as the case may be, by the Leases), to inspect its Property
and to audit its corporate books, accounts or other documents and registers, in
which context the Agent may be assisted or represented by any external advisers,
including any accountant of its choice;

 

(b)should the Lenders carry out any such audit, to extend to the Agent and any
relevant expert and/or the accountant selected by the Lenders, its reasonable
assistance in the context of such audit and to provide them with any documents
and information that they may reasonably request; the costs of any such audit
shall be borne by the Lenders, unless such audit is undertaken following the
occurrence of or reveals any Potential General Acceleration Event, Property
Acceleration Event, Non-Compliance with a Blocking Financial Ratio or the
failure to respect a Default Financial Ratio, in which case the costs of such
audit shall be borne by the Borrower.

 

14.2Covenants of the Representative of the Borrowers

 

The Representative of the Borrowers covenants as follows to the Lenders and the
Agent with effect from the Date of the Original Credit Agreement and for as long
as any sums remain payable pursuant to the Finance Documents, in the name and on
behalf of the Borrowers, who agree to be bound by such covenants:

 

14.2.1.1Accounts

 

(a)to deliver to the Agent a copy certified as true by a statutory
representative of the annual accounts (including in particular a balance sheet
and a profit and loss account), accompanied by the tax documents and the minutes
of the resolutions of the meeting of the shareholders of each Borrower and each
Shareholder having approved such annual accounts, within a period of one hundred
and eighty (180) calendar days from the end of the relevant financial year;

 

(b)to deliver to the Agent within a reasonable period any other information held
by it pertaining to its financial situation, its cash holdings and its
Properties and their operation or its business that the Agent or a Lender,
through the Agent, may reasonably request from it;

 

14.2.1.2Delivery of the Calculation Certificates:

 

No later than five (5) business days prior to each Interest Payment Date, to
deliver to the Agent a Calculation Certificate signed by the statutory
representative of the Representative of the Borrowers calculating the Financial
Ratios on the Calculation Date immediately preceding such Interest Payment
Dates, it being agreed that, should there occur or arise between such
Calculation Date and such Interest Payment Dates any event or circumstance of
which the Representative of the Borrowers becomes aware that is of a nature to
call into question the calculation of the level of any Financial Ratio on the
relevant Calculation Date, the Calculation Certificate delivered within the
above deadline shall reflect this and contain a calculation of the relevant
Financial Ratio updated to the relevant Interest Payment Date, taking into
account an assessment of the impact of the event or circumstance in question on
the calculation of the relevant Financial Ratio;

 

152

 

 

14.2.1.3Budget

 

to deliver to the Agent by 31 March in each year an updated Budget and, if
necessary, to update any Budget (which, as the case may be, may already have
been updated) delivered pursuant to this paragraph (A), should there occur after
the delivery thereof to the Agent any event affecting materially and adversely
any component of such Budget or any assumption on which such Budget is based and
which might be reasonably expected to make such Budget false, inaccurate or
materially incomplete;

 

14.2.1.4Business Plan

 

as the case may be, to deliver to the Agent within ten (10) Business Days from
the signature of any new Leases on the Properties an updated Business Plan, and,
if necessary, to update any Budget (which, as the case may be, may already have
been updated) delivered pursuant to this paragraph, should there occur, after
its delivery to the Agent, any event affecting materially and adversely any
component of such Business Plan or any assumption on which such Business Plan is
based, provided however that the duration of the consequences of such event is
longer than that of the events already taken into account in the latest updated
Budget;

 

14.2.1.5Expert Report:

 

(a)the Agent has had the Original Expert Report on the Property produced on the
Date of the Original Credit Agreement;

 

(b)moreover, the Agent shall each year have an Expert Report produced on the
Properties which shall be dated 1 October of each year

 

each Expert Report must be produced in accordance with the requirements of the
“Appraisal and Valuation Manual” (commonly known as the “Red Book”) written and
published by The Royal Institution of Chartered Surveyors of the United Kingdom
and shall be addressed to the Lenders;

 

such Expert Reports shall be delivered to the Representative of the Borrowers
within a period of fifteen (15) calendar days following receipt of the Expert
Report by the Agent, in order to allow it to calculate and notify the Financial
Ratios within the stipulated periods.

 

(c)the Agent, acting pursuant to the instructions of the Majority Lenders, may
require that an additional Expert Report be produced, for the purposes of a
determination of the Market Value of one or more Properties by an Expert, if he
deems the Market Value may have declined;

 

the Agent moreover reserves the right to commission an Expert Report at any
time, at the request and expense of a Lender;

 

153

 

 

(d)likewise, should an Expert Report become necessary pursuant to any
regulations applicable to one or more Lenders, the relevant Lenders may require
that an additional Expert Report be produced, for the purposes of a
determination of the Market Value of the Properties by an Expert, the cost of
which shall be borne by the relevant Lenders;

 

(e)the Representative of the Borrowers covenants to provide to the Agent, within
a period of ten (10) calendar days from the date on which it becomes available,
any new expert report relating to one or more Properties commissioned by it or a
Borrower, it being specified that no such new report may be used as the basis
for calculating the LTV Ratio or the Portfolio LTV Ratio;

 

(f)the Representative of the Borrowers (acting on behalf of the Borrowers)
covenants to assume responsibility for the Expert Reports referred to in
paragraphs (a) and (d) and any Expert Report commissioned by the Agent pursuant
to paragraph (c) above (b) on the occurrence of any Potential General
Acceleration Event, General Acceleration Event, Property Acceleration Event or
Potential Property Acceleration Event which has not been remedied or waived on
the relevant date or any Non-Compliance with a Blocking Financial Ratio or
failure to respect a Default Financial Ratio (c) should the Expert Report reveal
that any Potential General Acceleration Event, General Acceleration Event,
Property Acceleration Event, Potential Property Acceleration Event,
Non-Compliance with a Blocking Financial Ratio or failure to respect a Default
Financial Ratio have occurred on account of the Market Value stipulated by such
Expert Report;

 

14.2.1.6Operation and management of the Properties

 

to provide to the Agent, as soon as it is available and within a period of
thirty (30) calendar days from the end of each quarter, an updated summary
information sheet in the form approved by the Agent on the operation of the
Properties, confirmed by the Asset Manager and containing the following
information:

 

(i)a report on insured events, with copies of any new notifications of ongoing
insured events with an estimated value per insured event of more than FIFTY
THOUSAND EUROS (€50,000), specifying the value and the number allocated by the
insurers to each insured event and the related insurance proceeds (that have
been received and/or will be received and/or are estimated, as the case may be,
in good faith) (as the case may be) and, at the reasonable request of the Agent,
copies of any material correspondence with the relevant insurance company or
companies over the past six months;

 

(ii)an updated lease report on the Properties;

 

(iii)a report on the collection of Rents (including in particular provisions in
respect of charges) showing any rent revision or adjustment since the previous
delivery of the aforementioned summary information sheet to the Agent, the
status of any delayed payments and any set-offs made by or against the Tenants
and any interim or enforcement measures implemented by a Borrower or a Property
Manager in order to recover Rents;

 

154

 

 

(iv)a report on the progress of any works being undertaking on a Property, the
pre-tax cost of which exceeds FIFTY THOUSAND EUROS (€50,000) and the
disbursement of any costs (including VAT) associated with such works;

 

(v)a report on any disputes relating to the Properties and the Leases;

 

(vi)any new facts pertaining to the Administrative Authorisations and the
administrative situation (as the case may be) of the Properties;

 

should any material event have occurred or should such summary information sheet
contain material information, such summary information sheet shall be
accompanied by any more detailed information required to ensure the that the
Agent understands such situation, and, pursuant to the reasonable request of the
Agent, any relevant documents;

 

14.2.1.7Registrations of security interests

 

immediately on becoming aware thereof, to inform the Agent of the registration
by a third party, in order to constitute security or on any other basis, of any
lien, mortgage, pledge, security interest or encumbrance of any nature and in
any amount whatsoever over all or part of any one of its current or future
assets, properties, accounts, revenues or rights (excluding the Security
Interests);

 

14.2.1.8Restriction of corporate objects - Investments - Growth by way of
acquisition

 

to restrict and limit its corporate objects to those stipulated by the version
of its articles of association delivered to the Agent on the Date of the
Original Credit Agreement, to the exclusion of any other activity;

 

not to acquire any interest in any company and not to incorporate any subsidiary
(other than the Borrowers) and not to make any tangible, intangible or financial
investments (including in the context of any lease financing or finance lease);

 

14.2.1.9Indebtedness

 

not to contract any Indebtedness other than Permitted Indebtedness;

 

14.2.1.10Borrower Distributions

 

not to make any Shareholder Distribution other than a Permitted Shareholder
Distribution and to do so subject to the provisions of the Subordination
Agreement.

 

If on 15 January 2016, the Outstanding Amount of the Additional Tranche has not
yet been repaid in full, no Majority Shareholder Distribution may to be made for
as long as the Outstanding Amount of the Additional Tranche has not been repaid
in full.

 

155

 

 

14.2.1.11Information on the repayment of the Additional Tranche

 

On or before the 15th of each month until the date on which the Outstanding
Amount of the Additional Tranche has been repaid in full, inform the Agent of
the steps taken to allow Borrower III to access the Equity necessary to complete
the timely repayment of the Additional Tranche. To this effect, to ensure that
the Administrative and Financial Director of the Investor, on or before the 15th
of each month, sends an email to the Agent (and if the email is not sent by this
date, upon first request of the Agent), containing information on the amount of
funds raised by the Investor over the course of the preceding month and of the
total amount of funds raised since the fund-raising began.

 

14.3Covenant of the Shareholders

 

The Shareholders undertake with regard to the Lenders and the Agent not to vote
in favour of a Borrower Distribution (i) that is not an Approved Borrower
Distribution, and (ii) for any Borrower Distribution (other than a payment
and/or reimbursement of a Subordinate Loan) not made in favour of the
Shareholders pro rata to the percentage of their shareholding in the share
capital of the relevant Borrower on the Date of the Original Credit Agreement.

 

15.ACCELERATION

 

15.1Acceleration Event

 

15.1.1General Acceleration Event

 

Independently of the application of Clause 16 (New circumstances), and subject
to the provisions of Clause 15.2 (Consequences of the occurrence of an
Acceleration Event), the occurrence of any one of the events listed below over
the term of the Agreement shall constitute either a “Potential General
Acceleration Event”, if the events and circumstances listed below are subject to
a period during which the relevant Borrower may remedy any such event or
circumstance prior to the expiry of the stipulated period, or a “General
Acceleration Event”, should no period be granted to the relevant Borrower to
remedy any such event or circumstance, or should it not be possible to remedy
such event or circumstance within the period granted, or should such event or
circumstance not have been remedied on the expiry of the period granted; it is
specified that, on the one hand, the remediation periods stipulated below may
not be aggregated with those granted, as the case may be, in respect of the same
facts or events pursuant to the terms of any other provision of the Agreement,
and, on the other hand, should two remediation periods be so granted in respect
of the same facts or events, only the shorter remediation period shall be
retained.

 

(A)Payment default: the non-payment by any one of the Borrowers on its due date
of an amount owed by it representing principal, interest, default interest,
fees, penalties, indemnities, Break Costs, costs and ancillary amounts pursuant
to the Agreement or the other Finance Documents, and such situation is not
remedied inter alia by the relevant Borrower (or another Borrower directly in
accordance with the conditions of Clause 3.2.2 or indirectly in accordance with
the conditions of Clause 3.2.3), within a period of three (3) Business Days, but
then only if such payment default is attributable to a technical or
administrative delay; or

 

156

 

 

(B)Breach of obligations: a Borrower, the Representative of the Borrowers or a
Subordinated Lender breaches any one of its obligations pursuant to the
Agreement or a Finance Document to which it is a party, save for the obligations
referred to in paragraph (A) above and Clause 15.1.2 (A) hereinafter, and such
situation is not remedied, to the extent that it is capable of remedy, within a
period of ten (10) Business Days from the date on which the Agent notifies such
breach, it being specified that no period shall be granted to remedy any breach
of an obligation to refrain from taking any action, unless expressly provided
for by the relevant obligation; or

 

(C)Inaccuracy of representations and warranties: the inaccuracy of any one of
the representations and warranties of a Borrower, the Representative of the
Borrowers or a Subordinated Lender in the Agreement or the Finance Documents,
other than those referred to in Clause 15.1.2 (B) hereinafter, on the date on
which it is made or given or, as the case may be, repeated, and such situation
is not remedied, to the extent that it is capable of remedy, within a period of
ten (10) Business Days from the date on which it is made or given or, as the
case may be, repeated; or

 

(D)Enforcement and registration of security interests: a third party instigates
execution proceedings, implements an attachment or registers a security
interest, including on a provisional basis, with regard to the securities of a
Borrower, a Subordinate Loan or any asset of a Borrower and the release of such
attachment or registration is not obtained within sixty (60) calendar days from
the notification of the attachment proceedings or registration in question,
unless an action is instigated in good faith to dispute such attachment or
registration by any appropriate means and no enforceable judicial decision
(unless provisional enforcement has been suspended by judicial order) ordering
the registration or enforcement of such security interest has been handed down;
or

 

(E)Cross-default:

 

(i) the non-payment by one or more Borrowers of one or more business or
financial of at least fifty thousand Euros (€50,000) or in an aggregate amount
(for all the Borrowers) of at least one hundred and fifty thousand Euros
(€150,000), unless the Borrowers have in good faith challenged the payability of
such debts, and no enforceable judicial decision (unless provisional enforcement
has been suspended by judicial order) ordering the payment of such debt has been
handed down or such non-payments are remedied within the periods stipulated in
this regard in the documentation relating to the relevant financial debt; or

 

(ii) the acceleration of a Subordinated Loan by a Subordinated Lender; or

 

157

 

 

(F)Breach of a judicial decision or arbitral award: an enforceable judicial
decision or arbitral award (unless provisional enforcement has been suspended by
judicial order) (other than those referred to in paragraph (E) above) is handed
down, ordering one or more Borrowers to pay an individual or aggregate amount of
more than one hundred and fifty thousand Euros (€150,000), and the Borrower or
the Borrowers, as the case may be, fail to comply with such decision or award
within the periods required; or

 

(G)Lack of validity and enforceability: one or more of the obligations of a
Borrower, the Representative of the Borrowers or a Subordinated Lender pursuant
to the Agreement or the Finance Documents no longer constitute valid obligations
in whole or in part, are no longer enforceable or are or become in whole or in
part unlawful, inapplicable, unenforceable, null and void, rescinded or invalid
or, in a general manner, no longer produce their full effects; or

 

(H)Security Interests: any one of the Security Interests does not take effect
with the agreed ranking or is or becomes ineffective, unenforceable, void,
rescinded or invalid; or

 

(I)The Auditor: the Auditor (i) includes in its annual report a reservation
relating to the accounts of any one of the Borrowers, if such reservation
reveals a fact affecting, either immediately or on the expiry of any term and in
a material and adverse manner, the ability of the Borrower to meet its financial
obligations pursuant to the Finance Documents; or (ii) refuses to certify the
accounts or consolidated accounts of a Borrower; or

 

(J)Winding-up/liquidation of a Borrower or a Shareholder:

 

any decision is adopted to wind up or liquidate a Borrower and/or a Shareholder
or any application to do so is filed or a meeting is called to do so; or

 

(K)Insolvency Procedure or Insolvency: any one of the Borrowers or any one of
the Shareholders constitutes the subject-matter of an Insolvency Procedure; or

 

(L)Material Adverse Event: a Material Adverse Event (save for a Material Adverse
Event affecting one or more Properties) occurs and such situation is not
remedied, to the extent that it is capable of remedy, within a period of ten
(10) Business Days from the notification of such event by the Agent to the
Representative of the Borrowers, as the case may be, or from the date on which
the Representative of the Borrowers notifies such event to the Agent; or

 

(M)Loss of the benefit of the SIIC regime: the OPCI no longer benefits from the
favourable tax regime applicable to the mutual property investment funds, other
than in the event of any suspension of the tax regime applicable to it, unless
the OPCI:

 

(i)holds Equity allowing it to pay any taxes and indemnities that it may be
required to pay following the loss of such tax regime; or

 

158

 

 

(ii)demonstrates that the above loss is not capable of resulting in an effective
disbursement of corporation tax (including in the form of advance corporation
tax) by it over the term of the Facility of a nature to constitute a Material
Adverse Event.

 

15.1.2Property Acceleration Events

 

Independently of the application of Clause 16 (New circumstances), and subject
to the provisions of Clause 15.2 (Consequences of the occurrence of an
Acceleration Event), the occurrence of any one of the events listed below over
the term of the Agreement shall constitute either a “Potential Property
Acceleration Event”, if the events and circumstances listed below are subject to
a period during which the relevant Borrower may remedy any such event or
circumstance prior the expiry of the stipulated period, or a “Property
Acceleration Event”, should no period be granted to the relevant Borrower to
remedy any such event or circumstance, or should it not be possible to remedy
such event or circumstance within the period granted, or should such event or
circumstance not have been remedied on the expiry of the period granted; it is
specified that, on the one hand, the remediation periods stipulated below may
not be aggregated with those granted, as the case may be, in respect of the same
facts or events pursuant to the terms of any other provision of the Agreement,
and, on the other hand, should two remediation periods be so granted in respect
of the same facts or events, for the purposes of the application of this Clause
15.1.2 only the shorter remediation period may be retained:

 

(A)Breach of obligations: the breach by any one of the Borrowers of any one of
its obligations as set out in Clauses 14.1.3(Covenants relating to the
Properties), and such situation is not remedied, to the extent that it is
capable of remedy, within a period of ten (10) Business Days from the date on
which the Agent notifies such breach, it being specified that no period shall be
granted to remedy any breach of an obligation to refrain from taking any action,
unless expressly provided for by the relevant obligation; or

 

(B)Inaccuracy of representations and warranties: the inaccuracy of any one of
the representations and warranties relating to a Property, as made or given in
Clause 13.2 (Representations and warranties relating to the Properties) or, as
the case may be, repeated, and such situation is not remedied, to the extent
that it is capable of remedy, within a period of ten (10) Business Days from the
date on which it is made or given or, as the case may be, repeated; or

 

(C)Material Adverse Event: a Material Adverse Event affecting one or more
Properties occurs and such situation is not remedied, to the extent that it is
capable of remedy, within a period of fifteen (15) Business Days from the
notification of such event by the Agent to the relevant Borrower, as the case
may be, or from the date on which the relevant Borrower or the Representative of
the Borrowers notifies such event to the Agent;

 

159

 

 

15.2Consequences of the occurrence of an Acceleration Event

 

(A)On the occurrence of a Property Acceleration Event, and if such situation is
not remedied within the stipulated period, the other provisions of this Clause
15.2 shall not apply and the relevant Property Acceleration Event shall be
deemed an event requiring the mandatory prepayment of the Facility stipulated by
Clause 5.2.1.2 (On the occurrence of a Property Acceleration Event).

 

(B)On the occurrence of any one of the General Acceleration Events, and if such
situation is not remedied by the Borrowers within the stipulated period, the
Agent, acting in accordance with the decision of the Majority Lenders, may
declare the Acceleration of the Outstanding Amount of the Facility in accordance
with the conditions of this Clause and:

 

(i)the commitments of the Lenders under the Facility shall be reduced to zero
and cancelled; and

 

(ii)the Agent may notify to the Borrowers the Acceleration of the Outstanding
Amount of the Facility. The Lenders shall then be entitled to demand the payment
of any sums owed under the Facility (or pursuant to any one of the Allocated
Shares alone) in accordance with the conditions of this Clause and may enforce
the Security Interests in order to obtain the payment and repayment of all sums
that have become payable; it is in addition agreed that any breach of or delayed
compliance by the Lenders or the Agent with such notification obligation shall
not affect the right of the Lenders to declare the Acceleration of all or part
of the Facility, as the case may be (provided, however, that they notify the
Borrowers thereof in advance, should they not already have done so), unless the
Lenders waive in writing their right to do so in accordance with the terms
hereof.

 

(C)Until the payment of all the sums owed representing principal, interest,
default interest, indemnities, costs and ancillary amounts having become
immediately payable on account of the occurrence of a General Acceleration
Event, whenever Acceleration is declared, the sums owed with effect from such
date shall continue to bear interest in accordance with the conditions of Clause
7.6 (Default interest) until their repayment in full. Likewise, the Security
Interests shall be maintained and the Finance Documents shall remain in force in
accordance with their terms, until the repayment in full of the sums that have
become payable.

 

16.NEW CIRCUMSTANCES

 

16.1Increased costs

 

(A)Subject to the provisions of paragraph (E) below the Borrowers shall, within
five (5) Business Days from the request of the Agent, pay to the Agent on behalf
of a Finance Party any Increased Costs borne by such Finance Party or any one of
its Affiliates as a result of: (i) the entry into force of any law or
regulations or the amendment of any law or regulations existing on the Date of
Amendment N°1; or (ii) compliance with any law or regulations entering into
force after the Date of Amendment N°1; or (iii) any new instruction or directive
(which may be either mandatory or non-mandatory in nature, but if it is not
mandatory in nature then it must be of such nature that a Lender is de facto
required to comply therewith) that may be issued by any official authority or
banking organisation and is applicable to banks or credit institutions.

 

160

 

 

The provisions of this paragraph (A) shall be applicable to any costs that may
result for a Lender from the application or implementation of or compliance with
Basel III, pursuant to any standards entering into force or published after the
Date of Amendment N°1.

 

For the purposes of the provisions of this paragraph (A) “Basel III” shall mean:

 

- the agreements relating to capital requirements, leverage ratios and liquidity
standards stipulated by “Basel III: A global regulatory framework for more
resilient banks and banking systems”, “Basel III: International framework for
liquidity risk measurement, standards and monitoring” and “Guidance for national
authorities operating the countercyclical capital buffer” published in December
2010 by the Basel Committee on Banking Supervision, as amended, supplemented or
reiterated;

 

- the rules relating to global systemically important banks set out in “Global
systemically important banks: assessment methodology and the additional loss
absorbency requirement – Rules text” published in November 2011 by the Basel
Committee on Banking Supervision, as amended, supplemented or reiterated;

 

- the provisions of Regulation (EU) No 575/2013 of 26 June 2013 on prudential
requirements for credit institutions and investment firms and amending
Regulation (EU) No 648/2012 and Directive 2013/36/EU of 26 June 2013 on access
to the activity of credit institutions and the prudential supervision of credit
institutions and investment firms, amending Directive 2002/87/EC and repealing
Directives 2006/48/EC and 2006/49/EC;

 

- any other guidelines or requirements in connection with Basel III published by
the Basel Committee on Banking Supervision; and

 

- the provisions of Order No. 2013-544 of 27 June 2013 relating to credit
institutions and investment firms and Order No. 2014-158 of 20 February 2014
containing various provisions harmonising existing legislation with the law of
the European Union pertaining to financial matters.

 

The provisions of this paragraph (A) shall also be applicable to any costs
resulting for a Lender from the application or implementation of or compliance
with Directive 2009/138/EC of the European Parliament and of the Council of 25
November 2009 on the taking-up and pursuit of the business of Insurance and
Reinsurance (Solvency II) and/or any other EU instrument or statutory or
regulatory provision transposing or implementing the provisions of such
Directive.

 

161

 

 

(B)In this Agreement:

 

(a)Affiliate Company shall mean the Subsidiary of a company or its Parent
Company or any other Subsidiary of its Parent Company;

 

(b)Parent Company shall in relation to a given company mean the company of which
it is a Subsidiary;

 

(c)Increased Costs shall mean:

 

(i)any reduction pour a Finance Party (or one of its Affiliate Companies) of its
net remuneration under the Facility or the net remuneration of its capital;

 

(ii)any increased cost;

 

(iii)any reduction of an amount payable pursuant to a Finance Document,

 

incurred or borne by a Finance Party or any one of its Affiliate Companies
pursuant to its commitment or the funding of its participation or the
performance of its obligations pursuant to any Finance Document.

 

(C)Any Finance Party wishing to make a claim pursuant to the provisions of
Clause 16.1 (Increased costs) shall inform the Agent of the grounds for such
claim. The Agent shall promptly inform the Representative of the Borrowers
thereof in writing.

 

(D)On receipt of a request from the Agent, each Finance Party shall promptly
provide to it a certificate confirming the amount of its Increased Costs.

 

(E)The provisions of Clause 16.1 (Increased costs) shall not apply to the extent
that the Increased Costs:

 

(a)are attributable to a Tax Deduction imposed on a Borrower by the law;

 

(b)are indemnified in accordance with the provisions of Clause 11.3 (Tax
indemnity) (or would have been so indemnified, had one of the exclusions listed
in paragraph (b) of Clause 11.3 (Tax indemnity) not been applicable);

 

(c)are indemnified by a payment of Mandatory Costs;

 

(d)are the result of a Bank Levy; or

 

(e)are the result of a FATCA Tax Deduction that a Party is required to make;

 

(f)are the result of a wilful breach by the relevant Finance Party or its
Affiliate Companies of the applicable regulations.

 

In this Clause 16.1 the term “Tax Deduction” shall have the meaning given
thereto in Clause 11.1 (Definitions).

 

162

 

 

16.2Illegality

 

Should it be (or become) contrary to any law, instrument of a regulatory nature,
treaty, guidelines of a regulatory nature or order issued by a competent
authority that is mandatorily applicable to any one of the Lenders participating
in the Agreement or the Facility the relevant Lender shall inform the Agent and
the Representative of the Borrowers thereof and, if the mitigation measures
stipulated by Clause 16.3 (Mitigation) cannot be applied, the relevant Borrowers
shall repay the relevant Lender under the Facility in accordance with the
provisions of paragraph (C)(ii) of Clause 16.3 (Mitigation).

 

16.3Mitigation

 

(A)The following provisions of this Clause shall apply if events occur that
affect a Lender in particular and result in:

 

(i)an indemnification claim pursuant to Clause 16.1 (Increased costs);

 

(ii)a withholding pursuant to Clause 11.2 (Gross-up); or

 

(iii)a repayment obligation pursuant to Clause 16.2 (Illegality); or

 

(iv)an indemnification obligation pursuant to Clause 11.3 (Tax indemnity); or

 

(v)an amount owed to any one of the Lenders by a Borrower pursuant to a Finance
Document not being (for the purposes of the calculation of corporation tax)
treated as a deductible cost or expenditure from the French tax perspective, on
the grounds that such amount:(i) is paid or owed to a Lender incorporated,
domiciled, established or acting through a Facility Office located in a
Non-Cooperating State or Territory; or (ii) is paid into an account opened in
the name or on behalf of such Finance Party with a financial institution located
in a Non-Cooperating State or Territory.

 

(B)In any one of the cases listed in paragraph (A) above, without prejudice to
the obligations of each one of the relevant Borrowers in accordance with the
above Clauses, the relevant Lender shall promptly inform the Agent and the
Representative of the Borrowers thereof and, in consultation with the Agent and
the Representative of the Borrowers, shall take, at the expense of each one of
the relevant Borrowers, any reasonable measures within its power to mitigate the
effects of such events and it shall in particular:

 

(i)change its domicile for the purposes of receiving payments; or

 

(ii)assign its rights and/or obligations pursuant to the Agreement in accordance
with Clause 17 (Benefit);

 

163

 

 

it being specified that in the circumstances described in Clause 16.3 (A)(i) and
(iii), the relevant Lender shall not be obliged to take any measures, if in its
opinion such measures could have an adverse effect on its own activities or
situation, or if such measures could result in it being required to assume any
new liabilities (including tax liabilities) or reduce the return on its
participation in the Facility.

 

17.BENEFIT

 

17.1The Borrowers may not transfer or assign all or any of their rights and/or
obligations pursuant to the Agreement or any other Finance Document.

 

17.2Any Lender may transfer or assign all or any of its rights and/or
obligations under the Facility and all or any of its rights and obligations
pursuant to the other Finance Documents to:

 

(i)any credit institution or other financial institution, insurance company,
institutional investment entity or entity authorised to acquire a participation
in the Facility (including, for the avoidance of doubt, any Affiliate or
refinancing vehicle with or without a legal personality);

 

(ii)any securitisation fund that is or may be constituted in the context of a
securitisation transaction governed by Articles L. 214-168 to L. 214-186
Articles R. 214-217 to R. 214-235 of the French Monetary and Financial Code and
their implementing instruments or, as the case may be, any French or foreign
entity with or without a legal personality that is not authorised to actively
manage receivables and is incorporated and/or managed by an a entity that meets
the criteria set out in paragraph (i) above;

 

(each one of whom shall hereinafter be referred to for the purposes of this
Clause as a New Lender), provided however on a cumulative basis that:

 

(1)such New Lender is a Qualifying Lender on the relevant transfer date and is
not incorporated, domiciled or established in and does not act through a
Facility Office located in a Non-Cooperating State or Territory; and

 

(2)the planned transfer does not result on the relevant transfer date in any
increased costs for the Borrowers pursuant to Clauses 11 (Tax) and
16.1(Increased costs) and, more generally, the transfer does not give rise to
any cost for the Borrowers;

 

The transfer or assignment shall take effect when the Agent signs the Transfer
Deed drawn up in the form appended hereto as Schedule 6, as duly completed by
the transferring Lender and the New Lender. The Agent shall sign the Transfer
Deed promptly on receipt thereof, insofar as it has been properly completed and
appears to it to be in accordance with the terms of this Agreement.

 

17.3The relevant Lender shall inform the Agent thereof, who shall in turn inform
the Representative of the Borrowers at least fifteen (15) Business Days prior
the completion of such transfer or assignment.

 

164

 

 

17.4Any transfer pursuant to paragraph 17.2 above shall result in the transfer
of the benefit of the Security Interests up to the amount of the participation
acquired by the New Lender. To the extent required and as a consequence of the
foregoing, the transferring Lender and the New Lender shall be obliged to
execute any deed required to ensure the transfer of the Security Interests up to
the amount of the participation in the Facility acquired.

 

17.5On the effective date of each transfer of rights and obligations pursuant
hereto, the transferring Lender shall be released from all obligations pursuant
to the Agreement pro rata the transferred rights and obligations, which is
hereby expressly accepted by the Borrowers. If there is more than one
transferee, the rights and obligations of the transferees with regard to the
Borrowers pursuant to the Agreement shall constitute separate and distinct
rights with regard to each Borrower, without any joint and several liability
between the relevant transferees.

 

17.6Unless they take the form of an endorsement of assignable enforceable copies
or are completed in the context of a securitisation transaction governed by
Articles L. 214-168 to L. 214-186 and Articles R. 214-217 to R. 214-235 of the
French Monetary and Financial Code and their implementing instruments, the
transfers shall be notified to Borrowers, in accordance with the provisions of
Article 1690 of the French Civil Code, by the New Lender and at the expense of
such New Lender.

 

17.7If they take the form of an endorsement of assignable enforceable copies or
are completed in the context of a securitisation transaction governed by
Articles L. 214-168 to L. 214-186 and Articles R. 214-217 to R. 214-235 of the
French Monetary and Financial Code and their implementing instruments, the
transfers shall be notified to the Representative of the Borrowers for its
information, by the New Lender and at the expense of such New Lender. Any Lender
may also grant any sub-participations in the Facility to sub-participants, who
need not accede directly to the Agreement and the other Finance Documents as
long as the sub-participation results in no additional cost, including tax
costs, for the Borrowers in any amount or on any basis whatsoever, in particular
as a result of Clause 11.2 (Gross-up), with the relevant Lender remaining alone
the sole holder of all the rights and obligations pursuant to the Agreement and
the other Finance Documents and the sole beneficiary of the Security Interests,
and the relevant sub-participant may not invoke its sub-participation agreements
with regard to the other Parties hereto (in particular pursuant to Clauses 11
(Tax), 16 (New circumstances) and 21 (The Agent and the Lenders).

 

17.8If:

 

(i)a Lender transfers or assigns certain of its rights or obligations pursuant
to the Finance Documents or changes its Facility Office; and

 

(ii)on account of the circumstances existing on the date of the transfer or
assignment or the change of Facility Office, a Borrower is required to make a
payment to the New Lender or the Lender acting through its new Facility Office
pursuant to Clause 11 (Tax) and Clause 16.1 (Increased costs);

 

165

 

 

then the New Lender or the Lender acting through its new Facility Office may
only claim a payment pursuant to such Clauses up to the amount of the payments
that the transferring Lender or the Lender acting through its former Facility
Office could have claimed if the transfer, assignment or change of Facility
Office had not taken place. This paragraph 17.8 shall not apply to transfers or
assignments completed in the standard context of any primary syndication of the
Facility.

 

17.9In addition to the other rights granted to the Lenders pursuant to this
Clause 17, each Lender may, at any time and without being required to consult
with or obtain the consent of any Borrower, pledge, assign or otherwise grant a
Lien over all or any of its rights pursuant to the Finance Documents in order to
secure its own obligations, including in particular any pledge, assignment or
other Lien securing its obligations with regard to any federal reserve or
central bank, to the extent that the effect of such pledge, assignment or Lien
is not:

 

(i)to release a Lender from all or any of its obligations pursuant to the
Finance Documents or to replace it with the person to whom the pledge,
assignment or Lien is granted in its capacity as a party to the Finance
Documents; or

 

(ii)to require a Borrower to make any payment other than a payment that must be
made to the Lender pursuant to the Finance Documents or any payment in excess of
such a payment, or to grant to any person greater rights than those granted to
the Lender pursuant to the Finance Documents; or

 

(iii)in the event of the enforcement of such security interest, to assign its
rights pursuant to the Finance Documents to any entity other than a Qualifying
Lender or of which the transfer would result in increased costs for the
Borrowers pursuant to Clause 11 (Tax) and Clause 16.1 (Increased costs).

 

17.10Furthermore, the Borrower expressly acknowledges and accepts that, in the
context of any refinancing of the acquisition of the receivable under the
Facility by any transferee of the Facility, which refinances directly or
indirectly, as the case may be, by way of a bond or share issue, it shall be
permissible to provide to any subscribers and purchasers of the bonds or
shares:(1) the mandatory information necessary to produce a prospectus, as
stipulated by:(i) Directive 2003/71/EC, as amended; and (ii) the legislation by
which it has been transposed in the domestic law of Member States of the
European Union; and (iii) Regulation (EC) No. 809/2004, as amended; and (2) the
following information:

 

(i)the law applicable to the Facility;

 

(ii)the legal regime applicable to the Facility;

 

(iii)the final repayment date of the Facility;

 

166

 

 

(iv)the principal under the Facility;

 

(v)the interest rate applicable to the Facility; and

 

(vi)the identities of the Borrowers.

 

Any transfer or assignment pursuant to this Clause may not result in any cost
for the Borrowers.

 

18.NOTICES

 

18.1Any notices to be served as between the Parties pursuant hereto shall be
sent by e-mail or fax (confirmed by registered letter with an acknowledgement of
receipt) or delivered by courier to the Party for whom it is intended, using the
contact details set out below (or any other contact details that any such Party
may subsequently notify to the other Parties):

 

- the Agent and the Security Agent:

 

DEUTSCHE PFANDBRIEFBANK AG

11, rue Saint Georges

75009 Paris

Attention: Melody Guillaume/Ariane Zarrabi Costa

Email : melody.guillaume@pfandbriefbank.com /

ariane.zarrabi.costa@pfandbriefbank.com

 

- the Lenders: to the Agent

 

- the Borrowers represented by the Representative of the Borrowers:

 

ARC Global II (Holding)

12 rue de la Chaussée d’Antin

75009 PARIS

 

Attention: Monsieur Graydon BUTLER

Email: Graydon.butler@moorparkcapital.com

 

18.2Any notices served in the manner stipulated above shall take effect: (i) if
delivered by courier on the date of their delivery; or (ii) if sent by e-mail,
fax or registered letter, on the date affixed to the confirmation of receipt;
however, notices received after 4.00pm (Paris time) shall not take effect until
the following Business Day at 10.00am (Paris time).

 

18.3Any notices served as between the Parties pursuant hereto may be [in English
or French], at the discretion of the relevant Party.

 

167

 

 

19.INDEMNIFICATION OBLIGATIONS

 

19.1Break Costs

 

When first requested to do so by the Agent, the Borrowers shall pay to the
Agent, on behalf of the relevant Lenders, any Break Costs resulting from the
return of the relevant funds to the interbank market following any repayment of
all or part of the Outstanding Amount of the principal under the Facility that
does not take place on an Interest Payment Date (irrespective of whether the
repayment in question take place pursuant to the provisions of Clause 5.2
(Mandatory prepayments), Clause 5.3 (Voluntary prepayment), Clause 11 (Tax),
Clause 15 (Acceleration) or Clause 16 (New circumstances). It is specified to
the extent required that any such Break Costs shall only be payable by the
relevant Borrowers when the Representative of the Borrowers has received
confirmation from the Agent of the exact amount to be paid.

 

Each Lender shall, when requested to do so by the Agent, provide it in a
diligent manner with a document setting out the amount of the Break Costs borne
by it during the relevant Interest Period (such document shall be provided
promptly to the Representative of the Borrowers for its information).

 

19.2Other indemnities

 

Without prejudice to the joint and several liability mechanism stipulated by
Clause 3.2.2 and Clause 3.2.3 each Borrower shall, on the production of
documentary evidence, indemnify, within three (3) Business Days from receipt of
any request that it do so, the Agent and/or any Lender for any cost (including
any reasonable costs that may be incurred by the Agent and/or the Lenders), loss
or liability incurred as a result of:

 

(i)the occurrence of any General Acceleration Event affecting it or any Property
Acceleration Event affecting a Property owned by it;

 

(ii)the non-payment on its due date by the relevant Borrower of any amount owed
pursuant to the Finance Documents; and

 

(iii)any failure to prepay all or part of the Outstanding Amount of the Facility
despite a prepayment notice served on the Agent by the relevant Borrower
(including, to the extent required, if pursuant to the provisions of the
Agreement the repayment notice is not irrevocable).

 

Borrower III shall also indemnify the Lenders for any evidenced loss or other
cost resulting from the fact that funds may have had to be reserved by the
Lenders to fund the amount stipulated in the Drawdown Notice (pertaining to the
Initial Tranche and the Additional Tranche), until the date of the return of
such funds to the interbank market. Furthermore, if the funds stipulated in the
Drawdown Notice pertaining to the Initial Tranche and the Additional Tranche are
not made available to Borrower III and are not returned to the interbank market
on the same date as the drawdown date stipulated in the Drawdown Notice,
pursuant to instructions from Borrower III not to return the funds to the
interbank market on such date or as a result of the non-satisfaction of the
conditions precedent to which the relevant Drawdown is subject, Borrower III
shall be required to pay interest on the amount of the Drawdown pertaining to
the Initial Tranche and the Additional Tranche between the drawdown date
stipulated by the Drawdown Notice and the effective date of the return of the
funds to the interbank market.

 

168

 

 

 

19.3Indemnification of the Agent

 

Without prejudice to the joint and several liability mechanism stipulated by
Clause 3.2.2 and Clause 3.2.3, each Borrower shall indemnify the Agent promptly,
on the production of documentary evidence, for any cost, loss or liability
incurred by the Agent in the context of the reasonable performance of its tasks
as a result of:

 

(i)the investigation by the Agent of any event that it reasonably deems a
General Acceleration Event affecting such Borrower or a Property Acceleration
Event affecting a Property owned by such Borrower;

 

(ii)any action taken by the Agent on the basis of a notice, request or
instructions that it reasonably deems to be authentic, accurate and duly
authorised.

 

20.COSTS, EXPENDITURE AND REGISTRATION

 

20.1Costs associated with the financing

 

(A)All the reasonable costs, duties and fees associated with the Agreement and
the Finance Documents and in particular the costs of drafting the Security
Documents, the costs associated with signature, the remuneration of notaries or
fees (including any applicable value-added tax), the costs associated with the
execution of enforceable copies, the costs and taxes associated with the grant,
creation and registration of the Security Interests and the continuations
thereof, any recovery costs and costs associated with the enforcement of the
Security Interests, the costs associated with registrations and any renewals of
registrations, or, as the case may be, the costs of procuring the release of the
Security Interests, shall be borne and paid, either directly or by way of
reimbursement, by the Borrowers, who hereby undertake to do so.

 

(B)This shall likewise be the case with regard to any reasonable costs, duties
and fees associated with the drafting, negotiation, signature and performance
of:(i) any consent or waiver related to any provision of the Agreement or the
other Finance Documents; and (ii) any rider or supplement to the Finance
Documents.

 

20.2Land registry – Ranking of mortgages

 

If at the time of the issue of the registrations certificate, there exist or are
registered any rights encumbering any one of the Properties other than those
referred to in Clause 12.1 (Security Interests In Rem) attributable to a
Borrower or the previous owners, the relevant Borrower shall be required to
procure at its own expense the deletion of such registrations within sixty (60)
calendar days and to provide certificates attesting to such deletion within
ninety (90) calendar days from the date on which it is notified thereof, subject
to the penalty of the prepayment of the relevant Share related to the relevant
Property Share, in accordance with the provisions of Clause 15.1.2 (Property
Acceleration Events).

 

169

 

 

21.THE AGENT AND THE LENDERS

 

21.1Appointment of the Agent

 

(A)The Lenders appoint DEUTSCHE PFANDBRIEFBANK AG (as identified in the list of
parties herein), which accepts such appointment, to represent them for the
purposes of any documents, notices and formalities related to their relationship
with the Borrowers and the Representative of the Borrowers and any Affiliate who
is a party to a Finance Document, and to take any measures and to exercise any
rights and discretionary powers granted or transferred to the Agent in
accordance with the provisions of the Agreement, to the extent that the Agent
has obtained a corresponding Decision of the Lenders.

 

DEUTSCHE PFANDBRIEFBANK AG shall act in its capacity as Agent to perform such
tasks in accordance with the Finance Documents and it shall act with the same
prudence with which it would act if it had granted the Facility itself.

 

(B)The Agent shall be removed from office in the event of any Insolvency
Procedure being instigated against it and may be removed from office in the
event of wrongful conduct or gross negligence on its part, and in any event
pursuant to a Decision of the Lenders to remove it from office. The Lenders
shall appoint as successor any other Agent; any such appointment shall take
place with the consent of the Representative of the Borrowers, insofar as no
General Acceleration Event has occurred, which consent may not be refused
without good reason, it being specified that: (i) the successor Agent must act
from an office located in France; and (ii) the absence of a response from the
Representative of the Borrowers within a period of five (5) Business Days shall
constitute its consent.

 

The removal of the departing Agent in accordance with the conditions of the
paragraph above and the appointment of a successor agent shall not be effective
until the successor agent has in writing accepted its appointment as Agent and
has notified such consent to the Representative of the Borrowers, to the extent
that:

 

(i)the successor agent is bound by all the obligations of the Agent and becomes
the holder of all the rights, discretionary or non-discretionary powers and
mandates of the departing Agent pursuant to the Agreement;

 

(ii)the appointment of the departing Agent comes to an end, but without
prejudice to the obligations that it may have assumed before the expiry of such
appointment pursuant to or in connection with the Finance Documents; and

 

(iii)the departing Agent is with regard to the future released from any further
supplementary undertaking or obligation pursuant to or in connection with the
Finance Documents.

 

170

 

 

The departing Agent shall cooperate with the successor agent in order to ensure
that its tasks are transferred to the successor agent without any interruption
in terms of the service provided to the Borrowers and the Lenders and shall
without delay make available to the successor agent any documents and reports
retained to ensure that the successor agent is in a position to perform its
tasks.

 

(C)The Representative of the Borrowers may by serving notice on the Agent
subject to a notice period of at least thirty (30) days replace the Agent,
requesting that the Lenders appoint a replacement Agent, when any amount owed
pursuant to a Finance Document by a Borrower established in France becomes
non-deductible from the taxable results of such Borrower on the grounds that
such amount is: (i) paid or owed to an Agent established or acting through an
office located in a Non-Cooperating State or Territory; or (ii) paid into an
account opened in the name of such Agent with a financial institution located in
a Non-Cooperating State or Territory. In such a case, such Agent shall resign
and a replacement Agent shall be appointed by the Majority Lenders (after
consultation with the Representative of the Borrowers) within a period of thirty
(30) days from the date of the replacement notice.

 

All costs and expenditure associated with any removal of the Agent shall be
borne by the Lenders, unless such change takes place when requested by the
Borrowers and the Agent is not in default at such time.

 

(D)The Agent must resign (and, as the case may be, must take any reasonable
measures to appoint a successor Agent in accordance with paragraph (C) above),
if on the date three months prior to the next FATCA Application Date applicable
to a payment to the Agent pursuant to the Finance Documents or after such date,
either:

 

(i)the Agent fails to respond to a request made pursuant to Clause 11.8 (FATCA
information) and a Borrower or a Lender has reasonable grounds to believe that
the Agent shall not be (or is no longer) a FATCA-Exempt Party on such FATCA
Application Date or thereafter;

 

(ii)the information provided by the Agent in accordance with Clause 11.8 (FATCA
information) proves that the Agent will not be (or is no longer) a FATCA-Exempt
Party on such FATCA Application Date or thereafter; or

 

(iii)the Agent informs the Representative of the Borrowers and the Lenders that
it will not be (or is no longer) a FATCA-Exempt Party on such FATCA Application
Date or thereafter,

 

and (in each case) the relevant Borrower or a Lender has reasonable grounds to
believe that a Party shall make a FATCA Tax Deduction that would not have been
required had the Agent been a FATCA-Exempt Party, and such Borrower or such
Lender, by serving notice on the Agent, requests that it resign.

 

171

 

 

(E)The provisions of the Agreement shall continue to apply for the benefit of
the departing Agent, as far as any action taken or not taken by it or any event
that occurred before the end of its appointment is concerned.

 

The relationship between the Lenders and the Agent shall be exclusively a
principal-agent relationship.

 

The Lenders shall be validly bound by any decisions made and action taken by the
Agent in connection with the Finance Documents whenever the Agent has acted on
the basis of a corresponding Decision of the Lenders.

 

21.2Duties of the Agent

 

The Agent shall:

 

(i)provide to each Lender within a reasonable period the information provided to
it pursuant to the Finance Documents, apart from whenever such information is
relevant to a single Lender, which information shall then be provided to such
Lender alone;

 

(ii)collect the documents to be delivered pursuant to the Agreement and in
particular pursuant to the conditions precedent referred to in Clause 4
(Conditions precedent) and confirm, when requested to do so by the
Representative of the Borrowers, the satisfactory nature of such documents,
after obtaining the approval of the Lenders, as the case may be;

 

(iii)should it receive a payment from a Borrower pursuant to the Agreement,
distribute such payment to the Lenders pro rata their respective participations,
unless the Agreement or any one of the Finance Documents stipulates otherwise;

 

(iv)subject to the provisions of the Agreement or the other Finance Documents
that require the consent of all the Lenders, act in accordance with any Decision
of the Lenders or, if the Decision of the Lenders so requires, refrain from
exercising any right or prerogative held by it pursuant to any one of the
Finance Documents;

 

(v)only have the duties and obligations expressly referred to in the Finance
Documents; and

 

(vi)notify to each Lender any payment default or the occurrence of any General
Acceleration Event or Property Acceleration Event, to the extent that it has
been notified thereof by a Borrower or the Representative of the Borrowers in
accordance with the terms of the Agreement, or by a Lender.

 

172

 

 

21.3Rights of the Agent

 

The Agent may:

 

(i)perform any one of its duties, obligations or responsibilities in accordance
with the Finance Documents through its personnel, its representatives or
pursuant to a delegation of powers or through any agent of its choice;

 

(ii)instruct and, without prejudice to the provisions of Clause 20(Costs,
expenditure and registrations), remunerate any lawyers, accountants, surveyors
or other experts for the purposes of the provision of any advice or services
that may appear necessary, relevant or desirable to it (if any such liability is
material, it shall be subject to a Decision of the Lenders) and rely on the
advice so obtained;

 

(iii)refrain from exercising any right or prerogative held by it pursuant to the
Finance Documents until such time as it is has procured the Decision of the
Lenders or, as the case may be, the consent of all the Lenders;

 

(iv)notwithstanding any other provision hereof, refrain from taking any action
which would or could in its view be contrary to any applicable law in any
country or any applicable directive or regulations of any emanation of a State
or any action which would or could make it liable to any person and take action
which is in its view necessary to comply with the provisions of any such law,
directive or regulations;

 

(v)unless it receives written notice to the contrary, treat the Lenders who make
available a portion of the Facility as the recipients of the repayment of such
portion of the Facility;

 

(vi)presume that no General Acceleration Event or Property Acceleration Event
has occurred, unless the Agent in such capacity has effective knowledge to the
contrary, in accordance with the conditions of paragraph (viii);

 

(vii)refrain from taking any measures in order to enforce the rights of a Lender
pursuant to the Agreement or any one of the other Finance Documents until such
time as it has been indemnified or secured against any cost or loss (including
legal costs) that it would or might incur in such context;

 

(viii)rely on any information provided to it or any document that it believes to
be a true copy of the original and to have been provided or signed by the person
whom it presumes signed such document;

 

(ix)rely on any fact or event that should be reasonably known to a Group Company
on the basis of a representation of a Borrower;

 

(x)place any one of the Finance Documents and any other deeds or documents be
delivered to it pursuant to or in connection with the Finance Documents, for the
time they are in its possession, in any safe, safety-deposit box or receptacle
selected by it or deposit them with any bank, any company whose business
includes the safekeeping of documents or any firm of lawyers of good reputation,
and the Agent shall not be liable for any loss suffered in such context;

 

173

 

 

(xi)delegate the performance of all or part of the tasks entrusted to it
pursuant hereto to any one of its Subsidiaries or Affiliates;

 

(xii)accept without investigation, requisition or demur any title deed (as the
case may be) that a Borrower may hold in connection with the Assets that belong
to it or are deemed to belong to it (or any part thereof) constituting the
subject-matter of the Security Interests, and the Agent shall not be obliged to
carry out any investigation into or submit any request for information relating
to the title deeds of the relevant Borrower or, without prejudice to the
foregoing, request that the relevant Borrower remedy any defect that may affect
its title deeds as referred to above; and

 

(xiii)refrain from accounting to any Lender for any sum that it receives on its
own behalf or any profit that it may make from any such sum.

 

21.4Liability release for the Agent

 

Neither the Agent nor any member of its personnel nor any of its agents shall
be:

 

(i)liable for the satisfactory, relevant, complete or accurate nature of any
representations and warranties, accounts given or information appearing in any
one of the Finance Documents or any document delivered by any Group Company
pursuant to the Finance Documents;

 

(ii)liable for the validity or enforceability of any one of the Finance
Documents;

 

(iii)obliged to enquire about the occurrence or subsistence of any General
Acceleration Event, Potential General Acceleration Event, Property Acceleration
Event or Potential Property Acceleration Event or about the truthfulness or
exhaustiveness of the representations and warranties made and given by any Group
Company in the Agreement or any other Finance Document;

 

(iv)liable for having acted (or having refrained from acting), insofar as it
believed it was conducting itself in the interests of the Lenders, in
circumstances in which it would have been unable or it was practically
impossible to obtain instructions from the Lenders;

 

(v)held liable to any Group Company or any Lender, insofar as it has acted (or
has refrained from acting) in accordance with the instructions of the Lenders or
a Decision of the Lenders (as the case may be);

 

(vi)liable for anything it has or has not done in connection with the Finance
Documents, in the absence of gross or intentional misconduct on its part;

 

(vii)liable for any failure by any Group Company to perform its obligations
pursuant to the Finance Documents in a timely and proper manner; and

 

174

 

 

(viii)required to insure any Assets or oblige any other person to take out and
maintain in force any such insurance policy and shall not be liable for any loss
that may be suffered by any person as a result of the absence, inappropriateness
or inadequacy of any insurance policy Whenever the Agent is named on an
insurance policy as an insured, it shall not be liable for any losses that may
be suffered as a result of not notifying either directly or indirectly the
insurers of any material fact affecting the risk covered by such insurers or any
other information of such nature.

 

21.5The Agent in its capacity as Lender

 

The Agent, if it is a Lender, shall have the same rights and powers pursuant to
the terms of the Finance Documents as any one of the other Lenders and may
exercise such rights and powers as if it were not the Agent.

 

21.6Relationship of the Lenders with the Borrowers

 

(A)All communication with a Borrower or any Group Company must take place
through the Agent (save for any contrary provision in the Agreement or the other
Finance Documents).

 

(B)Other than in the event of a default of the Agent (namely the non-compliance
by the Agent with a Decision of the Lenders pursuant to the provisions of the
Agreement), any legal action and more generally any action in recovery on an
interim basis or by way of enforcement against any Group Company, may only be
brought by the Agent acting in its own name and in the name of the Lenders, to
the exclusion of any individual actions of the latter.

 

(C)The Agent shall have no obligation whatsoever to provide to the other Lenders
any information relating to any one of the parties to the Finance Documents
which it may receive in any manner other than in connection with the Agreement
or the other Finance Documents.

 

(D)As long as it acts as Agent, the relevant departments of the Agent shall be
treated as an entity separate from its other departments (or a similar entity of
the Agent after any reorganisation) or subsidiaries (the Other Departments) and,
should the Agent act for any Group Company as a financial adviser or in any
other context (as an Adviser), any information provided by any Group Company to
any one of the Other Departments shall be deemed to be confidential and may not
be provided to the Lenders without the consent of the Representative of the
Borrowers.

 

21.7No responsibility

 

Each Lender confirms that it is (and shall at all times remain) solely
responsible for carrying out its own checks and assessments of the business,
operations and financial situation of the Borrowers or any other Group Company
and that it has not relied and shall at no time rely on the Agent:

 

175

 

 

(i)to provide it with any information relating to the business, operations,
Assets or financial situation of the Borrowers, the Investor or any other Group
Company, irrespective of whether such information comes into its possession
before or after the signature of the Agreement, in the absence of any express
contrary provision; or

 

(ii)to verify and determine that any information provided by any Group Company
(irrespective of whether or not such information has been circulated by the
Agent) in accordance with any one of the Finance Documents or any information
contained in any document produced by the Agent or any other person and
delivered to the Lenders in the context of a syndication of the Agreement, is
sufficient, relevant, truthful and complete; or

 

(iii)to assess or review periodically the business, Assets, operations and
financial situation of the Borrowers.

 

21.8Indemnification of the Agent

 

(A)Without prejudice to the obligations of the Borrowers to indemnify the Agent,
each Lender, pro rata its participation in the Facility, must, whenever the
Agent so requests, indemnify the Agent for any costs, expenditure (including in
particular legal fees) or debts, including any VAT payable, that are reasonably
borne or incurred by it in the context of its implementation of a Decision of
the Lenders, or otherwise borne or incurred in connection with the Finance
Documents or its duties, obligations and responsibilities as stipulated thereby,
unless such costs, expenditure or debts are borne or incurred as the result of
gross or intentional misconduct on the part of the Agent or gross negligence or
a wilful breach on the part of any member of its personnel.

 

(B)The Borrowers shall repay to each Lender, whenever they so request, any
payment that the Lenders may reasonably have made in accordance with the
provisions and within the limits stipulated by the above paragraph or the
Agreement (in particular in accordance with Clause 20 (Costs, expenditure and
registration)), unless the Finance Documents stipulate otherwise, without
prejudice to the right of the Borrowers to dispute before the courts the merits
of the instructions of the Lenders.

 

(C)The delayed release of funds by a Lender to the Agent pursuant to the Finance
Documents shall entitle the latter to receive default interest in accordance
with the conditions of Clause 7.6 (Default interest).

 

21.9Decisions of the Lenders

 

(A)The provisions of the Finance Documents may be amended or modified (with each
one of such changes constituting an Amendment) with the consent of the
Representative of the Borrowers (acting on its own behalf and on behalf of the
Borrowers) insofar as the relevant Amendment has been approved by an appropriate
Decision of the Lenders. An Amendment so approved may be made physically by the
Agent, who shall then sign the documents required in such regard on behalf of
the Lenders, on the one hand, and by the Representative of the Borrowers, on the
other hand.

 

176

 

 

(B)The Agent shall notify without delay any Amendment so made to the parties to
the Agreement or, as the case may be, to the parties to any other Finance
Document.

 

(C)Any legal action in relation to the Finance Documents may only be brought by
a Lender through the Agent, as the case may be, and in any event in accordance
with a Decision of the Lenders, with each Lender then being required at the
relevant time to grant a special power of attorney to the Agent to act in the
name and on behalf of such Lender in the context of any legal or arbitral
proceedings relating to a Finance Document.

 

(D)Any waiver, consent or approval required in connection with any matter which,
in accordance with the terms of the Agreement or any one of the other Finance
Documents, must be given unanimously by the Lenders, shall only take effect if
all the Lenders grant such waiver, consent or approval in writing but, subject
to the satisfaction of such condition, such waiver, consent or approval may be
implemented by the Agent in the name of all the Lenders.

 

(E)It is agreed that any modification of the rights and obligations of the Agent
in accordance with the terms of the Agreement and the other Finance Documents
shall in any event require the prior and express consent of the Agent.

 

(F)In the case of any decision requiring a Decision of the Lenders pursuant to
the Agreement or any one of the other Finance Documents, the Lenders undertake
to use their best endeavours to respond to the Agent promptly.

 

21.10Security Agent

 

(A)The Lenders appoint DEUTSCHE PFANDBRIEFBANK AG (as identified in the list of
parties herein), which accepts such appointment, to represent them for the
purposes of any documents, notices and formalities relating to the Security
Interests and the Security Documents.

 

(B)The Lenders acknowledge that the Security Interests pursuant to the Finance
Documents shall be granted on behalf of the Lenders, as represented by the
Security Agent.

 

(C)The Security Agent shall be charged with the administration of the Security
Interests that are or may be granted pursuant to the Finance Documents.

 

(D)The Security Agent shall not be liable (in the absence of gross or
intentional misconduct on its part) for any failure, omission or error affecting
the enforceability of any Security Interest including inter alia:(i) any failure
to make any registration or filing in connection with any Security Interest;
(ii) any failure to procure or maintain the registration of any Security
Interest pursuant to any applicable law governing registration; (iii) any
failure to notify to any person the signature of any Security Interest or the
procurement of any permission, consent or other power for the purposes of
granting any Security Interest.

 

177

 

 

(E)The Security Agent may accept without investigation the title of any Group
Company or any Affiliate to any Asset constituting the subject-matter of a
Security Interest.

 

(F)Each Lender hereby confirms its approval of the Security Interests and hereby
authorises, empowers and instructs the Security Agent (acting either personally
or through any persons whom it may instruct to do so) to sign and perform the
Security Documents on its behalf, subject in all circumstances to the terms of
the Agreement and the Security Documents (as the case may be).

 

(G)The Security Agent shall administer the Security Interests on its own behalf
(should it be a beneficiary thereof) and on behalf of the relevant
beneficiaries. The Security Agent shall sign, which each one of the relevant
beneficiaries (and to the extent that it may have an interest therein, any other
Party hereto) hereby authorises it to do, on its own behalf (should it be a
beneficiary of the relevant Security Interest) and on behalf of each one of the
relevant beneficiaries and any other Party hereto, as the case may be, without
it being necessary for the Security Agent to again consult with or to obtain
from any beneficiary or any other Party hereto any power of attorney or any
releases in connection with the Security Interests (other than those in
connection with the Security Interests In Rem) granted pursuant to any Security
Document that the Security Agent is authorised or obliged to grant in accordance
with the terms of the Agreement.

 

(H)The Security Agent shall hold, in the name and on behalf of the relevant
beneficiaries, each one of the Security Documents (including in particular the
documents relating to any notifications to be made to the insurance company or
companies pursuant to the provisions of the Agreement), other than those
documents relating to the Security Interests In Rem granted to the Lenders.

 

(I)The Security Agent shall retain the Security Documents until the repayment in
full of the sums owed pursuant to the Agreement, it being specified that if, for
the purposes of the Pfandbriefen, one or more of the documents held must be
physically delivered to an authorised third party (the Treuhänder), the relevant
Lender(s) undertake to return the relevant document(s) to the Security Agent
when first requested to do so, for the purposes of the inclusion of any required
information and/or with a view to the repayment of the Facility in full or in
part, or, more generally, for the purposes of the Agreement and the Finance
Documents.

 

(J)In the event of a conflict between the provisions of the Agreement and/or the
Security Documents pertaining to the instructions given to the Security Agent or
any matter affecting the latter, the Agreement shall take precedence.

 

(K)The provisions of Clauses 21.1 to 21.10 above shall apply mutatis mutandis to
the Security Agent.

 

178

 

 

22.PRO RATA REDISTRIBUTION

 

(A)Should any amount owed by a Borrower to any one of the Lenders pursuant to
the Finance Documents (the Recipient of the Recovery) by discharged by way of a
payment or set-off or in any manner otherwise than through the Agent, even after
Acceleration and the enforcement of the Security Interests (the Recovery):

 

(i)the Recipient of the Recovery shall within three (3) Business Days provide
the details of such Recovery to the Agent;

 

(ii)the Agent shall determine whether the Recovery exceeds the amount that the
Recipient of the Recovery would have received, had the Recovery been received by
the Agent and distributed to the Lenders pro rata their respective
participations in the Outstanding Amount of the Facility;

 

(iii)if so, the Agent shall notify to the Recipient of the Recovery that it is
in receipt of an excessive Recovery and that it must pay to the Agent an amount
equal to such excess (the Redistribution);

 

(iv)the Recipient of the Recovery shall pay the Redistribution to the Agent
within three (3) Business Days from receipt of the notice referred to above,
with it being incumbent upon the Agent to allocate such Redistribution amongst
the other Lenders.

 

(B)The Agent shall treat the Redistribution as if it were a payment made
directly by a Borrower and shall pay the Redistribution to the Lenders (other
than the Recipient of the Recovery) in accordance with the provisions of the
Agreement in the order of payments set out in Clause 9.1.2 (A) and (B)
(Allocation of payments from the Operating Accounts).

 

(C)The provisions of this Clause shall not benefit those Lenders who refuse to
associate themselves with a legal action, to the extent that the relevant
payment is the result of a judgment entered against the Borrower pursuant to
such legal action.

 

23.CONFIDENTIALITY

 

23.1Confidential Information

 

Each Finance Party agrees to keep confidential all Confidential Information, not
to disclose any Confidential Information to any person whomsoever, save to the
extent permitted by Clause 23.2 (Disclosure of Confidential Information) and
Clause 23.3(Disclosure to a provider of numbering services), and to ensure that
all Confidential Information is protected by security procedures and with
diligence equivalent to those applied by it to its own confidential information.

 

179

 

 

23.2Disclosure of Confidential Information

 

Subject, where applicable, to the provisions of Article L.511-33 of the Monetary
and Financial Code, a Finance Party may disclose:

 

(a)to its Affiliates and their directors, managers, employees, professional
advisers, auditors, shareholders and representatives any Confidential
Information that such Finance Party deems appropriate if the persons to whom the
Confidential Information is disclosed pursuant in this paragraph (a) are
informed in writing of its confidential nature and of the fact that all or part
of such Confidential Information may constitute privileged information; it is
stipulated that there shall be no obligation to so inform such persons if they
are bound by a professional duty of confidentiality or are otherwise bound by a
confidentiality undertaking as far as the Confidential Information is concerned;

 

(b)to any person:

 

(i)to whom (or through whom) it transfers or assigns (or could potentially
transfer or assign) all or any of its rights and/or obligations pursuant to one
or more Finance Documents, and to the Affiliates, representatives and
professional advisers of such person;

 

(ii)with whom (or through whom) it enters into (or could potentially enter
into), either directly or indirectly, any transaction involving a
sub-participation related to one or more Finance Documents and/or one or more
Borrowers, or any other transaction pursuant to which payments must or could be
made with reference to one or more Finance Documents and/or the Borrowers, and
to the Affiliates, representatives and professional advisers of such person;

 

(iii)designated by a Finance Party, or a person to whom paragraph (b)(i) or
paragraph (b)(ii) above applies, to receive any communications, notices,
information or documents delivered in accordance with the Finance Documents on
its behalf;

 

(iv)who invests in or finances (or could potentially invest in or finance)
either directly or indirectly a transaction referred to in paragraphs (b)(i) or
(b)(ii) above;

 

(v)to whom the information must be disclosed pursuant to or when requested to do
so by a competent court or tribunal, governmental authority, banking, tax or
other regulatory authority or any similar entity, or pursuant to the regulations
of any relevant stock exchange or in accordance with any applicable legislation
or regulations;

 

180

 

 

(vi)to whom the information must be disclosed in the context or for the purposes
of any litigation, arbitration, administrative or other enquiry, legal
proceedings or dispute;

 

(vii)to whom and for the benefit of whom such Finance Party grants (or may
grant) a pledge, assignment or any other Security Interest;

 

(viii)who is a Party; or

 

(ix)with the consent of the Representative of the Borrowers; or

 

(x)who is an investor or a Finance Party;

 

in each case, any Confidential Information that such Finance Party considers
appropriate, if:

 

-in the case of paragraphs (b)(i), (b)(ii), (b)(iii) and (b)(x) above, the
person to whom the Confidential Information is disclosed has signed a
confidentiality undertaking, it being specified that such person shall not be
required to sign a confidentiality undertaking if such person is a professional
adviser and is bound by a professional duty of confidentiality as far as the
Confidential Information is concerned;

 

-in the case of paragraph (b)(iv) above, the person to whom the Confidential
Information is disclosed has signed a confidentiality undertaking or is
otherwise bound by a duty of confidentiality as far as any Confidential
Information received is concerned and such person has been informed of the fact
that all or part of such Confidential Information may constitute privileged
information;

 

-in the case of paragraphs (b)(v), (b)(vii) and (b)(vi) above, the person to
whom the Confidential Information is disclosed has been informed of its
confidential nature and the fact that all or part of such Confidential
Information may constitute privileged information, it being specified that there
shall be no obligation to inform such person if, in the opinion of such Finance
Party, it is impossible to do so in such circumstances;

 

(c)to any person designated by such Finance Party, or by a person to whom
paragraphs (b)(i) or (b)(ii) above apply, to provide administrative or
settlement services in connection with one or more Finance Documents, including
inter alia in connection with the trading of participations pursuant to the
Finance Documents, any Confidential Information which must be disclosed in order
to allow such service-provider to provide any one of the services referred to in
this paragraph (c), if such service-provider has signed a confidentiality
undertaking satisfactory to the Representative of the Borrowers and the relevant
Finance Party;

 

181

 

 

(d)to any rating agency (and its professional advisers) any Confidential
Information which must be disclosed in order to allow such rating agency to
pursue its standard rating activities in connection with the Finance Documents
and/or the Borrowers, if the rating agency to which the Confidential Information
is disclosed has been informed of its confidential nature and that all or part
of such Confidential Information may constitute privileged information.

 

23.3Disclosure to a provider of numbering services

 

(A)Subject, where applicable, to the provisions of Article L.511-33 of the
French Monetary and Financial Code, a Finance Party may disclose to any domestic
or international provider of numbering services designated by such Finance Party
to provide numbering and identification services in connection with this
Agreement, the Facility and/or the Borrowers, the following information:

 

(i)the names of the Borrowers;

 

(ii)the place of the registered office of the Borrowers;

 

(iii)the place or registration of the Borrowers;

 

(iv)the Date of the Original Credit Agreement and the Date of Amendment N°1;

 

(v)the name of the Agent;

 

(vi)the date of each rider to the Agreement;

 

(vii)the total amount of the Facility;

 

(viii)the currency of the Facility;

 

(ix)the type of Facility;

 

(x)the ranking of the Facility;

 

(xi)the Final Repayment Date;

 

(xii)any modification of the information previously provided pursuant to
paragraphs (i) to (xi) above; and

 

(xiii)any other information agreed upon by such Finance Party and the
Representative of the Borrowers;

 

in order to allow the provider of numbering services to provide its standard
numbering and identification services for syndicated loans.

 

182

 

 

(B)The Parties acknowledge and accept that the identification number allocated
to this Agreement, the Facility and/or the Borrowers by a provider of numbering
services and the information associated with such number may be disclosed to
users of its services in accordance with the standard terms and conditions of
business of such provider of numbering services.

 

(C)Each Borrower represents that none of the information referred to in
paragraphs (i) to (xiii) of paragraph (A) above constitutes or shall constitute
at any time privileged unpublished information.

 

23.4Entire agreement

 

Subject to the provisions of Article L.511-33 of the French Monetary and
Financial Code, this Clause 23 constitutes the entire agreement between the
Parties in relation to the obligations of the Finance Parties in terms of
Confidential Information pursuant to the Finance Documents and replaces any
other express or tacit agreement relating to Confidential Information.

 

23.5Privileged information

 

Each Finance Party acknowledges that all or part of the Confidential Information
constitutes or may constitute privileged information and that the use of such
information may be regulated or prohibited by the applicable legislation,
including by the laws relating to insider trading and market abuses, and each
Finance Party undertakes not to use any Confidential Information for unlawful
purposes.

 

23.6Notification of disclosure

 

Each Finance Party consents (subject to the limits stipulated by the applicable
law or regulations) to inform the Borrowers of:

 

(a)the circumstances of any disclosure of Confidential Information in accordance
with paragraph (b)(v) of Clause 23.2 (Disclosure of Confidential Information),
apart from whenever such disclosure is made by any one of the persons referred
to in such paragraph in the normal course of its supervisory or regulatory
duties; and

 

(b)immediately upon becoming aware of the fact that Confidential Information has
been disclosed in breach of this Clause 23.

 

23.7Survival of the obligations

 

The obligations pursuant to this Clause 23 shall continue to produce their
effects and shall in particular survive for a period of six (6) Months from the
earlier of the following two dates, and each Finance Party shall remain bound by
such obligations for such same period:

 

(a)the date on which all the amounts owed by the Borrowers pursuant to or in
connection with the Agreement have been paid in full and all the commitments of
the Lenders under the Facility have been cancelled or cease being available; and

 

183

 

 

(b)the date on which such Finance Party ceases being a Finance Party.

 

24.APPOINTMENT OF THE REPRESENTATIVE OF THE BORROWERS

 

(A)The Borrowers hereby appoint ARC GLOBAL II (HOLDING), which accepts such
appointment, to act as their agent in its capacity as the Representative of the
Borrowers in accordance with the terms of the Finance Documents.

 

(B)The Borrowers therefore instruct or, as the case may be, shall instruct ARC
GLOBAL II (HOLDING) to represent them in the context of any discussions, notices
and formalities related to their relationship with the Lenders and the Agent and
any other party to the Finance Documents. ARC GLOBAL II (HOLDING) may not
however take any decision on behalf of one or more of its principals without
their prior and express consent.

 

(C)ARC GLOBAL II (HOLDING) may, in accordance with the instructions of each
relevant principal, negotiate, sign and certify any Finance Documents or other
documents required in the context of the Facility and/or the Finance Documents,
in the name and on behalf of each relevant principal.

 

(D)The Representative of the Borrowers is irrevocably authorised to collect any
payments on behalf of its principals and, should it be specifically instructed
to do so, to make any payments on behalf of its principals. The Borrowers confer
all powers on the Representative of the Borrowers to make, on their behalf, the
payments set out herein, as well as the payment of Agent fees. Any notices,
invoices, requests, calculations (etc.) drawn up by the Agent pursuant to the
Finance Documents for service on or delivery to the Borrowers may be validly
served on or sent to the Representative of the Borrowers, acting in all
circumstances on behalf of the Borrowers.

 

(E)It is expressly agreed that, subject to the above provisions and the prior
and express consent of each one of its principals, the Representative of the
Borrowers shall hold, subject to liability of each one of the Borrowers, the
widest powers to act in the name and on behalf of the Borrowers represented by
it, for the purposes of making any allocations, calculations or payments and
dispatching or serving any communications, notices and responses stipulated by
the Agreement, and that the Lenders and the Agent are released from any
liability in such regard.

 

(F)Each Borrower furthermore releases the Lenders and the Agent from any
liability in connection with any action taken, payments made and documents
produced by the Representative of the Borrowers in the name of the Borrowers in
the context of the Agreement. The Agent shall have no obligation to verify, in
connection with any action taken by the Representative of the Borrowers in the
name and on behalf of a Borrower, whether the Representative of the Borrowers
was in fact effectively authorised by the relevant Borrower to take such action.

 

184

 

 

25.DATA PROTECTION LAW

 

25.1In accordance with the provisions of Law No. 78-17 of 6 January 1978, as
amended, relating to information technology, data files and civil liberties, it
is specified that the personal data collected above is required for the purposes
of the signature of the Agreement and all the contracts entered into in the
context of the Agreement and the performance thereof and that in such regard it
shall be processed, for which the responsible parties shall be the Lenders, to
which the persons to whom such data relates hereby consent.

 

25.2Subject to the provisions of Clause 24 (Confidentiality), such personal
data, as well as any personal data held by the Lenders in the context of
transactions completed on behalf of the signatories of the Agreement, may be
used for the purposes of managing such transactions and the commercial
activities of the Lenders or their Affiliates. Such data may for such purposes
be provided to any Affiliate or third parties, and in particular to
sub-contractors, partners and companies for whom the Lenders act in the context
of brokerage transactions located in France or abroad, inter alia in States that
do not belong to the European Union.

 

25.3Subject to the provisions of Clause 24 (Confidentiality), the signatories of
the Agreement are also informed that their personal data so transferred to a
country within or outside the European Union, may be forwarded at their request
to official bodies and the local administrative or judicial authorities. In the
context of a transfer to a country outside the European Union, rules ensuring
the protection and security of such information have been put in place.

 

25.4The persons to whom the personal data collected above relates shall be
entitled to obtain such data from the Lenders and to request, as the case may
be, its modification and to challenge any use made thereof for the purposes of
solicitation and in particular commercial solicitation.

 

26.MISCELLANEOUS PROVISIONS

 

26.1The provisions of this Agreement and the other Finance Documents shall
produce their effects both with regard to the Parties and their respective
successors, transferees and assigns.

 

26.2In the event of any novation on any basis whatsoever pursuant to the
Agreement and the other Finance Documents, the Lenders expressly reserve for
themselves, which the Borrowers and any other Party having granted a Security
Interest hereby accept, all the rights and liens of the Lenders pursuant to the
Security Interests, as granted by the Borrowers or any other Party having
granted a Security Interest pursuant to the Agreement or any other Finance
Document or any amendment of or rider to the Agreement or any other Finance
Document, so that, in accordance with the provisions of Article 1278 of the
French Civil Code, such rights shall be transferred to the new receivable.

 

185

 

 

26.3The Agreement and the other Finance Documents may only be amended by a
written instrument signed by each one of the relevant parties.

 

26.4Should any party not demand or demand late the performance by another party
of its obligations in accordance with the terms of the Agreement or any other
Finance Documents, this shall not affect its right to subsequently demand the
performance of the such obligations, unless the relevant party has given a
written waiver of such right in accordance with the terms of this Clause.

 

26.5For the purposes of the performance of the Agreement and the other Finance
Documents, each one of the Parties elects as its address for service the address
of its registered office.

 

26.6If for any reason whatsoever a provision of the Agreement or any other
Finance Document is inapplicable, invalid or contrary to public policy, the
Parties expressly agree that notwithstanding the significance or essential
nature of such provision, all the other provisions shall continue to be valid
and shall have the force of law as between the relevant parties.

 

26.7The enforcement of each one of the Security Interests by the Lenders shall
not prejudice in any way or affect in any manner whatsoever the other rights of
the Lenders pursuant to the Agreement and the other Finance Documents, and in
particular pursuant to the other Security Interests granted. The Lenders may at
their entire discretion enforce the covenants, security interests or guarantees
of which they have the benefit or any one of them in the order that they see
fit, as soon as Acceleration is declared pursuant to the Agreement, or on a
Final Repayment Date of the Facility, should the amounts that are due and
payable on such date not have been paid and repaid.

 

26.8The use by a person of its best endeavours pursuant to the Agreement and the
other Finance Documents shall mean that such person is bound merely by an
obligation of means.

 

26.9Any Lender may set off any sum that is due and payable by any one of the
Borrowers pursuant to the Agreement and the other Finance Documents but which
remains unpaid (to the extent that such Lender is owed such sum) against any sum
(whether or not payable) that the Lenders in their capacity as Lender are
obliged to pay to such Borrower, whatever the place of payment.

 

27.GOVERNING LAW – JURISDICTION

 

27.1The Agreement shall be governed by French law.

 

27.2Any dispute relating to the Agreement and the other Finance Documents shall
be a matter for the exclusive jurisdiction of the Paris Court of First Instance
Tribunal.

 

* * * *

 

186

